

EXHIBIT 10.5




Loan No.: 4571091


--------------------------------------------------------------------------------



MEZZANINE D LOAN AGREEMENT
Dated as of March 6, 2015
Between
HH MEZZ BORROWER A-4 LLC and HH MEZZ BORROWER G-4 LLC,
collectively, as Borrower
and
COLUMN FINANCIAL, INC.,
as Lender





--------------------------------------------------------------------------------




20759823.6.BUSINESS



--------------------------------------------------------------------------------

TABLE OF CONTENTS


Page

ARTICLE 1
DEFINITIONS; PRINCIPLES OF CONSTRUCTION    2

Section 1.1.
Definitions    2

Section 1.2.
Principles of Construction    46

ARTICLE 2
GENERAL TERMS    47

Section 2.1.
The Loan    47

Section 2.2.
Disbursement to Borrower    47

Section 2.3.
The Note, the Pledge Agreement and Loan Documents    47

Section 2.4.
Interest Rate    47

Section 2.5.
Loan Payments    50

Section 2.6.
Loan Prepayments    55

Section 2.7.
Taxes    57

Section 2.8.
Intentionally Omitted    61

Section 2.9.
Property Releases    61

ARTICLE 3
CONDITIONS PRECEDENT    64

Section 3.1.
Conditions Precedent    64

ARTICLE 4
REPRESENTATIONS AND WARRANTIES    64

Section 4.1.
Organization    64

Section 4.2.
Status of Borrower    65

Section 4.3.
Validity of Documents    65

Section 4.4.
No Conflicts    65

Section 4.5.
Litigation    66

Section 4.6.
Agreements    66

Section 4.7.
Solvency    67

Section 4.8.
Full and Accurate Disclosure    67

Section 4.9.
No Plan Assets    67

Section 4.10.
Not a Foreign Person    68

Section 4.11.
Enforceability    68

Section 4.12.
Business Purposes    68

Section 4.13.
Compliance    68

Section 4.14.
Financial Information    69

Section 4.15.
Condemnation    69

Section 4.16.
Utilities and Public Access; Parking    69

Section 4.17.
Separate Lots    70

Section 4.18.
Assessments    70

Section 4.19.
Insurance    70

Section 4.20.
Use of Property    70

Section 4.21.
Certificate of Occupancy; Licenses    70

Section 4.22.
Flood Zone    71

Section 4.23.
Physical Condition    71

Section 4.24.
Boundaries    71

Section 4.25.
Leases    71

Section 4.26.
Filing and Recording Taxes    72

Section 4.27.
Management Agreement    72

Section 4.28.
Illegal Activity    73

Section 4.29.
Construction Expenses    73


20759823.6.BUSINESS    i

--------------------------------------------------------------------------------

TABLE OF CONTENTS
(continued)
Page

Section 4.30.
Personal Property    73

Section 4.31.
Taxes    73

Section 4.32.
Title    74

Section 4.33.
Federal Reserve Regulations    74

Section 4.34.
Investment Company Act    75

Section 4.35.
Property Documents    75

Section 4.36.
No Change in Facts or Circumstances; Disclosure    75

Section 4.37.
Intellectual Property    76

Section 4.38.
Compliance with Prescribed Laws    76

Section 4.39.
Brokers and Financial Advisors    76

Section 4.40.
Franchise Agreements    77

Section 4.41.
PIPS    77

Section 4.42.
Intentionally Omitted    77

Section 4.43.
Labor Matters    77

Section 4.44.
Ground Lease    77

Section 4.45.
Operating Lease Representations    79

Section 4.46.
Condominium Representations    80

Section 4.47.
Affiliates    81

Section 4.48.
Mortgage Borrower, Mezzanine A Borrower, Mezzanine B Borrower and Mezzanine C
Borrower Representations    81

Section 4.49.
Mortgage Loan Documents    82

Section 4.50.
Other Mezzanine Loan Documents    82

Section 4.51.
Mortgage Loan Default, Mezzanine A Loan Default, Mezzanine B Loan Default and
Mezzanine C Loan Default    82

Section 4.52.
Survival    82

ARTICLE 5
BORROWER COVENANTS    82

Section 5.1.
Existence; Compliance with Requirements    82

Section 5.2.
Maintenance and Use of Property    84

Section 5.3.
Waste    84

Section 5.4.
Taxes and Other Charges    85

Section 5.5.
Litigation    86

Section 5.6.
Access to Properties    86

Section 5.7.
Notice of Default    86

Section 5.8.
Cooperate in Legal Proceedings    87

Section 5.9.
Performance by Borrower    87

Section 5.10.
Awards; Insurance Proceeds    87

Section 5.11.
Financial Reporting    88

Section 5.12.
Estoppel Statement    90

Section 5.13.
Leasing Matters    92

Section 5.14.
Property Management    93

Section 5.15.
Liens    95

Section 5.16.
Debt Cancellation    95

Section 5.17.
Zoning    96

Section 5.18.
ERISA    96

Section 5.19.
No Joint Assessment    97

Section 5.20.
Intentionally Omitted    97

Section 5.21.
Alterations    97

Section 5.22.
Property Documents    98


20759823.6.BUSINESS    ii

--------------------------------------------------------------------------------

TABLE OF CONTENTS
(continued)
Page

Section 5.23.
Compliance with Prescribed Laws    98

Section 5.24.
Interest Rate Cap Agreement    98

Section 5.25.
Franchise Agreement    100

Section 5.26.
Trade Names    101

Section 5.27.
Ground Lease    102

Section 5.28.
The Operating Lease    103

Section 5.29.
Intentionally Omitted    104

Section 5.30.
Condominium Covenants    104

Section 5.31.
Mortgage Loan Reserve Funds    108

Section 5.32.
Notices    108

Section 5.33.
Special Distributions    108

Section 5.34.
Mortgage Borrower, Mezzanine A Borrower, Mezzanine B Borrower and Mezzanine C
Borrower Covenants    108

Section 5.35.
Mortgage Loan, Mezzanine A Loan, Mezzanine B Loan and Mezzanine C Loan
Estoppels    110

Section 5.36.
Change in Business    111

Section 5.37.
Limitation on Securities Issuances    112

Section 5.38.
Acquisition of the Mortgage Loan, the Mezzanine A Loan, the Mezzanine B Loan and
the Mezzanine C Loan    112

Section 5.39.
Material Agreements    113

Section 5.40.
PIP Guaranty    114

Section 5.41.
Ritz-Carlton Atlanta and the Crowne Plaza Ravinia Environmental Covenants    114

Section 5.42.
Hilton Tampa Westshore Environmental Covenants    115

Section 5.43.
Franchise Extension Payment    115

ARTICLE 6
ENTITY COVENANTS    116

Section 6.1.
Single Purpose Entity/Separateness    116

Section 6.2.
Change of Name, Identity or Structure    121

Section 6.3.
Business and Operations    121

Section 6.4.
Independent Director    121

ARTICLE 7
NO SALE OR ENCUMBRANCE    122

Section 7.1.
Transfer Definitions    122

Section 7.2.
No Sale/Encumbrance    123

Section 7.3.
Permitted Transfers    124

Section 7.4.
Assumption    125

Section 7.5.
Immaterial Transfers and Easements, Etc    130

Section 7.6.
Advised Entity Transfer    130

Section 7.7.
Replacement Guarantor    131

ARTICLE 8
INSURANCE; CASUALTY; CONDEMNATION; RESTORATION    131

Section 8.1.
Insurance    131

Section 8.2.
Intentionally Omitted    132

Section 8.3.
Casualty    132

Section 8.4.
Condemnation    133

Section 8.5.
Restoration    133


20759823.6.BUSINESS    iii

--------------------------------------------------------------------------------

TABLE OF CONTENTS
(continued)
Page

ARTICLE 9
RESERVE FUNDS    134

Section 9.1.
Deposit and Maintenance of Reserve Funds    134

Section 9.2.
Transfer of Reserve Funds under Mortgage Loan    135

ARTICLE 10
CASH MANAGEMENT    136

Section 10.1.
Deposit Account; Cash Management Account    136

Section 10.2.
Borrower Distributions    137

ARTICLE 11
EVENTS OF DEFAULT; REMEDIES    137

Section 11.1.
Event of Default    137

Section 11.2.
Remedies    142

Section 11.3.
Right to Cure Defaults    143

ARTICLE 12
INTENTIONALLY OMITTED    143

ARTICLE 13
SECONDARY MARKET    143

Section 13.1.
Transfer of Loan    143

Section 13.2.
Delegation of Servicing    144

Section 13.3.
Dissemination of Information    144

Section 13.4.
Cooperation    145

Section 13.5.
Securitization    147

Section 13.6.
Regulation AB Obligor Information    153

Section 13.7.
Other Regulation AB Information    154

Section 13.8.
Mezzanine Option    155

Section 13.9.
Uncross of Properties    156

Section 13.10.
Intercreditor Agreement    156

ARTICLE 14
INDEMNIFICATIONS    157

Section 14.1.
General Indemnification    157

Section 14.2.
Mortgage and Intangible Tax Indemnification    158

Section 14.3.
ERISA Indemnification    158

Section 14.4.
Survival    158

ARTICLE 15
EXCULPATION    159

Section 15.1.
Exculpation    159

ARTICLE 16
NOTICES    164

Section 16.1.
Notices    164

ARTICLE 17
FURTHER ASSURANCES    165

Section 17.1.
Replacement Documents    165

Section 17.2.
Execution of Pledge Agreement    165

Section 17.3.
Further Acts, etc    166

Section 17.4.
Changes in Tax, Debt, Credit and Documentary Stamp Laws    166

Section 17.5.
Expenses    167

Section 17.6.
Cost of Enforcement    168

Section 17.7.
Mortgage Loan Defaults    169


20759823.6.BUSINESS    iv

--------------------------------------------------------------------------------

TABLE OF CONTENTS
(continued)
Page

Section 17.8.
Discussions with Mortgage Lender, Mezzanine A Lender, Mezzanine B Lender and
Mezzanine C Lender    171

Section 17.9.
Mezzanine A Loan Defaults, Mezzanine B Loan Defaults and Mezzanine C Loan
Defaults    171

Section 17.10.
Independent Approval Rights    173

ARTICLE 18
WAIVERS    174

Section 18.1.
Remedies Cumulative; Waivers    174

Section 18.2.
Modification, Waiver in Writing    174

Section 18.3.
Delay Not a Waiver    174

Section 18.4.
Trial by Jury    175

Section 18.5.
Waiver of Notice    175

Section 18.6.
Remedies of Borrower    175

Section 18.7.
Cross Default; Cross Collateralization; Waiver of Marshalling of Assets    175

Section 18.8.
Waiver of Statute of Limitations    176

Section 18.9.
Waiver of Counterclaim    176

ARTICLE 19
GOVERNING LAW    176

Section 19.1.
Governing Law    176

Section 19.2.
Severability    178

Section 19.3.
Preferences    178

ARTICLE 20
MISCELLANEOUS    178

Section 20.1.
Survival    178

Section 20.2.
Lender’s Discretion    178

Section 20.3.
Headings    179

Section 20.4.
Schedules Incorporated    179

Section 20.5.
Offsets, Counterclaims and Defenses    179

Section 20.6.
No Joint Venture or Partnership; No Third Party Beneficiaries    179

Section 20.7.
Publicity    180

Section 20.8.
Conflict; Construction of Documents; Reliance    180

Section 20.9.
Duplicate Originals; Counterparts    181

Section 20.10.
Joint and Several Liability    181

Section 20.11.
Entire Agreement    181

Section 20.12.
Contributions and Waivers    181

Section 20.13.
Qualified Brand Franchise Agreements    185

Section 20.14.
State Law Provisions    185

Exhibit A        Organizational Chart
Exhibit B        Post 1031 Exchange Organizational Chart
Exhibit C        Form of U.S. Tax Compliance Certificates
Exhibit D        Recycled Entity Certificate
Exhibit E        Resignation Letters


Schedule I         Mortgage Borrower
Schedule II         Allocated Loan Amount
Schedule III        Franchise Agreement and Franchisor
Schedule IV        Management Agreement and Manager

20759823.6.BUSINESS    v

--------------------------------------------------------------------------------

TABLE OF CONTENTS
(continued)
Page

Schedule V        Operating Lease and Operating Lessee
Schedule VI        Scheduled PIPs
Schedule VII        Reserved
Schedule VIII        Reserved
Schedule IX        Reserved
Schedule X
Reserved

Schedule XI        Assignment of Management Agreements
Schedule XII        Ground Leases
Schedule XIII        Select Release Properties
Schedule XIV        Prime ROFO Release Properties
Schedule XV        Condominium Documents
Schedule XVI        Reserved
Schedule 4.44        Ground Lease Exceptions
Schedule 4.46        Condominium Representation Exceptions
Schedule 5.25        Hilton Garden Inn Austin Quality Assurance Inspection
Repairs Report





20759823.6.BUSINESS    vi

--------------------------------------------------------------------------------




MEZZANINE D LOAN AGREEMENT
THIS MEZZANINE D LOAN AGREEMENT, dated as of March 6, 2015 (as amended,
restated, replaced, supplemented or otherwise modified from time to time, this
“Agreement”), between COLUMN FINANCIAL, INC., having an address at 11 Madison
Avenue, New York, New York 10010 (together with its successors and/or assigns,
“Lender”) and HH MEZZ BORROWER A-4 LLC and HH MEZZ BORROWER G-4 LLC each a
Delaware limited liability company, each having an address c/o Ashford
Hospitality Trust, 14185 Dallas Parkway, Suite 1100, Dallas, Texas 75254
(together with their successors and/or assigns, individually and/or
collectively, as the context may require, “Borrower”).
RECITALS:
WHEREAS, Column Financial, Inc., as mortgage lender (in such capacity, together
with its successors and assigns, “Mortgage Lender”), has made a loan (the
“Mortgage Loan”) to the entities set forth on Schedule I attached hereto
(collectively, “Mortgage Borrower”), pursuant to that certain Loan Agreement,
dated as of the date hereof (as as the same may be amended, restated, replaced,
supplemented or otherwise modified from time to time, the “Mortgage Loan
Agreement”), which Mortgage Loan is evidenced by, among other things, the
Mortgage Note (as hereinafter defined) and secured by, among other things, the
Mortgages (as hereinafter defined);
WHEREAS, Column Financial, Inc., as mezzanine lender (in such capacity, together
with its successors and assigns, “Mezzanine A Lender”) has made a senior
mezzanine loan (the “Mezzanine A Loan”) to HH SWAP A LLC and HH SWAP G LLC, each
a Delaware limited liability company (collectively, “Mezzanine A Borrower”),
pursuant to that certain Mezzanine A Loan Agreement, dated as of the date hereof
(as the same may be amended, restated, replaced, supplemented or otherwise
modified from time to time, the “Mezzanine A Loan Agreement”), which Mezzanine A
Loan is evidenced by, among other things, the Note (as defined in the Mezzanine
A Loan Agreement) and secured by, among other things, the Mezzanine A Pledge
Agreement;
WHEREAS, Column Financial, Inc., as mezzanine lender (in such capacity, together
with its successors and assigns, “Mezzanine B Lender”) has made a mezzanine loan
(the “Mezzanine B Loan”) to HH Mezz Borrower A-2 LLC and HH Mezz Borrower G-2
LLC, each a Delaware limited liability company (collectively, “Mezzanine B
Borrower”), pursuant to that certain Mezzanine B Loan Agreement, dated as of the
date hereof (as the same may be amended, restated, replaced, supplemented or
otherwise modified from time to time, the “Mezzanine B Loan Agreement”), which
Mezzanine B Loan is evidenced by, among other things, the Note (as defined in
the Mezzanine B Loan Agreement) and secured by, among other things, the
Mezzanine B Pledge Agreement;
WHEREAS, Column Financial, Inc., as mezzanine lender (in such capacity, together
with its successors and assigns, “Mezzanine C Lender”) has made a mezzanine loan
(the “Mezzanine C Loan”) to Ashford A-3 Mezz LLC and Ashford G-3 Mezz LLC, each
a Delaware

20759823.6.BUSINESS    
1

--------------------------------------------------------------------------------




limited liability company (collectively, “Mezzanine C Borrower”), pursuant to
that certain Mezzanine C Loan Agreement, dated as of the date hereof (as the
same may be amended, restated, replaced, supplemented or otherwise modified from
time to time, the “Mezzanine C Loan Agreement”), which Mezzanine C Loan is
evidenced by, among other things, the Note (as defined in the Mezzanine C Loan
Agreement) and secured by, among other things, the Mezzanine C Pledge Agreement;
WHEREAS, Borrower is the legal and beneficial owner of one hundred percent
(100%) of the membership interests in each Mezzanine C Borrower;
WHEREAS, Borrower desires to obtain the Loan from Lender; and
WHEREAS, Lender is willing to make the Loan to Borrower, subject to and in
accordance with the terms of this Agreement and the other Loan Documents.
NOW, THEREFORE, in consideration of the making of the Loan by Lender and the
covenants, agreements, representations and warranties set forth in this
Agreement, the parties hereto hereby covenant, agree, represent and warrant as
follows:
ARTICLE 1
DEFINITIONS; PRINCIPLES OF CONSTRUCTION
Section 1.1.    Definitions
For all purposes of this Agreement, except as otherwise expressly required or
unless the context clearly indicates a contrary intent:
“1031 Exchange” shall mean the transfer of one hundred percent (100%) of PIM
H.H. 1031 LLC’s ownership interests in PIM Highland Holding LLC to Guarantor.
“Acceptable Accountant” shall mean a “Big Four” accounting firm or other
independent certified public accountant reasonably acceptable to Lender.
“Acceptable Counterparty” shall mean a bank or other financial institution which
has (a) a long-term unsecured debt rating of “A+” or higher by S&P (which rating
shall not include a “t” or otherwise reflect a termination risk or otherwise be
qualified); (b) either (i) a long-term unsecured debt rating of not less than
“A2” by Moody’s (which rating shall not include a “t” or otherwise reflect a
termination risk or otherwise be qualified) and a short-term senior unsecured
debt rating of at least “P1” from Moody’s (which rating shall not include a “t”
or otherwise reflect a termination risk or otherwise be qualified), or (ii) if
no short-term debt rating exists, a long-term senior unsecured debt rating of at
least “A1” from Moody’s (which rating shall not include a “t” or otherwise
reflect a termination risk or otherwise be qualified); and (c) a long-term
unsecured debt rating of at least “A” by Fitch (and not on Ratings Watch
Negative) and short-term unsecured debt rating of at least “F1” (and not on
Ratings Watch Negative) by Fitch.

20759823.6.BUSINESS    
2

--------------------------------------------------------------------------------




“Act” shall mean Chapter 18 of Title 6 of the Delaware Code, as amended from
time to time, and any successor statute or statutes.
“Additional Permitted Transfer” shall mean each of the following:
(a)    Permitted Encumbrances;
(b)    the Transfer, issuance, conversion or redemption of stock, membership
interests and/or partnership interests in a Parent Entity or, after an Advised
Entity Transfer, a comparable parent level entity;
(c)    the disposal or transfer of worn out or obsolete Personal Property;
(d)     other than during the period that is sixty (60) days prior to and sixty
(60) days following a Securitization, an Advised Entity Transfer;
(e)    a foreclosure of any Other Mezzanine Loan or an assignment in lieu of
foreclosure of such Other Mezzanine Loan; and
(f)    upon not less than thirty (30) days prior written notice to Lender, a
pledge of stock, membership interests and/or partnership interests in a Parent
Entity or, after an Advised Entity Transfer, a comparable parent level entity,
to an institutional lender (as agent), provided that such pledge is pursuant to
a corporate credit facility made to a Parent Entity which secures all or
substantially all of the assets of such Parent Entity and the repayment of the
debt which such pledge secures is not tied solely to the cash flow from one or
more Individual Properties.
“Additional Pledgor” shall mean HH Mezz Borrower D-4 LLC, a Delaware limited
liability company.
“Adjusted Prime Rate” shall mean an interest rate per annum equal to the Prime
Rate in effect from time to time plus five percent (5%) per annum.
“Advised Entity” shall mean (a) a private real estate investment trust (or its
related operating partnership) or (b) a Public REIT (or its related operating
partnership) that, in each case, is externally advised by Ashford, Inc. or its
Affiliates.
“Advised Entity Transfer” shall mean, subject to Section 7.6 hereof, the
transfer (but not pledge) of one hundred percent (100%) of the indirect equity
interests in Borrower and Additional Pledgor to an Advised Entity.
“Affected Property” shall have the meaning set forth in the Mortgage Loan
Agreement.

20759823.6.BUSINESS    
3

--------------------------------------------------------------------------------




“Affiliate” shall mean, as to any Person, any other Person that (i) owns
directly or indirectly forty percent (40%) or more of all equity interests in
such Person, and/or (ii) is in Control of, is Controlled by or is under common
Control with such Person.
“Affiliated Manager” shall mean any property manager which is, directly or
indirectly, Controlled by, Controlling or under common Control with any Loan
Party or any Affiliate of any of the foregoing.
“Aggregate PIP Work Costs” shall have the meaning set forth in the Mortgage Loan
Agreement.
“Agreement” shall have the meaning set forth in the preamble paragraph hereof.
“Agreements” shall have the meaning set forth in the Mortgage.
“Allocated Loan Amount” shall, for each Individual Property, have the meaning
set forth on Schedule II hereto.
“ALTA” shall mean American Land Title Association, or any successor thereto.
“Alteration Threshold” shall have the meaning set forth in the Mortgage Loan
Agreement.
“Annual Budget” shall mean the operating and capital budget for the applicable
fiscal year of Borrower, each Other Mezzanine Borrower or Mortgage Borrower
detailing on a monthly basis, consistent with the manner in which Borrower’s,
each Other Mezzanine Borrower’s or Mortgage Borrower’s operating statements are
presented, projected cash flow for such fiscal year and all planned capital
expenditures for each Individual Property, delivered in accordance with Section
5.11(a)(v) hereof.
“Applicable Contribution” shall have the meaning set forth in Section 20.12
hereof.
“Ashford” shall mean Ashford Hospitality Limited Partnership.
“Assignment of Title Insurance Proceeds” shall mean, collectively (i) that
certain Assignment of Title Insurance Proceeds Letter made by HH LC Portfolio
LLC and receipt acknowledged by Chicago Title Insurance Company and Stewart
Title Guaranty Company, dated on or about the date hereof, with respect to the
Individual Property known as Residence Inn Tampa Downtown, Tampa, Florida; and
(ii) that certain Assignment of Title Insurance Proceeds Letter made by HH Tampa
Westshore LLC and receipt acknowledged by Chicago Title Insurance Company and
Stewart Title Guaranty Company, dated on or about the date hereof, with respect
to the Individual Property known as Hilton Tampa Airport Westshore, Tampa,
Florida.

20759823.6.BUSINESS    
4

--------------------------------------------------------------------------------




“Austin Condominium” shall mean the condominium regime established with respect
to the Individual Property located in Austin, Texas pursuant to the Austin
Condominium Documents.
“Austin Condominium Documents” shall mean those documents set forth on Schedule
XV attached hereto, as each of the same may be amended, restated, replaced or
otherwise modified from time to time in accordance with the terms and conditions
of this Agreement.
“Austin License Agreement” shall mean that certain License Agreement, dated
February 9, 1998, from City of Austin, as licensor, to HH Austin Hotel
Associates, L.P., as successor-in-interest to Highland Hospitality, L.P., as
successor-in-interest to THI Austin L.P., as licensee, as the same may be
amended, restated, replaced or otherwise modified from time to time in
accordance with the terms and conditions of this Agreement.
“Austin Parking Agreement” shall mean that certain Parking Lease (Sheraton
Austin Hotel Parking Garage) dated November 16, 1994 by and between Waller Hotel
G.P., Inc., as landlord and Sabine-Waller Creek, Ltd., as tenant, recorded in
the real property records of Travis County, Texas at Volume 12365 Page 1752, as
amended by that certain First Amendment to Parking Lease dated December 12, 2006
by and between CP Austin Hotel, L.P., as landlord, and RMC 2004 Portfolio I, LP
and RMC 2004 Investors 1-34, LLC, collectively as tenant, recorded in the real
property records of Travis County, Texas as Document # 20085130701, as the same
may be amended, restated, replaced or otherwise modified from time to time in
accordance with the terms and conditions of this Agreement.
“Austin Skybridge Agreement” shall mean that certain Amended and Restated
Skybridge Maintenance and Easement Agreement dated November 16, 1994 by and
between Sabine-Waller Creek, Ltd. and Waller Hotel G.P., Inc., recorded in the
real property records of Travis County, Texas at Volume 12365 Page 1808, as
amended by that certain First Amendment to Amended and Restated Skybridge
Maintenance and Easement Agreement dated December 12, 2006 by and between CP
Austin Hotel, L.P., as hotel owner, and RMC 2004 Portfolio I, LP and RMC 2004
Investors 1-34, LLC, collectively as office owner, recorded in the real property
records of Travis County, Texas as Document # 2007014688, as the same may be
amended, restated, replaced or otherwise modified from time to time in
accordance with the terms and conditions of this Agreement.
“Award” shall mean any compensation paid by any Governmental Authority in
connection with a Condemnation in respect of all or any part of any Individual
Property.
“Bankruptcy Code” shall mean Title 11 of the United States Code entitled
“Bankruptcy”, as amended from time to time, and any successor statute or
statutes and all rules and regulations from time to time promulgated thereunder,
and any comparable foreign laws relating to bankruptcy, insolvency or creditors’
rights.
“Benefit Amount” shall have the meaning set forth in Section 20.12 hereof.

20759823.6.BUSINESS    
5

--------------------------------------------------------------------------------




“Borrower” shall have the meaning set forth in the preamble paragraph hereof.
“Boston Restaurant and Bar Lease” shall mean that certain Lease, dated as of
February 1, 2006, by HH FP Portfolio LLC, as landlord, and The Boston Leco
Corp., as tenant, as amended by that certain First Amendment to Lease, dated as
of January 2013.
“Boston Valet Agreement” shall mean that certain Management Agreement, dated
January 1, 2004, between Patriot American Hospitality Partnership, L.P., DBA
“Wyndham Tremont Boston” a Virginia Limited Partnership (predecessor in interest
to HH FP Portfolio LLC), and LAZ Parking LTD., Inc., a Massachusetts
corporation, as amended by that certain Amendment No. 1 to Management Agreement,
dated September 13, 2008, between HH FP Portfolio LLC and LAZ Parking LTD, LLC.
“Brand Manager” shall mean a management company which is an Affiliate of, and
manages a brand owned by a Qualified Brand.
“Breakage Costs” shall have the meaning set forth in Section 2.5(g)(iv) hereof.
“Business Day” shall mean any day other than a Saturday, Sunday or any other day
on which national banks in New York, New York, or the place of business of the
trustee under a Securitization (or, if no Securitization has occurred, Lender),
or any servicer of the Loan or the financial institution that maintains any
collection account for or on behalf of any servicer of the Loan or any Mortgage
Loan Reserve Funds or the New York Stock Exchange or the Federal Reserve Bank of
New York is not open for business, except that when used with respect to the
determination of LIBOR, “Business Day” shall be a day on which commercial banks
are open for international business (including dealings in U.S. Dollar deposits)
in London, England.
“Capital Expenditures” shall mean, with respect to any period of time, amounts
expended for items capitalized under GAAP and the Uniform System of Accounts
(including expenditures for building improvements or major repairs, leasing
commissions and tenant improvements).
“Cash Management Account” shall have the meaning set forth in the Mortgage Loan
Agreement.
“Cash Management Agreement” shall have the meaning set forth in the Mortgage
Loan Agreement.
“Cash Sweep Period” shall have the meaning set forth in the Mortgage Loan
Agreement.
“Casualty” shall have the meaning set forth in Section 8.3 hereof.
“Closing Date” shall mean the date of the funding of the Loan.

20759823.6.BUSINESS    
6

--------------------------------------------------------------------------------




“Collateral” shall mean (i) the Collateral (as defined in the Pledge Agreement)
and (ii) all other collateral for the Loan granted under the Loan Documents.
“Collateral Assignment of Interest Rate Cap Agreement” shall mean that certain
Collateral Assignment of Interest Rate Cap Agreement (Mezzanine D Loan), dated
as of the date hereof, executed by Borrower in connection with the Loan for the
benefit of Lender, as the same may be amended, restated, replaced, supplemented
or otherwise modified from time to time.
“Common Charges” shall have the meaning set forth in Section 4.46 hereof.
“Company” shall have the meaning set forth in Section 6.1(b)(ii) hereof.
“Compensating Interest” shall mean, with respect to any payment or prepayment,
(a) if made on a Payment Date, a sum equal to the amount of interest on the
principal amount of the Loan paid or prepaid calculated through the end of the
Interest Accrual Period in which such payment or prepayment occurs, and (b) if
made on a day other than a Payment Date, a sum equal to the amount of interest
on the principal amount of the Loan paid or prepaid which would have accrued
under this Agreement through the end of the Interest Accrual Period
corresponding to the next Payment Date.
“Condemnation” shall mean a temporary or permanent taking by any Governmental
Authority as the result, in lieu or in anticipation, of the exercise of the
right of condemnation or eminent domain, of all or any part of any Individual
Property, or any interest therein or right accruing thereto, including any right
of access thereto or any change of grade affecting such Individual Property or
any part thereof.
“Condominium” shall mean, individually and/or collectively (as the context
requires), (a) the Austin Condominium, (b) the Gaithersburg Condominium, (c) the
Portsmouth Condominium and (d) the Sugar Land Condominium.
“Condominium Board” shall mean, with respect to each Condominium, the board of
directors of the applicable condominium association or governing body.
“Condominium Charges” shall have the meaning set forth in the Mortgage Loan
Agreement.
“Condominium Documents” shall mean, individually and/or collectively (as the
context requires), (a) the Austin Condominium Documents, (b) the Gaithersburg
Condominium Documents, (c) the Portsmouth Condominium Documents and (d) the
Sugar Land Condominium Documents.
“Condominium Law” shall mean all applicable local, state and federal laws, rules
and regulations which effect the establishment and maintenance of condominiums
in the applicable State where each Condominium(s) is located.

20759823.6.BUSINESS    
7

--------------------------------------------------------------------------------




“Connection Income Taxes” shall mean Other Connection Taxes that are imposed on
or measured by net income (however denominated) or that are franchise Taxes or
branch profits Taxes.
“Consequential Loss” shall have the meaning set forth in Section 2.5(g)(i)
hereof.
“Control” shall mean, with respect to any Person, the possession, directly or
indirectly, of the power to direct or cause the direction of the management and
policies of such Person, whether through the ownership of voting securities or
other beneficial interests, by contract or otherwise, and Control shall not be
deemed absent solely because another Person shall have veto power with respect
to major decisions. The terms “Controlled” and “Controlling” shall have
correlative meanings.
“Covered Rating Agency Information” shall have the meaning specified in Section
13.5(f) hereof.
“Credit Suisse” shall have the meaning set forth in Section 13.5(b) hereof.
“Creditors’ Rights Laws” shall mean with respect to any Person any existing or
future law of any jurisdiction, domestic or foreign, relating to bankruptcy,
insolvency, reorganization, conservatorship, arrangement, adjustment, winding
up, liquidation, dissolution, assignment for the benefit of creditors,
composition or other relief with respect to its debts or debtors.
“CY Savannah Parking Lease” shall mean that certain Lease Agreement, dated June
23, 2006, by and between The Mayor and Aldermen of the City of Savannah,
Georgia, as landlord, and HH LC Portfolio LLC, as tenant.
“DBRS” shall mean DBRS, Inc., and its successors in interest.
“Debt” shall mean the outstanding principal amount set forth in, and evidenced
by, this Agreement and the Note together with all interest accrued and unpaid
thereon and all other sums (including, without limitation, any Spread
Maintenance Premium or other penalty or premium) due to Lender in respect of the
Loan under the Note, this Agreement, the Pledge Agreement or any other Loan
Document.
“Debt Service” shall mean, with respect to any particular period of time,
scheduled interest payments under the Note.
“Debt Service Coverage Ratio” shall have the meaning set forth in the Mortgage
Loan Agreement.
“Debt Yield” shall have the meaning set forth in the Mortgage Loan Agreement.

20759823.6.BUSINESS    
8

--------------------------------------------------------------------------------




“Deemed Approval Standard” shall mean, with respect to any matter subject to the
Deemed Approval Standard, such approval not to be unreasonably withheld,
conditioned or delayed, provided that: (i) no event of default shall have
occurred and be continuing (either at the date of any notices specified below or
as of the effective date of any deemed approval), (ii) Borrower shall have sent
Lender a written request for approval with respect to such matter (the “Initial
Notice”), which such Initial Notice shall have been (A) accompanied by any and
all required information and documentation relating thereto as may be reasonably
required in order to approve or disapprove such matter (the “Approval
Information”) and (B) marked in bold lettering with the following language:
“LENDER’S RESPONSE IS REQUIRED WITHIN TEN (10) BUSINESS DAYS OF RECEIPT OF THIS
NOTICE PURSUANT TO THE TERMS OF A LOAN AGREEMENT BETWEEN THE UNDERSIGNED AND
LENDER” and the envelope containing the Initial Notice shall have been marked
“PRIORITY-DEEMED APPROVAL MAY APPLY”; (iii) Lender shall have failed to respond
in writing (which may be by e-mail) to the Initial Notice within the aforesaid
time-frame; (iv) Borrower shall have submitted a second request for approval
with respect to such matter in accordance with the applicable terms and
conditions hereof (the “Second Notice”), which such Second Notice shall have
been (A) accompanied by the Approval Information and (B) marked in bold
lettering with the following language: “LENDER’S RESPONSE IS REQUIRED WITHIN
FIVE (5) BUSINESS DAYS OF RECEIPT OF THIS NOTICE PURSUANT TO THE TERMS OF A LOAN
AGREEMENT BETWEEN THE UNDERSIGNED AND LENDER” and the envelope containing the
Second Notice shall have been marked “PRIORITY-DEEMED APPROVAL MAY APPLY”; and
(v) Lender shall have failed to respond in writing (which may be by email) to
the Second Notice within the aforesaid time-frame. For purposes of
clarification, Lender reasonably requesting additional and/or clarified
information shall restart the applicable time period upon delivery of all such
information for purposes of the foregoing. In the event Lender fails to grant or
withhold its approval and consent to the matter that is the subject of a
Borrower request within the time periods specified in the Deemed Approval
Standard, then, so long as no Event of Default is continuing, Lender’s approval
and consent shall be deemed to have been granted. Borrower shall pay any
out-of-pocket costs and expenses incurred by Lender and Lender’s then current
administrative or approval fee not to exceed $5,000 per request for approval and
consent by Lender.
“Default” shall mean the occurrence of any event hereunder or under any other
Loan Document which, but for the giving of notice or passage of time, or both,
would be an Event of Default.
“Default Rate” shall mean the lesser of (i) the Maximum Legal Rate, or (ii) four
percent (4%) above the Interest Rate.
“Deposit Account” shall have the meaning set forth in the Mortgage Loan
Agreement.
“Deposit Account Agreement” shall have the meaning set forth in the Mortgage
Loan Agreement.

20759823.6.BUSINESS    
9

--------------------------------------------------------------------------------




“Deposit Bank” shall have the meaning set forth in the Mortgage Loan Agreement.
“Determination Date” shall mean, with respect to any Interest Accrual Period,
the date that is two (2) Business Days prior to the beginning of such Interest
Accrual Period.
“Disclosure Document” shall have the meaning set forth in Section 13.5 hereof.
“E013224” shall have the meaning set forth in Section 4.38 hereof.
“EBI” shall mean EBI Consulting.
“Eligible Account” shall mean a separate and identifiable account from all other
funds held by the holding institution that is either (i) an account or accounts
maintained with a federal or state chartered depository institution or trust
company which complies with the definition of Eligible Institution or (ii) a
segregated trust account or accounts maintained with the corporate trust
department of a federal or state chartered depository institution or trust
company acting in its fiduciary capacity which, in the case of a federally
chartered depository institution or trust company acting in its fiduciary
capacity is subject to the regulations regarding fiduciary funds on deposit
therein under 12 C.F.R. §9.10(b), and in the case of a state chartered
depository institution or trust company, is subject to regulations substantially
similar to 12 C.F.R. §9.10(b), having in either case a combined capital surplus
of at least $50,000,000 and subject to supervision or examination by federal and
state authority. An Eligible Account shall not be evidenced by a certificate of
deposit, passbook or other instrument.
“Eligible Institution” shall mean (a) a depository institution or trust company
insured by the Federal Deposit Insurance Corporation (i) the short term
unsecured debt obligations or commercial paper of which are rated at least
“A-1+” (or its equivalent) from each of the Rating Agencies (in the case of
accounts in which funds are held for thirty (30) days or less) and (ii) the long
term unsecured debt obligations of which are rated at least “A+” (or its
equivalent) from each of the Rating Agencies (in the case of accounts in which
funds are held for more than thirty (30) days), or (b) such other depository
institution for which a Rating Agency Confirmation has been obtained.
“Embargoed Person” shall have the meaning set forth in Section 4.38 hereof.
“Environmental Consultant” shall mean EBI or any other environmental
professional acceptable to Lender.
“Environmental Indemnity” shall mean that certain Environmental Indemnity
Agreement (Mezzanine D Loan), dated as of the date hereof, executed by Borrower
and Guarantor in connection with the Loan for the benefit of Lender, as the same
may be amended, restated, replaced, supplemented or otherwise modified from time
to time.

20759823.6.BUSINESS    
10

--------------------------------------------------------------------------------




“Environmental Report” shall mean, individually and/or collectively (as the
context may require), those certain Phase I environmental reports (or Phase II
environmental reports, if required) with respect to each Individual Property and
the Previously-Owned Property delivered by Borrower to Lender in connection with
the origination of the Loan.
“Equity Collateral” shall have the meaning set forth in Section 13.8 hereof.
“ERISA” shall mean the Employee Retirement Income Security Act of 1974, as
amended from time to time and any successor statutes thereto and applicable
regulations issued pursuant thereto in temporary or final form.
“Event of Default” shall have the meaning set forth in Section 11.1 hereof.
“Exchange Act” shall mean the Securities and Exchange Act of 1934, as amended.
“Exchange Act Filing” shall have the meaning set forth in Section 13.6 hereof.
“Excluded Taxes” shall mean any of the following Taxes imposed on or with
respect to Lender or required to be withheld or deducted from a payment to
Lender, (a) Taxes imposed on or measured by net income (however denominated),
franchise Taxes, and branch profits Taxes, in each case, (i) imposed as a result
of Lender being organized under the laws of, or having its principal office or
applicable lending office located in, the jurisdiction imposing such Tax (or any
political subdivision thereof) or (ii) that are Other Connection Taxes, (b) U.S.
federal withholding Taxes imposed on amounts payable to or for the account of
Lender with respect to an applicable interest in the Loan pursuant to a law in
effect on the date on which (i) Lender acquires such interest in the Loan or
(ii) Lender changes its lending office, except in each case to the extent that,
pursuant to Section 2.7, amounts with respect to such Taxes were payable either
to Lender’s assignor immediately before Lender became a party hereto or to such
Lender immediately before it changed its lending office, (c) Taxes attributable
to Lender’s failure to comply with Section 2.7(e) and (d) any U.S. federal
withholding Taxes imposed under FATCA.
“Exculpated Parties” shall have the meaning set forth in Section 15.1(a) hereof.
“Extended Franchise Agreement” shall mean any extension of a Franchise Agreement
on the same terms as the related Franchise Agreement in effect on the Closing
Date, except that such Franchise Agreement shall have a term ending more than
five (5) years after the final extended Maturity Date and is otherwise entered
into in accordance with the terms of this Agreement and Lender shall have
received a new comfort letter (or reaffirmation of the related comfort letter
delivered on the Closing Date) in form and substance reasonably acceptable to
Lender.
“Extended Management Agreement” shall mean any extension of a Management
Agreement on the same terms as the related Management Agreement in effect on the
Closing Date, except that such Management Agreement shall have a term ending
more than five (5) years after the final extended Maturity Date and is otherwise
entered into in accordance with the terms of this

20759823.6.BUSINESS    
11

--------------------------------------------------------------------------------




Agreement and Lender shall have received a new assignment and subordination of
management agreement (or reaffirmation of the related assignment and
subordination of management agreement delivered on the Closing Date) in form and
substance reasonably acceptable to Lender.
“Extended Maturity Date” shall have the meaning set forth in Section 2.5(c)
hereof.
“Extension Fee” shall mean, with respect to the exercise of each Extension
Option (other than the first Extension Option), 0.125% of then outstanding
principal amount of the Note. There will be no Extension Fee due in connection
with the exercise of the first Extension Option.
“Extension Option” shall have the meaning set forth in Section 2.5(c) hereof.
“Extension Term” shall have the meaning set forth in Section 2.5(c) hereof.
“FATCA” shall mean Sections 1471 through 1474 of the Internal Revenue Code, as
of the date of this Agreement (or any amended or successor version that is
substantively comparable and not materially more onerous to comply with), any
current or future regulations or official interpretations thereof and any
agreements entered into pursuant to Section 1471(b)(1) of the Internal Revenue
Code.
“FF&E” shall mean all furniture, fixtures, equipment and personal property
(including, without limitation, signs and computer hardware and software)
located on or used in connection with the operation of the hotel at each
Individual Property.
“First Colony Condominium” shall have the meaning set forth on Schedule XV
attached hereto.
“Fitch” shall mean Fitch Ratings, Inc., and its successors in interest.
“Foreign Lender” shall mean (a) if Borrower is a U.S. Person, a Lender that is
not a U.S. Person, and (b) if Borrower is not a U.S. Person, a Lender that is
resident or organized under the laws of a jurisdiction other than that in which
Borrower is resident for tax purposes.
“Franchise Agreement” shall mean those certain Franchise Agreements between
Mortgage Borrower and/or Operating Lessee and Franchisor as further described on
Schedule III attached hereto, as the same may be amended or modified from time
to time in accordance with the terms and provisions of this Agreement, or, if
the context requires, the Replacement Franchise Agreement executed in accordance
with the terms and provisions of this Agreement.
“Franchise Extension Payment” shall have the meaning set forth in Section 5.43
hereof.
“Franchisor” shall mean the franchisors as further described on Schedule III
attached hereto, or, if the context requires, a Qualified Franchisor.

20759823.6.BUSINESS    
12

--------------------------------------------------------------------------------




“Free Prepayment Amount” shall have the meaning set forth in Section 2.6 hereof.
“Funding Borrower” shall have the meaning set forth in Section 20.12 hereof.
“GAAP” shall mean generally accepted accounting principles in the United States
of America as of the date of the applicable financial report.
“Gaithersburg Condominium” shall mean the condominium regimes established with
respect to the Individual Property located in Gaithersburg, Maryland pursuant to
the Gaithersburg Condominium Documents.
“Gaithersburg Condominium Documents” shall mean those documents set forth on
Schedule XV attached hereto, as each of the same may be amended, restated,
replaced or otherwise modified from time to time in accordance with the terms
and conditions of this Agreement.
“Gaithersburg Parking Agreement” shall mean, collectively, (i) that certain
Temporary Parking Easement Agreement dated August 4, 1988, by and between
Washingtonian Investors Limited Partnership, Washingtonian Center Development
Limited Partnership and Washingtonian Center Associates Inc. recorded in Liber
8429, folio 187, as may be amended from time to time pursuant to its terms and
the Agreement; (ii) that certain Declaration of Parking Easement Agreement and
Modification of Temporary Parking Easement Agreement recorded in Liber 9237,
folio 166, as may be amended from time to time pursuant to its terms and the
Agreement; (iii) that certain Parking Easement Agreement dated January 31, 1994,
by and between Federal Deposit Insurance Corporation and RIO Associates Limited
Partnership, recorded in Liber 12275, folio 292, as may be amended from time to
time pursuant to its terms and the Agreement; (iv) that certain Parking
Facilities and Easement Agreement dated January 14, 1998, by and between
Washingtonian Associates, L.C. and RIO Associates Limited Partnership, recorded
in Liber 15725, folio 146, as may be amended from time to time pursuant to its
terms and the Agreement; and (v) that certain Amended and Restated Parking
Facilities and Easement Agreement dated as of March 31, 2003, by and between
Washingtonian Lake L.L.C., Washingtonian Office Associates, LLC, RIO Center
Associates Limited Partnership, Theodore Pedas Revocable Trust/RIO Center, LLC,
James Pedas Revocable Trust/RIO Center, LLC and Peterson RIO Center, L.L.C.,
recorded in Liber 23525, folio 206, and re-recorded on October 19, 2003 in Liber
25495, folio 693, as may be amended from time to time pursuant to its terms and
the Agreement.
“Gaithersburg Waterfront Association Agreement” shall mean, collectively, (i)
that certain Declaration of Covenants, Conditions, Easements and Restrictions
for Washingtonian Waterfront Commercial Association, Inc. dated April 1, 2003 by
Washingtonian Lake, L.L.C. and Washingtonian Office Associates, LLC, recorded in
Liber 23525, folio 244, as amended by Declaration Supplement dated April 1,
2003, by and between Washingtonian Lake, L.L.C., Washingtonian Office
Associates, LLC and CY-Gaithersburg, LLC, recorded in Liber 23525, folio 461, as
further amended by Declaration Supplement dated April 1, 2003, by and between
Washingtonian Lake, L.L.C. and Washingtonian Office Associates, LLC, recorded in
Liber 23525,

20759823.6.BUSINESS    
13

--------------------------------------------------------------------------------




folio 372, in each case in the Land Records of Montgomery County, Maryland, as
such documents may be amended from time to time pursuant to their terms and the
Agreement; and (ii) the articles, by-laws, plats and plans and other operating
documents under which the Washingtonian Waterfront Commercial Association, Inc.
is organized and operated, as such documents may be amended from time to time
pursuant to their terms and the Agreement.
“Governmental Authority” shall mean any court, board, agency, department,
commission, office or other authority of any nature whatsoever for any
governmental unit (federal, state, county, municipal, city, town, special
district or otherwise) whether now or hereafter in existence.
“Gross Revenues” shall mean, with respect to any period of time, all revenues
and receipts of every kind derived from the management and operation of the
Properties from whatever source, computed in accordance with the Uniform System
of Accounts and GAAP, including without limitation, all income and proceeds
received from rental of rooms, Leases and commercial space, meeting, conference
and/or banquet space within the Properties including net parking revenue, all
income and proceeds received from food and beverage operations and from catering
services conducted from the Properties even though rendered outside of the
Properties, all income and proceeds from business interruption, rental
interruption and use and occupancy insurance with respect to the operation of
the Properties (after deducting therefrom all necessary costs and expenses
incurred in the adjustment or collection thereof), all Awards for temporary use
(after deducting therefrom all costs incurred in the adjustment or collection
thereof and in Restoration of the Properties), all income and proceeds from
judgments, settlements and other resolutions of disputes with respect to the
foregoing matters which would be includable in this definition of “Gross
Revenue” if received in the ordinary course of the operation of the Properties
(after deducting therefrom all necessary costs and expenses incurred in the
adjustment or collection thereof), and interest on credit accounts, rent
concessions or credits, and other required pass-throughs and interest on
Mortgage Loan Reserve Funds and any reserves held pursuant to each Other
Mezzanine Loan Agreement or this Agreement, but specifically excluding (1) gross
receipts received by lessees, licensees or concessionaires of the Properties,
(2) intentionally omitted, (3) goods and services to be provided at other
hotels, although arranged by, for or on behalf of Mortgage Borrower or Manager,
(4) income and proceeds from the sale or other disposition of goods, capital
assets and other items not in the ordinary course of the operation of the
Properties, (5) federal, state and municipal excise, sales and use taxes
collected directly from patrons or guests of the Properties as a part of or
based on the sales price of any goods, services or other items, such as gross
receipts, room, admission, cabaret or equivalent taxes, refunds of amounts not
included in Operating Expenses at any time and uncollectible accounts,
gratuities collected by employees at the Properties, (6) the proceeds of any
permitted financing, (7) other income or proceeds resulting other than from the
use or occupancy of the Properties or any part thereof, other than from the sale
of goods, services or other items sold on or provided from the Properties in the
ordinary course of business, and (8) any credits or refunds made to customers,
guests or patrons in the form of allowances or adjustments to previously
recorded revenues.

20759823.6.BUSINESS    
14

--------------------------------------------------------------------------------




“Ground Lease” shall mean, individually and/or collectively, as the context may
require, those certain ground leases set forth on Schedule XII attached hereto.
“Ground Lease Reserve Account” shall have the meaning set forth in the Mortgage
Loan Agreement.
“Ground Leased Property” shall mean, individually and/or collectively (as the
context requires), all or any portion of any Individual Property that is subject
to a Ground Lease.
“Ground Lessor Estate” shall mean, individually and/or collectively, as the
context requires, (i) with respect to any Ground Leased Property (other than the
Individual Property located in Palm Springs, California), the fee interest of
the lessor under the applicable Ground Lease in the real property and the
improvements demised under such Ground Lease and (ii) with respect to the
Individual Property located in Palm Springs, California, the leasehold interest
of the lessor under the applicable Ground Lease in the real property and the
improvements demised under such Ground Lease.
“Ground Rent” shall have the meaning set forth in the Mortgage Loan Agreement.
“Guarantor” shall mean Ashford or, if the context requires, any Replacement
Guarantor and/or additional guarantor in accordance with the terms hereof.
“Guaranty” shall mean that certain Guaranty Agreement (Mezzanine D Loan), dated
as of the date hereof, executed by Guarantor in connection with the Loan for the
benefit of Lender, as the same may be amended, restated, replaced, supplemented
or otherwise modified from time to time.
“HHSD” shall mean HH Swap D LLC, a Delaware limited liability company.
“Hilton” shall mean Hilton Hotels & Resorts.
“Hyatt” shall mean Hyatt Hotels Corporation.
“IHG” shall mean InterContinental Hotels Group].
“Improvements” shall have the meaning set forth in the granting clause of the
related Mortgage with respect to each Individual Property.
“Indebtedness” shall mean, for any Person, without duplication: (i) all
indebtedness of such Person for borrowed money, for amounts drawn under a letter
of credit, or for the deferred purchase price of property for which such Person
or its assets is liable, (ii) all unfunded amounts under a loan agreement,
letter of credit, or other credit facility for which such Person would be liable
if such amounts were advanced thereunder, (iii) all amounts required to be paid
by such Person as a guaranteed payment to partners or a preferred or special
dividend, including any mandatory

20759823.6.BUSINESS    
15

--------------------------------------------------------------------------------




redemption of shares or interests, except if the partnership, operating or
similar agreement provides that the same is waived to the extent such Person
lacks funds to pay the same, (iv) all indebtedness guaranteed by such Person,
directly or indirectly, (v) all obligations under leases that constitute capital
leases for which such Person is liable, (vi) all obligations of such Person
under interest rate swaps, caps, floors, collars and other interest hedge
agreements, in each case whether such Person is liable contingently or
otherwise, as obligor, guarantor or otherwise, or in respect of which
obligations such Person otherwise assures a creditor against loss, and (vii) any
other amounts substantially similar to those listed in clauses (i) through (vi)
above.
“Indemnified Parties” shall mean (i) Lender, (ii) any prior owner or holder of
the Loan or any portion thereof or Participations in the Loan, (iii) any
servicer, sub-servicer or prior servicer or sub-servicer of the Loan, (iv) any
Investor or any prior Investor in any Securities, (v) any trustees, custodians
or other fiduciaries who hold or who have held a full or partial interest in the
Loan for the benefit of any Investor or other third party, (vi) any receiver or
other fiduciary appointed in a foreclosure or other enforcement action or other
Creditors Rights Laws proceeding, (vii) any officers, directors, shareholders,
partners, members, employees, agents, servants, representatives, contractors,
subcontractors, affiliates or subsidiaries of any and all of the foregoing, and
(viii) the heirs, legal representatives, successors and assigns of any and all
of the foregoing (including, without limitation, any successors by merger,
consolidation or acquisition of all or a substantial portion of the Indemnified
Parties’ assets and business), in all cases whether during the term of the Loan
or as part of or following a foreclosure of the Pledge Agreement.
“Indemnified Taxes” shall mean (a) Taxes, other than Excluded Taxes, imposed on
or with respect to any payment made by or on account of any obligation of
Borrower under any Loan Document and (b) to the extent not otherwise described
in (a), Other Taxes.
“Independent Director” of any corporation or limited liability company shall
mean an individual with at least three (3) years of employment experience
serving as an independent director at the time of appointment who is provided
by, and is in good standing with, CT Corporation, Corporation Service Company,
National Registered Agents, Inc., Wilmington Trust Company, Stewart Management
Company, Lord Securities Corporation or, if none of those companies is then
providing professional independent directors or managers or, after a
Securitization is not acceptable to the Rating Agencies, another nationally
recognized company reasonably approved by Lender and if required by Lender after
a Securitization, the Rating Agencies, in each case that is not an Affiliate of
such corporation or limited liability company and that provides professional
independent directors or managers and other corporate services in the ordinary
course of its business, and which individual is duly appointed as a member of
the board of directors or board of managers of such corporation or limited
liability company and is not, and has never been, and will not while serving as
independent director or manager be:
(i)    a member (other than an independent, non-economic “springing” member),
partner, equityholder, manager, director, officer or employee of such
corporation or limited liability company, or any of its respective equityholders
or Affiliates (other than as an independent director

20759823.6.BUSINESS    
16

--------------------------------------------------------------------------------




or manager of such corporation or limited liability company or an Affiliate of
such corporation or limited liability company that is not in the direct chain of
ownership of such corporation or limited liability company and that is required
by a creditor to be a single purpose bankruptcy remote entity, provided that
such independent director or manager is employed by a company that routinely
provides professional independent directors or managers in the ordinary course
of business);
(ii)    a customer, creditor, supplier or service provider (including provider
of professional services) to such corporation or limited liability company or
any of its respective equityholders or Affiliates (other than a nationally
recognized company that routinely provides professional independent directors or
managers and other corporate services to such corporation or limited liability
company or any of its respective equityholders or Affiliates in the ordinary
course of business);
(iii)    a family member of any such member, partner, equityholder, manager,
director, officer, employee, creditor, supplier or service provider; or
(iv)    a Person that Controls or is under common Control with (whether
directly, indirectly or otherwise) any of the Persons referred to in clauses
(i), (ii) or (iii) above.
A natural person who otherwise satisfies the foregoing definition other than
subparagraph (i) by reason of being the independent director or manager of a
“special purpose entity” affiliated with such corporation or limited liability
company shall nonetheless be qualified to serve as an independent director or
manager of such corporation or limited liability company, provided that (a) such
“special purpose entity” is not in the direct chain of ownership of such
corporation or limited liability company and (b) the fees that such individual
earns from serving as independent directors or managers of such Affiliates in
any given year constitute in the aggregate less than five percent (5%) of such
individual’s annual income for that year. For purposes of this paragraph, a
“special purpose entity” is an entity whose organizational documents contain
restrictions on its activities and impose requirements intended to preserve such
entity’s separateness that are substantially similar to those contained in
Section 6.1 hereof.
Notwithstanding any of the foregoing to the contrary, at no time shall the
Independent Director of any Borrower or Additional Pledgor also be an
Independent Director (as such term is defined herein, in the Mortgage Loan
Agreement and in each Other Mezzanine Loan Agreement) of any Mortgage Borrower,
Other Mezzanine Borrower, Operating Lessee, HHSD or Additional Pledgor (as such
term is defined in each Other Mezzanine Loan Agreement).
“Independent Director Event” shall mean, with respect to an Independent
Director, (i) any acts or omissions by such Independent Director that constitute
willful disregard of, or bad faith or gross negligence with respect to, such
Independent Director’s duties under the applicable organizational documents,
(ii) such Independent Director engaging in or being charged with, or being
convicted of, fraud or other acts constituting a crime under any law applicable
to such Independent Director, (iii) such Independent Director is unable to
perform his or her duties as

20759823.6.BUSINESS    
17

--------------------------------------------------------------------------------




Independent Director due to death, disability or incapacity, (iv) the fees
charged for such services of such Independent Director are materially in excess
of the fees charged by other providers of Independent Directors listed in the
definition of “Independent Director” or (v) such Independent Director no longer
meeting the definition of Independent Director in this Agreement.
“Individual Property” shall mean each parcel of real property, the Improvements
thereon and all Personal Property owned or leased by Mortgage Borrower and
encumbered by a Mortgage, together with all rights pertaining to such Property
and Improvements, as more particularly described in each Mortgage and referred
to therein as the “Property”.
“Initial Maturity Date” shall mean the Payment Date occurring in April, 2017.
“Insurance Premiums” shall have the meaning set forth in the Mortgage Loan
Agreement.
“Insurance Proceeds” shall have the meaning set forth in the Mortgage Loan
Agreement.
“Intercreditor Agreement” shall have the meaning set forth in Section 13.10
hereof.
“Interest Accrual Period” shall mean with respect to any Payment Date, the
period beginning on and including the Selected Day in the month preceding the
month in which such Payment Date occurs and ending on but excluding the Selected
Day in the month in which such Payment Date occurs; provided, however, that (x)
if Lender has elected pursuant to Section 2.4(e)(i) to change the Selected Day
in connection with a Securitization to a day that is earlier in the month than
the Selected Day as previously defined, then the Interest Accrual Period
applicable to the first Payment Date after the Securitization Closing Date will
begin on and include the Selected Day (as changed) in the month preceding the
month in which such Payment Date occurs and end on but exclude the Selected Day
(as changed) in the month in which such Payment Date occurs and (y) if Lender
has elected to change the Selected Day in connection with a Securitization to a
day that is later in the month than the Selected Day as previously defined, then
the Interest Accrual Period applicable to the first Payment Date after the
Securitization Closing Date will begin on and include the Selected Day (as
defined prior to such change) in the month preceding the month in which such
Payment Date occurs and end on but exclude the Selected Day (as changed) in the
month in which such Payment Date occurs. Notwithstanding the foregoing, if
Lender so elects pursuant to Section 2.4(e)(i), the “Interest Accrual Period”
with respect to the first Payment Date after the Securitization Closing Date and
each Payment Date thereafter shall be the calendar month preceding such Payment
Date.
“Interest Rate” shall mean (a) with respect to the Interim Interest Accrual
Period, an interest rate per annum equal to four and five hundred and sixty five
one-thousandths percent (4.565%); and (b) with respect to each Interest Accrual
Period thereafter, through and including the Interest Accrual Period during
which the Maturity Date occurs, an interest rate per annum equal to

20759823.6.BUSINESS    
18

--------------------------------------------------------------------------------




(i) the LIBOR Rate (in all cases where clause (ii) below does not apply), or
(ii) the Adjusted Prime Rate, to the extent provided in accordance with the
provisions of Section 2.4(b) hereof.
“Interest Rate Cap Agreement” shall mean an agreement in form and substance
reasonably satisfactory to Lender (together with the confirmation and schedules
relating thereto), dated on or about the date hereof, between an Acceptable
Counterparty and Borrower, obtained by Borrower and collaterally assigned to
Lender pursuant to the Collateral Assignment of Interest Rate Cap Agreement. The
Interest Rate Cap Agreement shall (a) be governed by the laws of the State of
New York, (b) have at all times a notional amount equal to the then outstanding
principal balance of the Loan, (c) have a term ending on the last day of the
Interest Accrual Period during which the Initial Maturity Date occurs, and (d)
require the interest rate cap provider to make payments on a Payment Date to or
for the benefit of Borrower from time to time equal to the product of (i) the
notional amount of such Interest Rate Cap Agreement and (ii) the excess, if any,
of LIBOR over the LIBOR Cap Strike Rate. Following the delivery of a Replacement
Interest Rate Cap Agreement to Lender pursuant to the terms of this Agreement,
the term “Interest Rate Cap Agreement” shall be deemed to mean such Replacement
Interest Rate Cap Agreement.
“Interim Interest Accrual Period” shall mean, with respect to the Loan, the
period from and including the Closing Date through but excluding the Selected
Day first occurring after the Closing Date, provided, however, there shall be no
“Interim Interest Accrual Period” in the event the Closing Date occurs on a
Selected Day.
“Internal Revenue Code” shall mean the Internal Revenue Code of 1986, as
amended, as it may be further amended from time to time, and any successor
statutes thereto, and applicable U.S. Department of Treasury regulations issued
pursuant thereto in temporary or final form.
“Investor” shall have the meaning set forth in Section 13.3 hereof.
“IRS” shall mean the United States Internal Revenue Service.
“Issuer Group” shall have the meaning set forth in Section 13.5(b) hereof.
“Issuer Person” shall have the meaning set forth in Section 13.5(b) hereof.
“Kroll” shall mean Kroll Bond Rating Agency, Inc., and its successors in
interest.
“Lease” shall have the meaning set forth in the Mortgage with respect to each
Individual Property.
“Lease Modification” shall have the meaning set forth in Section 5.13(c) hereof.
“Legal Requirements” shall mean, with respect to each Individual Property, the
Collateral or Other Mezzanine Collateral, all statutes, laws, rules, orders,
regulations, ordinances,

20759823.6.BUSINESS    
19

--------------------------------------------------------------------------------




judgments, decrees and injunctions of Governmental Authorities affecting
Borrower, any Other Mezzanine Borrower, HHSD, Mortgage Borrower, Operating
Lessee, Additional Pledgor (as defined in this Agreement and each Other
Mezzanine Loan Agreement), such Individual Property or any part thereof or the
Collateral or any part thereof, or any Other Mezzanine Collateral or any part
thereof, or the construction, use, alteration, ownership or operation thereof
(including, without limitation, all Condominium Laws), whether now or hereafter
enacted and in force, and all permits, licenses, authorizations and regulations
relating thereto, and all covenants, agreements, restrictions and encumbrances
contained in any instruments, either of record or known to Borrower, any Other
Mezzanine Borrower or Mortgage Borrower, at any time in force affecting such
Borrower, Other Mezzanine Borrower, HHSD, Mortgage Borrower, Operating Lessee,
Additional Pledgor (as such term is defined in this Agreement and each Other
Mezzanine Loan Agreement), Individual Property or any part thereof, the
Collateral or any part thereof or any Other Mezzanine Collateral or any part
thereof, including, without limitation, any which may (a) require repairs,
modifications or alterations in or to such Individual Property or any part
thereof, or (b) in any way limit the use and enjoyment thereof.
“Lender” shall have the meaning set forth in the preamble paragraph hereof.
“LIBOR” shall mean, with respect to each Interest Accrual Period, a rate of
interest per annum obtained by dividing:
(a)    the rate for deposits in U.S. dollars (with respect to the period equal
or comparable to the applicable Interest Accrual Period) that appears on Reuters
Screen LIBOR01 Page (or the successor thereto) as of 11:00 a.m., London time, on
the related Determination Date. If such rate does not appear on Reuters Screen
LIBOR01 Page as of 11:00 a.m., London time, on such Determination Date, LIBOR
shall be the arithmetic mean of the offered rates (expressed as a percentage per
annum) for deposits in U.S. dollars (with respect to the period equal or
comparable to the applicable Interest Accrual Period) that appear on the Reuters
Screen LIBOR01 Page as of 11:00 a.m., London time, on such Determination Date,
if at least two such offered rates so appear. If fewer than two such offered
rates appear on the Reuters Screen LIBOR01 Page as of 11:00 a.m., London time,
on such Determination Date, Lender shall request the principal London Office of
any four major reference banks in the London interbank market selected by Lender
to provide such bank’s offered quotation (expressed as a percentage per annum)
to prime banks in the London interbank market for deposits in U.S. dollars (with
respect to the period equal or comparable to the applicable Interest Accrual
Period) as of 11:00 a.m., London time, on such Determination Date for the then
outstanding principal amount of the Loan. If at least two (2) such offered
quotations are so provided, LIBOR shall be the arithmetic mean of such
quotations. If fewer than two such quotations are so provided, Lender shall
request any three (3) major banks in New York City selected by Lender to provide
such bank’s rate (expressed as a percentage per annum) for loans in U.S. dollars
to leading European banks for a one-month period as of approximately 11:00 a.m.,
New York City time on the applicable Determination Date for the then outstanding
principal amount of the Loan. If at least two (2) such rates are so provided,
LIBOR shall be the arithmetic mean of such rates, by

20759823.6.BUSINESS    
20

--------------------------------------------------------------------------------




(b)    a percentage equal to one hundred percent (100%) minus the applicable
Reserve Percentage then in effect.
LIBOR shall be rounded upward to the nearest the nearest 1/1000th of one percent
and may or may not be the lowest rate based upon the market for U.S. Dollar
deposits in the London Interbank Eurodollar Market at which Lender prices loans
on the date which LIBOR is determined by Lender as set forth above.
“LIBOR Cap Strike Rate” shall mean (a) with respect to the Interest Rate Cap
Agreement in place as of the Closing Date, two and ninety-one one hundredths
percent (2.91%) per annum and (b) with respect to any Replacement Interest Rate
Cap Agreement required in connection with the exercise of any Extension Option,
a per annum rate of interest which, when added to the LIBOR Margin then in
effect, would result in a Debt Service Coverage Ratio (calculated based on the
then current Underwritten Net Cash Flow and assuming that the LIBOR Rate is
equal to the sum of the LIBOR Margin plus the Extension LIBOR Strike Price) of
not less than 1.30:1.00 (the “Extension LIBOR Strike Price”).
“LIBOR Loan” shall mean, with respect to the Loan, at such time as interest
thereon accrues at the LIBOR Rate.
“LIBOR Margin” shall mean 4.39%.
“LIBOR Rate” shall mean the sum of (i) LIBOR plus (ii) the LIBOR Margin for the
Loan provided, however, in no event shall LIBOR be deemed to be less than zero.
The determination of the LIBOR Rate by Lender shall be binding upon Borrower
absent manifest error.
“Lien” shall mean any mortgage, deed of trust, lien, pledge, hypothecation,
assignment, security interest, or any other encumbrance, charge or transfer of,
on or affecting Borrower, any Other Mezzanine Borrower, Mortgage Borrower, or
any direct or indirect interest in Borrower, any Other Mezzanine Borrower or
Mortgage Borrower, the related Individual Property, any portion thereof or any
interest therein or the Collateral, any portion thereof or any interest therein
or any Other Mezzanine Collateral or any portion thereof or interest therein,
including, without limitation, any conditional sale or other title retention
agreement, any financing lease having substantially the same economic effect as
any of the foregoing, the filing of any financing statement, and mechanic’s,
materialmen’s and other similar liens and encumbrances.
“Liquidation Event” shall mean any event of (i) any Casualty to all or any
portion of any Individual Property, (ii) any Condemnation of all or any portion
of any Individual Property, (iii) a Transfer of any Individual Property in
connection with realization thereon by the Mortgage Lender following a Mortgage
Loan Default, including without limitation a foreclosure sale, (iv) a Transfer
of all or any portion of the Mezzanine A Collateral in connection with
realization thereon by Mezzanine A Lender following a Mezzanine A Loan Default,
including, without limitation, a foreclosure sale, (v) any refinancing of any
Individual Property, the Mortgage Loan, the Mezzanine

20759823.6.BUSINESS    
21

--------------------------------------------------------------------------------




B Loan, the Mezzanine C Loan or the Mezzanine A Loan, (vi) a Transfer of all or
any portion of the Mezzanine B Collateral in connection with realization thereon
by Mezzanine B Lender following a Mezzanine B Loan Default, including, without
limitation, a foreclosure sale, (vii) a Transfer of all or any portion of the
Mezzanine C Collateral in connection with realization thereon by Mezzanine C
Lender following a Mezzanine C Loan Default, including, without limitation a
foreclosure sale, and (viii) the receipt by Mortgage Borrower of any excess
proceeds realized under its Owner’s Title Policy after application of such
proceeds by Mortgage Lender pursuant to the Mortgage Loan Documents.
“LLC Agreement” shall have the meaning set forth in Section 6.1(b)(ii) hereof.
“Loan” shall mean the loan made by Lender to Borrower pursuant to this
Agreement.
“Loan Bifurcation” shall have the meaning set forth in Section 13.4(f) hereof.
“Loan Documents” shall mean, collectively, this Agreement, the Note, the Pledge
Agreement, the Environmental Indemnity, the Guaranty, the Subordination of
Management Agreement, the Collateral Assignment of Interest Rate Cap Agreement,
the Post Closing Agreement, the PIP Guaranty, the Assignment of Title Insurance
Proceeds, the Recycled SPE Certificates, the Operating Lease Subordination
Agreement and any and all other documents, agreements and certificates executed
and/or delivered in connection with the Loan, as the same may be amended,
restated, replaced, supplemented or otherwise modified from time to time.
“Loan Party” shall mean each of Borrower, Mezzanine B Borrower, Mezzanine C
Borrower, Mezzanine A Borrower, Mortgage Borrower, HHSD, Additional Pledgor,
Mezzanine B Additional Pledgor, Mezzanine A Additional Pledgor, Mezzanine C
Additional Pledgor, Operating Lessee, SPE Component Entity, Mezzanine A SPE
Component Entity, Mezzanine B SPE Component Entity, Mezzanine C SPE Component
Entity, Mortgage Borrower SPE Component Entity, and Guarantor.
“Losses” shall mean any and all claims, suits, liabilities (including, without
limitation, strict liabilities), actions, proceedings, obligations, debts,
damages (other than punitive or special damages), losses (other than diminution
in value), costs, expenses, fines, penalties, charges, fees, judgments, awards,
amounts paid in settlement of whatever kind or nature (including but not limited
to reasonable legal fees and other costs of defense).
“LTV Ratio” shall mean, as of the date of its calculation, the ratio of (a) the
unpaid aggregate principal balance of the Loan, each Other Mezzanine Loan and
the Mortgage Loan, as of the date of such calculation to (b) to the value of the
remaining Properties (as determined by Lender, in its sole discretion, using any
commercially reasonable valuation method permitted to a REMIC Trust, but based
solely on the value of real property and excluding personal property and
going-concern value).

20759823.6.BUSINESS    
22

--------------------------------------------------------------------------------




“Major Lease” shall mean as to each Individual Property (i) any Lease which,
individually or when aggregated with all other leases at any Individual Property
with the same Tenant or its Affiliate (and assuming any expansion rights and
other preferential rights to lease additional space set forth in such Lease have
been exercised) demises 20,000 square feet or more of such Individual Property’s
gross leasable area, (ii) any Lease which contains any option, offer, right of
first refusal or other similar entitlement to acquire all or any portion of any
Individual Property, (iii) any Lease under which the Tenant is an Affiliate of
Mortgage Borrower or Guarantor or is not the result of arm’s length
negotiations, (iv) any Lease that is entered into during the continuance of an
Event of Default or (v) any instrument guaranteeing or providing credit support
for any Lease meeting the requirements of (i), (ii), (iii) or (iv) above.
“Management Agreement” shall mean, with respect to each Individual Property, the
property management agreement entered into by and between Mortgage Borrower
and/or Operating Lessee and Manager, as further described on Schedule IV
attached hereto pursuant to which Manager is to provide management and other
services with respect to such Individual Property, as the same may be amended,
restated, replaced, supplemented or otherwise modified in accordance with the
terms of this Agreement.
“Manager” shall mean each manager as further described on Schedule IV attached
hereto, or such other entity selected as the manager of the Properties or any
Individual Property in accordance with the terms of this Agreement.
“Marriott” shall mean Marriott International, Inc.
“Material Action” shall mean, as to any Person, to file any insolvency, or
reorganization case or proceeding, to institute proceedings to have such Person
be adjudicated bankrupt or insolvent, to institute proceedings under any
applicable insolvency law, to seek any relief under any law relating to relief
from debts or the protection of debtors, to consent to the filing or institution
of bankruptcy or insolvency proceedings against such Person, to file a petition
seeking, or consent to, reorganization or relief with respect to such Person
under any applicable federal or state law relating to bankruptcy or insolvency,
to seek or consent to the appointment of a receiver, liquidator, assignee,
trustee, sequestrator, custodian, or any similar official of or for such Person
or a substantial part of its property or the Collateral, to make any assignment
for the benefit of creditors of such Person, to admit in writing such Person’s
inability to pay its debts generally as they become due (unless such admission
is true), or to take action in furtherance of any of the foregoing.
“Material Adverse Effect” shall mean a material adverse effect on the value,
current use or operation of any Individual Property, the Mezzanine A Collateral,
the Mezzanine B Collateral, the Mezzanine C Collateral or the Collateral, the
business, operations or condition (financial or otherwise) of Borrower,
Mezzanine A Borrower, Mezzanine B Borrower, Mezzanine C Borrower, Mezzanine B
Additional Pledgor, Mezzanine A Additional Pledgor, Mezzanine C Additional
Pledgor, HHSD, Mortgage Borrower, Operating Lessee, Additional Pledgor (as
defined in this Agreement and each Other Mezzanine Loan Agreement) or Guarantor,
the security intended to be

20759823.6.BUSINESS    
23

--------------------------------------------------------------------------------




provided by the Pledge Agreement, the Mezzanine A Pledge Agreement, the
Mezzanine B Pledge Agreement, the Mezzanine C Pledge Agreement or the Mortgage,
the current ability of the Properties to generate sufficient cash flow to
service the Loan, the Mezzanine A Loan, the Mezzanine B Loan, the Mezzanine C
Loan and the Mortgage Loan, or Borrower’s, Mezzanine A Borrower’s, Mezzanine B
Borrower’s, Mezzanine C Borrower’s or Mortgage Borrower’s ability to pay its
obligations when due, or Borrower’s, HHSD’s, Mezzanine A Borrower’s, Mezzanine B
Borrower’s, Mezzanine C Borrower’s, Mezzanine A Additional Pledgor’s, Mezzanine
B Additional Pledgor’s, Mezzanine C Additional Pledgor’s, Mortgage Borrower’s,
Operating Lessee’s, Additional Pledgor’s (as defined in this Agreement and each
Other Mezzanine Loan Agreement) or Guarantor’s ability to perform its
obligations under the Loan Documents, the Mezzanine A Loan Documents, the
Mezzanine B Loan Documents, the Mezzanine C Loan Documents or the Mortgage Loan
Documents, as applicable, to which it is a party.
“Material Agreements” shall mean any contract and agreement relating to the
ownership, management, development, use, operation, leasing, maintenance, repair
or improvement of the Properties or any Individual Property that provides for
annual payments by Mortgage Borrower, Operating Lessee or any other Loan Party
of $50,000.00 or more unless the same is cancelable without penalty or premium
on no more than thirty (30) days notice (other than the Management Agreements,
the Franchise Agreements, the Leases, the Operating Leases, the Condominium
Documents, the Ground Leases and any contract or agreement entered into with
respect to any Individual Property or on the behalf of Operating Lessee,
Borrower, Mortgage Borrower, any Other Mezzanine Borrower, and/or any other Loan
Party by Manager pursuant to the Management Agreement).
“Maturity Date” shall mean the Initial Maturity Date, or if the Initial Maturity
Date has been extended pursuant to Section 2.5(c) hereof, the applicable
Extended Maturity Date, or such other date on which the final payment of the
Debt becomes due and payable, whether at such stated maturity date, by
declaration of acceleration, or otherwise.
“Maximum Legal Rate” shall have the meaning set forth in Section 2.4(f) hereof.
“Member” shall have the meaning set forth in Section 6.1(b)(ii) hereof.
“Mezzanine A Additional Pledgor” shall mean HH Mezz Borrower D-1 LLC, a Delaware
limited liability company.
“Mezzanine A Borrower” shall mean, individually and/or collectively (as the
context requires), HH Swap A LLC and HH Swap G LLC, each a Delaware limited
liability company.
“Mezzanine A Cash Management Account” shall mean the “Substitute Cash Management
Accounts” as defined in the Mezzanine A Loan Agreement.
“Mezzanine A Collateral” shall mean “Collateral” as such term is defined in the
Mezzanine A Loan Documents.

20759823.6.BUSINESS    
24

--------------------------------------------------------------------------------




“Mezzanine A Lender” shall have the meaning set forth in the Recitals.
“Mezzanine A Loan” shall have the meaning set forth in the Recitals.
“Mezzanine A Loan Cash Management Provisions” shall mean the terms and
provisions of the Mezzanine A Loan Documents relating to the Mezzanine A Cash
Management Account.
“Mezzanine A Loan Default” shall mean an “Event of Default” under the Mezzanine
A Loan Agreement.
“Mezzanine A Loan Documents” shall mean all documents or instruments evidencing,
securing or guaranteeing the Mezzanine A Loan, including without limitation, the
Mezzanine A Loan Agreement.
“Mezzanine A Loan Reserve Funds” shall mean any reserve funds required to be
established and maintained under the Mezzanine A Loan Documents.
“Mezzanine A Loan Restoration Provisions” shall mean the terms and conditions of
the Mezzanine A Loan Agreement relating to Restoration in connection with a
Casualty or Condemnation of a Property.
“Mezzanine A Pledge Agreement” shall mean “Pledge Agreement” as such term is
defined in the Mezzanine A Loan Agreement.
“Mezzanine A SPE Component Entity” shall mean “SPE Component Entity” as such
term is defined in the Mezzanine A Loan Agreement.
“Mezzanine B Additional Pledgor” shall mean HH Mezz Borrower D-2 LLC, a Delaware
limited liability company.
“Mezzanine Borrower” shall mean, individually and/or collectively (as the
context requires), Borrower, Mezzanine A Borrower, Mezzanine B Borrower and
Mezzanine C Borrower.
“Mezzanine B Borrower” shall mean, individually and/or collectively (as the
context requires), HH Mezz Borrower A-2 LLC and HH Mezz Borrower G-2 LLC, each a
Delaware limited liability company.
“Mezzanine B Cash Management Account” shall mean the “Substitute Cash Management
Accounts” as defined in the Mezzanine B Loan Agreement.
“Mezzanine B Loan Cash Management Provisions” shall mean the terms and
provisions of the Mezzanine B Loan Documents relating to the Mezzanine B Cash
Management Account.

20759823.6.BUSINESS    
25

--------------------------------------------------------------------------------




“Mezzanine B Collateral” shall mean “Collateral” as such term is defined in the
Mezzanine B Loan Documents.
“Mezzanine B Lender” shall mean the owner and holder of the Mezzanine B Loan.
“Mezzanine B Loan” shall mean that certain loan made by Mezzanine B Lender to
Mezzanine B Borrower on the date hereof pursuant to the Mezzanine B Loan
Agreement.
“Mezzanine B Loan Agreement” shall mean that certain Mezzanine B Loan Agreement
dated as of the date hereof between Mezzanine B Borrower and Mezzanine B Lender,
as the same may be amended, restated, replaced, supplemented, split or otherwise
modified from time to time pursuant to the terms of the Mezzanine B Loan
Documents.
“Mezzanine B Loan Default” shall mean an “Event of Default” under the Mezzanine
B Loan Agreement.
“Mezzanine B Loan Documents” shall mean all documents or instruments evidencing,
securing or guaranteeing the Mezzanine B Loan, including without limitation, the
Mezzanine B Loan Agreement.
“Mezzanine B Loan Reserve Funds” shall mean any reserve funds required to be
established and maintained under the Mezzanine B Loan Documents.
“Mezzanine B Loan Restoration Provisions” shall mean the terms and conditions of
the Mezzanine B Loan Agreement relating to Restoration in connection with a
Casualty or Condemnation of a Property.
“Mezzanine B Pledge Agreement” shall mean “Pledge Agreement” as such term is
defined in the Mezzanine B Loan Agreement.
“Mezzanine B SPE Component Entity” shall mean “SPE Component Entity” as such
term is defined in the Mezzanine B Loan Agreement.
“Mezzanine C Additional Pledgor” shall mean Ashford Mezz D-3 LLC, a Delaware
limited liability company.
“Mezzanine C Borrower” shall mean, individually and/or collectively (as the
context requires), Ashford A-3 Mezz LLC and Ashford G-3 Mezz LLC, each a
Delaware limited liability company.
“Mezzanine C Collateral” shall mean “Collateral” as such term is defined in the
Mezzanine C Loan Documents.
“Mezzanine C Lender” shall mean the owner and holder of the Mezzanine C Loan.

20759823.6.BUSINESS    
26

--------------------------------------------------------------------------------




“Mezzanine C Loan” shall mean that certain loan made by Mezzanine C Lender to
Mezzanine C Borrower on the date hereof pursuant to the Mezzanine C Loan
Agreement.
“Mezzanine C Loan Agreement” shall mean that certain Mezzanine C Loan Agreement
dated as of the date hereof between Mezzanine C Borrower and Mezzanine C Lender,
as the same may be amended, restated, replaced, supplemented, split or otherwise
modified from time to time pursuant to the terms of the Mezzanine C Loan
Documents.
“Mezzanine C Loan Cash Management Provisions” shall mean the terms and
provisions of the Mezzanine C Loan Documents relating to the Mezzanine C Cash
Management Account.
“Mezzanine C Loan Default” shall mean an “Event of Default” under the Mezzanine
C Loan Agreement.
“Mezzanine C Loan Documents” shall mean all documents or instruments evidencing,
securing or guaranteeing the Mezzanine C Loan, including without limitation, the
Mezzanine C Loan Agreement.
“Mezzanine C Loan Reserve Funds” shall mean any reserve funds required to be
established and maintained under the Mezzanine C Loan Documents.
“Mezzanine C Loan Restoration Provisions” shall mean the terms and conditions of
the Mezzanine C Loan Agreement relating to Restoration in connection with a
Casualty or Condemnation of a Property.
“Mezzanine C Pledge Agreement” shall mean “Pledge Agreement” as such term is
defined in the Mezzanine C Loan Agreement.
“Mezzanine C SPE Component Entity” shall mean “SPE Component Entity” as such
term is defined in the Mezzanine C Loan Agreement.
“Mezzanine D Loan Subaccount” shall have the meaning set forth in the Cash
Management Agreement.
“Mezzanine Entities” shall have the meaning set forth in Section 7.4 hereof.
“Mezzanine Option” shall have the meaning set forth in Section 13.8 hereof.
“Minimum Net Worth Requirement” shall mean a Net Worth (exclusive of the
Properties) equal to One Hundred Million and No/100 Dollars ($100,000,000.00).
“Mold” shall mean any mold, fungi, bacterial or microbial matter present at or
in any Individual Property, including, without limitation, building materials
which is in a condition,

20759823.6.BUSINESS    
27

--------------------------------------------------------------------------------




location or a type which may pose a risk to human health or safety or the
environment, may result in damage to or would adversely affect or impair the
value or marketability of any Individual Property.
“Monthly Payment Amount” shall mean, with respect to each Payment Date, a
payment equal to the amount of interest which has accrued during the related
Interest Accrual Period, computed at the Interest Rate.
“Moody’s” shall mean Moody’s Investors Service, Inc., and its successors in
interest.
“Morningstar” shall mean Morningstar Credit Ratings, LLC, and its successors in
interest.
“Mortgage” shall mean that certain first priority mortgage/deed of trust/deed to
secure debt and security agreement, dated as of the date hereof, executed and
delivered by Mortgage Borrower as security for the Mortgage Loan and encumbering
an Individual Property, as the same may be amended, restated, replaced,
supplemented or otherwise modified from time to time.
“Mortgage Borrower” shall mean, individually and/or collectively (as the context
requires), those entities set forth on Schedule I attached hereto.
“Mortgage Borrower SPE Component Entity” shall mean “SPE Component Entity” as
defined in the Mortgage Loan Agreement.
“Mortgage Lender” shall mean the owner and holder of the Mortgage Loan.
“Mortgage Loan” shall have the meaning set forth in the Recitals.
“Mortgage Loan Agreement” shall have the meaning set forth in the Recitals.
“Mortgage Loan Cash Management Provisions” shall mean the terms and conditions
of the Mortgage Loan Documents relating to cash management (including, without
limitation, those relating to “Reserve Accounts” and the “Cash Management
Account” as such terms is defined in the Mortgage Loan Agreement).
“Mortgage Loan Default” shall mean an “Event of Default” under the Mortgage Loan
Agreement.
“Mortgage Loan Documents” shall mean all documents or instruments evidencing,
securing or guaranteeing the Mortgage Loan, including without limitation, the
Mortgage Loan Agreement.
“Mortgage Loan Reserve Accounts” shall mean the “Reserve Accounts” as defined in
the Mortgage Loan Agreement.

20759823.6.BUSINESS    
28

--------------------------------------------------------------------------------




“Mortgage Loan Reserve Funds” shall mean the “Reserve Funds” as defined in the
Mortgage Loan Agreement.
“Mortgage Loan Restoration Provisions” shall mean the terms and conditions of
the Mortgage Loan Agreement relating to Restoration in connection with a
Casualty and/or Condemnation of the Property.
“Mortgage Note” shall mean the “Note” as defined in the Mortgage Loan Agreement”
“Net Liquidation Proceeds After Debt Service” shall mean, with respect to any
Liquidation Event, all amounts paid to or received by or on behalf of Mortgage
Borrower, Mezzanine A Borrower, Mezzanine B Borrower, Mezzanine C Borrower or
Borrower in connection with such Liquidation Event, including, without
limitation, proceeds of any sale, refinancing or other disposition or
liquidation, less (i) in the event of a Liquidation Event consisting of a
Casualty or Condemnation, Lender’s, Mezzanine A Lender’s, Mezzanine B Lender’s,
Mezzanine C Lender’s and/or Mortgage Lender’s reasonable costs incurred in
connection with the recovery thereof, (ii) in the event of a Liquidation Event
consisting of a Casualty or Condemnation, the costs incurred by Mortgage
Borrower, Mezzanine A Borrower, Mezzanine C Borrower and/or Mezzanine B Borrower
in connection with a Restoration of all or any portion of the applicable
Property made in accordance with the Mortgage Loan Documents, the Mezzanine A
Loan Documents, the Mezzanine C Loan Documents or the Mezzanine B Loan
Documents, as applicable, (iii) in the event of a Liquidation Event consisting
of a Casualty or Condemnation or a Transfer, amounts required or permitted to be
deducted therefrom and amounts paid pursuant to the Mortgage Loan Documents to
Mortgage Lender, and amounts required or permitted to be deducted therefrom, the
amounts paid pursuant to the Mezzanine A Loan Documents to Mezzanine A Lender
(including amounts paid to Mezzanine A Lender under any Owners’ Title Policy),
the amounts paid pursuant to the Mezzanine B Loan Documents to Mezzanine B
Lender (including amounts paid to Mezzanine B Lender under any Owners’ Title
Policy) and the amounts paid pursuant to the Mezzanine C Loan Documents to
Mezzanine C Lender (including amounts paid to Mezzanine C Lender under any
Owner’s Title Policy), (iv) in the case of a foreclosure sale, disposition or
transfer of the Property in connection with realization thereon following a
Mortgage Loan Default, such reasonable and customary costs and expenses of sale
or other disposition (including attorneys’ fees and brokerage commissions)
incurred by Lender, (v) in the case of a foreclosure sale, such costs and
expenses incurred by Mortgage Lender under the Mortgage Loan Documents as
Mortgage Lender shall be entitled to receive reimbursement for under the terms
of the Mortgage Loan Documents, (vi) in the case of a refinancing of the
Mortgage Loan, the Mezzanine B Loan, the Mezzanine C Loan or Mezzanine A Loan,
such costs and expenses (including attorneys’ fees) of such refinancing incurred
by Lender, (vii) the amount of any prepayments required pursuant to the Mortgage
Loan Documents in connection with any such Liquidation Event; (viii) in the case
of a foreclosure sale, disposition or Transfer of any Mezzanine A Collateral
with realization thereon following a Mezzanine A Loan Default, such reasonable
and customary costs and expenses of sale or other disposition (including
attorneys’ fees and brokerage commissions), (ix) in the case of a foreclosure
sale of any Mezzanine

20759823.6.BUSINESS    
29

--------------------------------------------------------------------------------




A Collateral, such costs and expenses incurred by Mezzanine A Lender under the
Mezzanine A Loan Documents as Mezzanine A Lender shall be entitled to receive
reimbursement for under the terms of the Mezzanine A Loan Documents, (x) in the
case of a foreclosure sale, disposition or Transfer of any Mezzanine B
Collateral with realization thereon following a Mezzanine B Loan Default, such
reasonable and customary costs and expenses of sale or other disposition
(including attorneys’ fees and brokerage commissions), (xi) in the case of a
foreclosure sale of any Mezzanine B Collateral, such costs and expenses incurred
by Mezzanine B Lender under the Mezzanine B Loan Documents as Mezzanine B Lender
shall be entitled to receive reimbursement for under the terms of the Mezzanine
B Loan Documents, (xii) in the case of a foreclosure sale, disposition or
Transfer of any Mezzanine C Collateral with realization thereon following a
Mezzanine C Loan Default, such reasonable and customary costs and expenses of
sale or other disposition (including attorneys’ fees and brokerage commissions)
and (xiii) in the case of a foreclosure sale of any Mezzanine C Collateral, such
costs and expenses incurred by Mezzanine C Lender under the Mezzanine C Loan
Documents as Mezzanine C Lender shall be entitled to receive reimbursement for
under the terms of the Mezzanine C Loan Documents.
“Net Proceeds” shall have the meaning set forth in the Mortgage Loan Agreement.
“Net Proceeds Deficiency” shall have the meaning set forth in the Mortgage Loan
Agreement.
“Net Worth” shall mean net worth as calculated in accordance with GAAP (or other
principles acceptable to Lender); provided, however, such calculation shall be
based upon the undepreciated book value of assets.
“New Additional Pledgor” shall have the meaning set forth in Section 13.8
hereof.
“New Mezzanine Borrower” shall have the meaning set forth in Section 13.8
hereof.
“New Non-Consolidation Opinion” shall mean a bankruptcy non-consolidation
opinion(s) from the counsel to Borrower and Additional Pledgor that delivered
the Non-Consolidation Opinion or other outside counsel to Borrower and
Additional Pledgor reasonably acceptable to Lender, in form and substance
satisfactory to Lender and, after a Securitization, the Rating Agencies, and
which is required to be delivered subsequent to the Closing Date pursuant to,
and in connection with, this Agreement.
“New Note” shall have the meaning set forth in Section 13.9 hereof.
“New PIP” shall have the meaning set forth in the Mortgage Loan Agreement.
“Non-Consolidation Opinion” shall mean, collectively (i) that certain bankruptcy
non-consolidation opinion dated the date hereof delivered by Gardere Wynne
Sewell LLP in connection with the Loan and relating to Borrower and (ii) that
certain bankruptcy non-consolidation

20759823.6.BUSINESS    
30

--------------------------------------------------------------------------------




opinion dated the date hereof delivered by Gardere Wynne Sewell LLP in
connection with the Loan and relating to Additional Pledgor.
“Note” shall mean that certain Mezzanine D Promissory Note of even date herewith
in the principal amount of $62,780,000.00, made by Borrower in favor of Lender,
as the same may be amended, restated, replaced, severed, supplemented or
otherwise modified from time to time.
“Obligations” shall mean the Debt and all other amounts and other obligations of
Borrower or any other Loan Party under each Loan Document.
“OFAC” shall have the meaning set forth in Section 4.38 hereof.
“Operating Expenses” shall mean, with respect to any period of time, the total
of all expenses actually paid or payable in connection with the operation and
management of the Properties, determined in accordance with GAAP and the Uniform
System of Accounts, including without limitation and without duplication,
utilities, routine repairs and maintenance, Insurance Premiums, franchise,
license and royalty fees, Taxes and Other Charges, advertising expenses, payroll
and related taxes, the cost of inventories and fixed asset supplies consumed in
the operation of the Properties, computer processing charges, property
management fees, costs and fees of independent professionals (including, without
limitation, legal, accounting, consultants and other professional expenses),
technical consultants, operational experts (including quality assurance
inspectors) or other third parties retained to perform services required or
permitted hereunder, operational equipment and other lease payments as
reasonably approved by Lender, but specifically excluding depreciation or
amortization, income taxes or other charges in the nature of income taxes, Debt
Service, debt service due on each Other Mezzanine Loan and the Mortgage Loan,
Capital Expenditures, deposits into the Mortgage Loan Reserve Accounts or any
deposits to any reserves required pursuant to the terms of the Mezzanine A Loan
Agreement, the Mezzanine B Loan Agreement, the Mezzanine C Loan Agreement or
this Agreement, any expenses (including legal, accounting and other professional
fees, expenses and disbursements) incurred in connection with the making of the
Loan or the sale, exchange or transfer of all or any portion of the Properties
or in connection with the recovery of Insurance Proceeds or Awards which are
applied to prepay the Note, and any item of expense which would otherwise be
considered within Operating Expenses pursuant to the provisions above but is
paid directly by any Tenant.
“Operating Lease” shall mean those certain Operating Lease Agreements executed
by Mortgage Borrower, as lessor, and Operating Lessee, as lessee, as further
described on Schedule V attached hereto, as the same may be amended or modified
from time to time in accordance with the terms and provisions of this Agreement.
“Operating Lease Subordination Agreement” shall mean that certain Operating
Lease Subordination Agreement (Mezzanine D Loan) dated the date hereof between
Lender and Operating Lessee, as the same may be amended or modified from time to
time in accordance with the terms and provisions of this Agreement.

20759823.6.BUSINESS    
31

--------------------------------------------------------------------------------




“Operating Lessee” shall mean, individually and/or collectively (as the context
may require) the operating lessees as further described on Schedule V attached
hereto.
“Organizational Documents” shall mean (i) with respect to a corporation, such
Person’s certificate of incorporation and by laws, and any shareholder
agreement, voting trust or similar arrangement applicable to any of such
Person’s authorized shares of capital stock, (ii) with respect to a partnership,
such Person’s certificate of limited partnership, partnership agreement, voting
trusts or similar arrangements applicable to any of its partnership interests,
(iii) with respect to a limited liability company, such Person’s certificate of
formation, limited liability company agreement or other document affecting the
rights of holders of limited liability company interests, and (iv) any and all
agreements between any constituent member, partner or shareholder of the Person
in question, including any contribution arrangement or indemnification
agreements. In each case, “Organizational Documents” shall include any
indemnity, contribution, shareholders or other agreement among any of the owners
of the entity in question.
“Other Charges” shall mean all ground rents, maintenance charges, impositions
other than Property Taxes, and any other charges, including, without limitation,
vault charges and license fees for the use of vaults, chutes and similar areas
adjoining any Individual Property, now or hereafter levied or assessed or
imposed against any Individual Property or any part thereof.
“Other Connection Taxes” shall mean, with respect to Lender, Taxes imposed as a
result of a present or former connection between Lender and the jurisdiction
imposing such Tax (other than connections arising from Lender having executed,
delivered, become a party to, performed its obligations under, received payments
under, received or perfected a security interest under, engaged in any other
transaction pursuant to or enforced any Loan Document, or sold or assigned an
interest in the Loan or any Loan Document).
“Other Mezzanine Borrower” shall mean, individually and/or collectively (as the
context may require), Mezzanine A Borrower, Mezzanine B Borrower and Mezzanine C
Borrower.
“Other Mezzanine Collateral” shall mean, individually and/or collectively (as
the context may require), Mezzanine A Collateral, Mezzanine B Collateral and
Mezzanine C Collateral.
“Other Mezzanine Loan” shall mean, individually and/or collectively (as the
context may require), the Mezzanine A Loan, the Mezzanine B Loan and the
Mezzanine C Loan.
“Other Mezzanine Loan Agreement” shall mean, individually and/or collectively
(as the context may require), the Mezzanine A Loan Agreement, the Mezzanine B
Loan Agreement and the Mezzanine C Loan Agreement.
“Other Mezzanine Loan Documents” shall mean, individually and/or collectively
(as the context may require), the Mezzanine A Loan Documents, the Mezzanine B
Loan Documents and the Mezzanine C Loan Documents.

20759823.6.BUSINESS    
32

--------------------------------------------------------------------------------




“Other Taxes” shall mean all present or future stamp, court or documentary,
intangible, recording, filing or similar Taxes that arise from any payment made
under, from the execution, delivery, performance, enforcement or registration
of, from the receipt or perfection of a security interest under, or otherwise
with respect to, any Loan Document, except any such Taxes that are Other
Connection Taxes imposed with respect to an assignment.
“Outside Date” shall be the date required to complete a PIP pursuant to the
terms of the applicable Management Agreement (or Replacement Management
Agreement) and/or Franchise Agreement (or Replacement Franchise Agreement), as
such date may be extended by Franchisor or Manager from time to time, provided
that Lender shall have promptly received notice of such extension.
“Owner’s Title Policy” shall mean that certain ALTA extended coverage owners’
policies of title insurance issued in connection with the closing of the
Mortgage Loan (or, if no such policy was issued at such time, the then existing
owner’s policy of title insurance) insuring the Mortgage Borrower as the owner
of the applicable Property.
“PACE Loan” shall mean any Property-Assessed Clean Energy loan or any similar
financing.
“Parent Entity” shall mean (i) Ashford Hospitality Trust, Inc., (ii) Ashford OP
General Partner LLC, (iii) Ashford OP Limited Partner LLC, (iv) Ashford
Hospitality Limited Partnership, (v) PIM Highland TRS Corporation and (vi) PIM
Highland Holding LLC.
“Parsippany Hilton Restaurant Lease” shall mean that certain Lease, dated as of
October 28, 1997, by HHC TRS FP Portfolio LLC, as successor-in-interest to IHC
Realty Partnership, L.P., as landlord, and RCSH Operations, LLC, as
successor-in-interest to Parsteaks, LLC, as tenant, as amended by that certain
First Amendment to Lease, dated as of June 4, 2007.
“Participations” shall have the meaning set forth in Section 13.1(a) hereof.
“Patriot Act” shall mean the Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism Act of 2001, U.S.
Public Law 107 56, and the related regulations issued thereunder, including
temporary regulations, as the same may be amended from time to time and any
successor statutes thereto.
“Payment Date” shall mean, with respect to the Loan, the ninth (9th) day of each
month beginning on April 9, 2015, and continuing through and including the
Maturity Date, and if such date is not a Business Day, the immediately preceding
Business Day, as such Payment Date may be adjusted pursuant to the terms of
Section 2.4(e) hereof.
“Permitted Debt” shall mean trade and operational indebtedness incurred in the
ordinary course of business relating to the ownership of the Collateral and the
routine administration of Borrower, provided such indebtedness is (a) unsecured,
(b) not evidenced by a note, (c) on

20759823.6.BUSINESS    
33

--------------------------------------------------------------------------------




commercially reasonable terms and conditions, and (d) due not more than sixty
(60) days past the date incurred and paid on or prior to such date; provided,
however, the aggregate amount of the indebtedness described above shall not
exceed at any time $10,000.
“Permitted Encumbrances” shall mean, with respect to an Individual Property, the
Collateral or the Other Mezzanine Loan Collateral, collectively, (i) the Lien
and security interests created by the Loan Documents, the Mortgage Loan
Documents and the Other Mezzanine Loan Documents, (ii) all Liens, encumbrances
and other matters expressly set forth as exceptions in the Title Insurance
Policy, (iii) Liens, if any, for Property Taxes imposed by any Governmental
Authority not yet due or delinquent, (iv) Liens relating to Permitted Transfers,
(v) Management Agreements, Franchise Agreements and Operating Leases in
existence or entered into in accordance with the terms hereof, (vi) Leases and
Liens of Tenants, liens and security interests created by licensees and
concessionaires in existence or entered into in accordance with the terms hereof
and the Mortgage Loan Agreement, (vii) Permitted Debt (as defined in this
Agreement, the Mortgage Loan Agreement and each Other Mezzanine Loan Agreement),
(viii) Liens that are being contested in accordance with the terms hereof, (ix)
all easements, rights-of-way, restrictions and other similar non-monetary
encumbrances hereafter recorded against and affecting such Individual Property
that do not have a Material Adverse Effect and (x) such other title exceptions
which (a) do not, individually or in the aggregate, have a Material Adverse
Effect or (b) Lender has approved or may approve in writing in Lender’s
reasonable discretion.
“Permitted Transfer” shall have the meaning set forth in Section 7.3 hereof.
“Person” shall mean any individual, corporation, partnership, joint venture,
limited liability company, estate, trust, unincorporated association, any
federal, state, county or municipal government or any bureau, department or
agency thereof and any fiduciary acting in such capacity on behalf of any of the
foregoing.
“Personal Property” shall have the meaning set forth in the granting clause of
the Mortgages.
“PIP” shall mean all property improvement plans for replacing the FF&E,
remodeling, redecorating and modifying any Individual Property required by
Manager or Franchisor, as applicable, pursuant to the terms and conditions of a
Management Agreement (including a Replacement Management Agreement) or Franchise
Agreement (including a Replacement Franchise Agreement), as applicable,
including, the estimate of all costs and expenses related to the foregoing
(including, each Scheduled PIP and New PIP) and each Scheduled PIP and New PIP,
as the scope and timing thereof may be modified by Franchisor or Manager, as
applicable, from time to time, provided that Lender shall have promptly received
notice of such modification.
“PIP Guaranty” shall mean that certain PIP Guaranty (Mezzanine D Loan) dated the
date hereof executed by Guarantor in favor of Lender, as the same may be
amended, restated, replaced, supplemented or otherwise modified from time to
time.

20759823.6.BUSINESS    
34

--------------------------------------------------------------------------------




“PIP Required Deposit” shall have the meaning set forth in the Mortgage Loan
Agreement.
“PIP Reserve Account” shall have the meaning set forth in the Mortgage Loan
Agreement.
“Pledge Agreement” shall mean that certain Pledge and Security Agreement
(Mezzanine D Loan) dated as of the date hereof, executed and delivered by
Borrower and Additional Pledgor to Lender as security for the Loan, as the same
may be amended, restated, replaced, supplemented or otherwise modified from time
to time.
“Pledged Entity” shall mean, individually or collectively, as the context so
requires, Mezzanine C Borrower and Mezzanine C Additional Pledgor.
“Pledged Interests” shall mean individually or collectively, as the context so
requires, all limited liability company interests, partnership interests and/or
manager interests in Mezzanine C Borrower and Mezzanine C Additional Pledgor.
“Policies” shall have the meaning set forth in the Mortgage Loan Agreement and
all insurance policies required under Section 8.1(b) hereof.
“Portsmouth Condominium” shall mean the condominium regime established with
respect to the Individual Property located in Portsmouth, Virginia pursuant to
the Portsmouth Condominium Documents.
“Portsmouth Condominium Documents” shall mean those documents set forth on
Schedule XV attached hereto, as each of the same may be amended, restated,
replaced or otherwise modified from time to time in accordance with the terms
and conditions of this Agreement.
“Portsmouth Ground Lease” shall have the meaning set forth on Schedule XII
attached hereto.
“Portsmouth Parking Agreement” shall mean, collectively, (i) Lessor and Lessee
entered into that certain Parking Maintenance and Operating Agreement dated May
24, 1999; and (ii) that certain Parking Garage Operating Agreement between
Lessor and Manager dated May 24, 1999, as each of the same may be amended,
restated, replaced or otherwise modified from time to time in accordance with
the terms and conditions of this Agreement.
“Post Closing Agreement” shall mean that certain Post Closing Agreement dated
the date hereof between Borrower and Lender, as each of the same may be amended,
restated, replaced or otherwise modified from time to time in accordance thereof
or with the terms and conditions of this Agreement.

20759823.6.BUSINESS    
35

--------------------------------------------------------------------------------




“Pre-Approved Manager” shall mean (i) Remington and/or (ii) a Brand Manager for
a brand comparable or better than the brand being terminated.
“Prescribed Laws” shall mean, collectively, (i) Patriot Act, (ii) E013224, (iii)
the International Emergency Economic Power Act, 50 U.S.C. § 1701 et seq., and
(iv) all other Legal Requirements relating to money laundering or terrorism.
“Previously-Owned Property” shall mean that certain vacant parcel described in
Schedule XVI attached hereto.
“Prime Rate” shall mean, on a particular date, a rate per annum equal to the
rate of interest published in The Wall Street Journal as the “prime rate”, as in
effect on such day, with any change in the prime rate resulting from a change in
such published prime rate to be effective as of the date of the relevant change
in such published prime rate; provided, however, that if more than one prime
rate is published in The Wall Street Journal for a day, the average of the prime
rates shall be used; provided, further, however, that the Prime Rate (or the
average of the prime rates) will be rounded to the nearest 1/16 of 1% or, if
there is no nearest 1/16 of 1%, to the next higher 1/16 of 1%. In the event that
The Wall Street Journal should cease or temporarily interrupt publication, then
the Prime Rate shall mean the daily average prime rate published in another
business newspaper, or business section of a newspaper, of national standing
chosen by Lender. If The Wall Street Journal resumes publication, the substitute
index will immediately be replaced by the prime rate published in The Wall
Street Journal. In the event that a prime rate is no longer generally published
or is limited, regulated or administered by a governmental or quasi-governmental
body, then Lender shall select a comparable interest rate index which is readily
available to Borrower and verifiable by Borrower but is beyond the control of
Lender. Lender shall give Borrower prompt written notice of its choice of a
substitute index and when the change became effective. Such substitute index
will also be rounded to the nearest 1/16 of 1% or, if there is no nearest 1/16
of 1%, to the next higher 1/16 of 1%. The determination of the Prime Rate by
Lender shall be conclusive and binding absent manifest error.
“Prime ROFO Release” shall mean a release of (i) all or any of the Prime ROFO
Release Properties, (ii) at the applicable Release Price, (iii) in connection
with a sale of such Prime ROFO Release Properties to Ashford Hospitality Prime
Limited Partnership or its Affiliates and (iv) in accordance with Section 2.9
hereof, Section 2.9 of each Other Mezzanine Loan Agreement and Section 2.9 of
the Mortgage Loan Agreement, it being acknowledged and agreed that Borrower’s,
each Other Mezzanine Borrower’s and Mortgage Borrower’s right to a Prime ROFO
Release is exercisable from time to time and at any time during the term of the
Loan.
“Prime ROFO Release Properties” shall mean the Individual Properties set forth
on Schedule XIV.
“Prohibited Transfer” shall have the meaning set forth in Section 7.2 hereof.

20759823.6.BUSINESS    
36

--------------------------------------------------------------------------------




“Properties” shall mean collectively, each and every Individual Property which
is subject to the terms of this Agreement.
“Property” shall mean, as the context may require, the Properties or an
Individual Property.
“Property Condition Report” shall mean, individually and/or collectively (as the
context may require), those certain property condition reports with respect to
each Individual Property and delivered to Lender in connection with the
origination of the Loan.
“Property Document” shall mean, collectively, (a) the REAs, (b) the Portsmouth
Parking Agreements, (c) the Gaithersburg Parking Agreement, (d) the Gaithersburg
Waterfront Association Agreement, (e) the Austin License Agreement, (f) the
Austin Parking Agreement, (g) the Austin Skybridge Agreement, (h) the Boston
Valet Agreement, (i) the Boston Restaurant and Bar Lease, (j) the Parsippany
Hilton Restaurant Lease, (k) the Tampa Parking Lease, (l) the CY Savannah
Parking Lease, and (m) any other Material Agreements.
“Property Release” shall have the meaning set forth in Section 2.9 hereof.
“Property Taxes” shall mean all real estate and personal property taxes,
assessments, water rates or sewer rents, now or hereafter levied or assessed or
imposed against any Individual Property or part thereof.
“Property Uncross” shall have the meaning set forth in Section 13.9 hereof.
“Provided Information” shall have the meaning set forth in Section 13.4 hereof.
“Public REIT” shall mean a corporation (a) whose shares are listed on the New
York Stock Exchange or such other nationally recognized stock exchange and (b)
who is or has elected to be a real estate investment trust.
“Publicly Traded Company” shall mean corporation whose shares of stock are
listed on the New York Stock Exchange or such other nationally recognized stock
exchange.
“Qualified Brand” shall mean (i) Marriott, (ii) Hilton, (iii) Hyatt, (iv) IHG
and (v) Starwood Hotels and Resorts Worldwide.
“Qualified Franchisor” shall mean either (i) Franchisor, (ii) a franchisor of a
brand comparable or better than the brand being terminated and owned by a
Qualified Brand or (iii) a reputable and experienced franchisor possessing
experience in flagging hotel properties similar in size, scope, use and value as
the Properties and which is approved by Lender and which may, at Lender’s
option, be conditioned upon Lender’s receipt of a Rating Agency Confirmation,
provided that, with respect to any Person that is an Affiliate of Borrower or
Mortgage Borrower, Lender has received a New Non-Consolidation Opinion.

20759823.6.BUSINESS    
37

--------------------------------------------------------------------------------




“Qualified Manager” shall mean (i) Manager, (ii) a Pre-Approved Manager or (iii)
a reputable and experienced professional property management organization
approved by Lender and which is approved by Lender and which may, at Lender’s
option, be conditioned upon Lender’s receipt of a Rating Agency Confirmation,
provided that with respect to any Affiliated Manager, Lender has received a New
Non-Consolidation Opinion.
“Rating Agencies” shall mean each of S&P, Moody’s, Fitch, Morningstar, Kroll and
DBRS or any other nationally-recognized statistical rating agency (and any
successor to any of the foregoing) designated by Lender, provided that each of
the foregoing shall be deemed included within the definition of “Rating
Agencies” only if such rating agency is rating (or is anticipated by Lender to
rate) the Securities.
“Rating Agency Confirmation” shall mean, with respect to any matter,
confirmation in writing (which may be in electronic form) by each applicable
Rating Agency that a proposed action, failure to act or other event with respect
to which such Rating Agency Confirmation is sought will not in and of itself
result in the downgrade, withdrawal or qualification of the then-current rating
assigned to any Securities (if then rated by such Rating Agency); provided that
upon receipt of a written acknowledgment or waiver (which may be in electronic
form and whether or not specifically identifying the matter or in general, press
release form) from a Rating Agency indicating its decision not to review or to
waive review of the matter for which Rating Agency Confirmation is sought, or
following the failure of a Rating Agency to respond to the request for which
Rating Agency Confirmation is sought within the time frames and in the manner
prescribed in any pooling or trust and servicing agreement governing the
administration of all or any portion of the Loan, the requirement to obtain
Rating Agency Confirmation for such matter at such time will be considered not
to apply (as if such requirement did not exist for such matter at such time)
with respect to such Rating Agency. Notwithstanding the foregoing or any other
provision hereof, if Lender has determined that there will not be, or that it is
likely that there will not be, a Securitization, then all references to Rating
Agency Confirmation shall mean that such matter that requires such Rating Agency
Confirmation shall be subject to Lender’s consent (such consent not to be
unreasonably withheld, conditioned or delayed) or, if so provided herein, the
Deemed Approval Standard.
“REA” shall mean any construction, operation and reciprocal easement agreement
or similar agreement (including any separate agreement or other agreement
between Mortgage Borrower and one or more other parties to an REA with respect
to such REA) affecting any Individual Property or portion thereof.
“Recourse Entity” shall mean, individually and/or collectively (as the context
may require), Borrower, Mezzanine A Borrower, Mezzanine B Borrower, Mezzanine C
Borrower, Mortgage Borrower, Operating Lessee, HHSD, Additional Pledgor,
Mezzanine A Additional Pledgor, Mezzanine B Additional Pledgor, Mezzanine C
Additional Pledgor, SPE Component Entity, Mezzanine A SPE Component Entity,
Mezzanine B SPE Component Entity, Mezzanine C SPE Component Entity and Mortgage
Borrower SPE Component Entity.

20759823.6.BUSINESS    
38

--------------------------------------------------------------------------------




“Recycled SPE Certificate” shall have the meaning set forth in Section 6.1(f)
hereof.
“Register” shall have the meaning set forth in Section 13.1(b) hereof.
“Regulation AB” shall mean Subpart 229.1100 – Asset Backed Securities
(Regulation AB), 17 C.F.R. §§229.1100-229.1123, as such may be amended from time
to time, and subject to such clarifications and interpretations as have been
provided by the United States Securities and Exchange Commission in the adopting
release (Asset Backed Securities, Securities Act Release No. 33-8518, 70 Fed.
Reg. 1,506-1,631 (Jan. 7, 2005)) or by the staff of the United States Securities
and Exchange Commission, or as may be provided by the United States Securities
and Exchange Commission or its staff from time to time.
“Reimbursement Contribution” shall have the meaning set forth in Section 20.12
hereof.
“Reinvestment Yield” means the yield calculated by the linear interpolation of
the yields, as reported in the Federal Reserve Statistical Release H.15-Selected
Interest Rates under the heading “U.S. government securities” and the
sub-heading “Treasury constant maturities” for the week ending prior to the date
of prepayment, of the U.S. Treasury constant maturities with maturity dates (one
equal to or one longer or shorter) most nearly approximating the Spread
Maintenance Date, and converted to a monthly compounded nominal yield. In the
event Release H.15 is no longer published, Lender shall select a comparable
publication to determine the Reinvestment Yield.
“Related Loan” shall have the meaning set forth in Section 13.6 hereof.
“Release Date” shall have the meaning set forth in Section 2.9(b) hereof.
“Released Collateral” shall have the meaning set forth in Section 2.9 hereof.
“Release Price” shall mean (a) with respect to the one-time right to a Select
Release, one hundred percent (100%) of the Allocated Loan Amounts related to the
Select Release Properties then being released, (b) with respect to the release
of any Prime ROFO Release Properties, one hundred five percent (105%) of the
Allocated Loan Amounts related to the Prime ROFO Release Properties then being
released and (c) with respect to each Individual Property (other than in
connection with a Select Release or a Prime ROFO Release), one hundred and
twenty percent (120%) of the applicable Allocated Loan Amount.
“REMIC Opinion” shall mean, with respect to any proposed matter or transaction,
an opinion of counsel acceptable to Lender, in form and substance satisfactory
to Lender and, if required in accordance with the terms of the transaction
documents relating to a Securitization, the Rating Agencies, that the completion
of such matter or transaction will not directly or indirectly result in or cause
the REMIC Trust or any of its assets to fail to qualify or maintain its status
as a REMIC Trust.

20759823.6.BUSINESS    
39

--------------------------------------------------------------------------------




“REMIC Trust” shall mean (i) any “real estate mortgage investment conduit”
within the meaning of Section 860D of the Internal Revenue Code that holds an
interest in all or any portion of the Loan or (ii) any similar trust or Person
(including, without limitation, in each case that holds any interest in all or
any portion of the Loan).
“Remington” shall mean Remington Lodging & Hospitality, LLC and/or its
Affiliates.
“Renewal Lease” shall have the meaning set forth in Section 5.13(a) hereof.
“Rents” shall have the meaning set forth in the Mortgage.
“Replacement Franchise Agreement” shall mean either (a) (i) a franchise,
trademark and license agreement with a Qualified Franchisor substantially in the
same form and substance as the Franchise Agreement, or (ii) a franchise,
trademark and license agreement with a Qualified Franchisor either (A) on the
applicable Franchisor’s then current franchise disclosure document (FDD) with
only such modifications as are not materially adverse to Borrower, Mortgage
Borrower, Mezzanine A Borrower, Mezzanine B Borrower, Mezzanine C Borrower or
Lender or (B) in form and substance reasonably approved by Lender, such approval
subject to the Deemed Approval Standard and which may, at Lender’s option, be
conditioned upon Lender’s receipt of a Rating Agency Confirmation; provided,
however, any Replacement Franchise Agreement must have a term that extends at
least five (5) years beyond the fully extended Maturity Date of the Loan; and
(b) a replacement comfort letter or new comfort letter substantially in the form
of the applicable comfort letter delivered to Lender on the Closing Date (or
such other form and substance reasonably acceptable to Lender, such approval
subject to the Deemed Approval Standard), executed and delivered to Lender by
Lender, Operating Lessee, Borrower and such Qualified Franchisor at Borrower’s
expense.
“Replacement Guarantor” shall mean a Person that satisfies, in addition to the
requirements set forth in Section 7.7 hereof, each of the following: (a) owns
not less than fifty one (51%) of the direct or indirect equity interest in
Borrower and Controls each Borrower, (b) has been approved by Lender (which
approval shall not be unreasonably withheld, conditioned or delayed) and (c) for
which a Rating Agency Confirmation has been received.
“Replacement Interest Rate Cap Agreement” shall mean an interest rate cap
agreement from an Acceptable Counterparty with terms that are the same in all
material respects as the terms of the Interest Rate Cap Agreement (except in the
event Borrower exercises the Extension Option pursuant to Section 2.5(c) hereof,
in which case the Replacement Interest Rate Cap Agreement shall have an
effective date and term as prescribed in Section 2.5(c) hereof).
“Replacement Management Agreement” shall mean, collectively, (a)(i) with respect
to Remington, a management agreement substantially in the form of that certain
Master Management Agreement dated March 10, 2011, (ii) with respect to any
Property that is managed

20759823.6.BUSINESS    
40

--------------------------------------------------------------------------------




by a Brand Manager, a management agreement substantially in the form of a
Management Agreement in place on the Closing Date (or after the Closing Date in
accordance with the terms of this Agreement) with respect to any Individual
Property, or (iii) a management agreement approved by Lender with a Qualified
Manager, such approval subject to the Deemed Approval Standard; provided,
however, any Replacement Management Agreement must have a term that extends at
least five (5) years beyond the fully extended Maturity Date of the Loan; and
(b) a subordination of management agreement substantially in the form of the
subordination of management agreement executed by such Manager or its Affiliates
and delivered on the Closing Date (or after the Closing Date in accordance with
this Agreement) related to any Individual Property or otherwise approved by
Lender, such approval subject to the Deemed Approval Standard, executed and
delivered to Lender by Borrower, Operating Lessee and such Qualified Manager at
Borrower’s expense.
“Required Approval Lease” shall have the meaning set forth in Section 5.13(a)
hereof.
“Reserve Percentage” shall mean, with respect to any day of any Interest Accrual
Period, that percentage (expressed as a decimal) which is in effect on such day,
as prescribed by the Board of Governors of the Federal Reserve System (or any
successor), for determining the maximum reserve requirement (including basic,
supplemental, emergency, special and marginal reserves) generally applicable to
financial institutions regulated by the Federal Reserve Board comparable in size
and type to Lender or its Loan participants, if any, in respect of “Eurocurrency
liabilities” (or in respect of any other category of liabilities which includes
deposits by reference to which the interest rate on the Loan is determined),
whether or not Lender has any Eurocurrency liabilities or such requirement
otherwise in fact applies to Lender. The LIBOR Rate shall be adjusted
automatically as of the effective date of each change in the Reserve Percentage.
As of the date hereof, the Reserve Percentage is zero, however, there can be no
assurance as to what such amount may be in the future.
“Restoration” shall have the meaning set forth in the Mortgage Loan Agreement.
“Restoration Threshold” shall have the meaning set forth in the Mortgage Loan
Agreement.
“Restricted Party” shall have the meaning set forth in Section 7.1 hereof.
“San Antonio Ground Lease” shall have the meaning set forth on Schedule XII
attached hereto.
“Scheduled PIP” shall mean each PIP listed on Schedule VI attached hereto, as
the same may be amended in accordance with the terms hereof.
“Securities” shall have the meaning set forth in Section 13.1 hereof.
“Securities Act” shall mean the Securities Act of 1933, as amended.

20759823.6.BUSINESS    
41

--------------------------------------------------------------------------------




“Securities Liabilities” shall have the meaning set forth in Section 13.5(b)
hereof.
“Securitization” shall have the meaning set forth in Section 13.1 hereof.
“Securitization Closing Date” shall mean the date designated or deemed to be
designated by Lender as the “Securitization Closing Date” in accordance with
Section 2.4(e) hereof.
“Securitization Initialization Period” shall mean, with respect to a
Securitization, the period beginning on and including the Securitization Closing
Date and ending on and excluding, at the election of Lender, either (x) in the
event the first distribution to certificateholders occurs during the
Securitization Month, the Selected Day in the Securitization Month or (y) in the
event the first distribution to certificateholders occurs during the month
following the Securitization Month, the Selected Day in the month after the
Securitization Month.
“Securitization Initialization Period LIBOR” shall mean, with respect to a
Securitization Initialization Period, LIBOR as determined two Business Days
prior to the related Securitization Closing Date.
“Securitization Month” shall mean the month in which the Securitization Closing
Date occurs.
“Selected Day” means the fifteenth (15th) day of each calendar month, or such
other date as determined by Lender pursuant to Section 2.4(e) hereof.
“Select Release” shall mean a release of (i) all or any of the Select Release
Properties, (ii) at the applicable Release Price, (iii) in connection with a
sale of such Select Release Property(ies) to Ashford Hospitality Select Limited
Partnership or its Affiliates and (iv) in accordance with Section 2.9 hereof,
Section 2.9 of each Other Mezzanine Loan Agreement and Section 2.9 of the
Mortgage Loan Agreement, it being acknowledged and agreed that Borrower’s, each
Other Mezzanine Borrower’s and Mortgage Borrower’s right to a Select Release is
a one-time right exercisable at any time.
“Select Release Properties” shall mean the Individual Properties set forth on
Schedule XIII.
“Servicer” shall have the meaning set forth in Section 13.2 hereof.
“Servicing Agreement” shall have the meaning set forth in Section 13.2 hereof.
“Severed Loan Documents” shall have the meaning set forth in Section 11.2(c)
hereof.
“Sheraton Annapolis” shall mean the hotel commonly known as the Sheraton
Annapolis and located in Annapolis, Maryland.

20759823.6.BUSINESS    
42

--------------------------------------------------------------------------------




“SPE Component Entity” shall have the meaning set forth in Section 6.1(b)(i)
hereof.
“Special Member” shall have the meaning set forth in Section 6.1(b)(ii) hereof.
“Spread Maintenance Date” shall mean the Payment Date occurring on the 18th
Payment Date.
“Spread Maintenance Premium” shall mean, with respect to any payment or
prepayment, an amount equal to the sum of the present values of each future
installment of interest that would be payable under the Loan on the outstanding
principal amount of the Loan being paid or prepaid in excess of the Free
Prepayment Amount from the date of such payment or prepayment through and
including the Spread Maintenance Date, assuming an annual interest rate equal to
the LIBOR Margin then applicable to each such future installment of interest,
with such future installments of interest to be discounted at an interest rate
per annum equal to the Reinvestment Yield. Under no circumstances shall the
Spread Maintenance Premium be less than zero.
“S&P” shall mean Standard & Poor’s Ratings Services, and its successors in
interest.
“State” shall mean, with respect to an Individual Property, the State in which
such Individual Property or any part thereof is located.
“Subordination of Management Agreement” shall mean, individually and/or
collectively, as the context may require, those certain subordination of
management agreement and management fees, dated as of the Closing Date, among
Lender, Borrower, Operating Lessee and the applicable Manager as set forth on
Schedule XI attached hereto, as the same may be amended, restated, replaced,
supplemented or otherwise modified from time to time.
“Substitute Cash Management Accounts” shall have the meaning set forth in
Section 9.1(b) hereof.
“Substitute Guaranty” shall have the meaning set forth in Section 7.7 hereof.
“Substitute Reserves” shall have the meaning set forth in Section 9.1(c) hereof.
“Sugar Land Condominium” shall mean the condominium regimes established with
respect to the Individual Property located in Sugar Land, Texas pursuant to the
Sugar Land Condominium Documents.
“Sugar Land Condominium Documents” shall mean those documents set forth on
Schedule XV attached hereto, as each of the same may be amended, restated,
replaced or otherwise modified from time to time in accordance with the terms
and conditions of this Agreement.

20759823.6.BUSINESS    
43

--------------------------------------------------------------------------------




“Sugar Land Ground Lease” shall have the meaning set forth on Schedule XII
attached hereto.
“Sugar Land Hotel and Conference Center Condominium” shall have the meaning set
forth on Schedule XV attached hereto.
“Sugar Land Town Square Condominium” shall have the meaning set forth on
Schedule XV attached hereto.
“Survey” shall mean a survey of the Individual Property in question prepared by
a surveyor licensed in the State and satisfactory to Lender and the company or
companies issuing the Title Insurance Policies, and containing a certification
of such surveyor satisfactory to Lender.
“Tampa Parking Lease” shall mean that certain Parking Lease Agreement dated
December 7, 1999, by and between McKibbon Hotel Group, Inc., a
predecessor-in-interest to MHG of Tampa Land Holdings, LLC (“Tampa Parking Lease
Landlord”), and McKibbon Hotel Group of Tampa, Florida #4, L.P., a
predecessor-in-interest to HH LC Portfolio LLC (“Tampa Parking Lease Tenant”),
as amended by that certain First Amendment to Parking Lease Agreement dated
August 2, 2004, by and between Tampa Parking Lease Landlord and a
predecessor-in-interest to Tampa Parking Lease Tenant, Highland Hospitality,
L.P., a Delaware partnership (“Highland Hospitality”), as further amended by
that certain Second Amendment to Parking Lease Agreement dated July 17, 2007, by
and between Tampa Parking Lease Landlord, Tampa Parking Lease and Highland
Hospitality.
“Tax and Insurance Reserve Account” shall have the meaning set forth in the
Mortgage Loan Agreement.
“Taxes” shall mean all present or future taxes, levies, imposts, duties,
deductions, withholdings (including backup withholding), assessments, fees or
other charges imposed by any Governmental Authority, including any interest,
additions to tax or penalties applicable thereto.
“Tenant” shall mean any Person leasing, subleasing or otherwise occupying any
portion of any Individual Property under a Lease or other occupancy agreement
with Mortgage Borrower or Operating Lessee.
“Title Insurance Policy” shall mean that certain ALTA (or its equivalent)
mortgagee title insurance policy issued with respect to each Individual Property
and insuring the lien of the Mortgages.
“Transfer” shall have the meaning set forth in Section 7.1 hereof.
“Transferee” shall have the meaning set forth in Section 7.4 hereof.

20759823.6.BUSINESS    
44

--------------------------------------------------------------------------------




“Tribunal” shall mean any state, commonwealth, federal, foreign, territorial or
other court or governmental department, commission, board, bureau, district,
authority, agency, central bank, or instrumentality, or any arbitration
authority.
“UCC” or “Uniform Commercial Code” shall mean the Uniform Commercial Code as in
effect in the State where the applicable Property is located.
“UCC Financing Statements” shall mean the UCC financing statement executed in
connection with each Pledge Agreement and the other Loan Documents and filed in
the applicable filing offices.
“UCC Title Insurance Policy” shall mean, with respect to the Collateral, a UCC
title insurance policy in the form acceptable to Lender issued with respect to
the Collateral and insuring the lien of the Pledge Agreement encumbering such
Collateral.
“Underwriter Group” shall have the meaning set forth in Section 13.5(b) hereof.
“Underwritten Net Cash Flow” shall have the meaning set forth in the Mortgage
Loan Agreement.
“Uniform System of Accounts” shall mean the most recent edition of the Uniform
System of Accounts for Hotels as adopted by the American Hotel and Motel
Association.
“Units” shall mean “Units”, “Tracts”, “Lots”, “Master Units” or words of similar
import as defined in the Condominium Documents that relate to a physical portion
of the property that is designated for separate ownership and occupancy pursuant
to, and in accordance with, the Condominium Documents.
“U.S. Person” shall mean a Person that is a “United States person” as defined in
Section 7701(a)(30) of the Internal Revenue Code.
“U.S. Tax Compliance Certificate” shall have the meaning set forth in Section
2.7(e) hereof.
“Waived Cash Management Accounts” shall have the meaning set forth in
Section 9.1(b) hereof.
“Waived Reserve Funds” shall have the meaning set forth in Section 9.1(c)
hereof.
“Waived Restoration Provisions” shall have the meaning set forth in
Section 8.5(b) hereof.
“Washingtonian Waterfront Condominium” shall have the meaning set forth on
Schedule XV attached hereto.

20759823.6.BUSINESS    
45

--------------------------------------------------------------------------------




“Zoning Report” shall mean, with respect to each Individual Property, those
certain zoning reports listed on Schedule IX attached hereto and made a part
hereof.
Section 1.2.    Principles of Construction
All references to sections and schedules are to sections and schedules in or to
this Agreement unless otherwise specified. All uses of the word “including”
shall mean “including, without limitation” unless the context shall indicate
otherwise. Unless otherwise specified, the words “hereof”, “herein” and
“hereunder” and words of similar import when used in this Agreement shall refer
to this Agreement as a whole and not to any particular provision of this
Agreement. Unless otherwise specified, all meanings attributed to defined terms
herein shall be equally applicable to both the singular and plural forms of the
terms so defined.
With respect to terms defined by cross-reference to the Mortgage Loan Documents,
the Mezzanine B Loan Documents, the Mezzanine C Loan Documents or the Mezzanine
Loan A Documents, as applicable, such defined terms shall have the definitions
set forth in the Mortgage Loan Documents, the Mezzanine B Loan Documents, the
Mezzanine C Loan Documents or the Mezzanine A Loan Documents, as applicable, in
each case as of the date hereof, and no modifications to the Mortgage Loan
Documents, the Mezzanine B Loan Documents, the Mezzanine C Loan Documents or the
Mezzanine A Loan Documents, as applicable, shall have the effect of changing
such definitions for the purpose of this Agreement unless Lender expressly
agrees in writing that such definitions as used in this Agreement have been
revised or Lender consents in writing to the modification documents. With
respect to any provisions or definitions incorporated by reference herein from
the Mortgage Loan Documents, the Mezzanine B Loan Documents, the Mezzanine C
Loan Documents or the Mezzanine A Loan Documents, as applicable, such provisions
or definitions shall be deemed a part of this Agreement notwithstanding the fact
that the Mortgage Loan, the Mezzanine B Loan, the Mezzanine C Loan or the
Mezzanine A Loan, as applicable, shall no longer be effective for any reason,
including, without limitation, after the repayment of the Mortgage Loan, the
Mezzanine B Loan, the Mezzanine C Loan or the Mezzanine A Loan, as applicable.
The words “Borrower shall cause Mortgage Borrower” or “Borrower shall cause
Mortgage Borrower, Mezzanine A Borrower, Mezzanine B Borrower and/or Mezzanine C
Borrower” or “Borrower shall not permit Mortgage Borrower” or “Borrower shall
not permit Mortgage Borrower, Mezzanine A Borrower, Mezzanine B Borrower and/or
Mezzanine C Borrower” (or words of similar meaning) shall mean “Borrower shall
cause Mezzanine C Borrower to cause Mezzanine B Borrower to cause Mezzanine A
Borrower to cause Mortgage Borrower to” or “Borrower shall not permit Mezzanine
C Borrower to permit Mezzanine B Borrower to permit Mezzanine A Borrower to
permit Mortgage Borrower to”, as the case may be, to so act or not to so act, as
applicable.
ARTICLE 2    
GENERAL TERMS
Section 2.1.    The Loan

20759823.6.BUSINESS    
46

--------------------------------------------------------------------------------




Subject to and upon the terms and conditions set forth herein, Lender hereby
agrees to make and Borrower hereby agrees to accept the Loan on the Closing
Date.
Section 2.2.    Disbursement to Borrower
Borrower may request and receive only one borrowing in respect of the Loan and
any amount borrowed and repaid in respect of the Loan may not be reborrowed.
Section 2.3.    The Note, the Pledge Agreement and Loan Documents
The Loan shall be evidenced by the Note and this Agreement and secured by the
Pledge Agreement and the other Loan Documents.
Section 2.4.    Interest Rate
(a)    General. Interest on the outstanding principal balance of the Loan shall
accrue at the Interest Rate from the Closing Date through and including the last
day of the Interest Accrual Period during which the Maturity Date occurs. Except
as otherwise set forth herein or in the other Loan Documents, interest shall be
paid in arrears.
(b)    Unavailability of LIBOR Rate. In the event that Lender shall have
determined (which determination shall be conclusive and binding upon Borrower
absent manifest error) that by reason of circumstances affecting the interbank
eurodollar market, adequate and reasonable means do not exist for ascertaining
the LIBOR Rate, then Lender shall forthwith give notice by telephone of such
determination, confirmed in writing, to Borrower at least one (1) day prior to
the applicable Determination Date, with a written confirmation of such
determination promptly thereafter. If such notice is given, the Loan shall bear
interest at the Adjusted Prime Rate beginning on the first (1st) day of the next
succeeding Interest Accrual Period.
If, pursuant to the terms of this Agreement, the Loan has been converted to the
Adjusted Prime Rate and Lender shall determine (which determination shall be
conclusive and binding upon Borrower absent manifest error) that the event(s) or
circumstance(s) which resulted in such conversion shall no longer be applicable,
Lender shall give notice thereof to Borrower, and the Adjusted Prime Rate shall
convert to the LIBOR Rate effective on the first day of the next succeeding
Interest Accrual Period. Notwithstanding any provision of this Agreement to the
contrary, in no event shall Borrower have the right to elect to have the Loan
bear interest at either the LIBOR Rate or the Adjusted Prime Rate.
(c)    Default Rate. Upon the occurrence and during the continuance of an Event
of Default, interest on the outstanding principal balance of the Loan and, to
the extent permitted by law, overdue interest and other amounts due in respect
of the Loan shall accrue at a rate per annum equal to the Default Rate and all
references in the Note, this Agreement or the other Loan Documents to the
“Interest Rate” shall be deemed to refer to the Default Rate. Interest at the
Default Rate shall be computed from the occurrence of the Event of Default until
the earlier of (i) the actual receipt

20759823.6.BUSINESS    
47

--------------------------------------------------------------------------------




and collection of the Debt (or that portion thereof that is then due) and (ii)
the cure of such Event of Default. To the extent permitted by applicable law,
interest at the Default Rate shall be added to the Debt, shall itself accrue
interest at the same rate as the Loan and shall be secured by the Pledge
Agreement. This paragraph shall not be construed as an agreement or privilege to
extend the date of the payment of the Debt, nor as a waiver of any other right
or remedy accruing to Lender by reason of the occurrence of any Event of
Default; the acceptance of any payment from Borrower shall not be deemed to cure
or constitute a waiver of any Event of Default; and Lender retains its rights
under the Note, this Agreement and the other Loan Documents to accelerate and to
continue to demand payment of the Debt upon the occurrence of and during the
continuance of any Event of Default, despite any payment by Borrower to Lender.
(d)    Interest Calculation. Interest shall be computed based on the daily rate
produced assuming a three hundred sixty (360) day year, multiplied by the actual
number of days elapsed during each Interest Accrual Period. Borrower understands
and acknowledges that such interest accrual method results in more interest
accruing on the Loan than if either a thirty (30) day month and a three hundred
sixty (360) day year or the actual number of days and a three hundred sixty five
(365) day year were used to compute the accrual of interest on the Loan. Lender
shall determine the Interest Rate applicable to the Loan in accordance with this
Agreement and its determination thereof shall be conclusive in the absence of
manifest error. The books and records of Lender shall be prima facie evidence of
all sums owing to Lender from time to time under this Agreement, but the failure
to record any such information shall not limit or affect the obligations of
Borrower under the Loan Documents.
(e)    Selected Day and Securitization Closing Date; Securitization Interest
Adjustments; Payment Date. (2) Lender may in its sole discretion designate the
Securitization Closing Date by providing not less than twenty-four (24) hours
prior notice to Borrower. Lender may in its sole discretion designate a day of
the calendar month (w) as the Selected Day for purposes of establishing, in
accordance with the definition of “Interest Accrual Period”, the beginning and
ending dates of the Interest Accrual Period that commences in the month in which
the Securitization Closing Date occurs (and, to the extent contemplated in the
definition of Interest Accrual Period, the prior month) and each Interest
Accrual Period thereafter and/or (y) as the Payment Date commencing in the month
in which the Securitization Closing Date occurs and continuing thereafter. In
lieu of such designation, Lender may elect that the Interest Accrual Period with
respect to the first Payment Date after the Securitization Closing Date and each
Payment Date thereafter shall be the calendar month preceding such Payment Date.
The designation of the Selected Day, Payment Date or election of calendar-month
Interest Accrual Periods shall be a one-time event; once made, such designation
or election shall apply for (1) purposes of establishing, in accordance with the
definition of “Interest Accrual Period”, the beginning and ending dates of the
Interest Accrual Period that commences in the month in which the Securitization
Closing Date occurs (and, to the extent contemplated in the definition of
Interest Accrual Period, the prior month) and each Interest Accrual Period
thereafter and/or (2) purposes of establishing the Payment Date each month
during the term of the Loan.

20759823.6.BUSINESS    
48

--------------------------------------------------------------------------------




(ii)    With respect to any portion of any Interest Accrual Period that also
comprises all or any portion of a Securitization Initialization Period, if the
amount of interest payable by Borrower hereunder (based on the Interest Rate
using LIBOR as of the applicable Determination Date) is less than the amount of
interest which would be payable if the Interest Rate were determined using the
Securitization Initialization Period LIBOR in lieu of LIBOR (such deficiency
being the “Securitization Interest Adjustment Amount” for such Interest Accrual
Period), then Borrower shall pay to Lender on the Payment Date related to any
such Interest Accrual Period (or, if such Payment Date occurred prior to the
Securitization Closing Date, then on the next succeeding Payment Date) the
Securitization Interest Adjustment Amount.
(iii)    Similarly, if Lender exercises its option pursuant to clause (i) of
this Section 2.4(e) to elect calendar Interest Accrual Periods for Payment Dates
after the Securitization Closing Date, in respect of any portion of the first
such calendar Interest Accrual Period that overlaps with an Interest Accrual
Period with respect to which a payment was already made on a prior Payment Date,
in respect of the number of days of overlap, Borrower shall be credited with the
interest already paid and, on the first Payment Date after the Securitization
Closing Date, shall be obligated to pay in respect of such overlapping days only
an amount equal to the greater of (A)(1) the amount of interest accrued for such
overlapping days using LIBOR as determined two Business Days prior to the first
day of the month prior to the Securitization Month minus (2) the amount of
interest accrued for such overlapping days using the LIBOR determined as of the
Determination Date in the month prior to the Securitization Month and (B) zero.
(iv)    In the event that Lender changes the Selected Day to a day pursuant to
clause (i) of this Section 2.4(e) to a day that is earlier in the month than the
Selected Day as previously defined, then, with respect to the first Payment Date
after the Securitization Closing Date and the portion (if any) of the applicable
Interest Accrual Period that does not overlap with the Securitization
Initialization Period, if Borrower has already paid the amount of interest it
owed in respect of such non-overlapping portion as calculated prior to such
change in the Selected Day on the most recent Payment Date prior to such change
in the Selected Day, then Borrower shall not owe any further amount of interest
in respect of such non-overlapping portion.
(f)    Usury Savings. This Agreement and the Note are subject to the express
condition that at no time shall Borrower be obligated or required to pay
interest on the principal balance of the Loan at a rate which could subject
Lender to either civil or criminal liability as a result of being in excess of
the maximum nonusurious interest rate, if any, that at any time or from time to
time may be contracted for, taken, reserved, charged or received on the
indebtedness evidenced by the Note and as provided for herein or in the other
Loan Documents, under the laws of such state or states whose laws are held by
any court of competent jurisdiction to govern the interest rate provisions of
the Loan (such rate, the “Maximum Legal Rate”). If, by the terms of the Note,
this Agreement or the other Loan Documents, Borrower is at any time required or
obligated to pay interest on the principal balance due on the Loan at a rate in
excess of the Maximum Legal Rate, the Interest Rate or the Default Rate, as the
case may be, shall be deemed to be immediately reduced to the Maximum Legal Rate
and all previous payments in excess of the Maximum Legal

20759823.6.BUSINESS    
49

--------------------------------------------------------------------------------




Rate shall be deemed to have been payments in reduction of principal and not on
account of the interest due hereunder (and any such payments shall not require
the payment of a Spread Maintenance Premium or any other prepayment premium).
All sums paid or agreed to be paid to Lender for the use, forbearance, or
detention of the sums due under the Loan, shall, to the extent permitted by
applicable law, be amortized, prorated, allocated, and spread throughout the
full stated term of the Loan until payment in full so that the rate or amount of
interest on account of the Loan does not exceed the Maximum Legal Rate of
interest from time to time in effect and applicable to the Loan for so long as
the Loan is outstanding.
Section 2.5.    Loan Payments
(a)    Payment Before Maturity. On the Closing Date, Borrower shall pay to
Lender interest for the Interim Interest Accrual Period and on each Payment Date
thereafter through and including the Maturity Date, Borrower shall pay to Lender
all interest that has accrued or will accrue during the Interest Accrual Period
in which such Payment Date (or Maturity Date, as applicable) occurs.
(b)    Payment on Maturity. Borrower shall pay to Lender on the Maturity Date
the outstanding principal balance of the Loan, all accrued and unpaid interest
and all other amounts (including, without limitation, any Spread Maintenance
Premium or other penalty or premium, if any) due hereunder and under the Note,
the Pledge Agreement and the other Loan Documents.
(c)    Extension of the Maturity Date. Borrower shall have the option to extend
the term of the Loan beyond the Initial Maturity Date for four (4) successive
terms (each, an “Extension Option”) of one (1) year each to (w) the Payment Date
occurring in April, 2018, (x) the Payment Date occurring in April, 2019, (y) the
Payment Date occurring in April, 2020 and (z) the Payment Date occurring in
April, 2021 (each such date, an “Extended Maturity Date” and each such one-year
period an “Extension Term”), respectively, and, as to each Extension Option,
upon satisfaction of the following terms and conditions:
(i)    no Event of Default shall have occurred and be continuing at the time the
applicable Extension Option is exercised and on the date that the applicable
Extension Term is commenced;
(ii)    Borrower shall notify Lender of its irrevocable election to extend the
Maturity Date as aforesaid not earlier than three (3) months, and no later than
one (1) month, prior to the then applicable Maturity Date;
(iii)    Borrower shall obtain and deliver to Lender prior to the commencement
of such Extension Term, a Replacement Interest Rate Cap Agreement, which
Replacement Interest Rate Cap Agreement shall be effective commencing on the
first day of such Extension Term and shall have a term extending through and
including the end of the Interest Accrual Period in which the applicable
Extended Maturity Date falls;

20759823.6.BUSINESS    
50

--------------------------------------------------------------------------------




(iv)    (A) each Other Mezzanine Loan shall have been extended in accordance
with the terms of the related Other Mezzanine Loan Agreement and (B) the
Mortgage Loan shall have been extended in accordance with the terms of the
Mortgage Loan Agreement;
(v)    in connection with the exercise of each Extension Option, Borrower shall
have paid to Lender the applicable Extension Fee; and
(vi)    Borrower shall have paid all of Lender’s reasonable out of pocket costs
and expenses, including, without limitation, reasonable attorneys’ fees and
disbursements, in connection with Borrower’s exercise of such Extension Option.
All references in this Agreement and in the other Loan Documents to the Maturity
Date shall mean the applicable Extended Maturity Date in the event the
applicable Extension Option is exercised.
(d)    Application of Payments. Prior to the occurrence of an Event of Default,
all monthly payments made as scheduled pursuant to this Agreement and the Note
shall be applied first, to the payment of interest (calculated at the Interest
Rate) due and payable on the Loan and then, the balance toward the reduction of
the principal amount of the Debt. Any mandatory prepayment of the principal of
the Loan made pursuant to Section 2.6 hereof and any other voluntary prepayments
of principal of the Loan made pursuant to Section 2.6, Section 2.9 or otherwise
when no Event of Default exists shall be applied, to the extent thereof, by
Lender to accrued but unpaid interest on the amount prepaid, to the outstanding
principal amount, and any other sums due and unpaid to Lender in connection with
the Loan, in such manner and order as Lender may elect in its sole and absolute
discretion, including, but not limited to, application to principal installments
in inverse order of maturity. Following the occurrence and during the
continuance of an Event of Default, any payment made on the Debt shall be
applied to accrued but unpaid interest, late charges, accrued fees, the unpaid
principal amount of the Debt, and any other sums due and unpaid to Lender in
connection with the Loan, in such manner and order as Lender may elect in its
sole and absolute discretion.
(e)    Method and Place of Payment.
(i)    Each payment by Borrower hereunder shall be made to Lender at its offices
or at such other place as Lender may designate from time to time in writing.
(ii)    All payments and prepayments under this Agreement and the Note shall be
made to Lender not later than 2:00 P.M. New York, New York time.
(iii)    Whenever any payment hereunder shall be stated to be due on a day which
is not a Business Day, such payment shall be made on the first Business Day
preceding such Payment Date.

20759823.6.BUSINESS    
51

--------------------------------------------------------------------------------




(iv)    All payments made by Borrower hereunder or under the other Loan
Documents shall be made irrespective of, and without any deduction for, any
setoff, defense or counterclaims.
(v)    Remittances in payment of any part of the indebtedness other than in the
required amount in immediately available U.S. funds shall not, regardless of any
receipt or credit issued therefor, constitute payment until the required amount
is actually received by the holder hereof in immediately available U.S. funds
and shall be made and accepted subject to the condition that any check or draft
may be handled for collection in accordance with the practices of the collecting
bank or banks.
(f)    Late Payment Charge. If any principal, interest or other payment due
under the Loan Documents (other than the outstanding principal amount of the
Loan due on the Maturity Date) is not paid by Borrower on or prior to the date
the same is due (after taking into account the payment date convention set forth
in Section 2.5(e) hereof) (or such greater period, if any, required by
applicable Legal Requirements), Borrower shall pay to Lender upon demand an
amount equal to the lesser of five percent (5%) of such unpaid sum or the
maximum amount permitted by applicable Legal Requirements in order to defray the
expense incurred by Lender in handling and processing such delinquent payment
and to compensate Lender for the loss of the use of such delinquent payment. Any
such amount shall be secured by the Pledge Agreement and the other Loan
Documents to the extent permitted by applicable law.
(g)    Additional Payment Provisions.
(i)    If at any time after the date hereof, Lender (which shall include, for
purposes of this Section, any corporation controlling Lender and any participant
of Lender’s rights hereunder) reasonably determines that due to the adoption or
modification of any Legal Requirement regarding taxation, Lender’s required
levels of reserves, deposits, Federal Deposit Insurance Corporation insurance or
capital (including any allocation of capital requirements or conditions), or
similar requirements, or any interpretation or administration thereof by any
Tribunal or compliance of Lender with any of such requirements, has or would
have the effect of (A) increasing Lender’s costs relating to the Loan, or (B)
reducing the yield or rate of return of Lender on the Loan, to a level below
that which Lender could have achieved but for the adoption or modification of
any such Legal Requirements, Borrower shall, within fifteen (15) days of any
request by Lender, pay to Lender such additional amounts as (in Lender’s sole
judgment, after good faith and reasonable computation) will compensate Lender
for such increase in costs or reduction in yield or rate of return of Lender (a
“Consequential Loss”). No failure by Lender to immediately demand payment of any
additional amounts payable hereunder shall constitute a waiver of Lender’s right
to demand payment of such amounts at any subsequent time. Nothing herein
contained shall be construed or so operate as to require Borrower to pay any
interest, fees, costs or charges greater than is permitted by applicable law.

20759823.6.BUSINESS    
52

--------------------------------------------------------------------------------




(ii)    If any requirement of law or any change therein or in the interpretation
or application thereof, shall hereafter make it unlawful for Lender to make or
maintain a Loan with the Interest Rate being based on LIBOR as contemplated
hereunder, (A) the obligation of Lender hereunder to make such Loan based on
LIBOR or to convert the Loan from the Adjusted Prime Rate to the LIBOR Rate
shall be canceled forthwith, and (B) any outstanding LIBOR Loan shall be
converted automatically to a loan bearing interest at the Adjusted Prime Rate on
the next succeeding Payment Date or within such earlier period as required by
law. Borrower hereby agrees promptly to pay Lender, upon demand, any additional
amounts necessary to compensate Lender for any costs incurred by Lender in
making any conversion in accordance with this Agreement, including, without
limitation, any interest or fees payable by Lender to lenders of funds obtained
by it in order to make or maintain the Loan hereunder. If Lender becomes
entitled to claim any additional amounts pursuant to this Section 2.5(g)(ii),
Lender shall provide Borrower with not less than ninety (90) days written notice
specifying in reasonable detail the event by reason of which it has become so
entitled and the additional amount required to fully compensate Lender for such
additional costs. Lender’s notice of such costs, as certified to Borrower, shall
be conclusive absent manifest error.
(iii)    In the event that any change in any requirement of law or in the
interpretation or application thereof, or compliance by Lender with any request
or directive (whether or not having the force of law) hereafter issued from any
central bank or other Governmental Authority:
shall hereafter impose, modify or hold applicable any reserve, special deposit,
compulsory loan or similar requirement against assets held by, or deposits or
other liabilities in or for the account of, advances or loans by, or other
credit extended by, or any other acquisition of funds by, any office of Lender
which is not otherwise included in the determination of the LIBOR Rate
hereunder;
shall hereafter have the effect of reducing the rate of return on Lender’s
capital as a consequence of its obligations hereunder to a level below that
which Lender could have achieved but for such adoption, change or compliance
(taking into consideration Lender’s policies with respect to capital adequacy)
by any amount deemed by Lender to be material;
shall subject Lender to any Taxes (other than (I) Indemnified Taxes, (II) Taxes
described in clauses (b) through (d) of the definition of Excluded Taxes and
(III) Connection Income Taxes) on its loans, loan principal, letters of credit,
commitments, or other obligations, or its deposits, reserves, or other
liabilities or capital attributable thereto; or
shall hereafter impose on Lender any other condition (other than Taxes);

20759823.6.BUSINESS    
53

--------------------------------------------------------------------------------




and the result of any of the foregoing is to increase the cost to Lender of
making, renewing or maintaining loans or extensions of credit or to reduce any
amount receivable hereunder, then, in any such case, Borrower shall promptly pay
Lender, upon demand, any additional amounts necessary to compensate Lender for
such additional cost or reduced amount receivable which Lender deems to be
material as determined by Lender. If Lender becomes entitled to claim any
additional amounts pursuant to this Section 2.5(g)(iii), Lender shall provide
Borrower with not less than ninety (90) days written notice specifying in
reasonable detail the event by reason of which it has become so entitled and the
additional amount required to fully compensate Lender for such additional cost
or reduced amount. A certificate as to any additional costs or amounts payable
pursuant to the foregoing sentence submitted by Lender to Borrower shall be
conclusive in the absence of manifest error. This provision shall survive
payment of the Note and the satisfaction of all other obligations of Borrower
under this Agreement and the Loan Documents.
(iv)    Borrower agrees to indemnify Lender and to hold Lender harmless from any
loss or expense which Lender sustains or incurs as a consequence of (A) any
default by Borrower in payment of the principal of or interest on a LIBOR Loan,
including, without limitation, any such loss or expense arising from interest or
fees payable by Lender to lenders of funds obtained by it in order to maintain a
LIBOR Loan hereunder, (B) any prepayment (whether voluntary or mandatory) of the
LIBOR Loan that did not include all interest which had accrued (or would have
accrued) at the Interest Rate through the end of the related Interest Accrual
Period, including, without limitation, such loss or expense arising from
interest or fees payable by Lender to lenders of funds obtained by it in order
to maintain the LIBOR Loan hereunder, and (C) the conversion (for any reason
whatsoever, whether voluntary or involuntary) of the Interest Rate from the
LIBOR Rate to the Adjusted Prime Rate with respect to any portion of the
outstanding principal amount of the Loan then bearing interest at the LIBOR Rate
on a date other than the Payment Date immediately following the last day of an
Interest Accrual Period, including, without limitation, such loss or expenses
arising from interest or fees payable by Lender to lenders of funds obtained by
it in order to maintain a LIBOR Loan hereunder (the amounts referred to in
clauses (A), (B) and (C) are herein referred to collectively as the “Breakage
Costs”). This provision shall survive payment of the Note in full and the
satisfaction of all other obligations of Borrower under this Agreement and the
other Loan Documents.
(v)    Within fifteen (15) days after request by Lender (or at the time of any
prepayment), Borrower shall pay to Lender such amount or amounts as will
compensate Lender for any loss, cost, expense, penalty, claim or liability,
including any loss incurred in obtaining, prepaying, liquidating or employing
deposits or other funds from third parties and any loss of yield, as determined
by Lender in its judgment reasonably exercised incurred by it with respect to
the Loan as a result of the payment or prepayment of any amount on a date other
than the date such amount is required or permitted to be paid or prepaid;
provided that Lender delivers to Borrower a

20759823.6.BUSINESS    
54

--------------------------------------------------------------------------------




certificate as to the amounts of such costs described herein, which certificate
shall be conclusive in the absence of manifest error. Lender shall have no
obligation to purchase, sell and/or match funds in connection with the funding
or maintaining of the Loan or any portion thereof. The obligations of Borrower
under this Section shall survive any termination of the Loan Documents and
payment of the Note and shall not be waived by any delay by Lender in seeking
such compensation.
Section 2.6.    Loan Prepayments
(a)    Voluntary.
(i)    Except as otherwise expressly permitted under this Agreement, including,
without limitation, Section 2.9 hereof, no voluntary prepayments, whether in
whole or in part, of the Loan or any other amount at any time due and owing
under this Agreement can be made by Borrower or any other Person without the
express prior written consent of Lender, and Lender shall have no obligation to
accept any prepayment except when made in accordance with the terms hereof.
Borrower may on any Business Day at its option and upon giving Lender not less
than thirty (30) (and not more than ninety (90)) days prior written notice,
prepay the Loan (such notice being revocable or may be modified by Borrower on
at least two (2) Business Days prior written notice to Lender provided Borrower
pays all of Lender’s reasonable costs and expenses incurred in connection with
the notice of prepayment) (A) on or before the Spread Maintenance Date, in whole
or in part, with payment of the Spread Maintenance Premium, and (B) after the
Spread Maintenance Date, in whole or in part, without payment of any premium,
fee or penalty. Any prepayment shall include the payment of all additional
amounts required to be paid by Borrower and all other amounts owing by Borrower
to Lender under the Note, this Agreement and the other Loan Documents,
including, without limitation, (1) any Breakage Costs incurred by Lender in
connection with the cancellation or termination of a LIBOR or swap contract
entered into in connection with the Loan, and (2) Compensating Interest. As a
condition to any prepayment contemplated by this Section 2.6(a), Borrower shall
have delivered evidence satisfactory to Lender that each Other Mezzanine Loan
and the Mortgage Loan are simultaneously being prepaid on a pro-rata basis in
accordance with the terms of the related Other Mezzanine Loan Documents and the
Mortgage Loan Documents, respectively. Notwithstanding the foregoing to the
contrary, no prepayment shall be permitted on any day during the period
commencing on the first calendar day immediately following a Payment Date to,
but not including, the Determination Date occurring in such calendar month.
(ii)    Notwithstanding anything contained herein to the contrary, in connection
with any release of one or more Individual Properties (and the related
Collateral, as applicable) in accordance with this Agreement, Borrower shall be
permitted to prepay the Loan, at any time or times prior to the Spread
Maintenance Date without any Spread Maintenance Premium, in an amount not to
exceed forty percent (40%) of the original principal balance of the Loan (the
“Free Prepayment Amount”), provided (A) there is no Event of Default continuing
as of the date of the applicable prepayment, and (B) Borrower otherwise complies
with this Section 2.6.

20759823.6.BUSINESS    
55

--------------------------------------------------------------------------------




(b)    Mandatory; Liquidation Event.
(vii)    In the event of a Liquidation Event, Borrower shall cause the related
Net Liquidation Proceeds After Debt Service to be paid directly to Lender. On
each date on which Lender actually receives a distribution of Net Liquidation
Proceeds After Debt Service, Lender shall apply such Net Liquidation Proceeds
After Debt Service as a prepayment to the outstanding principal balance of the
Debt in an amount up to the Release Price associated with the Individual
Property (provided that to the extent Net Liquidation Proceeds After Debt
Service are less than such Release Price, provided there exists no Event of
Default, Borrower shall be permitted to prepay the Loan in an amount equal to
the remainder of such Release Price in compliance with the requirements of
Section 2.6(a) hereof without payment of any Spread Maintenance Premium) to
which such Net Liquidation Proceeds After Debt Service relate together with any
Compensating Interest and any Breakage Costs associated therewith and any other
sums due in connection therewith. All Net Liquidation Proceeds After Debt
Service in excess of such Release Price and Compensating Interest and Breakage
Costs associated therewith (if any) and any other sums due in connection
therewith shall (i) if an Event of Default has occurred and is continuing, be
held and applied by Lender in accordance with the terms of this Agreement and
the other Loan Documents and (ii) if no Event of Default has occurred and is
continuing be applied as follows: (A) first, to the Mezzanine D Loan up to the
Mezzanine D Release Price for the affected Individual Property (together with
any Compensating Interest (as defined in the Mezzanine D Loan Agreement) and any
Breakage Costs (as defined in the Mezzanine D Loan Agreement) associated
therewith and any other sums due in connection therewith), and (B) second, any
remaining Net Proceeds shall be deposited into the Cash Management Account and
applied by Mortgage Lender in accordance with the terms of the Mortgage Loan
Agreement. Borrower shall not be required to pay a Spread Maintenance Premium or
any other prepayment premium in connection with any prepayment made pursuant to
this Section 2.6(b) solely in connection with a Casualty or Condemnation.
(viii)    Borrower shall immediately notify Lender of any Liquidation Event once
Borrower has knowledge of such event. Borrower shall be deemed to have knowledge
of (1) a sale (other than a foreclosure sale) of any Individual Property,
Mezzanine A Collateral, Mezzanine C Collateral or Mezzanine B Collateral, as
applicable, on the date on which a contract of sale for such sale is entered
into, and a foreclosure sale, on the date notice of such foreclosure sale is
given, and (2) a refinancing of the Property, Mezzanine A Collateral, Mezzanine
C Collateral or Mezzanine B Collateral, as applicable, on the date on which a
commitment for such refinancing is entered into. The provisions of this
Section 2.6(b) shall not be construed to contravene in any manner the
restrictions and other provisions regarding refinancing of the Mortgage Loan,
the Mezzanine A Loan, Mezzanine C Loan or the Mezzanine B Loan or Transfer of
the Property, the Mezzanine A Collateral, Mezzanine C Collateral or the
Mezzanine B Collateral set forth in this Agreement and the other Loan Documents.

20759823.6.BUSINESS    
56

--------------------------------------------------------------------------------




(c)    After Event of Default. If, prior to the first (1st) anniversary of the
Closing Date, after the occurrence and during the continuance of an Event of
Default, Lender shall accelerate the Debt and Borrower thereafter tenders
payment of all or any part of the Debt, or if all or any portion of the Debt is
recovered by Lender after such Event of Default, Borrower shall pay to Lender,
in addition to the Debt and the applicable Spread Maintenance Premium, (i)
Compensating Interest, (ii) Breakage Costs, and (iii) an amount equal to one
percent (1%) of the outstanding principal balance of the Debt being prepaid.
Section 2.7.    Taxes
(a)    Payments Free of Taxes. Any and all payments by or on account of any
obligation of any Loan Party under any Loan Document shall be made without
deduction or withholding for any Taxes, except as required by applicable law. If
any applicable law (as determined in the good faith discretion of Borrower)
requires the deduction or withholding of any Tax from any such payment by
Borrower, then Borrower shall be entitled to make such deduction or withholding
and shall timely pay the full amount deducted or withheld to the relevant
Governmental Authority in accordance with applicable law and, if such Tax is an
Indemnified Tax, then the sum payable by the applicable Loan Party shall be
increased as necessary so that after such deduction or withholding has been made
(including such deductions and withholdings applicable to additional sums
payable under this Section 2.7) the applicable Lender receives an amount equal
to the sum it would have received had no such deduction or withholding been
made.
(b)    Payment of Other Taxes. The Loan Parties shall timely pay to the relevant
Governmental Authority in accordance with applicable law any Other Taxes.
(c)    Indemnification. The Loan Parties shall jointly and severally indemnify
Lender, within ten (10) days after demand therefor, for the full amount of any
Indemnified Taxes (including Indemnified Taxes imposed or asserted on or
attributable to amounts payable under this Section 2.7) payable or paid by
Lender or required to be withheld or deducted from a payment to Lender and any
reasonable expenses arising therefrom or with respect thereto, whether or not
such Indemnified Taxes were correctly or legally imposed or asserted by the
relevant Governmental Authority. A certificate as to the amount of such payment
or liability delivered to Borrower by Lender shall be conclusive absent manifest
error.
(d)    Evidence of Payments. As soon as practicable after any payment of Taxes
by any Loan Party to a Governmental Authority pursuant to this Section 2.7, such
Loan Party shall deliver to Lender the original or a certified copy of a receipt
issued by such Governmental Authority evidencing such payment, a copy of the
return reporting such payment or other evidence of such payment reasonably
satisfactory to Lender.
(e)    Status of Lenders.

20759823.6.BUSINESS    
57

--------------------------------------------------------------------------------




(vi)    In the event Lender is entitled to an exemption from or reduction of
withholding Tax with respect to payments made under any Loan Document, Lender
shall deliver to Borrower, at the time or times reasonably requested by
Borrower, such properly completed and executed documentation reasonably
requested by Borrower as will permit such payments to be made without
withholding or at a reduced rate of withholding. In addition, Lender, if
reasonably requested by Borrower, shall deliver such other documentation
prescribed by applicable law or reasonably requested by Borrower as will enable
Borrower to determine whether or not Lender is subject to backup withholding or
information reporting requirements. Notwithstanding anything to the contrary in
the preceding two sentences, the completion, execution and submission of such
documentation (other than such documentation set forth in Section 2.7(e)(ii)(A),
(ii)(B) and (ii)(D) below) shall not be required if in Lender’s reasonable
judgment such completion, execution or submission would subject Lender to any
material unreimbursed cost or expense or would materially prejudice the legal or
commercial position of Lender.
(vii)    Without limiting the generality of the foregoing, in the event that
Borrower is a U.S. Person,
(A)    Lender shall deliver to Borrower from time to time upon the reasonable
request of Borrower executed originals of IRS Form W-9 certifying that Lender is
exempt from U.S. federal backup withholding tax;
(B)    if Lender becomes a Foreign Lender, Lender shall, to the extent it is
legally entitled to do so, deliver to Borrower (in such number of copies as
shall be requested by the recipient) on or prior to the date on which Lender
becomes a Foreign Lender under this Agreement (and from time to time thereafter
upon the reasonable request of Borrower, whichever of the following is
applicable):
(1)    in the case of a Foreign Lender claiming the benefits of an income tax
treaty to which the United States is a party (x) with respect to payments of
interest under any Loan Document, executed originals of IRS Form W-8BEN
establishing an exemption from, or reduction of, U.S. federal withholding Tax
pursuant to the “interest” article of such tax treaty and (y) with respect to
any other applicable payments under any Loan Document, IRS Form W-8BEN
establishing an exemption from, or reduction of, U.S. federal withholding Tax
pursuant to the “business profits” or “other income” article of such tax treaty;
(2)    executed originals of IRS Form W-8ECI;
(3)    in the case of a Foreign Lender claiming the benefits of the exemption
for portfolio interest under Section 881(c) of the Internal Revenue Code, (x) a
certificate to the effect that such Foreign

20759823.6.BUSINESS    
58

--------------------------------------------------------------------------------




Lender is not a “bank” within the meaning of Section 881(c)(3)(A) of the
Internal Revenue Code, a “10 percent shareholder” of Borrower within the meaning
of Section 881(c)(3)(B) of the Internal Revenue Code, or a “controlled foreign
corporation” described in Section 881(c)(3)(C) of the Internal Revenue Code (a
“U.S. Tax Compliance Certificate”) and (y) executed originals of IRS Form
W-8BEN; or
(4)    to the extent a Foreign Lender is not the beneficial owner, executed
originals of IRS Form W-8IMY, accompanied by IRS Form W-8ECI, IRS Form W-8BEN, a
U.S. Tax Compliance Certificate, IRS Form W-9, and/or other certification
documents from each beneficial owner, as applicable; provided that if the
Foreign Lender is a partnership and one or more direct or indirect partners of
such Foreign Lender are claiming the portfolio interest exemption, such Foreign
Lender may provide a U.S. Tax Compliance Certificate on behalf of each such
direct and indirect partner;
(C)    any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to Borrower (in such number of copies as shall be requested by Borrower)
on or prior to the date on which such Foreign Lender becomes a Lender under this
Agreement (and from time to time thereafter upon the reasonable request of
Borrower), executed originals of any other form prescribed by applicable law as
a basis for claiming exemption from or a reduction in U.S. federal withholding
Tax, duly completed, together with such supplementary documentation as may be
prescribed by applicable law to permit Borrower to determine the withholding or
deduction required to be made; and
(D)    if a payment made to Lender under any Loan Document would be subject to
U.S. federal withholding Tax imposed by FATCA if Lender were to fail to comply
with the applicable reporting requirements of FATCA (including those contained
in Section 1471(b) or 1472(b) of the Internal Revenue Code, as applicable),
Lender shall deliver to Borrower at the time or times prescribed by law and at
such time or times reasonably requested by Borrower such documentation
prescribed by applicable law (including as prescribed by Section
1471(b)(3)(C)(i) of the Internal Revenue Code) and such additional documentation
reasonably requested by Borrower as may be necessary for Borrower to comply with
their obligations under FATCA and to determine that Lender has complied with
Lender’s obligations under FATCA or to determine the amount to deduct and
withhold from such payment. Solely for purposes of this clause (D), “FATCA”
shall include any amendments made to FATCA after the date of this Agreement.
(E)    Lender agrees that if any form or certification it previously delivered
expires or becomes obsolete or inaccurate in any respect, it shall update

20759823.6.BUSINESS    
59

--------------------------------------------------------------------------------




such form or certification or promptly notify Borrower in writing of its legal
inability to do so.
(f)    Treatment of Certain Refunds. If any party determines, in its sole
discretion exercised in good faith, that it has received a refund of any Taxes
as to which it has been indemnified pursuant to this Section 2.7 (including by
the payment of additional amounts pursuant to this Section 2.7), it shall pay to
the indemnifying party an amount equal to such refund (but only to the extent of
indemnity payments made under this Section 2.7 with respect to the Taxes giving
rise to such refund), net of all out-of-pocket expenses (including Taxes) of
such indemnified party and without interest (other than any interest paid by the
relevant Governmental Authority with respect to such refund). Such indemnifying
party, upon the request of such indemnified party, shall repay to such
indemnified party the amount paid over pursuant to this Section 2.7(f) (plus any
penalties, interest or other charges imposed by the relevant Governmental
Authority) in the event that such indemnified party is required to repay such
refund to such Governmental Authority. Notwithstanding anything to the contrary
in this Section 2.7(f), in no event will the indemnified party be required to
pay any amount to an indemnifying party pursuant to this Section 2.7(f) the
payment of which would place the indemnified party in a less favorable net
after-Tax position than the indemnified party would have been in if the Tax
subject to indemnification and giving rise to such refund had not been deducted,
withheld or otherwise imposed and the indemnification payments or additional
amounts with respect to such Tax had never been paid. This paragraph shall not
be construed to require any indemnified party to make available its tax returns
(or any other information relating to its Taxes that it deems confidential) to
the indemnifying party or any other Person.
(g)    Survival. Each party’s obligations under this Section 2.7 shall survive
any assignment of rights by, or the replacement of, Lender, and the repayment,
satisfaction or discharge of all obligations under any Loan Document.
Section 2.8.    Intentionally Omitted
Section 2.9.    Property Releases
Provided that no Event of Default shall then exist, Borrower may and may cause
Mortgage Borrower to (w) obtain the release of all or any of the Select Release
Properties in connection with a Select Release, (x) obtain the release of all or
any of the Prime ROFO Release Properties in connection with a Prime ROFO Release
or (y) obtain the release of an Individual Property from the Lien of the
Mortgage thereon (and related Mortgage Loan Documents) (such release, a
“Property Release”) and, in each case, obtain the release of the applicable
Borrower’s obligations under the Loan Documents (other than those expressly
stated to survive) with respect to the Individual Property, Select Release
Properties or Prime ROFO Release Properties, as applicable, then being released
and, only to the extent such Mortgage Borrower no longer owns any Property,
obtain the release of the Collateral related to such Mortgage Borrower (such
obligations or Collateral being released in accordance with the foregoing, the
“Released Collateral”), upon the satisfaction of each of the following
conditions:

20759823.6.BUSINESS    
60

--------------------------------------------------------------------------------




(a)    The amount of the outstanding principal balance of the Loan to be prepaid
in accordance with the terms hereof shall equal or exceed the applicable Release
Price for the applicable Individual Property, Select Release Properties or Prime
ROFO Release Properties, as applicable, being released and such prepayment shall
be deemed a voluntary prepayment for all purposes hereunder;
(b)    Borrower shall provide Lender with at least thirty (30) days but no more
than ninety (90) days prior written notice of (A) Mortgage Borrower’s request to
obtain (i) a release of an Individual Property in connection with a Property
Release or a Prime ROFO Release or (ii) to the extent Mortgage Borrower has not
yet elected to release all or any of the Select Release Properties pursuant to a
Select Release, a release of all or any of the Select Release Properties in
connection with a Select Release and (B) its request to obtain the release, if
applicable, of the related Released Collateral (the “Release Date”), which
notice shall specify the Individual Property, Select Release Properties or Prime
ROFO Release Properties, as applicable, that are the subject of such release and
whether such release constitutes a Select Release or a Prime ROFO Release (such
notice being revocable or may be modified by Borrower on at least two (2)
Business Days prior written notice to Lender provided Borrower pays all of
Lender’s reasonable costs and expenses incurred in connection with the notice of
intended release). For the avoidance of doubt, Mortgage Borrower’s right to
release all or any of the Select Release Properties in connection with a Select
Release is a one-time right exercisable at any time during the term of the
Mortgage Loan and to the extent that Mortgage Borrower elects to exercise its
one-time right to a Select Release pursuant to and in accordance with the
Mortgage Loan Agreement, Mortgage Borrower shall have no further right to make
such an election, regardless of whether all of the Select Release Properties
were released in connection with such Select Release. Any Select Release
Property not released in connection with a Select Release may be released in
accordance with this Section in the same manner as any Individual Property in
connection with a Property Release;
(c)    Borrower shall prepay the portion of the Note equal to the applicable
Release Price of the Individual Property, Select Release Properties or Prime
ROFO Release Properties, as applicable, being released (together with all (i)
accrued and unpaid interest on the principal amount being prepaid, (ii) Breakage
Costs, if applicable, (iii) Compensating Interest, if applicable and (iv) the
applicable Spread Maintenance Premium (if any) pursuant to Section 2.6 hereof)
in accordance with the terms and conditions hereof;
(d)    Borrower shall submit to Lender, not less than ten (10) Business Days
prior to the Release Date, a release of Lien (and related Loan Documents) for
the portion of the Released Collateral being released for execution by Lender.
Such release shall be in a form satisfactory to a prudent institutional lender
and shall contain standard provisions, if any, protecting the rights of the
releasing lender. In addition, Borrower shall provide all other documentation
Lender reasonably requires to be delivered by Borrower in connection with such
release, together with a certification certifying that such documentation (i) is
in compliance with all applicable Legal Requirements, (ii) will, following
execution by Lender and recordation thereof, effect such releases in accordance
with the terms of this Agreement, and (iii) will not impair or otherwise
adversely affect the Liens, security

20759823.6.BUSINESS    
61

--------------------------------------------------------------------------------




interests and other rights of Lender under the Loan Documents not being released
(or as to the parties to the Loan Documents and the Collateral subject to the
Loan Documents not being released);
(e)    After giving effect to such release, Lender shall have determined that
the Debt Yield for the Properties then remaining subject to the Liens of the
Mortgages shall be at least equal to the greater of (i) 8.48% and (ii) the Debt
Yield for all of the then remaining Properties (including the Individual
Property, Select Release Properties or Prime ROFO Release Properties, as
applicable, to be released) immediately preceding the release of the Individual
Property, Select Release Properties or Prime ROFO Release Properties, as
applicable, provided that Borrower shall be permitted to satisfy the
requirements of this clause (e) by making a voluntary prepayment of the Loan in
accordance with the terms and conditions of this Agreement in an amount
sufficient to satisfy the requirements of this clause (e), which prepayment
shall include, without limitation, any applicable Spread Maintenance Premium,
Breakage Costs and Compensating Interest;
(f)    After giving effect to such release, Lender shall have determined that
the Debt Service Coverage Ratio for the Properties then remaining subject to the
Liens of the Mortgages shall be at least equal to the greater of (i) 1.83:1.00
and (ii) the Debt Service Coverage Ratio for all of the then remaining
Properties (including the Individual Property, Select Release Properties or
Prime ROFO Release Properties, as applicable, to be released) immediately
preceding the release of the Individual Property, Select Release Properties or
Prime ROFO Release Properties, as applicable, provided that Borrower shall be
permitted to satisfy the requirements of this clause (f) by making a voluntary
prepayment of the Loan in accordance with the terms and conditions of this
Agreement in an amount sufficient to satisfy the requirements of this clause (f)
(which for purposes of calculating the Debt Service Coverage Ratio should be
treated as being made at the beginning of such twelve (12) month period), which
prepayment shall include, without limitation, any applicable Spread Maintenance
Premium, Breakage Costs and Compensating Interest;
(g)    Lender shall have received payment of all Lender’s reasonable,
out-of-pocket costs and expenses, including due diligence review costs and
reasonable counsel fees and disbursements incurred in connection with the
release of the Released Collateral from the lien of the Pledge Agreement and the
review and approval of the documents and information required to be delivered in
connection therewith;
(h)    Borrower shall have delivered evidence satisfactory to Lender that (i)
each Other Mezzanine Borrower has complied with all of the terms and conditions
set forth in the related Other Mezzanine Loan Agreement with respect to a
release of the security interest corresponding to the release requested pursuant
to this Section, including, without limitation, that each Other Mezzanine Loan
is simultaneously being prepaid at the applicable Release Price (as defined in
the related Other Mezzanine Loan Agreement) in accordance with the terms of the
related Other Mezzanine Loan Documents and (ii) each Other Mezzanine Lender has
delivered (or is simultaneously delivering) such release to the related Other
Mezzanine Borrower, if applicable; and

20759823.6.BUSINESS    
62

--------------------------------------------------------------------------------




(i)    Borrower shall have delivered evidence satisfactory to Lender that (i)
Mortgage Borrower has complied with all of the terms and conditions set forth in
the Mortgage Loan Agreement with respect to a release of the security interest
corresponding to the release requested pursuant to this Section, including,
without limitation, that the Mortgage Loan is simultaneously being prepaid at
the applicable Release Price (as defined in the Mortgage Loan Agreement) in
accordance with the terms of the Mortgage Loan Documents and (ii) Mortgage
Lender has delivered (or is simultaneously delivering) such release to Mortgage
Borrower.
Notwithstanding anything to the contrary contained in this Section 2.9 to the
contrary, if the Loan is included in a REMIC Trust and the LTV Ratio exceeds or
would exceed one hundred twenty five percent (125%) immediately after the
release of the Individual Property, Select Release Properties or Prime ROFO
Release Properties, as applicable, and any related Released Collateral (as
defined in this Agreement and each Other Mezzanine Loan Agreement), if
applicable (such value to be determined, in Lender’s sole discretion, by any
commercially reasonable method permitted to a REMIC Trust, based solely on the
value of the real property excluding personal property and going concern value,
if any), no release will be permitted unless (i) the principal balance of the
Loan is prepaid by an amount not less than the greater of (A) the applicable
Release Price for the applicable Individual Property, Select Release Properties
or Prime ROFO Release Properties, as applicable, and/or the Released Collateral
or (B) the least of one (1) of the following amounts: (I) only if the released
Individual Property, Select Release Properties or Prime ROFO Release Properties,
as applicable, is sold, the net proceeds of an arm’s length sale of the released
Individual Property, Select Release Properties or Prime ROFO Release Properties,
as applicable, to an unaffiliated Person, (II) the fair market value of the
released Individual Property, Select Release Properties or Prime ROFO Release
Properties, as applicable, at the time of the release, or (III) an amount such
that the LTV Ratio immediately after the release of the released Individual
Property, Select Release Properties or Prime ROFO Release Properties, as
applicable, is not greater than the LTV Ratio of the Collateral immediately
prior to such release, or (ii) Lender receives an opinion of counsel that the
Securitization will not fail to maintain its status as a REMIC Trust as a result
of the release.
ARTICLE 3    
CONDITIONS PRECEDENT
Section 3.1.    Conditions Precedent
The obligation of Lender to make the Loan hereunder is subject to the
fulfillment by Borrower or waiver by Lender of all of the conditions precedent
to closing set forth in the application or term sheet for the Loan delivered by
Borrower to Lender and the commitment or commitment rider, if any, to the
application for the Loan issued by Lender. Except as otherwise set forth in the
Post Closing Agreement, the making of the Loan shall be deemed Lender’s
acknowledgement that all such conditions precedent have been satisfied or
waived.

20759823.6.BUSINESS    
63

--------------------------------------------------------------------------------




ARTICLE 4    
REPRESENTATIONS AND WARRANTIES
Borrower represents and warrants to Lender as of the Closing Date that:
Section 4.1.    Organization
Borrower (a) has been duly organized and is validly existing and in good
standing with requisite power and authority to own its assets and to transact
the businesses in which it is now engaged, (b) is duly qualified to do business
and is in good standing in each jurisdiction where it is required to be so
qualified in connection with its assets, businesses and operations, (c)
possesses all rights, licenses, permits and authorizations, governmental or
otherwise, necessary to entitle it to own its assets and to transact the
businesses in which it is now engaged, and the sole business of Borrower is the
ownership and management of each Mezzanine C Borrower and SPE Component Entity
(if any), and (d) has full power, authority and legal right to mortgage, grant,
bargain, sell, pledge, assign, warrant, transfer and convey the Collateral
pursuant to the terms of the Loan Documents, and has full power, authority and
legal right to keep and observe all of the terms of the Loan Documents to which
it is a party. Borrower represents and warrants that the chart attached hereto
as Exhibit A sets forth an accurate listing of the direct and indirect owners of
the equity interests in Borrower, Mezzanine A Borrower, Mezzanine B Borrower,
Mezzanine C Borrower, Mortgage Borrower, Additional Pledgor, Mezzanine A
Additional Pledgor, Mezzanine B Additional Pledgor, Mezzanine C Additional
Pledgor, HHSD, Operating Lessee, each Mortgage Borrower SPE Component Entity,
SPE Component Entity (if any) and each Guarantor (when not an individual).
Borrower and Additional Pledgor have the power and authority and the requisite
ownership interests to control the actions of Mezzanine C Borrower and Mezzanine
C Additional Pledgor, respectively, and upon the realization of the Collateral
under the Pledge Agreement, Lender or any other party succeeding to Borrower’s
or Additional Pledgor’s interest in the Collateral described in the Pledge
Agreement will have such control. Without limiting the foregoing, Borrower and
Additional Pledgor each have sufficient control over Mezzanine C Borrower and
Mezzanine C Additional Pledgor, as applicable, to cause Mezzanine C Borrower or
Mezzanine C Additional Pledgor, as applicable, to (i) take any action on
Mezzanine C Borrower’s or Mezzanine C Additional Pledgor’s, as applicable, part
required by the Loan Documents and (ii) refrain from taking any action
prohibited by the Loan Documents.
Section 4.2.    Status of Borrower
Borrower’s exact legal name is correctly set forth on the first page of this
Agreement, on the Pledge Agreement and on any UCC-1 Financing Statements filed
in connection with the Loan. Each Borrower is a limited liability company
organized under the laws of the State of Delaware. Borrower’s principal place of
business and chief executive office, and the place where Borrower keeps its
books and records, including recorded data of any kind or nature, regardless of
the medium of recording, including software, writings, plans, specifications and
schematics, has

20759823.6.BUSINESS    
64

--------------------------------------------------------------------------------




been for the preceding four months (or, if less, the entire period of the
existence of Borrower) the address of Borrower set forth on the first page of
this Agreement. The organizational identification number assigned by the state
of incorporation or organization (A) for Mezz Borrower A-4 LLC is 4372561 and
(B) for HH Mezz Borrower G-4 LLC 4372790.
Section 4.3.    Validity of Documents
Borrower has taken all necessary action to authorize the execution, delivery and
performance of this Agreement and the other Loan Documents to which it is a
party. This Agreement and such other Loan Documents have been duly executed and
delivered by or on behalf of Borrower and constitute the legal, valid and
binding obligations of Borrower enforceable against Borrower in accordance with
their respective terms, subject only to applicable bankruptcy, insolvency and
similar laws affecting rights of creditors generally, and subject, as to
enforceability, to general principles of equity (regardless of whether
enforcement is sought in a proceeding in equity or at law).
Section 4.4.    No Conflicts
The execution, delivery and performance of this Agreement and the other Loan
Documents by Borrower will not conflict with or result in a breach of any of the
terms or provisions of, or constitute a default under, or result in the creation
or imposition of any lien, charge or encumbrance (other than pursuant to the
Loan Documents) upon any of the property or assets of Borrower pursuant to the
terms of any agreement or instrument to which Borrower is a party or by which
any of Borrower’s property or assets is subject, nor will such action result in
any violation of the provisions of any statute or any order, rule or regulation
of any Governmental Authority having jurisdiction over Borrower or any of
Borrower’s properties or assets, in each case which would reasonably be expected
to have or does have a Material Adverse Effect, and any consent, approval,
authorization, order, registration or qualification of or with any Governmental
Authority required for the execution, delivery and performance by Borrower of
this Agreement or any of the other Loan Documents has been obtained and is in
full force and effect.
Section 4.5.    Litigation
There are no actions, suits or proceedings at law or in equity by or before any
Governmental Authority, arbitral body or other agency now pending or, to
Borrower’s knowledge, threatened against or affecting any Loan Party, any of the
Collateral, Mezzanine A Collateral, Mezzanine B Collateral, Mezzanine C
Collateral or any Individual Property, which actions, suits or proceedings, if
determined against any Loan Party, any of the Collateral, Mezzanine A
Collateral, Mezzanine B Collateral, Mezzanine C Collateral or any Individual
Property, in each case which would reasonably be expected to have or does have a
Material Adverse Effect.

20759823.6.BUSINESS    
65

--------------------------------------------------------------------------------




Section 4.6.    Agreements
Borrower is not a party to any agreement or instrument or subject to any
restriction which would reasonably be expected to have or does have a Material
Adverse Effect. None of Borrower, Mezzanine A Borrower, Mezzanine B Borrower,
Mezzanine C Borrower or Mortgage Borrower is in default in any material respect
in the performance, observance or fulfillment of any of the obligations,
covenants or conditions contained in any agreement or instrument to which it is
a party or by which Borrower, Mortgage Borrower, Mezzanine A Borrower, Mezzanine
B Borrower, Mezzanine C Borrower, any of the Collateral, any of the Mezzanine A
Collateral, any of the Mezzanine B Collateral, Mezzanine C Collateral or any
Individual Property is bound, which would reasonably be expected to have a
Material Adverse Effect. None of Borrower, Mezzanine A Borrower, Mezzanine B
Borrower, Mezzanine C Borrower or Mortgage Borrower has any material financial
obligation under any agreement or instrument to which Borrower, Mezzanine A
Borrower, Mezzanine B Borrower, Mezzanine C Borrower or Mortgage Borrower is a
party or by which Borrower, Mezzanine A Borrower, Mezzanine B Borrower,
Mezzanine C Borrower or Mortgage Borrower or any of the Collateral, any of the
Mezzanine A Collateral, any of the Mezzanine B Collateral, Mezzanine C
Collateral or any Individual Property is otherwise bound, other than (a)
obligations incurred in connection with any Permitted Debt, (b) obligations
under the Loan Documents, the Mezzanine A Loan Documents, the Mezzanine B Loan
Documents, the Mezzanine C Loan Documents and the Mortgage Loan Documents (c)
obligations which have been disclosed to Lender in writing and/or (d) Permitted
Encumbrances. Other than with respect to the Ground Leases, the Operating
Leases, the Condominium Documents, the Property Documents, the Management
Agreements, the Franchise Agreements and any documents disclosed in the Title
Insurance Policies, (i) there are no agreements that are not reflected in the
financial statements delivered by, or on behalf of, Borrower, Mortgage Borrower,
Mezzanine A Borrower, Mezzanine B Borrower, Mezzanine C Borrower, Additional
Pledgor (as defined in this Agreement and each Other Mezzanine Loan Agreement),
HHSD or Operating Lessee to Lender on or prior to the Closing Date; and (ii) to
Borrower’s knowledge, all agreements or other instruments to which Borrower,
Mortgage Borrower, Mezzanine A Borrower, Mezzanine B Borrower, Mezzanine C
Borrower, Additional Pledgor (as defined in this Agreement and each Other
Mezzanine Loan Agreement), HHSD or Operating Lessee is a party or otherwise
relating to the Individual Properties are either (x) terminable upon no more
than thirty (30) days’ prior written notice without penalty or fee or (y) with
respect to such agreement or instrument, require Borrower, Mortgage Borrower,
Mezzanine A Borrower, Additional Pledgor (as defined in this Agreement and each
Other Mezzanine Loan Agreement), Mezzanine B Borrower, Mezzanine C Borrower,
HHSD or Operating Lessee to make payments during each calendar year during the
term of such agreement or instrument in an aggregate yearly amount with respect
to any Individual Property that is less than or equal to $250,000.
Section 4.7.    Solvency
Borrower has (a) not entered into the transaction or executed the Note, this
Agreement or any other Loan Documents with the actual intent to hinder, delay or
defraud any creditor and (b) received reasonably equivalent value in exchange
for their obligations under such Loan Documents.

20759823.6.BUSINESS    
66

--------------------------------------------------------------------------------




Giving effect to the Loan, the fair saleable value of the assets of Borrower
exceeds and will, immediately following the making of the Loan, exceed the total
liabilities of Borrower, including, without limitation, subordinated,
unliquidated, disputed and contingent liabilities. No petition in bankruptcy has
been filed against any Loan Party or Affiliated Manager in the last ten (10)
years, and neither any Loan Party nor Affiliated Manager in the last ten (10)
years has made an assignment for the benefit of creditors or taken advantage of
any Creditors Rights Laws. Neither any Loan Party nor Affiliated Manager is
contemplating either the filing of a petition by it under any Creditors Rights
Laws or the liquidation of all or a major portion of Borrower’s assets or
property, and Borrower has no knowledge of any Person contemplating the filing
of any such petition against any Loan Party or Affiliated Manager.
Section 4.8.    Full and Accurate Disclosure
No statement of fact made by or on behalf of Borrower in this Agreement or in
any of the other Loan Documents or in any other document or certificate
delivered by or on behalf of Borrower contains any untrue statement of a
material fact or omits to state any material fact, to Borrower’s knowledge,
necessary to make statements contained herein or therein not misleading. There
is no material fact presently known to Borrower which has not been disclosed
which would reasonably be expected to have or does have a Material Adverse
Effect.
Section 4.9.    No Plan Assets
No Loan Party is an employee benefit plan, as defined in Section 3(3) of ERISA,
subject to Title I of ERISA and none of the assets of any Loan Party constitutes
or will constitute “plan assets” of one or more such plans within the meaning of
29 C.F.R. Section 2510.3-101. No Loan Party is a governmental plan within the
meaning of Section 3(32) of ERISA Transactions by or with any Loan Party are not
subject to state statutes regulating investment of, and fiduciary obligations
with respect to, governmental plans similar to the provisions of Section 406 of
ERISA or Section 4975 of the Internal Revenue Code currently in effect, which
prohibit or otherwise restrict the transactions contemplated by this Agreement.
With respect to any multiemployer plan to which any Loan Party or any entity
that is under common control with any Loan Party within the meaning of ERISA
Section 4001(a)(14) is or has been obligated to contribute, neither any Loan
Party nor any such entity has incurred any material liability under ERISA
Section 515 of ERISA or Title IV of ERISA which is or remains unsatisfied.
Section 4.10.    Not a Foreign Person
Borrower is not a foreign corporation, foreign partnership, foreign trust,
foreign estate or nonresident alien or a disregarded entity owned by any of them
(as those terms are defined in the Internal Revenue Code), and if requested by
Lender, Borrower will so certify (or in the case of a disregarded entity, its
owner will certify) to Lender or a person designated by Lender under penalties
of perjury to the accuracy of this representation, and will provide in such
certification such additional information as Lender may reasonably request
related thereto.

20759823.6.BUSINESS    
67

--------------------------------------------------------------------------------




Section 4.11.    Enforceability
The Loan Documents are not subject to any right of rescission, set-off,
counterclaim or defense by Borrower, including the defense of usury, nor would
the operation of any of the terms of the Loan Documents, or the exercise of any
right thereunder, render the Loan Documents unenforceable, and Borrower has not
asserted any right of rescission, set-off, counterclaim or defense with respect
thereto. No Default or Event of Default exists under or with respect to any Loan
Document.
Section 4.12.    Business Purposes
The Loan is solely for the business purpose of Borrower, and is not for
personal, family, household, or agricultural purposes.
Section 4.13.    Compliance
Except as expressly disclosed in a Zoning Report, a Property Condition Report
and/or an Environmental Report, Borrower, Mezzanine A Borrower, Mezzanine B
Borrower, Mezzanine C Borrower, Mortgage Borrower, HHSD, Operating Lessee,
Additional Pledgor (as defined in this Agreement, the Mezzanine B Loan
Agreement, the Mezzanine C Loan Agreement and the Mezzanine A Loan Agreement)
and each Individual Property, and the use and operation thereof, comply in all
material respects with all Legal Requirements, including, without limitation,
building and zoning ordinances and codes and the Americans with Disabilities
Act. None of Borrower, Mezzanine A Borrower, Mezzanine B Borrower, Mezzanine C
Borrower, HHSD, Operating Lessee, Additional Pledgor (as defined in this
Agreement, the Mezzanine B Loan Agreement, the Mezzanine C Loan Agreement and
the Mezzanine A Loan Agreement) or Mortgage Borrower is in default or in
violation of any order, writ, injunction, decree or demand of any Governmental
Authority which would reasonably be expected to have a Material Adverse Effect,
and none of Borrower, Mezzanine A Borrower, Mezzanine B Borrower, Mezzanine C
Borrower, HHSD, Operating Lessee, Additional Pledgor (as defined in this
Agreement, the Mezzanine B Loan Agreement, the Mezzanine C Loan Agreement and
the Mezzanine A Loan Agreement) or Mortgage Borrower has received any written
notice of any such default or violation. There has not been committed by
Borrower, Mezzanine A Borrower, Mezzanine B Borrower, Mezzanine C Borrower or
Mortgage Borrower or, to Borrower’s knowledge, any other Person in occupancy of
or involved with the operation or use of any Individual Property any act or
omission affording any Governmental Authority the right of forfeiture as against
such Individual Property or any part thereof or the Collateral or any part
thereof or the Mezzanine A Collateral or any part thereof or the Mezzanine B
Collateral or any part thereof or the Mezzanine C Collateral or any part thereof
or any monies paid in performance of Borrower’s or any of its Affiliates
obligations under any of the Loan Documents.

20759823.6.BUSINESS    
68

--------------------------------------------------------------------------------




Section 4.14.    Financial Information
All financial data, including, without limitation, the balance sheets,
statements of cash flow, statements of income and operating expense and rent
rolls, that have been delivered to Lender in respect of each Loan Party, the
Collateral, the Mezzanine A Collateral, the Mezzanine B Collateral, Mezzanine C
Collateral and/or each Individual Property (a) are true, complete and correct in
all material respects, (b) accurately represent the financial condition of each
Loan Party, the Collateral, the Mezzanine A Collateral, the Mezzanine B
Collateral, Mezzanine C Collateral or the Properties, as applicable, as of the
date of such reports in all material respects, and (c) to the extent prepared or
audited by an independent certified public accounting firm, have been prepared
in accordance with the Uniform System of Accounts and GAAP throughout the
periods covered, except as disclosed therein. Borrower does not have any
contingent liabilities, liabilities for taxes, unusual forward or long-term
commitments or unrealized or anticipated losses from any unfavorable commitments
that are known to Borrower, except as referred to or reflected in said financial
statements. Since the date of such financial statements, there has been no
change in the financial condition, operations or business of any Loan Party from
that set forth in said financial statements which would reasonably be expected
to have or has had a Material Adverse Effect.
Section 4.15.    Condemnation
No Condemnation or other proceeding has been commenced or, to Borrower’s actual
knowledge, is threatened or contemplated with respect to all or any portion of
the Properties or for the relocation of roadways providing access to any
Individual Property.
Section 4.16.    Utilities and Public Access; Parking
Each Individual Property is (i) located on or adjacent to a public road and has
access to such road directly, or has access via an irrevocable perpetual
easement or right of way permitting ingress and egress to and from a public road
and (ii) served by water, sewer, sanitary sewer and storm drain facilities
adequate to service such Individual Property for full utilization of such
Individual Property for its intended uses. Except as expressly set forth on a
Survey, all public utilities necessary to the full use and enjoyment of each
Individual Property as currently used and enjoyed are located either in the
public right-of-way abutting such Individual Property (which are connected so as
to serve the Individual Property without passing over other property) or in
recorded easements serving the Individual Property. Except as expressly set
forth on a Survey, all roads necessary for the use of each Individual Property
for its current purposes have been completed and dedicated to public use and
accepted by all Governmental Authorities. Except as expressly set forth in a
Zoning Report, each Individual Property has, or is served by, parking to the
extent required to comply with all Legal Requirements.

20759823.6.BUSINESS    
69

--------------------------------------------------------------------------------




Section 4.17.    Separate Lots
Each Individual Property is assessed for real estate tax purposes as one or more
wholly independent tax lot or lots, separate from any adjoining land or
improvements not constituting a part of such lot or lots, and no other land or
improvements is assessed and taxed together with such Individual Property or any
portion thereof.
Section 4.18.    Assessments
To Borrower’s knowledge, there are no pending or proposed special or other
assessments for public improvements or otherwise affecting any Individual
Property, nor are there any contemplated improvements to such Individual
Property that may result in such special or other assessments.
Section 4.19.    Insurance
Mortgage Borrower has obtained and Borrower has delivered to Lender certified
copies of all Policies or, to the extent such Policies are not available as of
the Closing Date, certificates of insurance with respect to all such Policies
reflecting the insurance coverages, amounts and other requirements set forth in
this Agreement. To Borrower’s knowledge, no Person, including Borrower,
Mezzanine A Borrower, Mezzanine B Borrower, Mezzanine C Borrower and Mortgage
Borrower, has done, by act or omission, anything which would impair the coverage
of any of the Policies.
Section 4.20.    Use of Property
Each Individual Property is used exclusively for hotel purposes and other
appurtenant and related uses.
Section 4.21.    Certificate of Occupancy; Licenses
All material certifications, permits, licenses and approvals, including, without
limitation, certificates of completion or occupancy and any applicable liquor
license required for the legal use, occupancy and operation of each Individual
Property for the purpose intended herein, have been obtained and are valid and
in full force and effect. Borrower shall cause Mortgage Borrower to keep and
maintain (or cause to be kept and maintained) all licenses necessary for the
operation of each Individual Property for the purpose intended herein. The use
being made of each Individual Property is in conformity with the final
certificate of occupancy (or compliance, if applicable) and any other permits or
licenses issued for such Individual Property.
Section 4.22.    Flood Zone
None of the Improvements on any Individual Property are located in an area
identified by the Federal Emergency Management Agency as an area having special
flood hazards, or, if any

20759823.6.BUSINESS    
70

--------------------------------------------------------------------------------




portion of the Improvements is located within such area, Mortgage Borrower has
obtained the insurance prescribed in the Mortgage Loan Agreement.
Section 4.23.    Physical Condition
Except as set forth in the Property Condition Report, to Borrower’s knowledge
after due inquiry, the Properties, including, without limitation, all buildings,
improvements, parking facilities, sidewalks, storm drainage systems, roofs,
plumbing systems, HVAC systems, fire protection systems, electrical systems,
equipment, elevators, exterior sidings and doors, landscaping, irrigation
systems and all structural components, are in good condition, order and repair
in all material respects (ordinary wear and tear excepted). Except as set forth
in the Property Condition Report, to Borrower’s knowledge after due inquiry,
there exists no structural or other material defects or damages in any
Individual Property, as a result of a Casualty or otherwise, and whether latent
or otherwise. None of Borrower, Mezzanine A Borrower, Mezzanine B Borrower,
Mezzanine C Borrower or Mortgage Borrower has received any written notice from
any insurance company or bonding company of any defects or inadequacies in any
Individual Property, or any part thereof, which would adversely affect the
insurability of the same or cause the imposition of extraordinary premiums or
charges thereon or of any termination or threatened termination of any policy of
insurance or bond.
Section 4.24.    Boundaries
To Borrower’s knowledge and in reliance on, and except as otherwise specifically
disclosed on the applicable Survey, (a) none of the Improvements which were
included in determining the appraised value of any Individual Property lie
outside the boundaries and building restriction lines of such Individual
Property to any material extent, and (b) no improvements on adjoining properties
encroach upon such Individual Property and no easements or other encumbrances
upon such Individual Property encroach upon any of the Improvements so as to
have a Material Adverse Effect.
Section 4.25.    Leases
To Borrower’s knowledge (a) each Major Lease is in full force and effect; (b)
the premises demised under the Major Leases have been completed, all alterations
or other work required to be performed on the part of Mortgage Borrower or
Operating Lessee has been completed, and the Tenants under the Major Leases have
accepted possession of and are in physical occupancy of all of their respective
demised premises; (c) the Tenants under the Major Leases have commenced the
payment of rent under the Major Leases, there are no offsets, claims or defenses
to the enforcement thereof, and neither Mortgage Borrower nor Operating Lessee
has any monetary obligations to any Tenant under any Major Lease; (d) all Rents
due and payable under the Major Leases have been paid and no portion thereof has
been paid for any period more than thirty (30) days in advance; (e) no Tenant
has made any written claim of a material default against the landlord under any
Major Lease which remains outstanding; (f) there is no present material default
by the

20759823.6.BUSINESS    
71

--------------------------------------------------------------------------------




Tenant under any Major Lease; (g) all security deposits under the Major Leases
have been collected by Mortgage Borrower or Operating Lessee; (h) Mortgage
Borrower or Operating Lessee is the sole owner of the entire landlord’s interest
in each Major Lease; (i) each Major Lease is the valid, binding and enforceable
obligation of Mortgage Borrower and/or Operating Lessee and the applicable
Tenant thereunder and there are no agreements with the Tenants under the Major
Leases other than as expressly set forth in the Major Leases; (j) no Person has
any possessory interest in, or right to occupy, any Individual Property or any
portion thereof except under the terms of a Lease or as a hotel guest; (k) none
of the Leases contains any option or offer to purchase or right of first refusal
or right of first offer to purchase or lease any Individual Property or any part
thereof; and (l) neither the Leases nor the Rents have been assigned, pledged or
hypothecated except to Mortgage Lender. Borrower represents that it has
heretofore delivered to Lender true, correct and complete copies of all Major
Leases and any and all amendments or modifications thereof.
Section 4.26.    Filing and Recording Taxes
All transfer taxes, deed stamps, intangible taxes or other amounts in the nature
of transfer taxes required to be paid by any Person under applicable Legal
Requirements currently in effect in connection with the transfer of each
Property to the applicable Mortgage Borrower, the Collateral to Borrower, the
Mezzanine A Collateral to Mezzanine A Borrower, the Mezzanine B Collateral to
Mezzanine B Borrower, the Mezzanine C Collateral to Mezzanine C Borrower, the
making of the Mortgage Loan, the Loan, the Mezzanine A Loan, the Mezzanine B
Loan, Mezzanine C Loan or the other transactions contemplated by this Agreement
and the other Loan Documents have been paid. All recording, stamp, intangible or
other similar tax required to be paid by any Person under applicable Legal
Requirements currently in effect in connection with the execution, delivery,
recordation, filing, registration, perfection or enforcement of any of the Loan
Documents, including, without limitation, the Pledge Agreement, have been paid
or will be paid by Borrower.
Section 4.27.    Management Agreement
The Management Agreement is in full force and effect and there is no default
thereunder by any party thereto and, to Borrower’s knowledge, no event has
occurred that, with the passage of time and/or the giving of notice would
constitute a default thereunder. No management fees (which are due and payable)
under the Management Agreement are accrued and unpaid. Neither Mortgage Borrower
nor Operating Lessee are obligated to pay any key money to any Franchisor or
Manager under any Franchise Agreement or Management Agreement, other than (a)
with respect to the Individual Property commonly known as Ritz-Carlton Atlanta
Downtown and located in Atlanta, Georgia, for which the aggregate amount of key
money due to Marriott pursuant to the applicable Management Agreement does not
exceed $3,000,000; (b) with respect to the Individual Property commonly known as
Renaissance Palm Springs and located in Palm Springs, California, for which the
aggregate amount of key money due to Marriott pursuant to the applicable
Franchise Agreement does not exceed $2,500,000 and (c) with respect to the
Individual Property commonly known as Courtyard Savannah and located in
Savannah, Georgia, for which the aggregate amount

20759823.6.BUSINESS    
72

--------------------------------------------------------------------------------




of key money due to Marriott pursuant to the applicable Franchise Agreement does
not exceed $175,000.
Section 4.28.    Illegal Activity
No portion of the Properties or the Collateral have been or will be purchased,
improved, equipped or fixtured with proceeds of any illegal activity, and no
part of the proceeds of the Loan, the Mezzanine A Loan, the Mezzanine B Loan,
the Mezzanine C Loan or the Mortgage Loan will be used in connection with any
illegal activity.
Section 4.29.    Construction Expenses
All costs and expenses of any and all labor, materials, supplies and equipment
used in the construction maintenance or repair of the Improvements (which are
currently due and payable) have been paid in full. To Borrower’s knowledge,
there are no claims for payment for work, labor or materials affecting the
Properties which are or may become a lien prior to, or of equal priority with,
the Liens created by the Loan Documents, the Mezzanine A Loan Documents, the
Mezzanine B Loan Documents, the Mezzanine C Loan Documents and the Mortgage Loan
Documents.
Section 4.30.    Personal Property
Mortgage Borrower has paid in full for, and is the owner of, all Personal
Property (other than Tenants’ or Operating Lessee’s property) used in connection
with the operation of the Properties, free and clear of any and all security
interests, liens or encumbrances, except for Permitted Encumbrances and the Lien
and security interest created by the Loan Documents, the Mezzanine A Loan
Documents, the Mezzanine B Loan Documents, the Mezzanine C Loan Documents and
the Mortgage Loan Documents.
Section 4.31.    Taxes
Borrower has filed all federal, state, county, municipal, and city income,
personal property and other tax returns required to have been filed by it and
has paid all taxes and related liabilities which have become due pursuant to
such returns or pursuant to any assessments received by it. Borrower does not
know of any basis for any additional assessment in respect of any such taxes and
related liabilities for prior years.
Section 4.32.    Title
(a)    Borrower and Additional Pledgor each are the record and beneficial owner
of, and has good and marketable title to, the applicable Collateral, free and
clear of all Liens whatsoever. The Pledge Agreement, together with the UCC
Financing Statements relating to the Collateral when properly filed in the
appropriate records, will create a valid, perfected first priority security
interests in and to the Collateral, all in accordance with the terms thereof for
which a Lien can be perfected by filing a UCC Financing Statement. For so long
as the Lien of the Pledge Agreement is outstanding,

20759823.6.BUSINESS    
73

--------------------------------------------------------------------------------




Borrower and Additional Pledgor shall forever warrant, defend and preserve such
title and the validity and priority of the Lien of the Pledge Agreement and
shall forever warrant and defend such title, validity and priority to Lender
against the claims of all persons whomsoever.
(b)    Each Mortgage Borrower has good, marketable and insurable (i) with
respect to the Ground Leased Property, leasehold title and (ii) with respect to
each other Individual Property, fee simple title, to the real property
comprising part of the Properties and good title to the balance of the
Properties, free and clear of all Liens whatsoever except the Permitted
Encumbrances.
(c)    Each of Mezzanine A Borrower and Mezzanine A Additional Pledgor has good
and marketable title to the applicable Mezzanine A Collateral free and clear of
liens whatsoever except Permitted Encumbrances. Each of Mezzanine B Borrower and
Mezzanine B Additional Pledgor has good and marketable title to the applicable
Mezzanine B Collateral free and clear of liens whatsoever except Permitted
Encumbrances. Each of Mezzanine C Borrower and Mezzanine C Additional Pledgor
has good and marketable title to the applicable Mezzanine C Collateral free and
clear of all liens whatsoever except Permitted Encumbrances. None of the
Permitted Encumbrances, individually or in the aggregate, would reasonably be
expected to have nor does have a Material Adverse Effect. Borrower shall cause
(i) Mortgage Borrower to forever warrant, defend and preserve the title to the
Property, (ii) Mezzanine A Borrower and Mezzanine A Additional Pledgor to
forever warrant, defend and preserve title to the applicable Mezzanine A
Collateral and to forever warrant and defend the same against the claims of all
persons whomsoever, (iii) Mezzanine B Borrower and Mezzanine B Additional
Pledgor to forever warrant, defend and preserve title to the applicable
Mezzanine B Collateral and to forever warrant and defend the same against the
claims of all persons whomsoever and (iv) Mezzanine C Borrower and Mezzanine C
Additional Pledgor to forever warrant, defend and preserve title to the
applicable Mezzanine C Collateral and to forever warrant and defend the same
against all persons whosoever.
Section 4.33.    Federal Reserve Regulations
No part of the proceeds of the Loan will be used for the purpose of purchasing
or acquiring any “margin stock” within the meaning of Regulation U of the Board
of Governors of the Federal Reserve System or for any other purpose which would
be inconsistent with such Regulation U or any other Regulations of such Board of
Governors, or for any purposes prohibited by Legal Requirements or prohibited by
the terms and conditions of this Agreement or the other Loan Documents.
Section 4.34.    Investment Company Act
Borrower is not (a) an “investment company” or a company “controlled” by an
“investment company” within the meaning of the Investment Company Act of 1940,
as amended, or (b) subject to any other federal or state law or regulation which
purports to restrict or regulate its ability to borrow money.

20759823.6.BUSINESS    
74

--------------------------------------------------------------------------------




Section 4.35.    Property Documents
(a)    To Borrower’s knowledge, (i) neither Mortgage Borrower, nor any other
party is currently in default (nor has any notice been given or received with
respect to an alleged or current default) under any of the terms and conditions
of any Property Document, (ii) each Property Document remains unmodified and in
full force and effect, and (iii) Mortgage Borrower’s interest therein has not
been assigned pursuant to any assignment which survives the Closing Date except
the assignment to Mortgage Lender pursuant to the Mortgage Loan Documents;
(b)    To Borrower’s knowledge, all easements granted pursuant to each Property
Document which were to have survived the site preparation and completion of
construction (to the extent that the same has been completed), remain in full
force and effect and have not been released, terminated, extinguished or
discharged by agreement or otherwise;
(c)    All sums due and owing by Mortgage Borrower to the other parties to each
Property Document (or by the other parties to each Property Document to Mortgage
Borrower) pursuant to the terms of each such Property Document, including
without limitation, all sums, charges, fees, assessments, costs, and expenses in
connection with any taxes, site preparation and construction, non shareholder
contributions, and common area and other property management activities have
been paid, are current, and no lien has attached on any Individual Property (or
threat thereof been made) for failure to pay any of the foregoing; and
(d)    To Borrower’s knowledge, the terms, conditions, covenants, uses and
restrictions contained in each Property Document do not conflict in any manner
with any terms, conditions, covenants, uses and restrictions contained in any
Major Lease or in any agreement between Mortgage Borrower and occupant of any
peripheral parcel, including without limitation, conditions and restrictions
with respect to kiosk placement, tenant restrictions (type, location or
exclusivity), sale of certain goods or services, and/or other use restrictions.
Section 4.36.    No Change in Facts or Circumstances; Disclosure
All information submitted by Borrower, Mortgage Borrower, Mezzanine A Borrower,
Mezzanine B Borrower or their respective agents to Lender and in all financial
statements, rent rolls, reports, certificates and other documents submitted in
connection with the Loan or in satisfaction of the terms thereof and all
statements of fact made by Borrower in this Agreement or in any other Loan
Document, are accurate, complete and correct in all material respects. There has
been no material adverse change in any condition, fact, circumstance or event
that would make any such information inaccurate, incomplete or otherwise
misleading in any material respect or that otherwise would reasonably expected
to have or does have a Material Adverse Effect. Borrower has disclosed to Lender
all material facts and has not failed to disclose any material fact that could
cause any representation or warranty made herein to be materially misleading.

20759823.6.BUSINESS    
75

--------------------------------------------------------------------------------




Section 4.37.    Intellectual Property
To Borrower’s knowledge, all trademarks, trade names and service marks necessary
to the business of Borrower, Mezzanine A Borrower, Mezzanine B Borrower,
Mezzanine C Borrower and Mortgage Borrower as presently conducted or as
Borrower, Mezzanine A Borrower, Mezzanine B Borrower, Mezzanine C Borrower and
Mortgage Borrower contemplates conducting its business are in good standing and
uncontested. To Borrower’s knowledge, none of Borrower, Mezzanine A Borrower,
Mezzanine B Borrower, Mezzanine C Borrower or Mortgage Borrower has infringed,
is infringing, or has received written notice of infringement with respect to
asserted trademarks, trade names and service marks of others. To Borrower’s
knowledge, there is no infringement by others of trademarks, trade names and
service marks of Borrower, Mezzanine A Borrower, Mezzanine B Borrower, Mezzanine
C Borrower or Mortgage Borrower.
Section 4.38.    Compliance with Prescribed Laws
Neither any Loan Party nor any of their respective Affiliates (other than, so
long as Ashford Hospitality Trust, Inc. is a Publicly Traded Company, any Person
that owns any equity interests in Ashford Hospitality Trust, Inc.) is or will be
an entity or person (i) that is listed in the Annex to, or is otherwise subject
to the provisions of, Executive Order 13224 issued on September 24, 2001
(“E013224”); (ii) whose name appears on the United States Treasury Department’s
Office of Foreign Assets Control (“OFAC”) most current list of “Specifically
Designed National and Blocked Persons,” (iii) who commits, threatens to commit
or supports “terrorism”, as that term is defined in EO13224; or (iv) who is
otherwise affiliated with any entity or person who may meet the description in
(i), (ii) or (iii) above (any and all parties or persons described in (i) - (iv)
above are herein referred to as a “Embargoed Person”). Borrower has implemented
procedures to ensure that no Person (other than, so long as Ashford Hospitality
Trust, Inc. is a Publicly Traded Company, any Person that owns any equity
interests in Ashford Hospitality Trust, Inc.) who now or hereafter owns a direct
or indirect equity interest in Borrower is an Embargoed Person or is Controlled
by an Embargoed Person. Borrower and Mortgage Borrower are not in violation of
any Prescribed Laws.
Section 4.39.    Brokers and Financial Advisors
Borrower has dealt with no financial advisors, brokers, underwriters, placement
agents, agents or finders in connection with the transactions contemplated by
this Agreement.
Section 4.40.    Franchise Agreements
The Franchise Agreements are in full force and effect and there is no default
thereunder by any party thereto and no circumstance, condition or event has
occurred that, with the passage of time and/or giving of notice, would
constitute a default thereunder or entitle Franchisor to terminate any Franchise
Agreement. All franchise fees, reservation fees, royalties, marketing fees and
other sums and payable due under the Franchise Agreements have been paid in full
or are

20759823.6.BUSINESS    
76

--------------------------------------------------------------------------------




current. A true, correct and complete copy of the Franchise Agreements, together
with all amendments and ancillary agreements or side letters related thereto,
have been delivered to Lender. The Loan, and the encumbrance of the Collateral
as security for the Loan, will not cause Mortgage Borrower or Operating Lessee
to violate any covenants contained in any Franchise Agreement.
Section 4.41.    PIPS
Other than the Scheduled PIP, there are no PIPs affecting any Individual
Property as of the Closing Date.
Section 4.42.    Intentionally Omitted.
Section 4.43.    Labor Matters
There are no collective bargaining agreements or similar agreement to which
Borrower, Mezzanine A Borrower, Mezzanine B Borrower, Mezzanine C Borrower or
Mortgage Borrower is a party.
Section 4.44.    Ground Lease
(a)    (4) The Ground Lease is in full force and effect and has not been
modified or amended in any manner whatsoever, except as set forth on Schedule
XII attached hereto, (ii) there are no existing defaults under the Ground Lease
by Mortgage Borrower, or, to Borrower’s knowledge, the lessor thereunder, and,
to Borrower’s knowledge, no event has occurred which but for the passage of
time, or notice, or both would constitute a default under the Ground Lease,
(iii) all rents, additional rents and other sums due and payable under the
Ground Lease have been paid in full, (iv) neither Mortgage Borrower nor the
lessor under the Ground Lease has commenced any action or given or received any
notice for the purpose of terminating the Ground Lease, (v) to Borrower’s
knowledge, the lessor under any Ground Lease, as debtor in possession or by a
trustee for such lessor, has not given any notice of, and Mortgage Borrower has
not consented to, any attempt to sell or transfer the Ground Lessor Estate free
and clear of the Ground Lease under Section 363(f) (or any similar provision) of
the U.S. Bankruptcy Code, and (vi) to Borrower’s knowledge, the lessor under any
Ground Lease is not subject to any voluntary or involuntary bankruptcy,
reorganization or insolvency proceeding and the Ground Lessor Estate is not an
asset being administered in any voluntary or involuntary bankruptcy,
reorganization or insolvency proceeding;
(b)    The Ground Lease permits the interest of the lessee and/or sublessee, as
applicable, thereunder to be encumbered by the Mortgages;
(c)    The Ground Lease or a memorandum of Ground Lease has been recorded and,
except as indicated in the Owner’s Insurance Policy, Mortgage Borrower’s
interest in the Ground Lease is not subject to any Lien (other than the
applicable Mortgage);

20759823.6.BUSINESS    
77

--------------------------------------------------------------------------------




(d)    Except as set forth on Schedule 4.44, Mortgage Borrower’s interest in the
Ground Lease is assignable to Lender, Mezzanine A Lender, Mezzanine B Lender,
Mortgage Lender and each of their respective successors and/or assigns,
including the trustee of any REMIC Trust, upon notice to, but without the
consent of, the lessor thereunder and in the event that it is so assigned, it is
further assignable by Lender, Mezzanine A Lender, Mezzanine B Lender, Mezzanine
C Lender, Mortgage Lender and each of their respective successors and/or
assigns, including the trustee of any REMIC Trust, without the need to obtain
the consent of, such lessor;
(e)    Except as set forth on Schedule 4.44, the Ground Lease requires the
lessor thereunder to give notice of any default by Mortgage Borrower to Lender
provided Mortgage Borrower gives such lessor written notice of Lender’s address,
and the Ground Lease further provides that any right of Mortgage Borrower or the
lessor under the Ground Lease to terminate the Ground Lease shall not be
effectively exercised by Mortgage Borrower or such lessor, as applicable, nor
honored by Mortgage Borrower or such lessor, as applicable, unless such right of
termination shall be joined in and consented to by Lender;
(f)    Except as set forth on Schedule 4.44, Lender is permitted an opportunity
(including, where necessary, sufficient time to gain possession of the interest
of Borrower under the Ground Lease) to cure any default under the Ground Lease,
which is curable after the receipt of notice of any default before the lessor
thereunder may terminate the Ground Lease;
(g)    Except as set forth on Schedule 4.44, the Ground Lease has a term (with
extensions) which extends not less than twenty (20) years beyond the Maturity
Date;
(h)    The Ground Lease requires the lessor thereunder to enter into a new lease
with any permitted leasehold mortgagee upon termination of the Ground Lease for
any reason, including rejection of the Ground Lease by Mortgage Borrower in a
bankruptcy proceeding;
(i)    Under the terms of the Ground Lease and the applicable Loan Documents and
the Mortgage Loan Documents, taken together, any Net Proceeds will be applied
either to the Restoration of all or part of the applicable Ground Leased
Property or to the payment of the outstanding principal balance of the Mortgage
Loan, the Mezzanine A Loan, the Mezzanine B Loan, the Mezzanine C Loan and the
Loan together with any accrued interest thereon in the manner, and subject to
the provisions of, the Ground Lease;
(j)    The Ground Lease does not impose commercially unreasonable restrictions
on subletting; and
(k)    Borrower shall not permit Mortgage Borrower to exercise its purchase
option right under the Portsmouth Ground Lease without first satisfying any
conditions precedent that may be reasonably imposed by Lender to the exercise of
such purchase option (including, without limitation, a date down of the
applicable Owner’s Insurance Policy, together with any endorsements necessary to
insure Mortgage Borrower’s ownership of the fee portion of the applicable
Property).

20759823.6.BUSINESS    
78

--------------------------------------------------------------------------------




Section 4.45.    Operating Lease Representations.
(a)    (4) The Operating Leases are in full force and effect, (ii) there are no
defaults under the Operating Leases by Mortgage Borrower or Operating Lessee,
and no event has occurred which but for the passage of time, or notice, or both
would constitute a default under the Operating Leases, (iii) all rents,
additional rents and other sums due and payable under the Operating Leases have
been paid current, (iv) neither tenant nor the landlord under the Operating
Leases has commenced any action or given or received any notice for the purpose
of terminating the Operating Leases, (v) no rent or other amounts due under any
Operating Lease has been paid more than thirty (30) days in advance of its due
date, (vi) Operating Lessee has not filed any claim of offset and, to the best
knowledge of Borrower, has no charge, lien or claim of offset under any
Operating Lease or otherwise against the rents or other amounts due or to become
due thereunder, (vii) Operating Lessee is the owner of the “Tenant’s” or
“Lessee’s” interest in each Operating Lease and Mortgage Borrower is the owner
of “Landlord’s” or “Lessor’s” interest in each Operating Lease, and (viii) no
transfer or assignment of any interest in any Operating Lease currently exists,
except as provided to Mortgage Lender and Leases of less than 20,000 square
feet, Operating Lessee has not sublet any of the Premises demised pursuant to
any Operating Lease.
(b)    Mortgage Borrower’s interest in the Operating Leases is not subject to
any Liens (other than the applicable Mortgage);
(c)    All FF&E (whether now or hereafter acquired) used for the operation of
the Properties is owned (and will continue to be owned) by the applicable
Mortgage Borrower and all other Personal Property, Fixtures (as defined in the
Mortgage) and Equipment (as defined in the Mortgage) relating to the Property
and the Operating Lease Property (as defined in the Operating Lease
Subordination Agreements) and the ownership and operation thereof are owned by
Mortgage Borrower or Operating Lessee. Borrower shall cause Mortgage Borrower
and Operating Lessee to cause any FF&E, Personal Property, Fixtures and/or
Equipment owned by Operating Lessee at the time the Operating Lease is
terminated or cancelled to be transferred to Mortgage Borrower;
(d)    Operating Lessee owns and maintains Inventory (as defined in the
Operating Lease) as is required to operate the Operating Lease Property pursuant
to and in accordance with the Operating Lease, the Management Agreement and this
Agreement. Borrower shall cause Mortgage Borrower and Operating Lessee to cause
any Inventory owned by Operating Lessee at the time the Operating Lease is
terminated or cancelled to be transferred to Mortgage Borrower; and
(e)    Borrower has delivered to Lender a true, correct and complete copy of the
Operating Leases.

20759823.6.BUSINESS    
79

--------------------------------------------------------------------------------




Section 4.46.    Condominium Representations.
(a)    To Borrower’s actual knowledge, the Condominium has been legally and
validly created pursuant to all Legal Requirements and the Condominium
Documents.
(b)    Borrower has delivered to Lender a true, complete and correct copy of
each of the Condominium Documents, together with true, complete and correct
copies of all amendments and modifications thereto, and none of the Condominium
Documents has been otherwise modified, amended or supplemented.
(c)    There currently exists no default or event of default under the
Condominium Documents by Mortgage Borrower or, to Borrower’s knowledge, by any
other party thereto. Except pursuant to the Mortgage Loan Documents, Mortgage
Borrower’s interest therein has not been assigned. All fees, dues, charges and
assessments, whether annual, monthly, regular, special or otherwise, including,
any “Common Expenses” (as such term is defined in the Condominium Documents)
(collectively, the “Common Charges”) which are due and payable by Mortgage
Borrower to date have been fully paid. There are currently no special or other
extraordinary Common Charges pending (other than regular, monthly Common
Charges). Except as set forth on Schedule 4.46, the Condominium Board has not
established a working capital or any other similar type of reserve. To
Borrower’s knowledge, there are no judgments, suits or claims pending, filed or
threatened against the Condominium Board and there are no set-offs, claims,
counterclaims or defenses being asserted or, after giving the requisite notice,
if any, required under the Condominium Documents, capable of being asserted, for
the enforcement of the obligations of any party under the Condominium Documents.
The Condominium Board has the sole power and authority to act on behalf of, and
bind, the Condominium.
(d)    Neither the Condominium Board nor any other Person (other than as set
forth on Schedule 4.46) has any right of first refusal or option to purchase the
Individual Property subject to the Condominium Documents.
(e)    The members of the Condominium Board appointed by Mortgage Borrower are
designated as such on Schedule 4.46.
(f)    The amount of Common Charges payable by Mortgage Borrower on an annual
basis (i) with respect to the Austin Condominium, is $161,779.80, (ii) with
respect to the Washingtonian Waterfront Condominium, $0.00, (iii) with respect
to the Washingtonian Waterfront Commercial Association, Inc. Condominium,
$112,516.68, and (iv) with respect to The Washingtonian Center Association, Inc.
Condominium, $17,917.68.
(g)    Upon delivery of the notice required by the Condominium Documents, Lender
is (i) with respect to the Austin Condominium, a “Mortgagee” (as such term is
defined in the Austin Condominium Documents), (ii) with respect to the
Gaithersburg Condominium, a “Mortgagee”, a “First Mortgagee” and an
“Institutional Lender” (as such terms are defined in the

20759823.6.BUSINESS    
80

--------------------------------------------------------------------------------




Gaithersburg Condominium Documents), (iii) with respect to the Portsmouth
Condominium, a “Mortgagee” (as such term is defined in the Portsmouth
Condominium Documents) and (iv) with respect to the Sugar Land Condominium, a
“mortgagee” and a “First Mortgagee” (as such terms are used or defined in the
applicable Sugar Land Condominium Documents).
(h)    All conditions of the Condominium Documents which were required to be
satisfied, and all approvals which were required to be given in connection with
the making of the Loan, have been satisfied, given or waived.
(i)    (i) with respect to the Sugar Land Hotel and Conference Center
Condominium, except with respect to any vote requiring the consent of a
super-majority or unanimous consent pursuant to and in accordance with the
related Condominium Documents, the Condominium Board and Condominium are
controlled by members thereof appointed by Mortgage Borrower, (ii) with respect
to the Portsmouth Condominium, the Condominium Board and the Condominium are
controlled by members thereof appointed by Mortgage Borrower, so long as there
is no event of default under the related Ground Lease, (iii) with respect to the
Austin Condominium, the Condominium Board and Condominium are not controlled by
members thereof appointed by Mortgage Borrower, (iv) with respect to the
Gaithersburg Condominium, the Condominium Board and Condominium are not
controlled by members thereof appointed by Mortgage Borrower, and (v) with
respect to the Sugar Land Condominium (other than the Sugar Land Hotel and
Conference Center Condominium), the Condominium Board and Condominium are not
controlled by members thereof appointed by Mortgage Borrower.
(j)    To the knowledge of Borrower, neither the Condominium Board nor the
Condominium are party to any loan, credit agreement or other arrangement for any
extension of credit, whether funded or to be funded.
Section 4.47.    Affiliates
Borrower does not own any equity interests in any Person other than the
applicable Pledged Interests.
Section 4.48.    Mortgage Borrower, Mezzanine A Borrower, Mezzanine B Borrower
and Mezzanine C Borrower Representations
Borrower has reviewed the representations and warranties made in the (a)
Mortgage Loan Documents for the benefit of Mortgage Lender, (b) Mezzanine A Loan
Document for the benefit of Mezzanine A Lender, (c) Mezzanine B Loan Documents
for the benefit of Mezzanine B Lender, and (d) Mezzanine C Loan Documents for
the benefit of Mezzanine C Lender, and, in each case, such representations and
warranties are true, correct and complete and such representations and
warranties are incorporated herein by this reference as if set forth at length
herein.

20759823.6.BUSINESS    
81

--------------------------------------------------------------------------------




Section 4.49.    Mortgage Loan Documents
Borrower has or has caused to be delivered to Lender true, complete and correct
copies of all Mortgage Loan Documents, and none of the Mortgage Loan Documents
has been amended or modified as of the date thereof.
Section 4.50.    Other Mezzanine Loan Documents
Borrower has or has caused to be delivered to Lender true, complete and correct
copies of all Other Mezzanine Loan Documents, and none of the Other Mezzanine
Loan Documents has been amended or modified as of the date thereof.
Section 4.51.    Mortgage Loan Default, Mezzanine A Loan Default, Mezzanine B
Loan Default and Mezzanine C Loan Default
The Mortgage Loan has been fully funded in the amount of $815,000,000.00. The
Mezzanine A Loan has been fully funded in the amount of $80,000,000. The
Mezzanine B Loan has been fully funded in the amount of $50,000,000. To the best
of Borrower’s knowledge, information and belief, after due inquiry, no Mortgage
Loan Default, Mezzanine B Loan Default, Mezzanine C Loan Default or Mezzanine A
Loan Default exists as of the date hereof.
Section 4.52.    Survival
Borrower agrees that, unless expressly provided otherwise, all of the
representations and warranties of Borrower set forth in this Article 4 and
elsewhere in this Agreement and in the other Loan Documents shall be deemed
given and made as of the date hereof and shall survive for so long as any
portion of the Debt remains owing to Lender. All representations, warranties,
covenants and agreements made in this Agreement or in the other Loan Documents
by Borrower shall be deemed to have been relied upon by Lender notwithstanding
any investigation heretofore or hereafter made by Lender or on its behalf.
ARTICLE 5    
BORROWER COVENANTS
From the date hereof and until repayment of the Debt in full and performance in
full of all obligations of Borrower under the Loan Documents or the earlier
release of the Lien of the Pledge Agreement encumbering the Collateral (and all
related obligations) in accordance with the terms of this Agreement and the
other Loan Documents, Borrower hereby covenants and agrees with Lender that:
Section 5.1.    Existence; Compliance with Requirements
(g)    Borrower shall (and shall cause Mortgage Borrower, Mezzanine A Borrower,
Mezzanine C Borrower and Mezzanine B Borrower to) do or cause to be done all
things necessary

20759823.6.BUSINESS    
82

--------------------------------------------------------------------------------




to preserve, renew and keep in full force and effect its existence and all of
its material rights, licenses, permits and franchises and comply with all
applicable material Legal Requirements. Borrower shall not (and shall not permit
Mortgage Borrower or Mezzanine A Borrower to) commit, permit or suffer to exist
any act or omission affording any Governmental Authority the right of forfeiture
as against any Individual Property or any part thereof or the Collateral or any
part thereof or any monies paid in performance of Borrower’s obligations under
any of the Loan Documents. Borrower shall (and shall cause Mortgage Borrower,
Mezzanine B Borrower and Mezzanine A Borrower to) at all times maintain,
preserve and protect all franchises and trade names used in connection with the
ownership of the Collateral, the Mezzanine A Collateral, the Mezzanine B
Collateral, Mezzanine C Collateral and the operation of the Properties. Promptly
following (but, in no event, later than two (2) Business Days after) the
completion of the 1031 Exchange, Borrower shall provide to Lender written notice
informing Lender that the 1031 Exchange has been completed and certifying that
the Post 1031 Exchange Organizational Chart accurately lists the direct and
indirect owners of the equity interests in Borrower, Mortgage Borrower,
Mezzanine A Borrower, Mezzanine B Borrower, Mezzanine C Borrower, Additional
Pledgor, Mezzanine A Additional Pledgor, Mezzanine B Additional Pledgor,
Mezzanine C Additional Pledgor, HHSD, Operating Lessee, each Mortgage Borrower
SPE Component Entity and each Guarantor (when not an individual) as of such
date. Borrower expects that the 1031 Exchange will be completed on or about
March 14, 2015.
(h)    After prior written notice to Lender, Borrower, at its own expense, may
contest (or cause to be contested) by appropriate legal proceeding, promptly
initiated and conducted in good faith and with due diligence, the Legal
Requirements affecting an Individual Property, provided that (i) no Event of
Default has occurred and is continuing; (ii) such proceeding shall be permitted
under and be conducted in accordance with the provisions of any other instrument
to which Borrower, Mezzanine A Borrower, Mezzanine B Borrower, Mezzanine C
Borrower, Mortgage Borrower, the Collateral, the Mezzanine A Collateral, the
Mezzanine B Collateral, the Mezzanine C Collateral or any Individual Property is
subject and shall not constitute a default thereunder; (iii) none of the
Properties, any part thereof or interest therein, the Collateral or any part
thereof or interest therein, the Mezzanine A Collateral or any part thereof or
interest therein or the Mezzanine B Collateral or any part thereof or interest
therein or the Mezzanine C Collateral or any part therein or interest thereof
nor Borrower, Mortgage Borrower, Mezzanine A Borrower, Mezzanine B Borrower,
Additional Pledgor, Mezzanine A Additional Pledgor, Mezzanine B Additional
Pledgor, Mezzanine C Additional Pledgor or Operating Lessee nor HHSD shall be
affected in any material adverse way as a result of such proceeding; (iv)
non-compliance with the Legal Requirements shall not impose civil or criminal
liability on Borrower, Mezzanine A Borrower, Mezzanine B Borrower, Mezzanine C
Borrower, Mortgage Borrower, Mortgage Borrower SPE Component Entity, Mezzanine A
Additional Pledgor, Mezzanine B Additional Pledgor, Mezzanine C Additional
Pledgor, any SPE Component Entity, Additional Pledgor, Operating Lessee, HHSD or
Lender; (v) Borrower shall (or shall have caused Mortgage Borrower to) have
furnished the security as may be required in the proceeding, or required by
Lender if no such security has been furnished in the proceeding, to ensure
compliance by Borrower, Mezzanine A Borrower, Mezzanine B Borrower, Mezzanine C
Borrower and Mortgage Borrower with the Legal Requirements; and

20759823.6.BUSINESS    
83

--------------------------------------------------------------------------------




(vi) Borrower shall (or shall have caused Mortgage Borrower, Mezzanine B
Borrower, Mezzanine C Borrower and/or Mezzanine A Borrower to) have furnished to
Lender all other items reasonably requested by Lender in connection therewith.
(i)    At the request of Lender, Borrower shall (and shall cause Mortgage
Borrower, Mezzanine A Borrower, Mezzanine C Borrower and/or Mezzanine B Borrower
to), upon the occurrence and during the continuance of an Event of Default under
this Agreement or any of the other Loan Documents, cooperate with Lender to
cause all licenses and permits related to each Property to be assigned to Lender
(or its nominee) if such permits or licenses are assignable or otherwise cause
such licenses or permits to be held by Borrower, Mezzanine A Borrower, Mezzanine
B Borrower, Mezzanine C Borrower, Mortgage Borrower, Manager or Operating
Lessee, as applicable, for the benefit of Lender until such time as Lender can
obtain such licenses or permits in its own name or the name of a nominee.
Section 5.2.    Maintenance and Use of Property
Borrower shall cause (or shall cause Mortgage Borrower, Mezzanine A Borrower,
Mezzanine B Borrower, Mezzanine C Borrower and/or Operating Lessee to cause) the
Properties to be maintained in a good, safe and insurable condition and in
compliance with all applicable Legal Requirements, and shall promptly (or shall
promptly cause Mortgage Borrower and/or Operating Lessee to) make all repairs to
the Properties, above grade and below grade, interior and exterior, structural
and nonstructural, ordinary and extraordinary, unforeseen and foreseen except
where the failure to so comply would not reasonably be expected to have and does
not have a Material Adverse Effect. All repairs made (or caused to be made) by
Borrower, Mezzanine B Borrower, Mezzanine C Borrower, Mezzanine A Borrower,
Mortgage Borrower or Operating Lessee shall be made in a good and workmanlike
manner, shall be equal or better in quality and class to the original work and
shall comply with all applicable Legal Requirements and insurance requirements.
The Improvements and the Personal Property shall not be removed, demolished or
other than in accordance with the provisions of Section 5.21, materially altered
(except for normal replacement of the Personal Property) without the prior
written consent of Lender, which consent shall not be unreasonably withheld,
conditioned or delayed. If under applicable zoning provisions the use of all or
any portion of any Individual Property is or shall become a nonconforming use,
Borrower will not (and will not cause or permit Mortgage Borrower, Mezzanine A
Borrower, Mezzanine C Borrower and Mezzanine B Borrower to) cause or permit the
nonconforming use to be discontinued or the nonconforming Improvement to be
abandoned without the express prior written consent of Lender.
Section 5.3.    Waste
Borrower shall not (and shall not cause or permit Mortgage Borrower to) commit
or suffer any physical waste of the Properties or make any change in the use of
the Properties which will in any way materially increase the risk of fire or
other hazard arising out of the operation of any Individual Property, or take
any action that would reasonably be expected to invalidate or give

20759823.6.BUSINESS    
84

--------------------------------------------------------------------------------




cause for cancellation of any Policy, or do or permit to be done thereon
anything that would reasonably be expected to in any way impair the value of any
Individual Property, the Collateral or any Other Mezzanine Collateral. Borrower
will not (and will not cause or permit Mortgage Borrower to), without the prior
written consent of Lender, permit any drilling or exploration for or extraction,
removal, or production of any minerals from the surface or the subsurface of any
Individual Property, regardless of the depth thereof or the method of mining or
extraction thereof.
Section 5.4.    Taxes and Other Charges
(h)    Borrower shall pay (or cause Mortgage Borrower to pay) all Property Taxes
and Other Charges now or hereafter levied or assessed or imposed against the
Properties or any part thereof as the same become due and payable; provided,
however, Borrower’s obligation to (or cause Mortgage Borrower to pay) directly
pay Property Taxes shall be suspended for so long as Mortgage Borrower complies
with the terms and provisions of Section 9.4 of the Mortgage Loan Agreement and
Section 9.1 hereof. Borrower shall furnish to Lender receipts for the payment of
the Property Taxes and the Other Charges at least five (5) days prior to the
date the same shall become delinquent (provided, however, that Borrower is not
required to furnish such receipts for payment of Property Taxes in the event
that such Property Taxes have been paid by Mortgage Lender pursuant to Section
9.4 of the Mortgage Loan Agreement). Subject to the terms of Section 5.4(b)
hereof, Borrower shall not suffer and shall promptly cause to be paid and
discharged any Lien or charge whatsoever which may be or become a Lien or charge
against any Individual Property, and shall promptly pay for all utility services
provided to the Properties. If Mortgage Borrower shall fail to pay any Property
Taxes or Other Charges in accordance with this Section 5.4 and is not contesting
or causing a contesting of such Property Taxes or Other Charges in accordance
with Section 5.4(b) below, or if there are insufficient funds in the Tax and
Insurance Reserve Account to pay any Property Taxes or Other Charges, Lender
shall have the right, but shall not be obligated, to pay such Property Taxes or
Other Charges, and Borrower shall repay to Lender, on demand, any amount paid by
Lender, with interest thereon at the Default Rate from the date of the advance
thereof to the date of repayment, and such amount shall constitute a portion of
the Debt secured by the Pledge Agreement.
(i)    After prior written notice to Lender, Borrower, at its own expense, may
(or may cause Mortgage Borrower to) contest by appropriate legal proceeding,
promptly initiated and conducted in good faith and with due diligence, the
amount or validity or application in whole or in part of any Property Taxes or
Other Charges, provided that (i) no Event of Default is continuing; (ii) such
proceeding shall be permitted under and be conducted in accordance with the
provisions of any other instrument to which Borrower, Mezzanine A Borrower,
Mezzanine B Borrower, Mezzanine C Borrower or Mortgage Borrower is subject and
shall not constitute a default thereunder and such proceeding shall be conducted
in accordance with all applicable Legal Requirements; (iii) neither the
Properties nor any part thereof or direct or indirect interest therein nor the
Collateral nor any part thereof or direct or indirect interest therein will be
in danger of being sold, forfeited, terminated, canceled or lost; (iv) Borrower
shall promptly upon final determination thereof pay (or cause Mortgage Borrower
to pay) the amount of any such Property Taxes or Other Charges, together with
all costs, interest and penalties which may be payable in connection therewith;
(v) such

20759823.6.BUSINESS    
85

--------------------------------------------------------------------------------




proceeding shall suspend the collection of such contested Property Taxes or
Other Charges from each Individual Property; (vi) Borrower shall (or shall cause
Mortgage Borrower to) furnish such security as may be required in the
proceeding, or if no such security has been furnished in the proceeding or to
Mortgage Lender, Mezzanine B, Mezzanine C Lender, Lender or Mezzanine A Lender,
Borrower shall (or shall cause Mortgage Borrower to) furnish such reserve
deposits as may be requested by Lender, to ensure the payment of any such
Property Taxes or Other Charges, together with all interest and penalties
thereon (unless Borrower, Mezzanine A Borrower, Mezzanine B Borrower,
Mezzanine C Borrower or Mortgage Borrower has paid all of the Property Taxes or
Other Charges under protest); (vii) failure to pay such Property Taxes or Other
Charges will not subject Borrower, Mezzanine A Borrower, Mezzanine B Borrower,
Mezzanine C Borrower, Mortgage Borrower or Lender to any civil or criminal
liability; (viii) such contest is not reasonably expected to have and does not
have a Material Adverse Effect; and (ix) Borrower shall, upon request by Lender,
give Lender prompt notice of the status of such proceedings and/or confirmation
of the continuing satisfaction of the conditions set forth in clauses (i)
through (viii) of this Section 5.4(b). Lender may pay over any such cash deposit
or part thereof held by Lender to the claimant entitled thereto at any time
when, in the reasonable judgment of Lender, the entitlement of such claimant is
established or any Individual Property (or part thereof or interest therein)
shall be in danger of being sold, forfeited, terminated, canceled or lost or
there shall be any danger of the Liens of the Mortgages being primed by any
related Lien.
(j)    Each Loan Party will timely file all U.S. federal, state, and other
material tax returns required to be filed by it and will timely pay all Taxes
shown on such returns or any assessments received by it and all other material
Taxes (other than any Property Taxes, which shall be governed by Section 5.4(a)
and (b)).
Section 5.5.    Litigation
Borrower shall give prompt written notice to Lender of any litigation or
governmental proceedings pending or threatened in writing against any Loan
Party, the Collateral or any Individual Property which would reasonably be
expected to have or does have a Material Adverse Effect.
Section 5.6.    Access to Properties
Borrower shall cause Mortgage Borrower to permit agents, representatives and
employees of Lender to inspect each Individual Property or any part thereof
during normal business hours on Business Days upon reasonable advance notice
(which may be given telephonically or by e-mail), subject to Borrower’s (or
Mortgage Borrower’s) usual and customary safety requirements and accompanied by
a representative of Borrower (or Mortgage Borrower).
Section 5.7.    Notice of Default
Borrower shall (and shall cause Mezzanine A Borrower, Mezzanine B Borrower,
Mezzanine C Borrower and/or Mortgage Borrower to) promptly advise Lender (a) of
any event or

20759823.6.BUSINESS    
86

--------------------------------------------------------------------------------




condition that would reasonably be expected to have or does have a Material
Adverse Effect of which Borrower, Mezzanine A Borrower, Mezzanine B Borrower,
Mezzanine C Borrower or Mortgage Borrower has knowledge, and (b) of the
occurrence of any Default or Event of Default of which Borrower, Mezzanine A
Borrower, Mezzanine B Borrower, Mezzanine C Borrower or Mortgage Borrower has
knowledge.
Section 5.8.    Cooperate in Legal Proceedings
Borrower shall (and shall cause Mezzanine A Borrower, Mezzanine B Borrower,
Mezzanine C Borrower and/or Mortgage Borrower to) at Borrower’s expense
cooperate fully with Lender with respect to any proceedings before any court,
board or other Governmental Authority which would reasonably be expected to
have, or does have, a Material Adverse Effect and, in connection therewith,
permit Lender, at its election, to participate in any such proceedings, other
than those proceedings where Borrower and Lender are adverse parties.
Section 5.9.    Performance by Borrower
Borrower shall (and shall cause Mezzanine A Borrower, Mezzanine B Borrower,
Mezzanine C Borrower and/or Mortgage Borrower to) in a timely manner observe,
perform and fulfill each and every covenant, term and provision to be observed
and performed by Borrower under this Agreement and the other Loan Documents or
by Mortgage Borrower under the Mortgage Loan Agreement and the other Mortgage
Loan Documents or by Mezzanine A Borrower under the Mezzanine A Loan Agreement
and the other Mezzanine A Loan Documents, by Mezzanine B Borrower under the
Mezzanine B Loan Agreement and the other Mezzanine B Loan Documents or by
Mezzanine C Borrower under the Mezzanine C Loan Agreement and the Other
Mezzanine Loan Documents, as applicable, and any other agreement or instrument
affecting or pertaining to the Collateral or each Individual Property and any
amendments, modifications or changes thereto (except to the extent waived by the
counterparty thereto, provided that such action or failure to act by Borrower
does not otherwise require Lender’s consent under the Loan Documents).
Section 5.10.    Awards; Insurance Proceeds
Subject to the rights of Mortgage Lender under the Mortgage Loan Documents and
each Other Mezzanine Lender under the related Other Mezzanine Loan Documents,
Borrower shall cooperate with Lender in obtaining for Lender (to the extent that
this Agreement provides for such Awards or Insurance Proceeds to be paid to
Lender) the benefits of any Awards or Insurance Proceeds lawfully or equitably
payable in connection with the Properties, and Lender shall be reimbursed for
any expenses incurred in connection therewith (including reasonable, actual
attorneys’ fees and disbursements, the cost of any Restoration Consultant and
the payment by Borrower of the expense of an appraisal on behalf of Lender in
case of a Casualty or Condemnation affecting any Individual Property or any part
thereof) out of such Awards or Insurance Proceeds.

20759823.6.BUSINESS    
87

--------------------------------------------------------------------------------




Section 5.11.    Financial Reporting
(a)    Borrower shall keep adequate books and records of account on an accrual
basis and in all material respects in accordance with the Uniform System of
Accounts and GAAP, consistently applied and shall furnish (or shall cause to be
furnished) to Lender:
(i)    prior to the Securitization of the Loan and at any time during a Cash
Sweep Period, monthly financial statements, including operating statements and
year-to-date, annual and trailing twelve (12) months financial statements
(including, operating statements) (provided that Borrower shall not be required
to deliver monthly financial statements for the month of January and the last
month of a calendar quarter) of the Properties, the Mezzanine A Collateral, the
Mezzanine B Collateral, the Mezzanine C Collateral and the Collateral prepared
and certified by Borrower in a form approved by Lender, detailing Gross Revenues
received, Operating Expenses incurred, the net operating income before and after
Debt Service and Capital Expenditures and containing occupancy, average daily
room, and revenue per available room statistics as well as such other
information as is necessary and sufficient to fairly represent the financial
position and results of operation of the Properties, within thirty (30) days
after the end of each calendar month;
(ii)    quarterly financial statements, including operating statements and
year-to-date, annual and trailing twelve (12) months financial statements of the
Properties, the Mezzanine A Collateral, the Mezzanine B Collateral, the
Mezzanine C Collateral and the Collateral on a consolidated basis for all
Persons constituting Borrower, prepared and certified by Borrower in a form
approved by Lender, detailing Gross Revenues received, Operating Expenses
incurred, the net operating income before and after Debt Service and Capital
Expenditures and containing occupancy, average daily room, and revenue per
available room statistics as well as such other information as is necessary and
sufficient to fairly represent the financial position and results of operation
of the Properties, within forty-five (45) days after the end of each fiscal
quarter;
(iii)    the most current Smith Travel Research Reports then available (or if
not available, any successor thereto) to Mortgage Borrower reflecting market
penetration and relevant hotel properties competing with the Properties, within
thirty (30) days after the end of each calendar month;
(iv)    (a) annual unaudited financial statements on a consolidated basis for
all Persons constituting Borrower, including, a balance sheet, profit and loss
statement, statement of cash flows, and statement of change in financial
position of Borrower and Guarantor, prepared (1) with respect to Borrower and
certified by Borrower and (2) with respect to Guarantor and certified by
Guarantor, in each case, within ninety (90) days after the close of each fiscal
year of Borrower and Guarantor, as the case may be; provided, however,
Guarantor’s obligations under this Section 5.11(a)(iv) shall be deemed satisfied
for so long as (1) Guarantor’s financial statements are consolidated with the
financial statements of a Publicly Traded Company and (2) on or before the dates
required hereunder, Borrower delivers to Lender all financial statements of such
Publicly

20759823.6.BUSINESS    
88

--------------------------------------------------------------------------------




Traded Company, including, without limitation, those required pursuant to the
Exchange Act, the Sarbanes-Oxley Act of 2002 and the listing requirements of the
applicable stock exchange.
(v)    an Annual Budget (which shall include, among other things, an estimate of
the Ground Rent due under each Ground Lease for the calendar year that is the
subject of such Annual Budget) not later than thirty (30) days prior to the
commencement of each fiscal year of Mortgage Borrower, which shall be subject to
the reasonable approval of Lender (to the extent that Mortgage Borrower or
Operating Lessee has an approval right over the Annual Budget pursuant to the
terms of the applicable Management Agreement), along with any amendments or
modifications thereto. In the event that Lender objects to a proposed Annual
Budget submitted by Borrower, Lender shall advise Borrower of such objections
within fifteen (15) days after receipt thereof (and deliver to Borrower a
reasonably detailed description of such objections) and Borrower shall promptly
cause (or shall cause Mortgage Borrower or Operating Lessee to cause) the
revision of such Annual Budget and resubmit the same to Lender. Lender shall
advise Borrower of any objections to such revised Annual Budget within ten (10)
days after receipt thereof (and deliver to Borrower a reasonably detailed
description of such objections) and Borrower shall promptly cause (or shall
cause Mortgage Borrower or Operating Lessee to cause) the revision of the same
in accordance with the process described in this subsection until Lender
approves the Annual Budget. Until such time that Lender approves a proposed
Annual Budget, which approval shall not be unreasonably withheld, conditioned or
delayed, the most recent Annual Budget shall apply; provided that, such approved
Annual Budget shall be adjusted to reflect (A) actual increases in Property
Taxes, Insurance Premiums, utilities expenses and expenses under the Management
Agreement and (B) up to five percent (5%) increases in any budgeted line items
provided such increases do not exceed a five percent (5%) increase in the Annual
Budget in the aggregate; and
(vi)    a quarterly calculation of the Debt Yield and Debt Service Coverage
Ratio for the immediately preceding twelve (12) months as of the last day of
such quarter, prepared and certified by Borrower, within thirty (30) days of the
end of the quarter.
(b)    Borrower shall furnish (or shall cause to be furnished) Lender such other
additional financial or management information as may, from time to time, be
reasonably required by Lender in form and substance satisfactory to Lender
(including, without limitation, any financial reports required to be delivered
by any Tenant or any guarantor of any Major Lease pursuant to the terms of such
Major Lease or otherwise in Borrower’s, Mezzanine A Borrower’s, Mezzanine B
Borrower’s, Mezzanine C Borrower’s or Mortgage Borrower’s possession), and shall
furnish to Lender and its agents convenient facilities for the examination and
audit of any such books and records.
(c)    Borrower shall promptly furnish (or shall cause to be furnished) to
Lender copies of any and all budgets, financial statements or other reports
prepared by or on behalf of any Condominium Board, Manager or Franchisor and
delivered to Borrower, each Other Mezzanine Borrower, Mortgage Borrower or
Operating Lessee or any of their respective Affiliates pursuant to and in
accordance with any Condominium Documents, the Management Agreement (or

20759823.6.BUSINESS    
89

--------------------------------------------------------------------------------




Replacement Management Agreement) or Franchise Agreement (or Replacement
Franchise Agreement), as applicable.
(d)    In the event of any material adverse change (as reasonably determined by
Borrower) in the financial or physical condition of any Property (including,
without limitation, in the event of any termination of any Major Lease or any
termination or cancellation of any terrorism or other insurance required by the
Loan Documents), Borrower shall promptly notify Lender in writing of such
material adverse change, which notice shall describe such material change in
reasonable detail.
(e)    Within thirty (30) days after the end of each calendar year and at any
time that Ground Rent under any Ground Lease is adjusted or otherwise modified
by the lessor under the Ground Lease pursuant to the terms of the Ground Lease,
Borrower shall deliver (or cause to be delivered) to Lender a spreadsheet,
together with all back-up documentation as may be reasonably requested by
Lender, detailing the percentage rent due under each Ground Lease (if any) for
the immediately preceding calendar year.
(f)    All items requiring the certification of Borrower pursuant to this
Section 5.11 shall, except where Borrower is an individual, require a
certificate executed by an authorized officer of Borrower or the general partner
or managing member of Borrower, as applicable, and shall contain a statement by
Borrower as to whether there exists, to Borrower’s knowledge, an Event of
Default under the Loan Documents, and if an Event of Default exists, the nature
thereof, the period of time it has existed and the action then being taken to
remedy the same.
Section 5.12.    Estoppel Statement
(a)    After request by Lender, Borrower shall within ten (10) Business Days
furnish Lender or any proposed assignee of the Loan with a statement, duly
acknowledged and certified, setting forth (i) the original principal amount of
the Loan, Mezzanine A Loan, the Mezzanine B Loan, the Mezzanine C Loan and the
Mortgage Loan, (ii) the rate of interest on the Loan, the Mezzanine A Loan, the
Mezzanine B Loan, the Mezzanine C Loan and the Mortgage Loan, (iii) the unpaid
principal amount of the Loan, Mezzanine A Loan, the Mezzanine B Loan, the
Mezzanine C Loan and the Mortgage Loan, (iv) the date installments of interest
and/or principal were last paid under the Loan, Mezzanine A Loan, the Mezzanine
B Loan, the Mezzanine C Loan and the Mortgage Loan, (v) the Maturity Date, (vi)
offsets or defenses to the payment of the Debt, Mezzanine A Loan, the Mezzanine
B Loan, the Mezzanine C Loan or the Mortgage Loan, if any, and (vii) that the
Note, this Agreement, the Pledge Agreement and the other Loan Documents are
valid, legal and binding obligations and have not been modified or if modified,
giving particulars of such modification.
(b)    Borrower shall cause Mortgage Borrower or Operating Lessee to use
commercially reasonable efforts to deliver to Lender, consistent with the terms
of the Major Leases but not more than twice in any twelve (12) month period (so
long as no Event of Default is then

20759823.6.BUSINESS    
90

--------------------------------------------------------------------------------




continuing), promptly upon request, duly executed estoppel certificates from any
one or more Tenants as required by Lender attesting to such facts regarding the
related Major Lease as Lender may require, including, but not limited to
attestations that each Major Lease covered thereby is in full force and effect
with no defaults thereunder on the part of any party, that none of the Rents
have been paid more than one month in advance, except as security, and that the
Tenant claims no defense or offset against the full and timely performance of
its obligations under the Major Lease.
(c)    Upon Lender’s request, Borrower shall cause Mortgage Borrower to use
commercially reasonable efforts to deliver to Lender an estoppel certificate
from the lessor under the Ground Lease stating that (i) the Ground Lease is in
full force and effect and has not been modified, amended or assigned, (ii)
neither the lessor nor Mortgage Borrower is in default under any of the terms,
covenants or provisions of the Ground Lease and such lessor knows of no event
which, but for the passage of time or the giving of notice or both, would
constitute an event of default under the Ground Lease, (iii) neither the lessor
nor Mortgage Borrower has commenced any action or given or received any notice
for the purpose of terminating the Ground Lease and (iv) all sums due and
payable under the Ground Lease have been paid in full.
(d)    Borrower shall, upon request of Lender, cause Mortgage Borrower or
Operating Lessee to use commercially reasonable efforts to deliver an estoppel
certificate from each Franchisor and Manager stating (i) whether the applicable
Franchise Agreement or the applicable Management Agreement, as applicable, is in
full force and effect and has been modified, amended or assigned, (ii) whether
the Franchisor or Manager, as applicable, or Operating Lessee or Mortgage
Borrower is in default under any of the terms, covenants or provisions of the
Franchise Agreement or the applicable Management Agreement, as applicable, and
whether the Franchisor or Manager, as applicable know of any event which, but
for the passage of time or the giving of notice or both, would constitute a
default under the Franchise Agreement or the applicable Management Agreement, as
applicable, (iii) whether Franchisor or Manager, as applicable, or Operating
Lessee or Mortgage Borrower has commenced any action or given or received any
notice for the purpose of terminating the Franchise Agreement or the applicable
Management Agreement, as applicable, and (iv) whether all sums due and payable
to Franchisor under the Franchise Agreement or the applicable Management
Agreement, as applicable, have been paid in full.
(e)    Within ten (10) Business Days of request by Lender, Borrower shall
furnish Lender, an estoppel certificate from any of Additional Pledgor,
Mezzanine A Additional Pledgor, Mezzanine B Additional Pledgor, Mezzanine C
Additional Pledgor, HHSD and Operating Lessee in form and substance reasonably
satisfactory to Lender.
(f)    Borrower shall, upon request of Lender, cause Mortgage Borrower to use
commercially reasonable efforts to deliver an estoppel from each Condominium
Board in form and substance substantially similar to the related estoppel
delivered in connection with the closing of the Loan.

20759823.6.BUSINESS    
91

--------------------------------------------------------------------------------




Section 5.13.    Leasing Matters
(a)    Borrower shall be permitted to cause Mortgage Borrower or Operating
Lessee to enter into a proposed Lease (including the renewal or extension of an
existing Lease (a “Renewal Lease”)) that is not a Major Lease without the prior
written consent of Lender, provided such proposed Lease or Renewal Lease (i)
provides for rental rates and terms comparable to existing local market rates
and terms (taking into account the type and quality of the tenant) as of the
date such Lease is executed by Mortgage Borrower or Operating Lessee (unless, in
the case of a Renewal Lease, the rent payable during such renewal, or a formula
or other method to compute such rent, is provided for in the original Lease),
(ii) is an arm’s length transaction with a bona fide, independent third party
tenant, (iii) does not contain any terms which would reasonably be expected to
have or do have a Material Adverse Effect, (iv) is subject and subordinate to
the Mortgages and the Tenant thereunder agrees to attorn to Mortgage Lender and
any purchaser at a foreclosure sale and (v) does not contain any option, offer,
right of first refusal, right of first offer or other similar right to acquire
all or any portion of any Individual Property. Each Major Lease and all other
proposed Leases which do not satisfy the requirements set forth in this
subsection (each a “Required Approval Lease”) shall be subject to the prior
approval of Lender. Borrower shall cause Mortgage Borrower and Operating Lessee
to promptly deliver to Lender copies of all Leases which are entered into
pursuant to this subsection together with Borrower’s certification that Mortgage
Borrower or Operating Lessee has satisfied all of the conditions of this
Section. Borrower shall pay the costs and expenses associated with Lender’s
counsel review of any Lease for which Lender’s consent may be required under
this Section 5.13.
(b)    Borrower shall (and shall cause Mortgage Borrower or Operating Lessee to)
(i) observe and perform all the obligations imposed upon the landlord under the
Leases in all material respects and shall not do or permit to be done anything
to impair the value of any of the Leases as security for the Debt; (ii) promptly
send copies to Lender of all notices of material default which Mortgage Borrower
or Operating Lessee shall send or receive under a Major Lease; (iii) enforce all
of the material terms, covenants and conditions contained in the Leases upon the
part of the tenant thereunder to be observed or performed; (iv) not collect any
Rents more than one (1) month in advance (except security deposits shall not be
deemed Rents collected in advance); (v) hold all security deposits in accordance
with the terms of the applicable Lease and Legal Requirements; (vi) not execute
any assignment of the landlord’s interest in any of the Leases or the Rents
except as contemplated by the Loan Documents; and (vii) not consent to any
assignment of or subletting under any Major Leases not in accordance with their
terms, without the prior written consent of Lender, such consent not to be
unreasonably withheld, conditioned or delayed.
(c)    Borrower shall be permitted to cause Mortgage Borrower or Operating
Lessee, without the prior written consent of Lender, to amend, modify or waive
the provisions of or terminate, reduce Rents or accept a surrender of space
under, or shorten the term of, any Lease which is not a Major Lease (including
any guaranty, letter of credit or other credit support with respect thereto)
provided that (i) such action (taking into account, in the case of a
termination, reduction in rent, surrender of space or shortening of term, the
planned alternative use of the affected

20759823.6.BUSINESS    
92

--------------------------------------------------------------------------------




space) is not reasonably expected to have and does not have a Material Adverse
Effect, and (ii) such amendment, modification, waiver, termination, rent
reduction, space surrender or term shortening, is otherwise in compliance with
the requirements of this Agreement, the Mortgage Loan Agreement and any
subordination agreement binding upon Mortgage Lender with respect to such Lease.
A termination of a Lease with a tenant who is in monetary default beyond
applicable notice and grace periods shall not be considered an action which has
a Material Adverse Effect. Borrower shall be permitted to cause Mortgage
Borrower or Operating Lessee to terminate a Major Lease with a tenant who is in
default beyond applicable notice and grace periods without the prior written
approval of Lender provided no Cash Sweep Period is continuing. Any amendment,
modification, waiver, termination, rent reduction, space surrender or term
shortening which does not satisfy the requirements set forth in this subsection
shall be subject to the prior written approval of Lender (not to be unreasonably
withheld or delayed) (each, a “Lease Modification”), at Borrower’s expense.
Borrower shall (or shall cause Mortgage Borrower or Operating Lessee to)
promptly deliver to Lender copies of amendments, modifications and waivers which
are entered into pursuant to this subsection together with Borrower’s
certification that it and Mortgage Borrower has satisfied all of the conditions
of this subsection.
(d)    Notwithstanding anything contained herein to the contrary, Borrower shall
not (and shall not permit Mortgage Borrower or Operating Lessee) to, without the
prior written consent of Lender, such consent not to be unreasonably withheld,
conditioned or delayed, enter into, renew, extend, amend, modify, waive any
provisions of, terminate, reduce Rents under, accept a surrender of space under,
or shorten the term of any Major Lease.
(e)    Notwithstanding anything contained herein to the contrary (unless the
same does not require Mortgage Borrower’s or Operating Lessee’s consent pursuant
to the terms of the applicable Lease), Borrower shall not permit Mortgage
Borrower or Operating Lessee to, without the prior written consent of Lender,
enter into, renew, extend, amend, modify, waive any provisions of, terminate,
reduce Rents under, accept a surrender of space under, or shorten the term of
any Lease during a Cash Sweep Period.
(f)    Each request by Borrower for approval and consent by Lender pursuant to
this Section 5.13 shall be in writing and be subject to the Deemed Approval
Standard.
Section 5.14.    Property Management
(a)    Borrower shall cause Mortgage Borrower or Operating Lessee to (i)
diligently perform and observe all of the terms, covenants and conditions
required to be performed and observed by it under the Management Agreement and
do all things necessary to preserve and to keep unimpaired its material rights
thereunder; (ii) promptly notify Lender of any default under the Management
Agreement of which it is aware; (iii) promptly deliver to Lender a copy of any
notice of default or other material notice received by Mortgage Borrower or
Operating Lessee under the Management Agreement; (iv) promptly give notice to
Lender of any notice or information that Mortgage Borrower or Operating Lessee
receives which indicates that Manager is terminating the

20759823.6.BUSINESS    
93

--------------------------------------------------------------------------------




Management Agreement or that Manager is otherwise discontinuing its management
of any Individual Property; and (v) promptly enforce the performance and
observance of all of the covenants required to be performed and observed by
Manager under the Management Agreement.
(b)    Subject to the rights of Mortgage Lender under the Mortgage Loan
Documents and each Other Mezzanine Lender under the related Other Mezzanine Loan
Documents, if at any time, (i) Manager shall become insolvent or a debtor in a
bankruptcy proceeding; (ii) unless managed by a Brand Manager, Lender has
accelerated the Loan as a result of an Event of Default hereunder; (iii) a
material default has occurred and is continuing under the Management Agreement
after the expiration of all notice and cure periods contained thereunder, or
(iv) Manager has engaged in gross negligence, fraud, willful misconduct or
misappropriation of funds, Borrower shall cause Mortgage Borrower or Operating
Lessee to, at the request of Lender and if permitted pursuant to the terms of
the Management Agreement, terminate the Management Agreement upon thirty (30)
days (or such other period of time as is required under the applicable
Management Agreement) prior notice to Manager and promptly (but in no event more
than sixty (60) days after such termination) replace Manager with a Qualified
Manager pursuant to a Replacement Management Agreement in accordance with the
terms hereof.
(c)    Borrower shall not and shall not permit Mortgage Borrower or Operating
Lessee to, without the prior written consent of Lender (which consent shall not
be unreasonably withheld, conditioned or delayed): (i) surrender, terminate or
cancel, or consent to the surrender, termination or cancellation of, the
Management Agreement or replace Manager or enter into any other management
agreement with respect to any Individual Property, except as provided in
subsection (e) below; (ii) consent to the assignment by Manager of its interest
under the Management Agreement except to a Qualified Manager or (iii) if such
action could reasonably be expected to have a Material Adverse Effect, (1)
reduce or consent to the reduction of the term of the Management Agreement; (2)
increase or consent to the increase of the amount of any charges under the
Management Agreement; or (3) otherwise modify, change, supplement, alter or
amend, or waive or release any of the terms and conditions under, the Management
Agreement in any material respect. In the event that Borrower, Mortgage Borrower
or Operating Lessee replaces Manager at any time during the term of the Loan
pursuant to this subsection, such Manager shall be deemed to be a Qualified
Manager.
(d)    Each request by Borrower for approval and consent by Lender pursuant to
this Section 5.14 shall be in writing and be subject to the Deemed Approval
Standards.
(e)    Notwithstanding the foregoing, provided no Event of Default is
continuing, Borrower shall have the right (or Borrower shall have the right to
cause Mortgage Borrower or Operating Lessee to or to cause Mortgage Borrower or
Operating Lessee to permit Manager), without the prior written approval of
Lender (but upon prior written notice to Lender), to terminate a Management
Agreement at an Individual Property; provided, however, it shall be an Event of
Default hereunder in the event that (A) Borrower shall have failed to pay (or
failed to cause Mortgage Borrower or Operating Lessee to pay) any termination
fee due to such Manager pursuant to the

20759823.6.BUSINESS    
94

--------------------------------------------------------------------------------




applicable Management Agreement within the time period specified in such
Management Agreement, unless being contested in good faith, (B) Borrower shall
have failed to (w) deliver (or cause to be delivered) to Lender a PIP Guaranty
to the extent required pursuant to the terms of this Agreement or (y) cause
Mortgage Borrower to make the deposit required in connection with any New PIP
pursuant to and in accordance with Section 9.9 of the Mortgage Loan Agreement or
(C) within sixty (60) days of the termination of such Management Agreement,
Borrower fails to (or fails to cause Mortgage Borrower or Operating Lessee to)
deliver evidence reasonably acceptable to Lender that a Replacement Management
Agreement with a Qualified Manager is in full force and effect at the applicable
Individual Property; provided, however, (1) if the terminated Management
Agreement was with a Brand Manager (for which no separate Franchise Agreement
existed), and the Replacement Management Agreement is with a Qualified Manager
that is not a Brand Manager, Mortgage Borrower or Operating Lessee, as
applicable, shall deliver evidence to Lender that Mortgage Borrower or Operating
Lessee has entered into a Replacement Franchise Agreement with a Qualified
Franchisor within such sixty (60) day period and (2) if a Franchise Agreement
for the applicable Individual Property exists, and the Replacement Management
Agreement is with a Brand Manager for which no separate Franchise Agreement is
required by such Brand Manager, Mortgage Borrower or Operating Lessee, as
applicable, shall deliver evidence to Lender that Mortgage Borrower or Operating
Lessee has terminated the existing Franchise Agreement within such sixty (60)
day period.
Section 5.15.    Liens
Borrower shall not, without the prior written consent of Lender, cause or permit
Mezzanine A Borrower, Mezzanine B Borrower, Mezzanine C Borrower, Mortgage
Borrower or Operating Lessee to create, incur, assume or suffer to exist any
Lien on any portion of any Individual Property, the Mezzanine A Collateral, the
Mezzanine B Collateral, Mezzanine C Collateral or permit any such action to be
taken, except Permitted Encumbrances. Neither Borrower nor Additional Pledgor
shall, without the prior written consent of Lender, create, incur, assume or
suffer to exist any Lien on any portion of the Collateral, or permit any such
action to be taken, except Permitted Encumbrances.
Section 5.16.    Debt Cancellation
Borrower shall not cancel or otherwise forgive or release any claim or debt
(other than termination of Leases in accordance with the Mortgage Loan
Agreement, the Mezzanine A Loan Agreement, the Mezzanine B Loan Agreement and
this Agreement) owed to Borrower by any Person, except for adequate
consideration and in the ordinary course of Borrower’s business. Borrower shall
not cause or permit Mezzanine A Borrower, Mezzanine B Borrower, Mezzanine C
Borrower, Mortgage Borrower, HHSD, Mezzanine A Additional Pledgor, Additional
Pledgor (as defined in this Agreement and each Other Mezzanine Loan Agreement)
or Operating Lessee to cancel or otherwise forgive or release any claim or debt
(other than termination of Leases in accordance herewith) owed to Mezzanine A
Borrower, Mezzanine B Borrower, Mezzanine C Borrower, Mortgage Borrower, HHSD,
Additional Pledgor (as defined in this Agreement and each

20759823.6.BUSINESS    
95

--------------------------------------------------------------------------------




Other Mezzanine Loan Agreement) or Operating Lessee by any Person, except for
adequate consideration and in the ordinary course of Mezzanine A Borrower’s,
Mezzanine B Borrower’s, Mezzanine C Borrower’s, Mortgage Borrower’s, HHSD’s,
Additional Pledgor’s (as defined in this Agreement and each Other Mezzanine Loan
Agreement) or Operating Lessee’s business.
Section 5.17.    Zoning
Borrower shall not cause or permit Mortgage Borrower, Mezzanine A Borrower,
Mezzanine B Borrower, Mezzanine C Borrower, HHSD, Mezzanine A Additional
Pledgor, Mezzanine B Additional Pledgor, Mezzanine C Additional Pledgor,
Additional Pledgor or Operating Lessee to (i) initiate or consent to any zoning
reclassification of any portion of any Individual Property or seek any variance
under any existing zoning ordinance or (ii) use or permit the use of any portion
of the Properties in any manner that could result in such use becoming a
non-conforming use under any zoning ordinance or any other applicable land use
law, rule or regulation, in each case without the prior written consent of
Lender.
Section 5.18.    ERISA
(a)    Borrower, Mezzanine A Borrower, Mezzanine B Borrower, Mezzanine C
Borrower, HHSD and Additional Pledgor (as defined in this Agreement and each
Other Mezzanine Loan Agreement) shall not and shall not permit Mortgage Borrower
to engage in any transaction which would cause any obligation, or action taken
or to be taken, hereunder (or the exercise by Lender of any of its rights under
the Note, this Agreement or the other Loan Documents) to be a non exempt (under
a statutory or administrative class exemption) prohibited transaction under
ERISA.
(b)    Borrower shall deliver to Lender such certifications or other evidence
from time to time throughout the term of the Loan, as requested by Lender in its
sole discretion, that (i) no Loan Party is and does maintain an “employee
benefit plan” as defined in Section 3(3) of ERISA, which is subject to Title I
of ERISA, or a “governmental plan” within the meaning of Section 3(32) of ERISA;
(ii) no Loan Party is subject to state statutes regulating investments of, or
fiduciary obligations with respect to, governmental plans; and (iii) with
respect to each Loan Party one or more of the following circumstances is true:
(i)    Equity interests in such Loan Party are publicly offered securities,
within the meaning of 29 C.F.R. §2510.3 101(b)(2);
(ii)    Less than twenty-five percent (25%) of each outstanding class of equity
interests in such Loan Party are held by “benefit plan investors” within the
meaning of 29 C.F.R. §2510.3 101(f)(2); or
(iii)    Such Loan Party qualifies as an “operating company” or a “real estate
operating company” within the meaning of 29 C.F.R. §2510.3 101(c) or (e).

20759823.6.BUSINESS    
96

--------------------------------------------------------------------------------




Section 5.19.    No Joint Assessment
Borrower shall not cause or permit Mortgage Borrower, Mezzanine A Borrower,
Mezzanine B Borrower, Mezzanine C Borrower, HHSD, Additional Pledgor (as defined
in this Agreement and each Other Mezzanine Loan Agreement) or Operating Lessee
to suffer, permit or initiate the joint assessment of the real property
comprising any Individual Property with (a) any other real property constituting
a tax lot separate from such Individual Property, or (b) any portion of such
Individual Property which may be deemed to constitute personal property, or any
other procedure whereby the Lien of any taxes which may be levied against such
personal property shall be assessed or levied or charged to such real property.
Section 5.20.    Intentionally Omitted
Section 5.21.    Alterations
Lender’s prior written approval shall be required in connection with any
alterations to any Improvements, exclusive of (1) alterations to tenant spaces
required under any Lease existing on the date hereof or entered into in
accordance with the terms of this Agreement, (2) alterations specifically
provided for in an Annual Budget which has been approved by Lender or pursuant
to an Annual Budget which Mortgage Borrower or Operating Lessee does not have
the right to approve pursuant to the applicable Management Agreement, (3)
alterations undertaken as part of a Restoration in accordance with the terms of
this Agreement or as required by Franchisor or a Brand Manager to comply with
the Franchisor’s or Brand Manager’s standards under the Franchise Agreement or
Management Agreement or any (4) PIP required by Franchisor or Brand Manager, (a)
that are reasonably expected to have or does have a Material Adverse Effect on
any Individual Property, (b) that are structural in nature or have a material
adverse effect on any utility or HVAC system contained in the Improvements or
the exterior of any building constituting a part of any Improvements or (c)
that, together with any other alterations undertaken at the same time (including
any related alterations, improvements or replacements), are reasonably
anticipated to have a cost in excess of the Alteration Threshold. If the total
unpaid amounts incurred and to be incurred with respect to such alterations to
the Improvements shall at any time exceed the Alteration Threshold (with credit
given for any balance in the FF&E Reserve (as defined in the Mortgage Loan
Agreement) which is specifically allocated to the applicable Individual
Property), Borrower shall promptly deliver to Lender, or shall cause Mortgage
Borrower to promptly deliver to Mortgage Lender, as security for the payment of
such amounts and as additional security for Borrower’s obligations under the
Loan Documents and Mortgage Borrower’s obligations under the Mortgage Loan
Documents any of the following: (i) cash, (ii) direct non-callable obligations
of the United States of America or other obligations which are “government
securities” within the meaning of Section 2(a)(16) of the Investment Company Act
of 1940, to the extent acceptable to the applicable Rating Agencies, or (iii) a
letter of credit acceptable to Lender in its sole and absolute discretion. Such
security shall be in an amount equal to the excess of the total unpaid amounts
incurred and to be incurred with respect to such alterations to the Improvements
over the Alteration Threshold.

20759823.6.BUSINESS    
97

--------------------------------------------------------------------------------




Section 5.22.    Property Documents
During the term of the Loan: (a) Borrower shall cause Mortgage Borrower to
fulfill and perform each and every material term, covenant and provision of the
Property Documents to be fulfilled or performed by Mortgage Borrower thereunder,
if any, in a commercially reasonable manner; (b) Borrower shall, in the manner
provided for in this Agreement, give (or shall cause to be given) prompt notice
to Lender of any material written default notice received by Mortgage Borrower
under any Property Document, together with a complete copy of any such notice;
(c) Borrower shall cause Mortgage Borrower to enforce, short of termination
thereof, the performance and observance of each and every material term,
covenant and provision of the Property Documents to be performed or observed, if
any, by the other parties thereto in a commercially reasonable manner; and (d)
Borrower shall not permit Mortgage Borrower to terminate or cancel (in each
case, whether by the express terms of the Property Document or otherwise) or
amend any of the terms or provisions of any Property Document, except, in each
case, done in the ordinary course of business or as may be commercially
reasonable in Mortgage Borrower’s ordinary course of business solely to the
extent that such termination or modification is not reasonably likely to have a
Material Adverse Effect, without the prior written consent of Lender, which
consent shall not be unreasonably withheld, conditioned or delayed. Each request
by Borrower for approval and consent by Lender pursuant to this Section 5.22
shall be in writing and be subject to the Deemed Approval Standards.
Section 5.23.    Compliance with Prescribed Laws
No Loan Party or any of their respective Affiliates shall (a) conduct any
business, or engage in any transaction or dealing, with any Embargoed Person,
(b) engage in or conspire to engage in any transaction that evades or avoids or
is for the purpose of evading or avoiding any of the prohibitions of EO13224,
(c) be or become subject at any time to any law, regulation, or list of any
government agency (including, without limitation, the list maintained by OFAC
and accessible through the OFAC website) that prohibits or limits any lender
from making any advance or extension of credit to Borrower or from otherwise
conducting business with Borrower, or (d) fail to provide documentary and other
evidence of Borrower’s identity as may be reasonably requested by any Lender at
any time in its sole and absolute discretion to enable any Lender to (x) verify
Borrower’s identity or to comply with Prescribed Laws, (y) confirm that no Loan
Party is an Embargoed Person and (z) confirm that no Loan Party has engaged in
any business transaction or dealings with an Embargoed Person, including, but
not limited to, the making or receiving of any contribution of funds, goods or
services to or for the benefit of an Embargoed Person. In addition, Borrower
hereby agrees to provide to Lender any additional information with respect to
Borrower that Lender deems necessary from time to time in order to ensure
compliance with Prescribed Laws.
Section 5.24.    Interest Rate Cap Agreement
(a)    Prior to or contemporaneously with the Closing Date, Borrower shall have
obtained the Interest Rate Cap Agreement. The Interest Rate Cap Agreement shall
be maintained throughout the term of the Loan with an Acceptable Counterparty.
If, at any time, the interest rate

20759823.6.BUSINESS    
98

--------------------------------------------------------------------------------




cap provider ceases to be an Acceptable Counterparty, Borrower shall replace the
Interest Rate Cap Agreement with a Replacement Interest Rate Cap Agreement at
Borrower’s sole cost and expense within ten (10) days of receipt of notice from
Lender that the interest rate cap provider is no longer an Acceptable
Counterparty.
(b)    Borrower shall collaterally assign to Lender pursuant to the Collateral
Assignment of Interest Rate Cap Agreement all of its right, title and interest
to receive any and all payments under the Interest Rate Cap Agreement and shall
deliver to Lender counterparts of such Collateral Assignment of Interest Rate
Cap Agreement executed by Borrower and the Acceptable Counterparty and notify
the Acceptable Counterparty of such collateral assignment (either in such
Interest Rate Cap Agreement or by separate instrument). At such time as the Loan
is repaid in full, all of Lender’s right, title and interest in the Interest
Rate Cap Agreement shall terminate and Lender shall execute and deliver at
Borrower’s sole cost and expense, such documents as may be required to evidence
Lender’s release of the Collateral Assignment of Interest Rate Cap Agreement and
to notify the Acceptable Counterparty of such release.
(c)    Borrower shall comply with all of its obligations under the terms and
provisions of the Interest Rate Cap Agreement. All amounts paid by the
Acceptable Counterparty under the Interest Rate Cap Agreement to Borrower or
Lender shall be deposited immediately into the Cash Management Account or as
otherwise directed by Lender. Borrower shall take all actions reasonably
requested by Lender to enforce Lender’s rights under the Interest Rate Cap
Agreement in the event of a default by the Acceptable Counterparty and shall not
waive, amend or otherwise modify any of its rights thereunder.
(d)    In the event that Borrower fails to purchase and deliver to Lender the
Interest Rate Cap Agreement or any Replacement Interest Rate Cap Agreement as
and when required hereunder, or fails to maintain such agreement in accordance
with the terms and provisions of this Agreement, Lender may purchase the
Interest Rate Cap Agreement or any Replacement Interest Rate Cap Agreement, as
applicable, and the cost incurred by Lender in purchasing the Interest Rate Cap
Agreement or any Replacement Interest Rate Cap Agreement, as applicable, shall
be paid by Borrower to Lender with interest thereon at the Default Rate from the
date such cost was incurred by Lender until such cost is reimbursed by Borrower
to Lender.
(e)    In connection with the Interest Rate Cap Agreement and any Replacement
Interest Rate Cap Agreement, Borrower shall, within ten (10) Business Days (or
such other longer period of time as reasonably approved by Lender) of the
effectiveness of such Replacement Interest Rate Cap Agreement, obtain and
deliver to Lender an opinion from counsel (which counsel may be in house counsel
for the Acceptable Counterparty) for the Acceptable Counterparty (upon which
Lender and its successors and assigns may rely) which shall provide, in relevant
part, that:
(i)    the Acceptable Counterparty is duly organized, validly existing, and in
good standing under the laws of its jurisdiction of incorporation and has the
organizational power

20759823.6.BUSINESS    
99

--------------------------------------------------------------------------------




and authority to execute and deliver, and to perform its obligations under, the
Interest Rate Cap Agreement or the Replacement Interest Rate Cap Agreement, as
applicable;
(ii)    the execution and delivery of the Interest Rate Cap Agreement or the
Replacement Interest Rate Cap Agreement, as applicable, by the Acceptable
Counterparty, and any other agreement which the Acceptable Counterparty has
executed and delivered pursuant thereto, and the performance of its obligations
thereunder have been and remain duly authorized by all necessary action and do
not contravene any provision of its certificate of incorporation or by laws (or
equivalent organizational documents) or any law, regulation or contractual
restriction binding on or affecting it or its property;
(iii)    all consents, authorizations and approvals required for the execution
and delivery by the Acceptable Counterparty of the Interest Rate Cap Agreement
or the Replacement Interest Rate Cap Agreement, as applicable, and any other
agreement which the Acceptable Counterparty has executed and delivered pursuant
thereto, and the performance of its obligations thereunder have been obtained
and remain in full force and effect, all conditions thereof have been duly
complied with, and no other action by, and no notice to or filing with any
governmental authority or regulatory body is required for such execution,
delivery or performance; and
(iv)    the Interest Rate Cap Agreement or the Replacement Interest Cap
Agreement, as applicable, and any other agreement which the Acceptable
Counterparty has executed and delivered pursuant thereto, has been duly executed
and delivered by the Acceptable Counterparty and constitutes the legal, valid
and binding obligation of the Acceptable Counterparty, enforceable against the
Acceptable Counterparty in accordance with its terms, subject to applicable
bankruptcy, insolvency and similar laws affecting creditors’ rights generally,
and subject, as to enforceability, to general principles of equity (regardless
of whether enforcement is sought in a proceeding in equity or at law).
Section 5.25.    Franchise Agreement
(a)    Except as provided in this Agreement, the Properties shall at all times
be operated in accordance with the terms and conditions of the Franchise
Agreements. Borrower shall, or shall cause Mortgage Borrower or Operating Lessee
to cause Manager to, (i) pay all sums required to be paid by Mortgage Borrower,
Operating Lessee and/or Manager under the Franchise Agreements, (ii) diligently
perform, observe and enforce all of the terms, covenants and conditions of the
Franchise Agreements, (iii) promptly deliver to Lender a copy of any written
notice to Mortgage Borrower or Operating Lessee of any default by Mortgage
Borrower, Operating Lessee and/or Manager under the Franchise Agreements and
notify Lender of any material default under the Franchise Agreements of which it
is aware, (iv) promptly deliver to Lender a copy of any written notice to
Franchisor of any default by Franchisor under the Franchise Agreements, (v)
promptly deliver to Lender a copy of each financial statement, business plan,
capital expenditure plan, notice of non-performance, report, and estimate (a)
received by Mortgage Borrower or Operating Lessee under the Franchise Agreements
and (b) required to be delivered by Mortgage Borrower, Operating

20759823.6.BUSINESS    
100

--------------------------------------------------------------------------------




Lessee and/or Manager to Franchisor under the Franchise Agreements, (vi)
complete all work required under any PIP on or prior to the Outside Date, (vii)
not modify or amend the Franchise Agreements to the extent such modification or
amendment could reasonably be expected to have a Material Adverse Effect, and
(viii) not terminate, cancel, or replace the Franchise Agreements (except as
provided in subsection (b) below), nor replace the Franchisor, nor waive or
release any of its rights and remedies under the Franchise Agreements in any
material respect, without Lender’s prior written consent. Each request by
Borrower for approval and consent by Lender pursuant to this Section 5.25 shall
be in writing and be subject to the Deemed Approval Standard.
(b)    Notwithstanding the foregoing, provided no Event of Default is
continuing, Borrower shall have the right (or Borrower shall have the right to
permit or cause Mortgage Borrower or Operating Lessee to permit Franchisor to),
without the prior written approval of Lender (but upon prior written notice to
Lender), to terminate a Franchise Agreement at an Individual Property; provided,
however, it shall be an Event of Default hereunder in the event that (A)
Borrower shall have failed to pay (or failed to cause Mortgage Borrower or
Operating Lessee to pay) any termination fee or other amounts due to such
Franchisor pursuant to the applicable Franchise Agreement within the time period
specified in such Franchise Agreement, unless contested in good faith, (B)
Borrower shall have failed to (w) deliver (or cause to be delivered) to Lender a
PIP Guaranty to the extent required pursuant to the terms of this Agreement or
(y) cause Mortgage Borrower to make the deposit required in connection with any
New PIP pursuant to and in accordance with Section 9.9 of the Mortgage Loan
Agreement or (C) within sixty (60) days of the termination of such Franchise
Agreement, Borrower fails to (or fails to cause Operating Lessee to) deliver
evidence reasonably acceptable to Lender that a Replacement Franchise Agreement
with a Qualified Franchisor or a Replacement Management Agreement with a Brand
Manager is in full force and effect at the applicable Individual Property.
(c)    The Individual Property commonly known as the Hilton Garden Inn Austin
and located in Austin, Texas, failed its most recent “quality assurance”
inspection. Attached hereto as Schedule 5.25 is a true, correct and complete
list of the repairs required to be completed in order to resolve such quality
assurance inspection failure. Borrower hereby covenants and agrees to cause
Mortgage Borrower to complete such repairs to the extent necessary to resolve
such failure in accordance with this Agreement, each Other Mezzanine Loan
Agreement, the Mortgage Loan Agreement, the related Franchise Agreement and all
applicable laws.
Section 5.26.    Trade Names
Except as expressly provided herein, Borrower shall not change (or permit to be
changed) the trade name or names under which Borrower, Mezzanine A Borrower,
Mezzanine B Borrower, Mezzanine C Borrower, Mortgage Borrower, HHSD, Mezzanine A
Additional Pledgor, Mezzanine B Additional Pledgor, Mezzanine C Additional
Pledgor, Additional Pledgor or Operating Lessee operates the Collateral,
Mezzanine A Collateral, Mezzanine B Collateral, Mezzanine C Collateral or any
Individual Property without Lender’s prior written consent.

20759823.6.BUSINESS    
101

--------------------------------------------------------------------------------




Section 5.27.    Ground Lease
(a)    With respect to the Ground Lease, Borrower shall cause Mortgage Borrower
to (i) except to the extent reserved for by Mortgage Lender pursuant to Section
9.8 of the Mortgage Loan Agreement, pay all rents, additional rents and other
sums required to be paid by Mortgage Borrower, as tenant under and pursuant to
the provisions of the Ground Lease, (ii) diligently perform and observe all of
the terms, covenants and conditions of the Ground Lease on the part of Mortgage
Borrower, as tenant thereunder, (iii) promptly notify Lender of the giving of
any written notice by the lessor under any Ground Lease to Mortgage Borrower of
any default by Mortgage Borrower, as tenant thereunder, and deliver to Lender a
true copy of each such notice within two (2) Business Days of receipt and (iv)
promptly notify Lender of any bankruptcy, reorganization or insolvency
proceeding of the lessor under any Ground Lease or of any notice thereof, and
deliver to Lender a true copy of such notice within two (2) Business Days of
Mortgage Borrower’s receipt, together with copies of all notices, pleadings,
schedules and similar matters received by Mortgage Borrower in connection with
such bankruptcy, reorganization or insolvency proceeding within two (2) Business
Days after receipt. Borrower shall not (and shall not permit Mortgage Borrower
to), without the prior consent of Lender, (w) take any action or fail to take
any action which would result in the surrender of the leasehold estate created
by the Ground Lease or the termination or cancellation of the Ground Lease, (x)
modify, change, supplement, alter or amend the Ground Lease, either orally or in
writing, or (y) vacate the premises upon the land underlying the Ground Lease.
(b)    With respect to the Ground Lease, if Mortgage Borrower shall default in
the performance or observance of any term, covenant or condition of the Ground
Lease on the part of Mortgage Borrower, as tenant thereunder, and shall fail to
cure the same prior to the expiration of any applicable cure period provided
thereunder, Lender shall have the right, but shall be under no obligation, to
pay any sums and to perform any act or take any action as may be appropriate to
cause all of the terms, covenants and conditions of the Ground Lease on the part
of Mortgage Borrower to be performed or observed on behalf of Mortgage Borrower,
to the end that the rights of Mortgage Borrower in, to and under the Ground
Lease shall be kept unimpaired and free from default. If the landlord under the
Ground Lease shall deliver to Lender a copy of any written notice of default
under the Ground Lease, such notice shall constitute full protection to Lender
for any action taken or omitted to be taken by Lender, in good faith, in
reliance thereon. Borrower shall cause Mortgage Borrower to exercise each
individual option, if any, to extend or renew the term of the Ground Lease upon
demand by Lender made at any time within one (1) year prior to the last day upon
which any such option may be exercised, and Borrower hereby expressly authorizes
and appoints Lender its attorney-in-fact to exercise any such option in the name
of and upon behalf of Borrower, which power of attorney shall be irrevocable and
shall be deemed to be coupled with an interest.

20759823.6.BUSINESS    
102

--------------------------------------------------------------------------------




Section 5.28.    The Operating Lease.
With respect to each Operating Lease,
(a)    Borrower shall (and shall cause Mortgage Borrower to) (i) diligently
perform and observe all of the terms, covenants and conditions of the Operating
Lease on the part of Mortgage Borrower, as landlord thereunder, (ii) promptly
notify Lender of the giving of any notice under the Operating Lease to Mortgage
Borrower of any default by Mortgage Borrower, as landlord thereunder, and
deliver to Lender a true copy of each such notice within five (5) Business Days
of receipt and (iii) promptly notify Lender of any bankruptcy, reorganization or
insolvency of any party under the Operating Lease or of any notice thereof, and
deliver to Lender a true copy of such notice within five (5) Business Days of
Mortgage Borrower’s receipt, together with copies of all notices, pleadings,
schedules and similar matters received by Mortgage Borrower in connection with
such bankruptcy, reorganization or insolvency within five (5) Business Days
after receipt. Borrower shall not (and shall not permit Mortgage Borrower to),
without the prior consent of Lender, which consent shall not be unreasonably
withheld, conditioned or delayed, (x) surrender the leasehold estate created by
the Operating Lease or terminate or cancel (in each case, whether by the express
terms of the Operating Lease or otherwise) the Operating Lease or materially
modify, change, supplement, alter or amend the Operating Lease, either orally or
in writing, without Lender’s prior written consent or (y) consent to, acquiesce
in, or fail to object to, any attempt by any party, as debtor in possession or
by a trustee for such party, to sell or transfer such party’s estate free and
clear of the Operating Lease under section 363(f) of the Bankruptcy Code or
otherwise. Borrower shall (and shall cause Mortgage Borrower to) object to any
such attempt, as debtor in possession or by a trustee for any such party, to
sell or transfer such estate free and clear of the Operating Lease under section
363(f) of the Bankruptcy Code or otherwise, and in such event shall
affirmatively assert and pursue its right to adequate protection under section
363(e) of the Bankruptcy Code. Borrower hereby assigns to Lender all of its
rights under Section 363 of the Bankruptcy Code to consent or object to any sale
or transfer of any estate free and clear of the Operating Lease, and grants to
Lender the right to object to any such sale or transfer on behalf of Borrower,
and Borrower shall not (and shall not permit Mortgage Borrower to) contest any
pleadings, motions documents or other actions filed or taken on Lender’s or
Borrower’s behalf by Lender in the event that the landlord, as debtor in
possession or by a trustee, attempts to sell or transfer the Ground Lessor
Estate free and clear of the Operating Lease under section 363(f) of the
Bankruptcy Code or otherwise.
(b)    If Mortgage Borrower shall default in the performance or observance of
any term, covenant or condition of the Operating Lease on the part of Mortgage
Borrower, as landlord thereunder, and shall fail to cure the same prior to the
expiration of any applicable cure period provided thereunder, Lender shall have
the right, but shall be under no obligation, to pay any sums and to perform any
act or take any action as may be appropriate to cause all of the terms,
covenants and conditions of the Operating Lease on the part of Mortgage Borrower
to be performed or observed on behalf of Mortgage Borrower, to the end that the
rights of Mortgage Borrower in, to and under the Operating Lease shall be kept
unimpaired and free from default. If the tenant or landlord under the Operating
Lease shall deliver to Lender a copy of any written notice of default under the
Operating

20759823.6.BUSINESS    
103

--------------------------------------------------------------------------------




Lease, such notice shall constitute full protection to Lender for any action
taken or omitted to be taken by Lender, in good faith, in reliance thereon.
(c)    Notwithstanding anything contained herein to the contrary, upon the
expiration of the existing Operating Lease pursuant to its terms, provided no
Event of Default is continuing and upon prior written notice to Lender, Borrower
shall and shall cause Mortgage Borrower and Operating Lessee to enter into a
replacement Operating Lease (or an amendment to the existing Operating Lease)
for each Property, which replacement (or amendment, as applicable) Operating
Lease shall have a five-year term and contain the same material terms and
conditions as are set forth in the existing Operating Lease, except for a
modification of the rent which shall be “market rent” in accordance with REIT
rule requirements as evidenced by a transfer pricing report prepared by an
Acceptable Accountant and delivered to Lender. Borrower shall promptly delivery
a copy of any such extension to Lender.
(d)    Each request by Borrower for approval and consent by Lender pursuant to
this Section 5.28 shall be in writing and be subject to the Deemed Approval
Standard.
Section 5.29.    Intentionally Omitted.
Section 5.30.    Condominium Covenants.
(a)    With respect to each Condominium, Borrower covenants as follows:
(i)    it will not permit Mortgage Borrower to, without Lender’s prior written
consent, vote to amend, modify, supplement or terminate, or consent to (1) the
termination of any of the Condominium Documents or (2) the amendment,
modification or supplementation of any of the Condominium Documents, in each
case, in any material respect which would materially and adversely affect the
applicable Mortgage Borrower, Borrower, Individual Property and related
Collateral, Mezzanine A Collateral, the Mezzanine C Collateral and Mezzanine B
Collateral and Lender’s rights under the Condominium Documents;
(ii)    it will cause Mortgage Borrower to pay (or cause to be paid) all Common
Charges and expenses made against, or relating to, those Units then owned or
leased by it pursuant to the applicable Condominium Documents (or Ground Lease,
if applicable) prior to delinquency, other than assessments or Common Charges
that are being contested in good faith pursuant to the applicable Condominium
Documents (or Ground Lease, if applicable) and this Agreement. Borrower shall
deliver (or cause to be delivered) to Lender, promptly upon Lender’s request,
evidence satisfactory to Lender that the Common Charges have been so paid or are
not then delinquent with respect to the Units owned or leased by Mortgage
Borrower. Borrower shall immediately notify Lender of (i) any adjustments made
to the amount of any amounts due under the Condominium Documents and (ii) the
imposition of any additional Common Charges or assessments under the Condominium
Documents;

20759823.6.BUSINESS    
104

--------------------------------------------------------------------------------




(iii)    it will cause Mortgage Borrower to comply in all material respects with
all of the terms, covenants and conditions on its part to be complied with,
pursuant to the applicable Condominium Documents and any applicable Condominium
Laws and rules and regulations that may be adopted for the Condominium as the
same shall be in force and effect from time to time;
(iv)    it will cause Mortgage Borrower to take all commercially reasonable
actions as may be necessary from time to time to preserve and maintain the
Condominium in accordance with the applicable Condominium Law; it will not,
permit Mortgage Borrower to without the prior written consent of Lender, take
(and hereby assigns to Lender any right it may have to take) any action to
terminate the Condominium, withdraw the Condominium from the Condominium Law, or
cause a partition of the Condominium;
(v)    it will not permit Mortgage Borrower to, without Lender’s prior written
consent, (A) vote to permit any of the terms or provisions of the Condominium
Documents to be materially modified, supplemented or amended, including, without
limitation, changing the boundaries of any Unit, changing any ownership
percentage interest or vote allocated to a Unit or changing any rights of
Mortgage Borrower to appoint members to the Condominium Board or permit the
Condominium to be terminated, withdrawn from a condominium regime, partitioned,
subdivided, expanded or otherwise modified and/or (B) relinquish any rights that
Mortgage Borrower has under the Condominium Documents;
(vi)    it shall cause Mortgage Borrower to use commercially reasonable efforts
to cause the Condominium Board to (a) promptly comply with all Legal
Requirements applicable to the Condominium and the Unit which Mortgage Borrower
owns, leases or otherwise occupies, (b) to the extent in Mortgage Borrower’s
control, promptly repair, replace or rebuild any part of the Condominium and the
Units to the extent benefitting the Unit owned, leased or otherwise used by
Mortgage Borrower which may be damaged or destroyed by any casualty or which may
be affected by any condemnation proceeding and Mortgage Borrower shall not in
such event vote to not repair, restore or rebuild such Condominium without the
prior written consent of Lender, (c) complete and pay for, within a reasonable
time, any structure at any time in the process of construction or repair on the
Condominium and the Units to the extent required to be completed or paid for by
Borrower, any Other Mezzanine Borrower or Mortgage Borrower under the applicable
Condominium Documents, (d) to the extent that it has the power and authority to
do so, refrain from taking any action with respect to the Condominium and/or the
Unit owned or leased by the applicable Mortgage Borrower that would be contrary
to or inconsistent with, in any material respect, any applicable covenant
contained in this Agreement, the related Ground Lease, the related Mortgage or
any other Loan Document, (e) refrain from establishing significant working
capital reserves or other similar reserves or to undertake significant capital
expenditures without Lender’s prior written consent, provided that Lender’s
consent shall not be required for any working capital reserves or other similar
reserves intended to cover the costs of repairs, alterations or other work
otherwise permitted hereunder or under the related Ground Lease (except to the
extent Borrower has approval

20759823.6.BUSINESS    
105

--------------------------------------------------------------------------------




or consent rights under the Ground Lease with respect thereto) and (f) refrain
from creating any new Units or selling any Units;
(vii)    (1) it has caused Mortgage Borrower to obtain resignation letters from
each voting member of the Condominium Board appointed or selected by Mortgage
Borrower and any officers of the Condominium appointed by Mortgage Borrower,
which resignation letters are attached hereto as Exhibit E and shall be held by
Lender in escrow and may, at Lender’s option, be submitted at any time after the
acceleration of the Loan following an Event of Default and (2) to the extent any
voting member (including any officers or directors) of any Condominium Board is
appointed or selected by Borrower after the Closing Date, it shall cause
Mortgage Borrower to obtain resignation letters in substantially the same form
as the resignations attached hereto as Exhibit E from each voting member of the
Condominium Board appointed by or selected by Mortgage Borrower and any officers
of the Condominium appointed by Mortgage Borrower to be held by Lender in escrow
and may, at Lender’s option, be submitted at any time after the acceleration of
the Loan following an Event of Default; and
(viii)    it shall cause Mortgage Borrower to provide to the Condominium Board
on the Closing Date a copy of the Mortgage with respect to the Individual
Property or portion thereof subject to the Condominium Documents, the name and
address of Mortgage Lender, Lender and Servicer (as defined in this Agreement
and the Mortgage Loan Agreement), and a general description of the Loan and the
Mortgage Loan.
(b)    The provisions of Article 8 of the Mortgage Loan Agreement shall apply to
the entirety of any Individual Property that is a Condominium as provided
herein, notwithstanding the submission of any portion of such Individual
Property to applicable Condominium Law. Without limiting the generality of the
foregoing, Borrower shall cause Mortgage Borrower to, for and on behalf of
itself and its direct and indirect successors and assigns as owner(s) or
lessee(s) of condominium units in the Condominium or any of them, (i)
irrevocably waives, to the extent permitted by law and the Condominium
Documents, any applicable law which grants to the trustees or the board of
directors of the Condominium and/or the owners and/or lessee(s) of the
condominium units rights in the event of a casualty or a condemnation which are
inconsistent with the provisions of Article 8 of the Mortgage Loan Agreement and
(ii) expressly agrees to the application of the insurance proceeds and
condemnation awards in accordance with Article 8 of the Mortgage Loan Agreement
to the extent permitted by applicable law and the Condominium Documents.
(c)    Lender shall have the right, subject to any required consent of the Unit
owners and, if applicable, lessees, at reasonable times and upon reasonable
notice, to inspect the records of the Condominium as provided in the Condominium
Documents until such time as the Debt is paid in full.
(d)    Borrower will use (and will cause Mortgage Borrower to use) commercially
reasonable efforts to obtain and deliver to the Lender, a true and correct copy
of any notice of default

20759823.6.BUSINESS    
106

--------------------------------------------------------------------------------




or other material notice given to Mortgage Borrower in respect of the observance
of the Condominium Documents or any of them.
(e)    Without the prior written consent of the Lender, Borrower shall not
permit Mortgage Borrower to vote to approve any of the following matters in
connection with any Condominium (unless expressly required under the Condominium
Documents): (i) any material and adverse change in the nature and amount of any
insurance covering all or a part of the Condominium and the disposition of any
proceeds thereof, but only to the extent any of the foregoing violates the Loan
Documents; (ii) the manner in which any condemnation or threat of condemnation
of all or a part of the applicable Individual Property shall be defended or
settled and the disposition of any award or settlement in connection therewith,
but only to the extent the foregoing violates the Loan Documents; (iii) any
amendment to the Condominium Documents which by its terms requires the consent
of Lender and any removal of any portion of the applicable Individual Property
from the provisions of the Condominium Law; (iv) the creation of, or any change
in, any private restrictive covenant, zoning ordinance, or other public or
private restrictions, now or hereafter limiting or defining the uses which may
be made of the applicable Individual Property or any part thereof, other than
Permitted Encumbrances or (v) any material relocation of the boundaries of the
applicable Individual Property.
(f)    During the continuance of an Event of Default, Lender shall have the
right, to the extent permitted under the Condominium Documents, but not the
obligation, to cure any default by Mortgage Borrower under the Condominium
Documents to the extent such default could reasonably be expected to have a
Material Adverse Effect on the Individual Property.
(g)    To the extent that any approval rights, consent rights or other rights or
privileges are granted to a “Mortgagee”, “First Mortgagee” or other similar term
in the Condominium Documents or any other similar mortgagee protection
provisions are contained in the Condominium Documents, then such approval
rights, consent rights or other rights, protections or privileges shall be
deemed to be required by this Agreement or contained in this Agreement, as
applicable.
(h)    Subject to the rights of Mortgage Lender under the Mortgage Loan
Documents, upon the occurrence and continuance of an Event of Default, Lender
may vote in place of Mortgage Borrower and may exercise any and all of the
rights and privileges of Mortgage Borrower and Borrower hereby irrevocably
appoints Lender as its attorney-in-fact, coupled with an interest, to vote as
Mortgage Borrower’s proxy and to act with respect to all of said rights so long
as such Event of Default continues hereunder or under any other Loan Documents.
Notwithstanding anything contained herein to the contrary, nothing contained
herein or otherwise shall render Lender liable for any Common Charges.
(i)    Borrower shall cause Mortgage Borrower to (and shall cause the members of
the Condominium Board elected by Mortgage Borrower to) attend each duly called
meeting or special meeting of the Condominium Board. During the continuance of
an Event of Default, Lender

20759823.6.BUSINESS    
107

--------------------------------------------------------------------------------




shall have the right to participate in any arbitration proceeding instituted in
accordance with the provisions of the Condominium Documents.
(j)    To the extent the Condominium Board is controlled by members thereof
appointed by Mortgage Borrower, Borrower shall, in addition to the insurance
otherwise required under this Agreement, cause (i) all insurance required by the
Condominium Documents to be maintained and (ii) any net proceeds of such
insurance shall be applied in accordance with the terms and provisions of this
Agreement.
Section 5.31.    Mortgage Loan Reserve Funds
Borrower shall cause Mortgage Borrower to deposit and maintain each of the
Mortgage Loan Reserve Funds as more particularly set forth in the Mortgage Loan
Agreement and to perform and comply with all the terms and provisions relating
thereto.
Section 5.32.    Notices
Borrower shall give notice, or cause notice to be given, to Lender promptly upon
the occurrence of any Mortgage Loan Default.
Section 5.33.    Special Distributions
On each date on which amounts are required to be disbursed to Lender pursuant to
the Mortgage Loan Agreement, the Mezzanine B Loan Agreement, the Mezzanine C
Loan Agreement or the Mezzanine A Loan Agreement, as applicable, or are required
to be paid to Lender pursuant to any of the Loan Documents, Borrower shall
exercise its rights under the Organizational Documents of Mortgage Borrower,
Mezzanine B Borrower, Mezzanine C Borrower and/or Mezzanine A Borrower, as
applicable, to cause Mortgage Borrower to make to Borrower a distribution in an
aggregate amount such that Lender shall receive the amount required to be
disbursed pursuant to the Mortgage Loan Agreement, the Mezzanine B Loan
Agreement, the Mezzanine C Loan Agreement or the Mezzanine A Loan Agreement, as
applicable. If any distributions shall be received by Borrower or any Affiliate
of Borrower while an Event of Default exists, Borrower shall hold, or shall
cause the same to be held, in trust for the benefit of Lender.
Section 5.34.    Mortgage Borrower, Mezzanine A Borrower, Mezzanine B Borrower
and Mezzanine C Borrower Covenants
(e)    Borrower shall cause Mortgage Borrower to comply with all obligations
with which Mortgage Borrower has covenanted to comply under the Mortgage Loan
Agreement and all other Mortgage Loan Documents whether the Mortgage Loan has
been repaid or the related Mortgage Loan Document has been otherwise terminated,
unless otherwise consented to in writing by Lender. Borrower shall cause
Mortgage Borrower to promptly notify Lender of all notices received by Mortgage
Borrower under or in connection with the Mortgage Loan, including, without
limitation, any notice by the Mortgage Lender to Mortgage Borrower of any
default by Mortgage

20759823.6.BUSINESS    
108

--------------------------------------------------------------------------------




Borrower in the performance or observance of any of the terms, covenants or
conditions of the Mortgage Loan Documents on the part of Mortgage Borrower to be
performed or observed, and deliver to Lender a true copy of each such notice,
together with any other consents, notices, requests or other written
correspondence between Mortgage Borrower and Mortgage Lender.
(f)    Borrower shall cause Mezzanine A Borrower to comply with all obligations
with which Mezzanine A Borrower has covenanted to comply under the Mezzanine A
Loan Agreement and all other Mezzanine A Loan Documents whether the Mezzanine A
Loan has been repaid or the related Mezzanine A Loan Document has been otherwise
terminated, unless otherwise consented to in writing by Lender. Borrower shall
cause Mezzanine A Borrower to promptly notify Lender of all notices received by
Mezzanine A Borrower under or in connection with the Mezzanine A Loan,
including, without limitation, any notice by the Mezzanine A Lender to Mezzanine
A Borrower of any default by Mezzanine A Borrower in the performance or
observance of any of the terms, covenants or conditions of the Mezzanine A Loan
Documents on the part of Mezzanine A Borrower to be performed or observed, and
deliver to Lender a true copy of each such notice, together with any other
consents, notices, requests or other written correspondence between Mezzanine A
Borrower and Mezzanine A Lender.
(g)    Borrower shall cause Mezzanine B Borrower to comply with all obligations
with which Mezzanine B Borrower has covenanted to comply under the Mezzanine B
Loan Agreement and all other Mezzanine B Loan Documents whether the Mezzanine B
Loan has been repaid or the related Mezzanine B Loan Document has been otherwise
terminated, unless otherwise consented to in writing by Lender. Borrower shall
cause Mezzanine B Borrower to promptly notify Lender of all notices received by
Mezzanine B Borrower under or in connection with the Mezzanine B Loan,
including, without limitation, any notice by the Mezzanine B Lender to Mezzanine
B Borrower of any default by Mezzanine B Borrower in the performance or
observance of any of the terms, covenants or conditions of the Mezzanine B Loan
Documents on the part of Mezzanine B Borrower to be performed or observed, and
deliver to Lender a true copy of each such notice, together with any other
consents, notices, requests or other written correspondence between Mezzanine B
Borrower and Mezzanine B Lender.
(h)    Borrower shall cause Mezzanine C Borrower to comply with all obligations
with which Mezzanine C Borrower has covenanted to comply under the Mezzanine C
Loan Agreement and all other Mezzanine C Loan Documents whether the Mezzanine C
Loan has been repaid or the related Mezzanine C Loan Document has been otherwise
terminated, unless otherwise consented to in writing by Lender. Borrower shall
cause Mezzanine C Borrower to promptly notify Lender of all notices received by
Mezzanine C Borrower under or in connection with the Mezzanine C Loan,
including, without limitation, any notice by the Mezzanine C Lender to Mezzanine
C Borrower of any default by Mezzanine C Borrower in the performance or
observance of any of the terms, covenants or conditions of the Mezzanine C Loan
Documents on the part of Mezzanine C Borrower to be performed or observed, and
deliver to Lender a true copy of each such notice, together with any other
consents, notices, requests or other written correspondence between Mezzanine C
Borrower and Mezzanine C Lender.

20759823.6.BUSINESS    
109

--------------------------------------------------------------------------------




Section 5.35.    Mortgage Loan, Mezzanine A Loan, Mezzanine B Loan and Mezzanine
C Loan Estoppels
(a)    Borrower shall, or shall cause Mortgage Borrower to, use commercially
reasonable efforts from time to time, to obtain from the Mortgage Lender such
certificates of estoppel with respect to compliance by Mortgage Borrower with
the terms of the Mortgage Loan Documents as may be requested by Lender. In the
event or to the extent that Mortgage Lender is not legally obligated to deliver
such certificates of estoppel and is unwilling to deliver the same, or is
legally obligated to deliver such certificates of estoppel but breaches such
obligation, then Borrower shall not be in breach of this provision so long as
Borrower furnishes to Lender an estoppel executed by Borrower and Mortgage
Borrower and expressly representing to Lender the information reasonably
requested by Lender regarding compliance by Mortgage Borrower with the terms of
the Mortgage Loan Documents. Borrower hereby indemnifies Lender from and against
all out-of-pocket liabilities, obligations, losses, damages, penalties,
assessments, actions, or causes of action, judgments, suits, claims, demands,
costs, expenses (including, without limitation, reasonable attorneys’ and other
professional fees, whether or not suit is brought and settlement costs) and
disbursements of any kind or nature whatsoever which may be imposed on, incurred
by, or asserted against Lender based in whole or in part upon any fact, event,
condition, or circumstances relating to the Mortgage Loan which was materially
misrepresented in, or which due to its material nature warrants disclosure and
was omitted from such estoppel executed by Borrower and Mortgage Borrower.
(b)    Borrower shall, or shall cause Mezzanine A Borrower to, use commercially
reasonable efforts from time to time, to obtain from the Mezzanine A Lender such
certificates of estoppel with respect to compliance by Mezzanine A Borrower with
the terms of the Mezzanine A Loan Documents as may be requested by Lender. In
the event or to the extent that Mezzanine A Lender is not legally obligated to
deliver such certificates of estoppel and is unwilling to deliver the same, or
is legally obligated to deliver such certificates of estoppel but breaches such
obligation, then Borrower shall not be in breach of this provision so long as
Borrower furnishes to Lender an estoppel executed by Borrower and Mezzanine A
Borrower and expressly representing to Lender the information reasonably
requested by Lender regarding compliance by Mezzanine A Borrower with the terms
of the Mezzanine A Loan Documents. Borrower hereby indemnifies Lender from and
against all out-of-pocket liabilities, obligations, losses, damages, penalties,
assessments, actions, or causes of action, judgments, suits, claims, demands,
costs, expenses (including, without limitation, reasonable attorneys’ and other
professional fees, whether or not suit is brought and settlement costs) and
disbursements of any kind or nature whatsoever which may be imposed on, incurred
by, or asserted against Lender based in whole or in part upon any fact, event,
condition, or circumstances relating to the Mezzanine A Loan which was
materially misrepresented in, or which due to its material nature warrants
disclosure and was omitted from such estoppel executed by Borrower and Mezzanine
A Borrower.
(c)    Borrower shall, or shall cause Mezzanine B Borrower to, use commercially
reasonable efforts from time to time, to obtain from the Mezzanine B Lender such
certificates of

20759823.6.BUSINESS    
110

--------------------------------------------------------------------------------




estoppel with respect to compliance by Mezzanine B Borrower with the terms of
the Mezzanine B Loan Documents as may be requested by Lender. In the event or to
the extent that Mezzanine B Lender is not legally obligated to deliver such
certificates of estoppel and is unwilling to deliver the same, or is legally
obligated to deliver such certificates of estoppel but breaches such obligation,
then Borrower shall not be in breach of this provision so long as Borrower
furnishes to Lender an estoppel executed by Borrower and Mezzanine B Borrower
and expressly representing to Lender the information reasonably requested by
Lender regarding compliance by Mezzanine B Borrower with the terms of the
Mezzanine B Loan Documents. Borrower hereby indemnifies Lender from and against
all out-of-pocket liabilities, obligations, losses, damages, penalties,
assessments, actions, or causes of action, judgments, suits, claims, demands,
costs, expenses (including, without limitation, reasonable attorneys’ and other
professional fees, whether or not suit is brought and settlement costs) and
disbursements of any kind or nature whatsoever which may be imposed on, incurred
by, or asserted against Lender based in whole or in part upon any fact, event,
condition, or circumstances relating to the Mezzanine B Loan which was
materially misrepresented in, or which due to its material nature warrants
disclosure and was omitted from such estoppel executed by Borrower and Mezzanine
B Borrower.
(d)    Borrower shall, or shall cause Mezzanine C Borrower to, use commercially
reasonable efforts from time to time, to obtain from the Mezzanine C Lender such
certificates of estoppel with respect to compliance by Mezzanine C Borrower with
the terms of the Mezzanine C Loan Documents as may be requested by Lender. In
the event or to the extent that Mezzanine C Lender is not legally obligated to
deliver such certificates of estoppel and is unwilling to deliver the same, or
is legally obligated to deliver such certificates of estoppel but breaches such
obligation, then Borrower shall not be in breach of this provision so long as
Borrower furnishes to Lender an estoppel executed by Borrower and Mezzanine C
Borrower and expressly representing to Lender the information reasonably
requested by Lender regarding compliance by Mezzanine C Borrower with the terms
of the Mezzanine C Loan Documents. Borrower hereby indemnifies Lender from and
against all out-of-pocket liabilities, obligations, losses, damages, penalties,
assessments, actions, or causes of action, judgments, suits, claims, demands,
costs, expenses (including, without limitation, reasonable attorneys’ and other
professional fees, whether or not suit is brought and settlement costs) and
disbursements of any kind or nature whatsoever which may be imposed on, incurred
by, or asserted against Lender based in whole or in part upon any fact, event,
condition, or circumstances relating to the Mezzanine C Loan which was
materially misrepresented in, or which due to its material nature warrants
disclosure and was omitted from such estoppel executed by Borrower and Mezzanine
C Borrower.
Section 5.36.    Change in Business
(a)    Borrower shall not enter into any line of business other than the
ownership of the Collateral, or make any material change in the scope or nature
of its business purposes, or undertake or participate in activities other than
the continuance of its present business.

20759823.6.BUSINESS    
111

--------------------------------------------------------------------------------




(b)    Borrower shall not cause Mortgage Borrower to enter into any line of
business other than the ownership and operation of the applicable Property, or
make any material change in the scope or nature of its business objectives,
purposes or operations, or undertake or participate in activities other than the
continuance of its present business.
(c)    Borrower shall not cause Mezzanine A Borrower to enter into any line of
business other than the ownership and operation of the applicable Mezzanine A
Collateral, or make any material change in the scope or nature of its business
objectives, purposes or operations, or undertake or participate in activities
other than the continuance of its present business.
(d)    Borrower shall not cause Mezzanine B Borrower to enter into any line of
business other than the ownership and operation of the applicable Mezzanine B
Collateral, or make any material change in the scope or nature of its business
objectives, purposes or operations, or undertake or participate in activities
other than the continuance of its present business.
(e)    Borrower shall not cause Mezzanine C Borrower to enter into any line of
business other than the ownership and operation of the applicable Mezzanine C
Collateral, or make any material change in the scope or nature of its business
objectives, purposes or operations, or undertake or participate in activities
other than the continuance of its present business.
Section 5.37.    Limitation on Securities Issuances.
Borrower shall not issue any membership interests or other securities other than
those that have been issued as of the date hereof.
Section 5.38.    Acquisition of the Mortgage Loan, the Mezzanine A Loan, the
Mezzanine B Loan and the Mezzanine C Loan.
(a)    No Loan Party or any Affiliate or any Person acting at any such Person’s
request or direction, shall acquire or agree to acquire the Mortgage Lender’s,
Mezzanine A Lender’s, Mezzanine C Lender’s and Mezzanine B Lender’s interest in
the Mortgage Loan, Mezzanine A Loan or Mezzanine B Loan, as applicable, or any
portion thereof or any interest therein, or any direct or indirect ownership
interest in the holder of the Mortgage Loan, Mezzanine A Loan, the Mezzanine C
Loan or Mezzanine B Loan, as applicable, via purchase, transfer, exchange or
otherwise, and any breach or attempted breach of this provision shall constitute
an Event of Default hereunder. If, solely by operation of applicable subrogation
law, Borrower shall have failed to comply with the foregoing, then Borrower: (i)
shall immediately notify Lender of such failure; (ii) shall cause any and all
such prohibited parties acquiring any interest in the Mortgage Loan Documents,
the Mezzanine A Loan Documents, the Mezzanine C Loan Documents, or the Mezzanine
B Loan Documents, as applicable: (A) not to enforce the Mortgage Loan Documents,
the Mezzanine A Loan Document the Mezzanine C Loan Documents or the Mezzanine B
Loan Documents, as applicable; and (B) upon the request of Lender, to the extent
any of such prohibited parties has or have the power or authority to do so, to
promptly: (1) cancel the promissory note

20759823.6.BUSINESS    
112

--------------------------------------------------------------------------------




evidencing the Mortgage Loan, the Mezzanine A Loan, the Mezzanine C Loan or the
Mezzanine B Loan, as applicable, (2) reconvey and release the Lien securing the
Mortgage Loan and any other collateral under the Mortgage Loan Documents, the
Mezzanine A Loan Documents, the Mezzanine C Loan Documents or the Mezzanine B
Loan Documents, as applicable, and (3) discontinue and terminate any enforcement
proceeding(s) under the Mortgage Loan Documents, the Mezzanine A Loan Documents,
the Mezzanine C Loan Documents or the Mezzanine B Loan Documents, as applicable.
(b)    Lender shall have the right at any time to acquire all or any portion of
the Mortgage Loan, the Mezzanine B Loan, the Mezzanine C Loan or the Mezzanine A
Loan, as applicable, or any interest in any holder of, or participant in, the
Mortgage Loan, the Mezzanine B Loan, the Mezzanine C Loan or the Mezzanine A
Loan, as applicable, without notice or consent of Borrower or any other Loan
Party, in which event Lender shall have and may exercise all rights of Mortgage
Lender, Mezzanine B Lender, Mezzanine C Lender or Mezzanine A Lender, as
applicable, thereunder (to the extent of its interest), including the right (i)
to declare that the Mortgage Loan, the Mezzanine B Loan or the Mezzanine A Loan,
as applicable, is in default and (ii) to accelerate the Mortgage Loan, the
Mezzanine B Loan or the Mezzanine A Loan, as applicable, indebtedness, in
accordance with the terms thereof and (iii) to pursue all remedies against any
obligor under the Mortgage Loan Documents, the Mezzanine B Loan Documents, the
Mezzanine C Loan Documents, or the Mezzanine A Loan Documents, as applicable.
Section 5.39.    Material Agreements
(a)    Borrower shall not, and shall not permit Mortgage Borrower to, enter into
any Material Agreement without the consent of Lender, provided, however,
Lender’s consent shall not be required in connection with any Material Agreement
contemplated by the Annual Budget approved by Lender in accordance with this
Agreement or any contract or agreement entered into by Borrower, Mezzanine A
Borrower, Mezzanine B Borrower, Mezzanine C Borrower and/or Mortgage Borrower
with a bona-fide third party, in the ordinary course of business, consistent
with past business practices, provided the same does not have a Material Adverse
Effect. Lender may condition its consent upon Mortgage Borrower, Mezzanine B
Borrower, Mezzanine C Borrower and/or Mezzanine A Borrower also obtaining the
consent of Mortgage Lender, Mezzanine B Lender, Mezzanine C Lender and/or
Mezzanine A Lender, if and as applicable. Upon the request of Lender with
respect to Material Agreements, Borrower shall, or shall cause the applicable
Loan Party to, use commercially reasonable efforts to deliver to Lender a
recognition agreement from such service or material provider, among other
things, providing for such Person’s continued performance should Lender become
the owner of the Collateral. Each such Material Agreement and each recognition
agreement relating thereto, shall be in form and substance acceptable to Lender
in all respects, including the amount of the costs and fees thereunder. Each
request by Borrower for approval and consent by Lender pursuant to this Section
5.38 shall be in writing and be subject to the Deemed Approval Standard.

20759823.6.BUSINESS    
113

--------------------------------------------------------------------------------




(b)    Except as specifically set forth herein, Borrower will not, and will not
permit or cause Mortgage Borrower to, amend, modify, supplement, rescind or
terminate any Material Agreement that could reasonably be expected to result in
an Material Adverse Effect on the Properties or any Individual Property, without
Lender’s approval. If a material or service provider under a Material Agreement
is in default in its obligations thereunder to the extent entitling the
applicable Loan Party to rescind or terminate that agreement, then Borrower may
without the consent of Lender, or if Lender so requires (but not otherwise),
Borrower will, or will cause the applicable Loan Party to, promptly use all
reasonable efforts to terminate that agreement.
(c)    Borrower shall and shall cause Mortgage Borrower or Operating Lessee to,
as applicable, observe and perform each and every term to be observed or
performed by such Loan Party under the Material Agreements the non-performance
of which would cause a Material Adverse Effect.
Section 5.40.    PIP Guaranty
Notwithstanding anything contained herein to the contrary, in the event that
Guarantor fails to satisfy the Minimum Net Worth Requirement, Borrower shall
cause Mortgage Borrower to (i) deposit or cause to be deposited into the PIP
Reserve Account an amount equal to one hundred percent (100%) of the
then-outstanding unreserved Aggregate PIP Work Costs or (ii) cause a Replacement
Guarantor to deliver to Mortgage Lender, Mezzanine A Lender, Mezzanine B Lender,
Mezzanine C Lender and Lender a substitute PIP Guaranty in the form of the PIP
Guaranty delivered to Mortgage Lender, Mezzanine A Lender, Mezzanine B Lender,
Mezzanine C Lender and Lender, respectively, on the Closing Date. If at any
time, the then-outstanding Aggregate PIP Work Costs equal or exceed ten percent
(10%) of the then-outstanding principal balance of the Loan, upon Lender’s
request, Borrower shall deliver, at Borrower’s sole cost and expense, a New
Non-Consolidation Opinion. If the Borrower is unable to deliver a New
Non-Consolidation Opinion in accordance with the immediately preceding sentence,
Borrower shall cause Mortgage Borrower to deposit into the PIP Reserve Account
an amount equal to the amount by which the then-outstanding Aggregate PIP Work
Costs equal or exceed ten percent (10%) of the then-outstanding principal
balance of the Loan.
Section 5.41.    Ritz-Carlton Atlanta and the Crowne Plaza Ravinia Environmental
Covenants.
Borrower shall cause Mortgage Borrower to comply with the terms, covenants and
conditions of Section 5.31 of the Mortgage Loan Agreement. For purposes of this
Agreement, Lender shall have the same approval rights related to the
environmental monitoring, investigation and/or remediation as are provided in
favor of Mortgage Lender under Section 5.31 of the Mortgage Loan Agreement.
Borrower shall (or shall cause Mortgage Borrower to) deliver to Lender copies of
any environmental investigation, monitoring or other reports prepared by an
Environmental Consultant (or otherwise in connection with the fulfillment of
Mortgage Borrower’s covenants

20759823.6.BUSINESS    
114

--------------------------------------------------------------------------------




under Section 5.31 of the Mortgage Loan Agreement) which are required to be
delivered to Mortgage Lender under the Mortgage Loan Agreement.
Section 5.42.    Hilton Tampa Westshore Environmental Covenants.
Borrower shall cause Mortgage Borrower to comply with the terms, covenants and
conditions of Section 5.32 of the Mortgage Loan Agreement. For purposes of this
Agreement, Lender shall have the same approval rights related to the
environmental monitoring, investigation and/or remediation as are provided in
favor of Mortgage Lender under Section 5.32 of the Mortgage Loan Agreement.
Borrower shall (or shall cause Mortgage Borrower to) deliver to Lender copies of
any environmental investigation, monitoring or other reports prepared by an
Environmental Consultant (or otherwise in connection with the fulfillment of
Mortgage Borrower’s covenants under Section 5.32 of the Mortgage Loan Agreement)
which are required to be delivered to Mortgage Lender under the Mortgage Loan
Agreement.
Section 5.43.    Franchise Extension Payment.
Borrower hereby covenants and agrees to cause Mortgage Borrower to deposit with
Mortgage Lender, on the Maturity Date (as the same may be extended in accordance
with the terms of this Agreement), an amount equal to $13,604,000 (the
“Franchise Extension Payment”) into the Special Reserve Account (which Franchise
Extension Payment shall be applied in accordance with this Agreement, the
Mezzanine A Loan Agreement, the Mezzanine B Loan Agreement, the Mezzanine C Loan
Agreement and the Mortgage Loan Agreement), subject to the remainder of this
Section 5.43. If, with respect to each Individual Property set forth on Schedule
X attached to the Mortgage Loan Agreement, (i) an Extended Franchise Agreement
or Replacement Franchise Agreement or Extended Management Agreement with a Brand
Manager or Replacement Management Agreement with a Brand Manager, as applicable,
related to any such Individual Property is entered into in accordance with this
Agreement, the Mezzanine A Loan Agreement, the Mezzanine B Loan Agreement, the
Mezzanine C Loan Agreement and the Mortgage Loan Agreement prior to the final
Maturity Date or (ii) such Individual Property and, if applicable, the related
Collateral is released in accordance with this Agreement, the Mezzanine A Loan
Agreement, the Mezzanine B Loan Agreement, the Mezzanine C Loan Agreement and
the Mortgage Loan Agreement, in each case, the Franchise Extension Payment shall
be reduced dollar for dollar by the amount set forth across from the name of the
applicable Individual Property on Schedule X. Additionally, the Franchise
Extension Payment shall be reduced dollar for dollar by any Excess Cash (as
defined in the Mortgage Loan Agreement) that is deposited into the Special
Reserve Account (as defined in the Mortgage Loan Agreement) in accordance with
the Loan Documents, the Mezzanine A Loan Documents, the Mezzanine B Loan
Documents, the Mezzanine C Loan Documents and the Mortgage Loan Documents during
the continuance of any Pre-Expiration Event (as defined in the Mortgage Loan
Agreement).



20759823.6.BUSINESS    
115

--------------------------------------------------------------------------------




ARTICLE 6    
ENTITY COVENANTS
Section 6.1.    Single Purpose Entity/Separateness
Borrower represents, warrants and covenants as follows:
(h)    Borrower has not and will not:
(i)    engage in any business or activity other than the ownership and
management of the Collateral, and activities incidental thereto;
(ii)    acquire or own any assets other than (A) the Collateral, and (B) such
incidental Personal Property as may be necessary for the ownership and
management of the Collateral;
(iii)    merge into or consolidate with any Person, or dissolve, terminate,
liquidate in whole or in part, transfer or otherwise dispose of all or
substantially all of its assets or change its legal structure;
(iv)    (A) fail to observe all organizational formalities necessary to maintain
its separate existence, or fail to preserve its existence as an entity duly
organized, validly existing and in good standing (if applicable) under the
applicable Legal Requirements of the jurisdiction of its organization or
formation and qualification to do business in the State where the Property is
located or (B) amend, modify, terminate or fail to comply with the single
purpose entity provisions of its organizational documents, in each case without
the prior written consent of Lender;
(v)    own any subsidiary or make any investment in, any Person, other than
Mezzanine C Borrower;
(vi)    except as contemplated by the Loan Documents with respect to
co-borrowers under the Loan, commingle its assets with the assets of any other
Person, or permit any Affiliate or constituent party independent access to its
bank accounts and, except with respect to prior financings that have been repaid
or otherwise discharged or that will be repaid or discharged as of the closing
of the Loan and except as contemplated by the Loan Documents, participate in any
cash management system with any other Person;
(vii)    incur any debt, secured or unsecured, direct or contingent (including
guaranteeing any obligation), other than the Debt and Permitted Debt;
(viii)    fail to maintain its records, books of account, bank accounts,
financial statements, accounting records and other entity documents separate and
apart from those of any other Person; except that Borrower’s financial position,
assets, liabilities, net worth and operating results may be included in the
consolidated financial statements of an Affiliate, provided that (A)

20759823.6.BUSINESS    
116

--------------------------------------------------------------------------------




appropriate notation shall be made on such consolidated financial statements to
indicate the separate identity of Borrower from such Affiliate and that
Borrower’s assets and credit are not available to satisfy the debts and other
obligations of such Affiliate or any other Person, and (B) Borrower’s assets,
liabilities and net worth shall also be listed on Borrower’s own separate
balance sheet;
(ix)    except for capital contributions or capital distributions permitted
under the terms and conditions of Borrower’s organizational documents and
properly reflected on its books and records, enter into any transaction,
contract or agreement with any general partner, member, shareholder, principal,
guarantor of the obligations of Borrower, or any Affiliate of the foregoing,
except upon terms and conditions that are intrinsically fair, commercially
reasonable and substantially similar to those that would be available on an
arm’s length basis with unaffiliated third parties;
(x)    maintain its assets in such a manner that it will be costly or difficult
to segregate, ascertain or identify its individual assets from those of any
other Person;
(xi)    except as contemplated by the Loan Documents with respect to
co-borrowers under the Loan, assume or guaranty the debts of any other Person,
hold itself out to be responsible for the debts of any other Person, or
otherwise pledge its assets to secure the obligations of any other Person or
hold out its credit or assets as being available to satisfy the obligations of
any other Person;
(xii)    make any loans or advances to any Person, or own any stock or
securities of, any Person (other than the Collateral), or buy or hold evidence
of indebtedness issued by any other Person;
(xiii)    fail to (A) file its own tax returns separate from those of any other
Person, except to the extent that Borrower is treated as a “disregarded entity”
for tax purposes and is not required to file tax returns under applicable Legal
Requirements and (B) pay any taxes required to be paid under applicable Legal
Requirements; provided, however, that Borrower shall not have any obligation to
reimburse its equityholders or their Affiliates for any taxes that such
equityholders or their Affiliates may incur as a result of any profits or losses
of Borrower;
(xiv)    fail to (A) hold itself out to the public as a legal entity separate
and distinct from any other Person, (B) conduct its business solely in its own
name, (C) correct any known misunderstanding regarding its separate identity, or
(D) hold its assets in its own name;
(xv)    fail to intend to maintain adequate capital for the normal obligations
reasonably foreseeable in a business of its size and character and in light of
its contemplated business operations; provided, however, that the foregoing
shall not require Borrower’s members, partners or shareholders to make
additional capital contributions to Borrower;
(xvi)    without the unanimous written consent of all its partners or members,
as applicable, and the written consent of all directors or managers of Borrower
or each SPE

20759823.6.BUSINESS    
117

--------------------------------------------------------------------------------




Component Entity, as applicable including, without limitation, each Independent
Director, take any Material Action;
(xvii)    fail to fairly and reasonably allocate shared expenses (including,
without limitation, shared office space and services performed by an employee of
an Affiliate) among the Persons sharing such expenses;
(xviii)    fail to intend to remain solvent or, except as contemplated by the
Loan Documents with respect to co borrowers under the Loan, pay its own
liabilities (including, without limitation, salaries of its own employees) only
from its own funds; provided, however, that the foregoing shall not require
Borrower’s members, partners or shareholders to make additional capital
contributions to Borrower;
(xix)    acquire obligations or securities of its partners, members,
shareholders or other affiliates, as applicable, other than the Collateral;
(xx)    violate or cause to be violated the assumptions made with respect to
Borrower and its principals in the Non-Consolidation Opinion or any New
Non-Consolidation Opinion;
(xxi)    fail to maintain a sufficient number of employees in light of its
contemplated business operations;
(xxii)    fail to maintain and use separate stationery, invoices and checks
bearing its own name;
(xxiii)    have any of its obligations guaranteed by an Affiliate, except as
contemplated by the Loan Documents and with respect to co-borrowers under the
Loan;
(xxiv)    indemnify its partners, officers, directors or members, as the case
may be, in each case unless such obligation or indemnification is fully
subordinated to the Loan and shall not constitute a claim against it in the
event that its cash flow is insufficient to pay the Loan; or
(xxv)    identify itself as a department or division of any other Person.
(i)    (6) If Borrower is a partnership or limited liability company (other than
a single-member Delaware limited liability company formed under the Act which
complies with the requirements of subsection (b)(ii) below), each general
partner in the case of a partnership, or the managing member in the case of a
limited liability company (each an “SPE Component Entity”) of Borrower, as
applicable, shall be a corporation or a limited liability company whose sole
asset is its interest in Borrower, provided that if such SPE Component Entity is
a limited liability company (other than a single-member Delaware limited
liability company), each of its managing members shall also be a SPE Component
Entity. Each SPE Component Entity (A) will at all times comply

20759823.6.BUSINESS    
118

--------------------------------------------------------------------------------




with each of the covenants, terms and provisions contained in Sections
6.1(a)(iii) through (vi) and (viii) through (xxiv) inclusive, as well as the
requirements of clause (ii) below if such SPE Component Entity is a single
member limited liability company formed under the Act, as if such
representation, warranty or covenant was made directly by such SPE Component
Entity; (B) will not engage in any business or activity other than owning an
interest in Borrower; (C) will not acquire or own any assets other than its
partnership, membership, or other equity interest in Borrower; (D) will not own
any subsidiary, or make any investment in any Person other than its investment
in Borrower; (E) will not incur any debt, secured or unsecured, direct or
contingent (including guaranteeing any obligation) and (F) will cause Borrower
to comply with the provisions of this Section 6.1 and Section 6.4. Prior to the
withdrawal or the disassociation of any SPE Component Entity from Borrower,
Borrower shall immediately appoint a new general partner or managing member
whose articles of incorporation or limited liability company agreement, as
applicable, are substantially similar to those of such SPE Component Entity and,
if an opinion letter pertaining to substantive consolidation was required at
closing, deliver a new opinion letter acceptable to Lender and the Rating
Agencies with respect to the new SPE Component Entity and its equity owners.
Notwithstanding the foregoing, to the extent Borrower is a single member
Delaware limited liability company, so long as Borrower maintains such formation
status and complies with the requirements set forth in subsections (ii) and
(iii) below, the SPE Component Entity requirement as set forth in this section
shall not be applicable.
(ii)    In the event Borrower or SPE Component Entity is a single member limited
liability company formed under the Act (as applicable, the “Company”), the
limited liability company agreement of the Company (the “LLC Agreement”) shall
provide that (A) upon the occurrence of any event that causes the sole member of
the Company (“Member”) to cease to be the member of the Company (other than (1)
upon an assignment by Member of all of its limited liability company interest in
the Company and the admission of the transferee in accordance with the Loan
Documents and the LLC Agreement, or (2) the resignation of Member and the
admission of an additional member of the Company in accordance with the terms of
the Loan Documents and the LLC Agreement), the personal representative of Member
shall, within ninety (90) days, agree in writing to continue the existence of
the Company and to the admission of such personal representative or its nominee
or designee, as the case may be, as a substitute member of the Company,
effective as of the occurrence of the event that caused the Member to cease to
be a member of the Company, and a natural person duly designated under the LLC
Agreement any person acting as Independent Director of the Company and executing
the LLC Agreement (“Special Member”) shall, without any action of any other
Person and simultaneously with the Member ceasing to be the member of the
Company, automatically be admitted to the Company and shall continue the
existence of the Company without dissolution, and (B) Special Member may not
resign from the Company or transfer its rights as Special Member unless (1) a
successor Special Member has been admitted to the Company as Special Member in
accordance with the requirements of the Act and (2) after giving effect to such
resignation, such successor Special Member has also accepted its appointment as
an Independent Director. The LLC Agreement shall further provide that (v)
Special Member shall automatically cease to be a member of the Company upon the
admission to the

20759823.6.BUSINESS    
119

--------------------------------------------------------------------------------




Company of a substitute Member, (w) Special Member shall be a member of the
Company that has no interest in the profits, losses and capital of the Company
and has no right to receive any distributions of the assets of the Company, (x)
pursuant to Section 18-301 of the Act, Special Member shall not be required to
make any capital contributions to the Company and shall not receive a limited
liability company interest in the Company, (y) Special Member, in its capacity
as Special Member, may not bind the Company, and (z) except as required by any
mandatory provision of the Act, Special Member, in its capacity as Special
Member, shall have no right to vote on, approve or otherwise consent to any
action by, or matter relating to, the Company, including, without limitation,
the merger, consolidation or conversion of the Company; provided, however, such
prohibition shall not limit the obligations of Special Member, in its capacity
as Independent Director, to vote on such matters required by the Loan Documents
or the LLC Agreement. Prior to its admission to the Company as Special Member,
Special Member shall not be a member of the Company, but the Special Member may
serve as an Independent Director of the Company. Any action initiated by or
brought against Member or Special Member under any Creditors Rights Laws shall
not cause Member or Special Member to cease to be a member of the Company and
upon the occurrence of such an event, the existence of the Company shall
continue without dissolution. The LLC Agreement shall also provide that each of
Member and Special Member waives any right it might have to agree in writing to
dissolve the Company upon the occurrence of any action initiated by or brought
against Member or Special Member under any Creditors Rights Laws, or the
occurrence of an event that causes Member or Special Member to cease to be a
member of the Company.
(j)    The organizational documents of Borrower and each SPE Component Entity
shall provide an express acknowledgment that Lender is an intended third party
beneficiary of the “special purpose” provisions of such organizational
documents.
(k)    Any payments made pursuant to the Loan Documents to or for the benefit of
any Borrower or Other Mezzanine Borrowers shall constitute distributions to or
at the discretion of the applicable equity owner of such entity.
(l)    Borrower shall cause (i) Mortgage Borrower and Mortgage Borrower SPE
Component Entity to comply with and continue to comply with the provisions of
Section 6.1 of the Mortgage Loan Agreement, (ii) Mezzanine A Borrower is to
comply with and continue to comply with the provisions of Section 6.1 of the
Mezzanine A Loan Agreement, (iii) Mezzanine B Borrower is to comply with and
continue to comply with the provisions of Section 6.1 of the Mezzanine B Loan
Agreement and (iv) Mezzanine C Borrower is to comply with and continue to comply
with the provisions of Section 6.1 of the Mezzanine C Loan Agreement.
(m)    Each of Borrower and Additional Pledgor have executed and delivered to
Lender the certificate attached hereto as Exhibit D (each such certificate, a
“Recycled SPE Certificate”).

20759823.6.BUSINESS    
120

--------------------------------------------------------------------------------




Section 6.2.    Change of Name, Identity or Structure
Borrower shall not (and shall not cause or permit any Loan Party to) change or
permit to be changed (a) its name, (b)its identity (including its trade name or
names), (c) its principal place of business set forth on the first page of this
Agreement, (d) the corporate, partnership or other organizational structure of
any Loan Party, (e) its state of organization, or (f) its organizational
identification number, without in each case notifying Lender of such change in
writing at least thirty (30) days prior to the effective date of such change
and, in the case of a change in its structure or state of organization, without
first obtaining the prior written consent of Lender, which consent shall not be
unreasonably withheld, conditioned or delayed. At the request of Lender,
Borrower shall execute a certificate in form satisfactory to Lender listing the
trade names under which Mortgage Borrower, Borrower, Mezzanine B Borrower,
Mezzanine C Borrower and/or Mezzanine A Borrower intends to operate the
Properties, the Collateral, the Mezzanine B Collateral, the Mezzanine C
Collateral and/or the Mezzanine A Collateral, respectively, and representing and
warranting that neither Mortgage Borrower, Borrower, Mezzanine B Borrower,
Mezzanine C Borrower or Mezzanine A Borrower does business under no other trade
name with respect to the Properties, the Collateral, the Mezzanine B Collateral,
the Mezzanine C Collateral and/or the Mezzanine A Collateral, respectively. If
Borrower or Additional Pledgor does not now have an organizational
identification number and later obtains one, or if the organizational
identification number assigned to Borrower or Additional Pledgor subsequently
changes, Borrower shall promptly notify Lender of such organizational
identification number or change.
Section 6.3.    Business and Operations
Borrower will cause Mortgage Borrower and Operating Lessee to qualify to do
business and will remain in good standing under the laws of the States as and to
the extent the same are required for the ownership, maintenance, management and
operation of the Properties.
Section 6.4.    Independent Director
The organizational documents of Borrower (where Borrower is a corporation or a
single member limited liability company formed under the Act) or SPE Component
Entity, as applicable, shall include the following provisions: (a) at all times
there shall be, and Borrower or SPE Component Entity, as applicable, shall cause
there to be, at least two Independent Directors; (b) the board of directors or
managers of Borrower or SPE Component Entity, as applicable, shall not take any
Material Action which, under the terms of any certificate of incorporation,
by-laws, voting trust agreement with respect to any common stock, articles of
organization or operating agreement requires unanimous vote of the board of
directors or managers of Borrower or SPE Component Entity, as applicable, unless
at the time of such action there shall be at least two members of the board of
directors or managers who are Independent Directors; (c) Borrower or SPE
Component Entity, as applicable, shall not, without the unanimous written
consent of its board of directors or managers, including the Independent
Directors, on behalf of itself or Borrower, as the case may be, take any
Material Action or any action that might cause such entity to become insolvent,

20759823.6.BUSINESS    
121

--------------------------------------------------------------------------------




and when voting with respect to such matters, the Independent Directors shall,
to the fullest extent permitted by law, including Section 18-1101(c) of the Act,
and notwithstanding any duty otherwise existing at law or in equity, consider
only the interests of Borrower and the SPE Component Entity (including their
respective creditors), and except for its duties to Borrower and the SPE
Component Entity with respect to voting on matters as set forth immediately
above (which duties shall extend to the constituent equity owners of Borrower
and the SPE Component Entity solely to the extent of their respective economic
interests in Borrower or the SPE Component Entity but shall exclude (i) all
other interests of such constituent equity owners, (ii) the interests of other
affiliates of Borrower or the SPE Component Entity, and (iii) the interests of
any group of affiliates of which Borrower and the SPE Component Entity are a
part), the Independent Directors shall not have any fiduciary duties to such
constituent equity owners, any officer or any other Person; provided, however,
the foregoing shall not eliminate the implied contractual covenant of good faith
and fair dealing; and (d) no Independent Director of Borrower or SPE Component
Entity may be removed or replaced other than as a result of an Independent
Director Event, and any such removal or replacement shall not occur unless
Borrower or SPE Component Entity provides Lender with not less than five (5)
Business Days’ prior written notice of (i) any proposed removal of an
Independent Director, together with a statement as to the reasons for such
removal, and (ii) the identity of the proposed replacement Independent Director,
together with a certification that such replacement satisfies the requirements
set forth in the organizational documents for an Independent Director; provided,
however, no resignation or removal of an Independent Director shall be effective
until a successor Independent Director is appointed and has accepted his or her
appointment.
The representations, warranties and covenants in this Article 6 shall survive
for so long as any amount remains payable to Lender under this Agreement or any
other Loan Document.
ARTICLE 7    
NO SALE OR ENCUMBRANCE
Section 7.1.    Transfer Definitions
For purposes of this Article 7 “Restricted Party” shall mean Borrower, Mortgage
Borrower, Mezzanine A Borrower, Mezzanine B Borrower, Mezzanine C Borrower,
Operating Lessee, HHSD, Additional Pledgor (as such term is defined in this
Agreement and each Other Mezzanine Loan Agreement), Guarantor, Mortgage Borrower
SPE Component Entity, any SPE Component Entity (as defined in this Agreement and
each Other Mezzanine Loan Agreement), any Affiliated Manager, or any
shareholder, partner, member or non-member manager, or any direct or indirect
legal or beneficial owner of Borrower, Mortgage Borrower, Mezzanine A Borrower,
Mezzanine B Borrower, Mezzanine C Borrower, Operating Lessee, HHSD, Additional
Pledgor (as defined in this Agreement and each Other Mezzanine Loan Agreement),
Guarantor, Mortgage Borrower SPE Component Entity, any SPE Component Entity (as
defined in this Agreement and each Other Mezzanine Loan Agreement), any
Affiliated Manager or any non-member manager, other than a natural person; and a
“Transfer” shall mean a voluntary or involuntary sale, conveyance, mortgage,
grant, bargain, encumbrance, pledge, assignment, grant of any options with
respect to,

20759823.6.BUSINESS    
122

--------------------------------------------------------------------------------




or any other transfer or disposition of (directly or indirectly, voluntarily or
involuntarily, by operation of law or otherwise, and whether or not for
consideration or of record) of a legal or beneficial interest.
Section 7.2.    No Sale/Encumbrance
(k)    Borrower shall not, without the prior written consent of Lender, cause or
permit a Transfer of the Properties or any part thereof or any legal or
beneficial interest therein or the Collateral or any part thereof or any legal
or beneficial interest therein nor permit a Transfer of an interest in any
Restricted Party, nor otherwise permit a dissolution of a Restricted Party,
other than pursuant to Leases of space in the Improvements to Tenants in
accordance with the provisions of Section 5.13 or as otherwise expressly
permitted in accordance with the terms of this Agreement (in each case, a
“Prohibited Transfer”).
(l)    A Prohibited Transfer shall include, but not be limited to, (i) an
installment sales agreement wherein Mortgage Borrower, Borrower, Mezzanine A
Borrower, Mezzanine C Borrower or Mezzanine B Borrower agrees to sell the
Properties or any part thereof, the Collateral or any part thereof, the
Mezzanine A Collateral or any part thereof, the Mezzanine C Collateral or any
part thereof or the Mezzanine B Collateral or any part thereof, respectively,
for a price to be paid in installments; (ii) an agreement by Mortgage Borrower
or Operating Lessee leasing all or a substantial part of the Properties for
other than actual occupancy by a space tenant thereunder or a sale, assignment
or other transfer of, or the grant of a security interest in, Mortgage
Borrower’s or Operating Lessee’s right, title and interest in and to any Leases
or any Rents; (iii) if a Restricted Party is a corporation, any merger,
consolidation or Transfer of such corporation’s stock or the creation or
issuance of new stock in one or a series of transactions; (iv) if a Restricted
Party is a limited, general or limited liability partnership or joint venture,
any merger or consolidation or the change, removal, resignation or addition of a
general partner or the Transfer of the partnership interest of any general or
limited partner or any profits or proceeds relating to such partnership
interests or the creation or issuance of new partnership interests; (v) if a
Restricted Party is a limited liability company, any merger or consolidation or
the change, removal, resignation or addition of a managing member or non-member
manager (or if no managing member, any member) or the Transfer of the membership
interest of any member or any profits or proceeds relating to such membership
interest or the creation or issuance of new membership interests; (vi) if a
Restricted Party is a trust or nominee trust, any merger, consolidation or the
Transfer of the legal or beneficial interest in such Restricted Party or the
creation or issuance of new legal or beneficial interests; or (vii) Borrower or
Operating Lessee entering into, or the Property being subject to, any PACE Loan;
or (viii) any deed in lieu of foreclosure or assignment in lieu of foreclosure,
as applicable, or consensual sale relating to the Property, the Mezzanine B
Collateral, the Mezzanine C Collateral or Mezzanine A Collateral, as applicable,
with or for the benefit of Mortgage Lender, Mezzanine B Lender, Mezzanine C
Lender or Mezzanine A Lender, as applicable, or an Affiliate thereof.

20759823.6.BUSINESS    
123

--------------------------------------------------------------------------------




Section 7.3.    Permitted Transfers
Notwithstanding anything contained in the Loan Documents to the contrary, the
following Transfers of legal or beneficial equity interests shall not be deemed
to be a Prohibited Transfer and shall not require the consent of Lender (each, a
“Permitted Transfer”): (a) a Transfer (but not the pledge) by devise or descent
or by operation of law upon the death or as a result of the legal incapacity of
a natural person of such Person’s interest in a Restricted Party (other than
Mortgage Borrower, Borrower, each Other Mezzanine Borrower, Mortgage Borrower
SPE Component Entity and SPE Component Entity (as defined in this Agreement and
each Other Mezzanine Loan Agreement)) to the person or persons lawfully entitled
thereto, provided Borrower delivers written notice to Lender as soon as
practicable thereafter and that such Restricted Party is promptly reconstituted,
if applicable, following the death or incapacity of such person; (b) Transfers
(but not pledges) made in good faith for estate planning purposes of an
individual’s interests in any Restricted Party (other than Mortgage Borrower,
Borrower, each Other Mezzanine Borrower, Mortgage Borrower SPE Component Entity
and SPE Component Entity (as defined in this Agreement and each Other Mezzanine
Loan Agreement)) to the spouse or any lineal descendant of such individual, or
to a trust for the benefit of any one or more of such individual, spouse or
lineal descendant, provided such Restricted Party is reconstituted, if required,
following such Transfer; (c) the Transfer (but not the pledge) of the stock,
partnership or membership interests (as the case may be) in a Restricted Party
(other than Mortgage Borrower, Borrower, each Other Mezzanine Borrower, Mortgage
Borrower SPE Component Entity and SPE Component Entity (as defined in this
Agreement and each Other Mezzanine Loan Agreement)); (d) an Additional Permitted
Transfer; provided, however, with respect to clauses (a), (b), (c) and (d)
above, other than with respect to a foreclosure of an Other Mezzanine Loan or
assignment in lieu thereof (i) other than after an Advised Entity Transfer, no
such Transfers shall result in a change in Control of Borrower, Mezzanine A
Borrower, Mezzanine B Borrower, Mezzanine C Borrower, Mortgage Borrower,
Additional Pledgor, Mezzanine A Additional Pledgor, Mezzanine B Additional
Pledgor, Mezzanine C Additional Pledgor, Operating Lessee, Guarantor, any SPE
Component Entity (as defined in this Agreement and each Other Mezzanine Loan
Agreement), HHSD, Mortgage SPE Component Entity or any Affiliated Manager, (ii)
following such Transfer, a Guarantor (including a Replacement Guarantor) shall
own not less than fifty-one percent (51%) of the direct or indirect equity
interests in, and Control, Borrower, Mezzanine A Borrower, Mezzanine B Borrower,
Mezzanine C Borrower, Mortgage Borrower, Additional Pledgor, Mezzanine A
Additional Pledgor, Mezzanine B Additional Pledgor, Mezzanine C Additional
Pledgor, Operating Lessee, HHSD, any SPE Component Entity (as defined in this
Agreement and each Other Mezzanine Loan Agreement) and Mortgage SPE Component
Entity, (iii) following such Transfer, Borrower, Mezzanine A Borrower, Mezzanine
B Borrower, Mezzanine C Borrower, Mortgage Borrower, Additional Pledgor,
Mezzanine A Additional Pledgor, Mezzanine B Additional Pledgor, Mezzanine C
Additional Pledgor, Operating Lessee, HHSD, any SPE Component Entity (as defined
in this Agreement and each Other Mezzanine Loan Agreement) and Mortgage SPE
Component Entity shall continue to satisfy the requirements of Section 6.1
hereof, (iv) as a condition to each such Transfer, (A) except with respect to
clause (a), (b), and (c) of the definition of Additional Permitted Transfers,
Lender shall receive not less

20759823.6.BUSINESS    
124

--------------------------------------------------------------------------------




than thirty (30) days prior written notice of such proposed Transfer, (B)
Borrower shall continue to comply with the representations, warranties and
covenants contained in the Loan Documents (and upon request of Lender, deliver
to Lender a statement signed by an authorized offer of Borrower which certifies
to such compliance), and (C) to the extent any transferee will own twenty
percent (20%) or more of the direct or indirect ownership interests in Borrower
immediately following such transfer (provided such transferee owned less than
twenty percent (20%) of the direct or indirect ownership interests in Borrower
as of the Closing Date), Lender may request and Borrower shall deliver, at
Borrower’s sole cost and expense, customary searches (including without
limitation credit, judgment, lien, litigation, bankruptcy, criminal and watch
list) the results of which shall be acceptable to Lender with respect to such
transferee; and (D) if such Transfer shall cause any transferee, together with
its Affiliates, to acquire direct or indirect equity interests in Borrower,
Mezzanine A Borrower, Mezzanine B Borrower, Mezzanine C Borrower, Mortgage
Borrower, Additional Pledgor, Mezzanine A Additional Pledgor, Mezzanine B
Additional Pledgor, Mezzanine C Additional Pledgor, Operating Lessee, HHSD or
any SPE Component Entity (as defined in this Agreement and each Other Mezzanine
Loan Agreement), or Mortgage SPE Component Entity aggregating to more than
forty-nine percent (49%), or to increase its equity interests in Borrower,
Mezzanine A Borrower, Mezzanine B Borrower, Mezzanine C Borrower, Mortgage
Borrower, Additional Pledgor, Mezzanine A Additional Pledgor, Mezzanine B
Additional Pledgor, Mezzanine C Additional Pledgor, Operating Lessee, HHSD, any
SPE Component Entity (as defined in this Agreement and the Mezzanine A Loan
Agreement) or Mortgage SPE Component Entity from an amount that is less than
forty-nine percent (49%) to an amount that is greater than forty-nine percent
(49%), Borrower shall deliver a New Non-Consolidation Opinion addressing such
Transfer or (e) the sale, transfer or issuance of shares of common stock in any
Restricted Party (other than Mortgage Borrower, Borrower, each Other Mezzanine
Borrower, Mortgage Borrower SPE Component Entity and SPE Component Entity (as
defined in this Agreement and each Other Mezzanine Loan Agreement)) that is
publicly traded and listed on the New York Stock Exchange or another nationally
recognized publicly-traded stock exchange. Upon request from Lender, Borrower
shall promptly deliver to Lender an updated organizational chart reflecting each
Transfer made pursuant to this Section 7.3. All out-of-pocket reasonable costs
and expenses incurred by Lender in connection with its review of any of the
foregoing Transfers shall be paid by Borrower whether or not any such Transfer
is consummated.
Notwithstanding anything to the contrary contained in this Article 7,
(A) Borrower must at all times own one hundred percent (100%) of the direct
limited liability company interests in each Mezzanine C Borrower and (B)
Additional Pledgor must at all times own one hundred percent (100%) of the
direct limited liability company interests in Mezzanine C Additional Pledgor.
Section 7.4.    Assumption
Notwithstanding the foregoing provisions of this Article 7, other than during
the period that is sixty (60) days prior to and sixty (60) days following a
Securitization, Lender shall not unreasonably withhold consent to a one-time
Transfer (x) of the Properties in their entirety or (y) one hundred percent
(100%) of the indirect legal and beneficial interests in Borrower, Mezzanine

20759823.6.BUSINESS    
125

--------------------------------------------------------------------------------




A Borrower, Mezzanine B Borrower, Mezzanine C Borrower, Mortgage Borrower and
Mortgage Borrower SPE Component Entity and the assumption of the Loan, Mezzanine
A Loan, Mezzanine B Loan, Mezzanine C Loan and the Mortgage Loan by, any Person
(a “Transferee”) provided that each of the following terms and conditions are
satisfied:
(j)    no Event of Default shall be continuing at the time the notice in clause
(b) below is received by Lender or at the time of the Transfer;
(k)    Borrower shall deliver written notice to Lender of the terms of such
proposed Transfer not less than thirty (30) days before the date on which such
Transfer is scheduled to close and, concurrently therewith, all such information
concerning the proposed Transfer and Transferee as Lender shall reasonably
require in evaluating an initial extension of credit, which information shall
include, without limitation, a fully executed copy of the purchase and sale
agreement and all amendments and assignments thereof, as well as the sources and
uses of funds or closing or settlement statement relating to the Transfer.
Lender shall have the right to approve or disapprove the proposed Transfer based
on its (or the servicer’s on behalf of Lender) then current underwriting and
credit requirements for similar loans secured by similar properties which loans
are sold in the secondary market, such approval not to be unreasonably withheld.
In determining whether to give or withhold its approval of the proposed
Transfer, Lender shall consider the experience and track record of Transferee
and its principals in owning and operating facilities similar to the Properties,
the financial strength of Transferee and its principals, the general business
standing of Transferee and its principals and Transferee’s and its principals’
relationships and experience with contractors, vendors, tenants, lenders and
other business entities; provided, however, that, notwithstanding Lender’s
agreement to consider the foregoing factors in determining whether to give or
withhold such approval, such approval shall be given or withheld based on what
Lender determines to be commercially reasonable and, if given, may be given
subject to such conditions as Lender may deem reasonably appropriate; and
without limiting the foregoing, all of the direct or indirect ownership
interests in Transferee, as applicable, all payments thereon and all proceeds
thereof shall be pledged to Lender on terms no less favorable then the pledge of
the Collateral under the Pledge Agreement;
(l)    Borrower shall pay to Lender, concurrently with the closing of such
proposed Transfer, (i) a non refundable assumption fee in an amount equal to one
percent (1.0%) of the then outstanding principal balance of the Note, and (ii)
all out of pocket costs and expenses, including reasonable attorneys’ fees and
disbursements and Rating Agency fees, incurred by Lender in connection with the
proposed Transfer (which shall be paid whether or not the proposed Transfer
actually occurs);
(m)    (A) To the extent the Permitted Transfer is a Transfer of all of the
Properties, the applicable Transferee shall assume all of the obligations of
Mortgage Borrower under the Mortgage Loan Documents in a manner reasonably
satisfactory to Lender in all respects, including, without limitation, by
entering into an assumption agreement in form and substance reasonably
satisfactory to Lender; (B) to the extent the Permitted Transfer is a Transfer
of the Mezzanine A Collateral, the applicable Transferee shall assume all of the
obligations of Mezzanine A Borrower

20759823.6.BUSINESS    
126

--------------------------------------------------------------------------------




under the Mezzanine A Loan Documents in a manner reasonably satisfactory to
Lender in all respects, including, without limitation, by entering into an
assumption agreement in form and substance reasonable satisfactory to Lender;
(C) to the extent the Permitted Transfer is a Transfer of the Mezzanine B
Collateral, the applicable Transferee shall assume all of the obligations of
Mezzanine B Borrower under the Mezzanine B Loan Documents in a manner reasonably
satisfactory to Lender in all respects, including, without limitation, by
entering into an assumption agreement in form and substance reasonable
satisfactory to Lender; (D) to the extent the Permitted Transfer is a Transfer
of the Mezzanine C Collateral, the applicable Transferee shall assume all of the
obligations of Mezzanine C Borrower under the Mezzanine C Loan Documents in a
manner reasonably satisfactory to Lender in all respects, including, without
limitation, by entering into an assumption agreement in form and substance
reasonable satisfactory to Lender; and (E) to the extent the Permitted Transfer
is a Transfer of all of the Collateral, the applicable Transferee shall assume
all of the obligations of Borrower under the Loan Documents in a manner
reasonably satisfactory to Lender in all respects, including, without
limitation, by entering into an assumption agreement in form and substance
reasonably satisfactory to Lender;
(n)    (i) the applicable Transferee (A) shall assume and agree to pay the Debt
(as defined in the Mortgage Loan Agreement) as and when due and shall assume all
other obligations of Mortgage Borrower under the Mortgage Loan Documents subject
to the provisions of Article 15 thereof; (B) shall acquire and agree to pay the
Debt (as defined in the Mezzanine A Loan Agreement) as and when due and shall
assume all other obligations of Mezzanine A Borrower under the Mezzanine A Loan
Documents subject to the provisions of Section 15 thereof; (C) shall acquire and
agree to pay the Debt (as defined in the Mezzanine B Loan Agreement) as and when
due and shall assume all other obligations of Mezzanine B Borrower under the
Mezzanine B Loan Documents subject to the provisions of Section 15 thereof; (D)
shall acquire and agree to pay the Debt (as defined in the Mezzanine C Loan
Agreement) as and when due and shall assume all other obligations of Mezzanine C
Borrower under the Mezzanine B Loan Documents subject to the provisions of
Section 15 thereof; and (E) shall assume and agree to pay the Debt as and when
due and shall assume all other obligations of Borrower under the Loan Documents
subject to the provisions of Article 15 hereof and, prior to or concurrently
with the closing of such Transfer, Transferee and its constituent partners,
members or shareholders as Lender may require, including, without limitation,
all of the entities which own interests similar to the interests in Mezzanine C
Borrower owned by Borrower (the “Mezzanine Entities”) shall execute, without any
cost or expense to Lender, such documents and agreements as Lender shall
reasonably require to evidence and effectuate said assumption, including,
without limitation, a pledge and security agreement, whereby all of the direct
ownership interests in all entities owned by the Mezzanine Entities, all
payments with respect to such ownership interests and all proceeds of such
ownership interests shall be pledged to Lender on terms satisfactory to Lender
and (ii) if required by Lender, a Replacement Guarantor shall assume the
obligations of Guarantor under the Loan Documents with respect to all acts and
events occurring or arising after the closing of the Transfer and the then
existing Guarantor shall be released under the Guaranty with respect to all acts
and events first occurring or arising after the date of such Transfer, except to
the extent that such acts, events, conditions, or circumstances are the
proximate result of acts,

20759823.6.BUSINESS    
127

--------------------------------------------------------------------------------




events, conditions, or circumstances that existed prior to the date of such
delivery, whether or not discovered prior or subsequent to the date of such
delivery or were caused by Guarantor or its Affiliates; provided, however,
Guarantor shall bear the burden of proof to show that an event triggering
liability of Guarantor under the Guaranty first occurred after the Transfer of
the Properties, Collateral, the Mezzanine B Collateral, the Mezzanine C
Collateral or the Mezzanine A Collateral, was not the proximate result of events
that first occurred prior to such transfer or ownership and was not caused by
Guarantor or its Affiliates;
(o)    Borrower and Transferee, without any cost to Lender, shall furnish any
information requested by Lender for the preparation of, and shall authorize
Lender to file, new financing statements and financing statement amendments and
other documents to the fullest extent permitted by applicable Legal
Requirements, and shall execute any additional documents reasonably requested by
Lender;
(p)    Transferee shall deliver to Lender, without any cost or expense to
Lender, a UCC Title Insurance Policy insuring that equity interests of all
owners of the Collateral are vested in the Mezzanine Entities and such
certificates and other similar materials as Lender may deem necessary at the
time of the transfer, all in form and substance satisfactory to Lender;
(q)    To the extent the Permitted Transfer is a Transfer of all of the
Properties, Lender shall have approved the Transferee’s owner’s title insurance
policy with respect to the Property, subject only to Permitted Encumbrances;
(r)    Transferee shall furnish to Lender, all documents evidencing Transferee’s
and Mezzanine Entities’ organization and good standing, and the qualification of
the signers to execute the assumption of the applicable Debt (as defined in this
Agreement, the Mezzanine A Loan Agreement, the Mezzanine B Loan Agreement, the
Mezzanine C Loan Agreement and the Mortgage Loan Agreement), which documents
shall include certified copies of all documents relating to the organization and
formation of Transferee and of the entities, if any, which are partners or
members of Transferee. Transferee and such constituent partners, members or
shareholders of Transferee (as the case may be), as Lender shall require, shall
comply with the covenants set forth in Article 6 hereof and in Sections 5.18 and
5.23 hereof;
(s)    To the extent the Permitted Transfer is a Transfer of all of the
Properties, Transferee shall assume the obligations of Mortgage Borrower or
Operating Lessee under any Management Agreement or provide a new management
agreement with a new manager which meets with the requirements of Section 5.14
hereof and assign to Lender as additional security such new management agreement
pursuant to an Assignment of Management Agreement in form and substance
reasonably satisfactory to Lender;
(t)    Intentionally Omitted;

20759823.6.BUSINESS    
128

--------------------------------------------------------------------------------




(u)    Transferee shall furnish to Lender, if required by Lender, a REMIC
Opinion, a New Non-Consolidation Opinion, and an opinion of counsel satisfactory
to Lender and its counsel (A) that Transferee’s formation documents provide for
the matters described in subparagraph (g) above, (B) that the assumption of the
Debt has been duly authorized, executed and delivered, and that the assumption
agreement and the other Loan Documents are valid, binding and enforceable
against Transferee in accordance with their terms, (C) that Transferee and any
entity which is a controlling stockholder, member or general partner of
Transferee, have been duly organized, and are in existence and good standing,
and (D) with respect to such other matters as Lender may reasonably request;
(v)    if required by Lender, Lender shall receive a Rating Agency Confirmation;
(w)    To the extent the Permitted Transfer is a Transfer of all of the
Properties, Transferee shall assume the obligations of Mortgage Borrower or
Operating Lessee under the Franchise Agreement or enter into (i) a Replacement
Franchise Agreement with a Qualified Franchisor and (i) a tri-party or similar
agreement with such Qualified Franchisor and Lender that is in form and
substance reasonably satisfactory to Lender;
(x)    (1) The Mortgage Loan shall simultaneously be assumed by Transferee in
accordance with the Mortgage Loan Agreement and in a manner acceptable to Lender
in all respects and Transferee shall deliver to Lender, all agreements and
documents required to be delivered to Mortgage Lender pursuant to Section 7.4 of
the Mortgage Loan Agreement; and (2) each Other Mezzanine Loan shall
simultaneously be assumed by the applicable indirect equity owners of Transferee
in accordance with the related Other Mezzanine Loan Agreement; and
(y)    Borrower’s obligations under the purchase and sale agreement pursuant to
which the Transfer is proposed to occur shall expressly be subject to the
satisfaction of the terms and conditions of this Section 7.4.
The consent of Lender with respect to a Transfer of the Collateral in its
entirety to, and the assumption of the Loan by, a Transferee pursuant to this
Section 7.4 shall not be construed to be a waiver of the right of Lender to
consent to any subsequent Transfer of the Collateral. Upon the Transfer of the
Collateral pursuant to this Section 7.4, Borrower and Guarantor (if a
Replacement Guarantor has assumed the obligations of Guarantor under the Loan
Documents pursuant to this Section 7.4) shall be relieved of all liability under
the Loan Documents for acts, events, conditions, or circumstances occurring or
arising after the date of such transfer, except to the extent that such acts,
events, conditions, or circumstances are the proximate result of acts, events,
conditions, or circumstances that existed prior to the date of such transfer,
whether or not discovered prior or subsequent to the date of such transfer or
were caused by Guarantor, Borrower or their respective Affiliates; provided,
however, Borrower and/or Guarantor shall bear the burden of proof to show that
an event triggering liability of Borrower and/or Guarantor under the Loan
Documents first occurred after the Transfer of the Properties, Collateral, the
Mezzanine B Collateral, the Mezzanine C Collateral or the Mezzanine A
Collateral, was not the proximate result of events that first occurred

20759823.6.BUSINESS    
129

--------------------------------------------------------------------------------




prior to such transfer or ownership and was not caused by Borrower, Guarantor or
any of their respective Affiliates;
Section 7.5.    Immaterial Transfers and Easements, Etc.
(a)    Borrower shall be permitted to cause Mortgage Borrower to, in accordance
with the terms of the Mortgage Loan Agreement, the Mezzanine B Loan Agreement,
the Mezzanine C Loan Agreement and the Mezzanine A Loan Agreement, without the
consent of Lender, (i) make immaterial Transfers of unimproved, non-income
producing portions of an Individual Property to Governmental Authorities for
dedication or public use and (ii) grant easements, restrictions, covenants,
reservations and rights of way in the ordinary course of business for access,
water and sewer lines, telephone or other fiber optic or other data transmission
lines, electric lines or other utilities or for other similar purposes, provided
that no such Transfer, conveyance or encumbrance set forth in the foregoing
clauses (i) and (ii) shall materially impair the utility and operation of such
Individual Property or reasonably be expected to, or does, have a Material
Adverse Effect. In connection with any Transfer permitted pursuant to this
Section 7.5, Borrower shall (i) provide fifteen (15) days’ prior written notice
to Lender, (ii) execute and deliver to Lender the equivalent of all documents
required to be delivered to Mortgage Lender pursuant to Section 7.5 of the
Mortgage Loan Agreement and (iii) reimburse Lender for all of Lender’s
reasonable out-of-pocket costs and expenses (including reasonable attorneys’
fees and disbursements) incurred in connection with such Transfer (which shall
be paid by Borrower whether or not the proposed Transfer actually occurs).
(b)    Notwithstanding the foregoing provisions of this Section 7.5, for so long
as the Loan is included in a REMIC Trust in connection with a Securitization, no
release of the Outparcel (as defined in the Mortgage Loan Agreement) from the
Lien of the Mortgages and no release of the related Collateral from the Lien of
the Pledge Agreement will be permitted unless, immediately after the Release,
either (i) the LTV Ratio is equal to or less than one hundred twenty-five
percent (125%) (such value to be determined, in Lender’s sole discretion, by any
commercially reasonable method permitted to a REMIC Trust, based solely on the
value of the real property excluding personal property and going concern value,
if any) or (ii) the principal balance of the Loan is paid down by the least of
the following amounts: (A) an amount equal to the net proceeds or other
compensation paid by a Governmental Authority in connection with a Transfer
described in Section 7.5(a)(i), (B) the fair market value of the Outparcel at
the time of release, or (C) an amount such that the LTV Ratio (as so determined
by Lender) does not increase after the release, unless Lender receives an
opinion of counsel that the Securitization will not fail to maintain its status
as a REMIC Trust as a result of the release.
Section 7.6.    Advised Entity Transfer
(a)    As a condition precedent to an Advised Entity Transfer, Borrower shall
provide Lender with at least thirty (30) days prior written notice and comply
with the applicable provisions set forth in Section 7.3 hereof and Section
7.4(a) and (j) hereof and Section 7.4(a), (j) and (k) of the Mortgage Loan
Agreement.

20759823.6.BUSINESS    
130

--------------------------------------------------------------------------------




Section 7.7.    Replacement Guarantor.
If at any time during the term of the Loan, Borrower elects in connection with a
Transfer (including, without limitation, an Advised Entity Transfer), then (A)
Borrower shall have the right to cause a Replacement Guarantor to execute and
deliver a replacement Guaranty, PIP Guaranty and Environmental Indemnity
substantially in the form of the Guaranty, PIP Guaranty or Environmental
Indemnity, as applicable, or otherwise in form acceptable to Lender
(collectively, a “Substitute Guaranty”), (B) under such Substitute Guaranty,
Replacement Guarantor shall assume all obligations of Guarantor under each of
the Guaranty, PIP Guaranty and the Environmental Indemnity, (C) Replacement
Guarantor shall furnish to Lender all documents evidencing Replacement
Guarantor’s organization and good standing, and the qualification of the signers
to execute the Substitute Guaranty and any other Loan Documents, which documents
shall include certified copies of all documents relating to the organization and
formation of Replacement Guarantor and of the entities, if any, which are
partners or members of Replacement Guarantor, and (D) Replacement Guarantor
shall furnish to Lender a New Non-Consolidation Opinion and an opinion of
counsel satisfactory to Lender and its counsel (I) that Replacement Guarantor’s
formation documents provide for the matters described in the foregoing clause
(C), (II) that the substitution of the Replacement Guarantor has been duly
authorized, executed and delivered, and that the Substitute Guaranty and the
other Loan Documents are valid, binding and enforceable against Replacement
Guarantor in accordance with their terms, (III) that Replacement Guarantor and
any entity which is a controlling stockholder, member or general partner of
Replacement Guarantor have been duly organized, and are in existence and good
standing, and (IV) with respect to such other matters as Lender may reasonably
request. Upon the execution and delivery by such Replacement Guarantor of a
Substitute Guaranty, Guarantor shall be relieved of all liability under the Loan
Documents for acts, events, conditions, or circumstances occurring or arising
after the date of delivery of such evidence, except to the extent that such
acts, events, conditions, or circumstances are the proximate result of acts,
events, conditions, or circumstances that existed prior to the date of such
delivery, whether or not discovered prior or subsequent to the date of such
delivery, or were caused by such Guarantor or its Affiliates, provided that
Guarantor shall bear the burden of proof to show that the event triggering
liability under the Loan Documents first occurred after such transfer or
ownership, was not the proximate result of events that first occurred prior to
such transfer or ownership and was not caused by Guarantor or its Affiliates. In
the event that Borrower replaces Guarantor with a Replacement Guarantor,
Borrower shall deliver the financial statements of the Replacement Guarantor as
required pursuant to Section 5.11 of this Agreement with respect to such
Guarantor.
ARTICLE 8    
INSURANCE; CASUALTY; CONDEMNATION; RESTORATION
Section 8.1.    Insurance
(m)    Notwithstanding that the Mortgage Loan, the Mezzanine B Loan, the
Mezzanine C Loan and/or the Mezzanine A Loan may have been repaid or prepaid in
full, Borrower shall cause

20759823.6.BUSINESS    
131

--------------------------------------------------------------------------------




Mortgage Borrower to maintain at all times during the term of the Loan the
insurance required under the Mortgage Loan Agreement, the Mezzanine A Loan
Agreement, the Mezzanine C Loan Agreement and/or the Mezzanine B Loan Agreement,
including, without limitation, meeting all insurer requirements thereunder. In
addition, Borrower shall cause Lender to be named as an additional named insured
under each of the insurance policies described in Section 8.1(a) of the Mortgage
Loan Agreement. Prior to expiration of the Policies, evidence of the renewal of
the Policies reasonably acceptable to Lender shall be furnished to Lender (to be
followed by complete copies of the Policies upon request). Within forty five
(45) days following inception of policies (or such earlier date on which the
Insurance Premiums are due and payable), Borrower shall provide satisfactory
evidence of payment of Insurance Premiums. Borrower shall also cause all
Policies required under this Section 8.1 to provide for at least ten (10) days
prior notice to Lender in the event of policy cancellation for nonpayment and at
least thirty (30) days prior notice to Lender in the event of any other policy
cancellation.
(n)    Borrower shall promptly forward to Lender a copy of each written notice
received by Borrower or Mortgage Borrower of any modification, reduction or
cancellation of any of the Policies or of any of the coverages afforded under
any of the Policies. If at any time Lender is not in receipt of written evidence
that all insurance required hereunder is in full force and effect, Lender shall
have the right to take such action as Lender deems necessary to protect its
interest in the Collateral, including, without limitation, the obtaining of such
insurance coverage as Lender in its sole discretion deems appropriate after ten
(10) days’ notice to Borrower if prior to the date upon which any such coverage
will lapse or at any time Lender deems necessary (regardless of prior notice to
Borrower) to avoid the lapse of any such coverage. All premiums incurred by
Lender in connection with such action or in obtaining such insurance and keeping
it in effect shall be paid by Borrower to Lender upon demand and, until paid,
shall be secured by the Pledge Agreement and shall bear interest at the Default
Rate.
Section 8.2.    Intentionally Omitted
Section 8.3.    Casualty
If any Individual Property shall be damaged or destroyed, in whole or in part,
by fire or other casualty (a “Casualty”), Borrower shall cause Mortgage Borrower
to give prompt notice of such damage to Lender and shall cause Mortgage Borrower
to promptly commence and diligently prosecute the Restoration in accordance with
the Mortgage Loan Agreement. Lender may, but shall not be obligated to, make
proof of loss if not made promptly by Borrower. Borrower shall permit Mortgage
Borrower to adjust all claims for Insurance Proceeds that are in amounts less
than the Restoration Threshold and Lender shall have the right to approve any
adjustment of claims for Insurance Proceeds in amounts equal to or in excess of
the Restoration Threshold; provided, however, if an Event of Default has
occurred and is continuing, Lender shall, subject to the rights of Mortgage
Lender set forth in the Mortgage Loan Agreement, have the exclusive right to
participate in the adjustment of claims for Insurance Proceeds. Borrower shall
cooperate with Lender in obtaining for Lender the benefits of any Insurance
Proceeds lawfully or equitably payable in

20759823.6.BUSINESS    
132

--------------------------------------------------------------------------------




connection with any Individual Property and Borrower shall reimburse Lender for
any expenses incurred by Lender in connection therewith, including without
limitation, reasonable out-of-pocket attorneys’ fees.
Section 8.4.    Condemnation
Borrower shall cause Mortgage Borrower to promptly give Lender notice of the
actual or threatened commencement of any proceeding for the Condemnation of any
Individual Property of which Mortgage Borrower has knowledge and shall deliver
to Lender copies of any and all documents served in connection with such
proceedings. Subject to the rights of Mortgage Lender under the Mortgage Loan
Documents, Lender may participate in any such proceedings, and Borrower shall
cause Mortgage Borrower from time to time deliver to Lender all documents
requested by it to permit such participation. Borrower shall cause Mortgage
Borrower to, at its expense, diligently prosecute any such proceedings, and
shall consult with Lender, its attorneys and experts, and cooperate with them in
the carrying on or defense of any such proceedings. Notwithstanding any taking
by any public or quasi public authority through Condemnation or otherwise
(including but not limited to any transfer made in lieu of or in anticipation of
the exercise of such taking), Borrower shall continue to pay the Debt at the
time and in the manner provided for its payment in the Note and in this
Agreement. If the Property or any portion thereof is taken by a condemning
authority, Borrower shall cause Mortgage Borrower to promptly commence and
diligently prosecute the Restoration of such Individual Property and otherwise
comply with the provisions of Section 8.5 of the Mortgage Loan Agreement,
whether or not Mortgage Lender makes any Net Proceeds available pursuant to
Section 8.5 of the Mortgage Loan Agreement.
Section 8.5.    Restoration
(b)    Borrower shall, or shall cause Mortgage Borrower to, deliver to Lender
all reports, plans, specifications, documents and other materials that are
delivered to Mortgage Lender under the Mortgage Loan Agreement in connection
with a Restoration of the Property after a Casualty or Condemnation and to
otherwise comply in all respects with Section 8.5 of the Mortgage Loan Agreement
in connection with any Restoration. If any Insurance Proceeds or Awards are to
be disbursed by Mortgage Lender for restoration, Borrower shall deliver or cause
to be delivered to Lender copies of all written correspondence delivered to and
received from Mortgage Lender, Mezzanine A Lender, Mezzanine C Lender or
Mezzanine B Lender that relates to the Restoration and release of the Insurance
Proceeds or Awards.
(c)    Notwithstanding any provision in this Agreement to the contrary, all
Insurance Proceeds and Awards will be made available to Mortgage Borrower in
accordance with the Mortgage Loan Agreement. If at any time and for any reason
the Mortgage Loan Restoration Provisions, the Mezzanine A Loan Restoration
Provisions, the Mezzanine C Loan Restoration Provisions and the Mezzanine B Loan
Restoration Provisions cease to exists or are waived or modified in any material
respect (such provisions, the “Waived Restoration Provisions”) to the extent
permitted to do so pursuant to the Mortgage Loan Documents, the Mezzanine A Loan
Documents, the Mezzanine C

20759823.6.BUSINESS    
133

--------------------------------------------------------------------------------




Loan Documents or the Mezzanine B Loan Documents (in each case, if applicable),
Borrower shall promptly (i) notify Lender of the same, (ii) execute any
amendments to this Agreement and/or the other Loan Documents implementing the
Waived Restoration Provisions as may be required by Lender (provided such
amendments are substantially similar to the provisions set forth in the Mortgage
Loan Agreement, the Mezzanine A Loan Agreement, the Mezzanine C Loan Agreement
and the Mezzanine B Loan Agreement relating to the same) and shall cause
Mortgage Borrower to acknowledge and agree to the same and (iii) remit to Lender
(and shall cause Mortgage Borrower, Mezzanine A Borrower, Mezzanine C Borrower
and Mezzanine B Borrower to remit to Lender) any Net Proceeds related to the
Waived Restoration Provisions pursuant to the terms of the Mortgage Loan
Documents, the Mezzanine A Loan Documents, the Mezzanine C Loan Documents and
the Mezzanine B Loan Documents. In the event the Mortgage Loan, the Mezzanine A
Loan, the Mezzanine C Loan and/or the Mezzanine B Loan has been paid in full and
Lender receives (or Borrower is entitled to receive) any Insurance Proceeds or
Awards, Lender shall (or Borrower shall cause such Insurance Proceeds or Awards
to be delivered to Lender and Lender shall) either apply such proceeds to the
Debt or for the Restoration of the Property in accordance with the same terms
and conditions contained in the Mortgage Loan Agreement.
ARTICLE 9    
RESERVE FUNDS
Section 9.1.    Deposit and Maintenance of Reserve Funds  
(a)    Borrower shall cause Mortgage Borrower to deposit and maintain each of
the Mortgage Loan Reserve Funds as required under the Mortgage Loan Documents
and to perform and comply with all the terms and provisions relating thereto;
provided, however, in the event Mortgage Borrower does not (or is not required
to) make such deposits pursuant to the Mortgage Loan Documents, Borrower shall
be obligated to make, or to cause to be made such deposits to Lender hereunder
substantially in accordance with the provisions of the Mortgage Loan Agreement,
as more fully set forth in Section 9.1 hereof. If requested by Lender, Borrower
will promptly provide evidence reasonably acceptable to Lender of compliance
with the foregoing.
(b)    Notwithstanding anything to the contrary contained in this Agreement, if
at any time and for any reason the Mortgage Loan Cash Management Provisions, the
Mezzanine A Loan Cash Management Provisions, the Mezzanine C Cash Management
Provisions and the Mezzanine B Loan Cash Management Provisions cease to exist or
are waived or modified in any material respect and/or the Cash Management
Account, the Mezzanine A Cash Management Account, the Mezzanine C Cash
Management Account and the Mezzanine B Cash Management Account are no longer
being maintained (in each case, including, without limitation, due to any
waiver, amendment or refinance) (such accounts, the “Waived Cash Management
Accounts”), to the extent permitted to do so pursuant to the Mortgage Loan
Documents, the Mezzanine B Loan Documents, the Mezzanine A Loan Documents and
the Mezzanine C Loan Documents (in each case, if applicable), Borrower shall
promptly (i) notify Lender of the same and establish and maintain with Lender
and for the benefit of Lender accounts in replacement and substitution thereof
(the

20759823.6.BUSINESS    
134

--------------------------------------------------------------------------------




“Substitute Cash Management Accounts”), which Substitute Cash Management
Accounts shall be subject to the same terms and conditions applicable under the
Mortgage Loan Documents, the Mezzanine A Loan Documents, the Mezzanine C Loan
Documents and the Mezzanine B Loan Documents, (ii) execute any amendments to
this Agreement and/or the Loan Documents relating to the Substitute Cash
Management Accounts required by Lender and shall cause Mortgage Borrower,
Mezzanine B Borrower, Mezzanine C Borrower and Mezzanine A Borrower to
acknowledge and agree to the same, and (iii) remit to Lender (and shall cause
Mortgage Borrower, Mezzanine B Borrower, Mezzanine C Borrower and Mezzanine A
Borrower to remit to Lender) any amounts remaining in the Waived Cash Management
Accounts.
(c)    Notwithstanding anything to the contrary contained in this Agreement, if
at any time and for any reason the Mortgage Loan Reserve Funds, the Mezzanine A
Loan Reserve Funds, the Mezzanine C Loan Reserve Funds and the Mezzanine B Loan
Reserve Funds required to be maintained pursuant to the Mortgage Loan Agreement,
the Mezzanine B Loan Documents, the Mezzanine C Loan Documents and the Mezzanine
A Loan Documents (in each case, if applicable) are no longer being maintained
(including, without limitation, because the Mortgage Loan has been paid off or
otherwise satisfied) and/or are reduced, waived or modified in any material
respect (in each case, including, without limitation, due to any waiver,
amendment or refinance) (such Mortgage Loan Reserve Funds, the Mezzanine A Loan
Reserve Funds, the Mezzanine C Loan Reserve Funds and the Mezzanine B Loan
Reserve Funds, the “Waived Reserve Funds”), Borrower shall promptly (i) notify
Lender of the same and establish and maintain with Lender and for the benefit of
Lender reserves in replacement and substitution thereof (the “Substitute
Reserves”), which Substitute Reserves shall be subject to all of the same terms
and conditions applicable under the Mortgage Loan Documents, the Mezzanine A
Loan Documents, the Mezzanine C Loan Documents and the Mezzanine B Loan
Documents (ii) execute any amendments to this Agreement and/or the Loan
Documents relating to the Substitute Reserves required by Lender and shall cause
Mortgage Borrower, Mezzanine B Borrower and Mezzanine A Borrower to acknowledge
and agree to the same, and (iii) remit to Lender (and shall cause Mortgage
Borrower, Mezzanine B Borrower, Mezzanine C Borrower and Mezzanine A Borrower to
remit to Lender) any Mortgage Loan Reserve Funds, Mezzanine A Loan Reserve
Funds, Mezzanine B Loan Reserve Funds or Mezzanine C Loan Reserve Funds
remaining in the Waived Reserve Funds.
Section 9.2.    Transfer of Reserve Funds under Mortgage Loan
If Borrower is required to deposit with Lender reserves pursuant to this Article
9, Borrower shall enter into a cash management agreement for the benefit of
Lender for the purpose of covering deposits to the required reserve accounts
substantially similar to the terms of the Cash Management Agreement.
In the event that any Mortgage Loan Reserve Account or the Cash Management
Account is required to be established and maintained by Borrower in accordance
with the foregoing, Borrower shall cause any amounts, if any, that would have
been deposited into the applicable Mortgage Loan Reserve Accounts, Mezzanine A
Loan Reserve Accounts, Mezzanine B Loan

20759823.6.BUSINESS    
135

--------------------------------------------------------------------------------




Reserve Accounts, Mezzanine C Loan Reserve Accounts or the Cash Management
Account, Mezzanine A Cash Management Account, the Mezzanine C Cash Management
Account or Mezzanine B Cash Management Account in accordance with the terms of
the Mortgage Loan Agreement, the Mezzanine A Loan Agreement, the Mezzanine C
Loan Agreement or the Mezzanine B Loan Agreement, as applicable, to be deposited
with Lender in accordance with the terms of this Article 9 (and Borrower shall
execute any and all amendments to the Cash Management Agreement, the Deposit
Account Agreement and Article 10 of this Agreement as shall be necessary in
connection with establishing and maintaining the applicable Mortgage Loan
Reserve Accounts or the Cash Management Account, as applicable).
ARTICLE 10    
CASH MANAGEMENT
Section 10.1.    Deposit Account; Cash Management Account
(z)    Borrower has caused Mortgage Borrower to establish the Deposit Account as
required by Section 10.1 of the Mortgage Loan Agreement, and during the term of
the Loan (and without regard to whether the Mortgage Loan shall then be
outstanding) Borrower shall cause (1) Mortgage Borrower to at all times comply
with the provisions of Article 10 of the Mortgage Loan Agreement, (2) Mezzanine
A Borrower to at all times comply with the provisions of Article 10 of the
Mezzanine A Loan Agreement, (3) Mezzanine B Borrower to at all times comply with
the provisions of Article 10 of the Mezzanine B Loan Agreement and (4) Mezzanine
C Borrower to at all time comply with the provisions of Article 10 of the
Mezzanine C Loan Agreement.
(aa)    Borrower has caused Mortgage Borrower to establish the Cash Management
Account, which Cash Management Account shall be under the sole dominion and
control of Mortgage Lender. Borrower will cause Mortgage Borrower to at all
times comply with the provisions of Article 10 of the Mortgage Loan Agreement
and the Cash Management Agreement. Borrower will not cause or permit Mortgage
Borrower in any way to alter or modify the Cash Management Account and will
notify Lender of the account number thereof. Mortgage Lender shall have the sole
right to make withdrawals from the Cash Management Account and all costs and
expenses for establishing and maintaining the Cash Management Account shall be
paid by Mortgage Borrower. Borrower shall direct, or cause Mortgage Borrower to
direct, that all cash distributions from the Cash Management Account be paid to
Lender in accordance with the Cash Management Agreement (including the Net
Liquidation Proceeds After Debt Service) be deposited into the Mezzanine D Loan
Subaccount maintained in accordance with the Cash Management Agreement.
Disbursements from the Mezzanine D Loan Subaccount will be made to Lender in
accordance with the terms and conditions of this Agreement and the Cash
Management Agreement.
(bb)    The insufficiency of funds on deposit in the Mezzanine D Loan Subaccount
shall not relieve Borrower from the obligation to make any payments, as and when
due pursuant to this Agreement and the other Loan Documents, and such
obligations shall be separate and

20759823.6.BUSINESS    
136

--------------------------------------------------------------------------------




independent, and not conditioned on any event or circumstance whatsoever other
than any notices expressly required by the terms of the Loan Documents.
(cc)    During the continuance of an Event of Default, Borrower shall not make
any distributions to its members.
Section 10.2.    Borrower Distributions
All transfers of Mortgage Borrower’s funds from the Cash Management Account or
pursuant to any of the Loan Documents are intended by Borrower and Mortgage
Borrower to constitute and shall constitute distributions from Mortgage Borrower
to Borrower, and must comply with the requirements as to distributions of all
applicable Legal Requirements. No provision of the Loan Documents shall create a
debtor-creditor relationship between Mortgage Borrower and Lender.
ARTICLE 11    
EVENTS OF DEFAULT; REMEDIES
Section 11.1.    Event of Default
The occurrence of any one or more of the following events shall constitute an
“Event of Default”:
(c)    if any portion of the Debt is not paid on or prior to the date the same
is due or if the entire Debt is not paid on or before the Maturity Date;
(d)    except as otherwise expressly provided in the Loan Documents, if any of
the Property Taxes or Other Charges are not paid when the same are due and
payable, unless sufficient money has been deposited with Mortgage Lender in
accordance with the terms of the Mortgage Loan Agreement for payment of amounts
then due and payable and Mortgage Lender’s access to such money has not been
constrained or restricted in any manner;
(e)    if (i) the Policies are not kept in full force and effect, (ii) the Acord
28 (or similar) certificate is not delivered to Lender in accordance with
Section 8.1 within five (5) Business Days of written request therefor or (iii)
certified copies of the Policies are not delivered to Lender upon request,
provided such copies are available;
(f)    if (i) Borrower breaches in any material respect any covenant with
respect to itself or any SPE Component Entity) contained in Article 6, (ii) if
Additional Pledgor breaches in any material respect any covenant with respect to
itself contained in Section 4 of the Pledge Agreement, (iii) if Operating Lessee
breaches in any material respect any covenant with respect to itself contained
in Paragraph 16 of the Operating Lease Subordination Agreement or (iv) a
Prohibited Transfer occurs;

20759823.6.BUSINESS    
137

--------------------------------------------------------------------------------




(g)    if any representation or warranty of, or with respect to, any Loan Party
or any member, general partner, principal or beneficial owner of any Loan Party,
made herein, in any other Loan Document, or in any certificate, report,
financial statement or other instrument or document furnished to Lender at the
time of the closing of the Loan or during the term of the Loan shall have been
false or misleading in any material respect when made; provided, however, (i) if
such Loan Party, or any member, general partner, principal or beneficial owner
of any of such Loan Party did not know any such representation or warranty was
false and misleading in any material respect when it made it, (ii) if the
condition causing the representation or warranty to be false or misleading is
susceptible of being cured, and (iii) if the condition once cured would not
cause a Material Adverse Effect, then such false or misleading representation or
warranty shall be an Event of Default hereunder only if such condition is not
cured within ten (10) days after written notice to Borrower from Lender;
provided, however, that if such Default is susceptible of cure but cannot
reasonably be cured within such ten (10) day period and Borrower shall have
commenced such cure within such ten (10) day period and thereafter diligently
and expeditiously proceeds to cure the same, such ten (10) day period shall be
extended for a period reasonably required to effect such cure, but in no event
in excess of ninety (90) days from Borrower’s receipt of Lender’s original
notice;
(h)    if any of the assumptions contained in the Non-Consolidation Opinion or
in any New Non-Consolidation Opinion, is or shall become untrue in any material
respect;
(i)    if (i) any Loan Party or any managing member or general partner of any
Loan Party shall commence any case, proceeding or other action (A) under any
Creditors Rights Laws, seeking to have an order for relief entered with respect
to it, or seeking to adjudicate it a bankrupt or insolvent, or seeking
reorganization, or (B) seeking appointment of a receiver, trustee, custodian,
conservator or other similar official for it or for all or any substantial part
of its assets, or any Loan Party or any managing member or general partner of
any Loan Party shall make a general assignment for the benefit of its creditors;
or (ii) there shall be commenced against any Loan Party or any managing member
or general partner of any Loan Party any case, proceeding or other action of a
nature referred to in clause (i) above which (A) results in the entry of an
order for relief or any such adjudication or appointment or (B) remains
undismissed, undischarged or unbonded for a period of sixty (60) days; or (iii)
there shall be commenced against any Loan Party or any managing member or
general partner of any Loan Party any case, proceeding or other action seeking
issuance of a warrant of attachment, execution, distraint or similar process
against all or any substantial part of its assets which results in the entry of
any order for any such relief which shall not have been vacated, discharged, or
stayed or bonded pending appeal within sixty (60) days from the entry thereof;
or (iv) any Loan Party or any managing member or general partner of any Loan
Party shall take any action in furtherance of, or indicating its consent to,
approval of, or acquiescence in, any of the acts set forth in clauses (i), (ii),
or (iii) above; or (v) any Loan Party or any managing member or general partner
of any Loan Party shall generally not, or shall be unable to, or shall admit in
writing its inability to, pay its debts as they become due;

20759823.6.BUSINESS    
138

--------------------------------------------------------------------------------




(j)    if Borrower or Additional Pledgor shall be in default beyond applicable
notice and grace periods under the Pledge Agreement or other security agreement
covering any part of the Collateral, whether it be superior or junior in lien to
the Pledge Agreement;
(k)    unless the same is being contested in accordance with the terms hereof,
if any Individual Property becomes subject to any mechanic’s, materialman’s or
other Lien other than a Lien for any Property Taxes or Other Charges not then
due and payable and the Lien shall remain undischarged of record (by payment,
bonding or otherwise) for a period of thirty (30) days;
(l)    unless the same is being contested in accordance with the terms hereof,
if any federal tax lien is filed against any Loan Party, any member or general
partner of any Loan Party, the Collateral, the Mezzanine A Collateral, the
Mezzanine B Collateral, the Mezzanine C Collateral or any Individual Property
and same is not discharged of record (by payment, bonding or otherwise) within
thirty (30) days after same is filed;
(m)    unless Lender reasonably determines that the same is adequately covered
by insurance, if a final non-appealable judgment is filed against Borrower,
Mezzanine A Borrower, Mezzanine B Borrower, Mezzanine C Borrower, Mortgage
Borrower, HHSD, SPE Component Entity, Mortgage Borrower SPE Component Entity,
Additional Pledgor, Mezzanine A Additional Pledgor, Mezzanine B Additional
Pledgor, Mezzanine C Additional Pledgor and Operating Lessee in excess of
$100,000 which is not vacated, dismissed, discharged or bonded over within
thirty (30) days;
(n)    if any default occurs under any guaranty or indemnity executed in
connection herewith and such default continues after the expiration of
applicable grace periods, if any;
(o)    reserved;
(p)    if Borrower, Mezzanine A Borrower, Mezzanine B Borrower, Mezzanine C
Borrower or Mortgage Borrower breaches the provisions of Section 5.14, Section
5.22(d) or Section 5.25 hereof;
(q)    if Borrower shall fail to cause Mortgage Borrower to pay any rent or any
additional rent or other charge mentioned in or made payable by the Ground Lease
when said rent or other charge is due and payable; provided, however, no Event
of Default shall be deemed to have occurred hereunder by reason of the failure
to pay the rent or other sums pursuant to the Ground Lease where sums sufficient
to timely pay such amount are then available from funds held by Lender,
Mezzanine A Lender, Mezzanine B Lender, Mezzanine C Lender or Mortgage Lender,
as applicable, in the Ground Lease Reserve Account (as defined in the Mortgage
Loan Agreement) established hereunder or thereunder, as applicable, and Lender,
Mezzanine A Lender, Mezzanine B Lender, Mezzanine C Lender or Mortgage Lender,
as applicable, is then entitled to fund such amount from such subaccount and
Lender fails to pay the same;

20759823.6.BUSINESS    
139

--------------------------------------------------------------------------------




(r)    if there shall occur any default by Mortgage Borrower or Operating
Lessee, as tenant under the Ground Lease, in the observance or performance of
any term, covenant or condition of the Ground Lease on the part of Mortgage
Borrower or Operating Lessee to be observed or performed and said default is not
cured following the expiration of any applicable grace and notice periods
therein provided, or if the leasehold estate created by the Ground Lease shall
be surrendered or if the Ground Lease shall cease to be in full force and effect
or such Ground Lease shall be terminated or canceled for any reason (whether by
act or omission of Borrower, Mortgage Borrower or Operating Lessee or otherwise)
or under any circumstances whatsoever, or if any of the terms, covenants or
conditions of such Ground Lease shall in any manner be modified, changed,
supplemented, altered, or amended without the consent of Lender;
(s)    if there shall occur any default by Operating Lessee, as tenant, or
Mortgage Borrower, as landlord, under the Operating Lease, in the observance or
performance of any term, covenant or condition of the Operating Lease on the
part of Operating Lessee or Mortgage Borrower, as applicable, to be observed or
performed and said default is not cured following the expiration of any
applicable grace, notice and cure periods therein provided, or if the leasehold
estate created by the Operating Lease shall be surrendered or if the Operating
Lease shall cease to be in full force and effect or the Operating Lease shall be
terminated or canceled for any reason (including, without limitation, by its
terms), or if any of the terms, covenants or conditions of the Operating Lease
shall in any material manner be modified, changed, supplemented, altered, or
amended in violation of the terms of this Agreement;
(t)    intentionally omitted;
(u)    intentionally omitted;
(v)    if Borrower breaches the provisions of Section 5.24 hereof;
(w)    if Mortgage Borrower shall be in default beyond applicable notice and
grace periods under the Condominium Documents for more than ten (10) Business
Days in the case of any default which can be cured by the payment of a sum of
money or for thirty (30) Business Days in the case of any other default,
provided that if such default (other than any default which can be cured by the
payment of a sum of money) cannot reasonably be cured within such thirty (30)
Business Day period and Mortgage Borrower shall have commenced to cure such
default within such thirty (30) Business Day period and thereafter diligently
and expeditiously proceeds to cure the same, such thirty (30) Business Day
period shall be extended for so long as it shall require Mortgage Borrower in
the exercise of due diligence to cure such default, it being agreed that no such
extension shall be for a period in excess of sixty (60) Business Days;
(x)    if any voluntary prepayment of the Mortgage Loan or any Other Mezzanine
Loan is made at any time, unless such prepayment of the Mortgage Loan and/or
such Other Mezzanine Loan is on a pro rata basis with the Loan, the Mortgage
Loan and each Other Mezzanine Loan;

20759823.6.BUSINESS    
140

--------------------------------------------------------------------------------




(y)    any deed in lieu of foreclosure or assignment in lieu of foreclosure, as
applicable, or consensual sale relating to any Property, Mezzanine A Collateral,
Mezzanine C Collateral or Mezzanine B Collateral with or for the benefit of
Mortgage Lender, Mezzanine A Lender, Mezzanine C Lender, Mezzanine B Lender or
any of their respective Affiliates thereof unless Borrower has provided (or
caused to be provided) Lender with at least ninety (90) days prior written
notice of Mortgage Borrower’s Mezzanine A Borrower’s, Mezzanine C Borrower’s or
Mezzanine B Borrower’s, as applicable, good faith intention to deliver a deed in
lieu of foreclosure or assignment in lieu of foreclosure, as applicable, or
consensual sale of the Property, Mezzanine A Collateral, Mezzanine C Collateral
or Mezzanine B Collateral, as applicable;
(z)    if a Mortgage Loan Default shall occur;
(aa)    any assignment in lieu of foreclosure or consensual sale relating to all
or any portion of any Other Mezzanine Collateral with or for the benefit of any
Other Mezzanine Lender or any Affiliate thereof, unless Borrower has provided
(or caused to be provided) Lender with at least ninety (90) days prior notice of
the applicable Other Mezzanine Borrower’s good faith intention to deliver an
assignment in lieu of foreclosure or consensual sale of all or any portion of
the related Other Mezzanine Collateral;
(bb)    any deed in lieu of foreclosure or consensual sale relating to any
Property with or for the benefit of Mortgage Lender or an Affiliate thereof
unless Borrower has provided (or caused to be provided) Lender with at least
ninety (90) days prior written notice of Mortgage Borrower’s good faith
intention to deliver a deed in lieu of foreclosure or consensual sale of the
Property;
(cc)    If a Mezzanine A Loan Default shall occur;
(dd)    If a Mezzanine B Loan Default shall occur;
(ee)    If a Mezzanine C Loan Default shall occur; or
(ff)    if Borrower shall continue to be in default under any other term,
covenant or condition of this Agreement or any of the Loan Documents not covered
in the foregoing clauses of this Section 11.1, for more than ten (10) days after
notice from Lender in the case of any default which can be cured by the payment
of a sum of money or for thirty (30) days after notice from Lender in the case
of any other default, provided that if such default (other than any default
which can be cured by the payment of a sum of money) cannot reasonably be cured
within such thirty (30) day period and Borrower shall have commenced to cure
such default within such thirty (30) day period and thereafter diligently and
expeditiously proceeds to cure the same, such thirty (30) day period shall be
extended for so long as it shall require Borrower in the exercise of due
diligence to cure such default, it being agreed that no such extension shall be
for a period in excess of sixty (60) days.

20759823.6.BUSINESS    
141

--------------------------------------------------------------------------------




Section 11.2.    Remedies
(d)    Upon the occurrence and during the continuance of an Event of Default
(other than an Event of Default described in Section 11.1(g) above with respect
to Borrower and SPE Component Entity only) and at any time thereafter Lender
may, in addition to any other rights or remedies available to it pursuant to
this Agreement and the other Loan Documents or at law or in equity, take such
action, without notice or demand, that Lender deems advisable to protect and
enforce its rights against Borrower and in the Collateral, including, without
limitation, declaring the Debt to be immediately due and payable, and Lender may
enforce or avail itself of any or all rights or remedies provided in the Loan
Documents against Borrower and the Collateral, including, without limitation,
all rights or remedies available at law or in equity. Upon any Event of Default
described in Section 11.1(g) above (with respect to Borrower and SPE Component
Entity only), the Debt and all other obligations of Borrower hereunder and under
the other Loan Documents shall immediately and automatically become due and
payable, without notice or demand, and Borrower hereby expressly waives any such
notice or demand, anything contained herein or in any other Loan Document to the
contrary notwithstanding. For the purpose of carrying out the provisions and
exercising the rights, powers and privileges granted in this Section 11.2,
Borrower hereby irrevocably appoints Lender as its true and lawful
attorney-in-fact to execute, acknowledge and deliver any instruments and do and
perform any acts such as are referred to in this Section in the name and on
behalf of Borrower. This power of attorney is a power coupled with an interest
and cannot be revoked.
(e)    Upon the occurrence and during the continuance of an Event of Default,
all or any one or more of the rights, powers, privileges and other remedies
available to Lender against Borrower under this Agreement or any of the other
Loan Documents executed and delivered by, or applicable to, Borrower or at law
or in equity may be exercised by Lender at any time and from time to time,
whether or not all or any of the Debt shall be declared due and payable, and
whether or not Lender shall have commenced any foreclosure proceeding or other
action for the enforcement of its rights and remedies under any of the Loan
Documents with respect to the Properties. Any such actions taken by Lender shall
be cumulative and concurrent and may be pursued independently, singularly,
successively, together or otherwise, at such time and in such order as Lender
has determined in its sole discretion, to the fullest extent permitted by law,
without impairing or otherwise affecting the other rights and remedies of Lender
permitted by law, equity or contract or as set forth herein or in the other Loan
Documents.
(f)    Upon the occurrence and during the continuance of an Event of Default,
Lender shall have the right from time to time to sever the Note and the other
Loan Documents into one or more separate notes, pledge agreements and other
security documents (the “Severed Loan Documents”) in such denominations as
Lender shall determine in its sole discretion for purposes of evidencing and
enforcing its rights and remedies provided hereunder. Borrower shall execute and
deliver to Lender from time to time, promptly after the request of Lender, a
severance agreement and such other documents as Lender shall request in order to
effect the severance described in the preceding sentence, all in form and
substance reasonably satisfactory to Lender. Borrower hereby

20759823.6.BUSINESS    
142

--------------------------------------------------------------------------------




absolutely and irrevocably appoints Lender as its respective true and lawful
attorney, coupled with an interest, in its name and stead to make and execute
all documents necessary or desirable to effect the aforesaid severance, Borrower
ratifying all that its said attorney shall do by virtue thereof; provided,
however, Lender shall not make or execute any such documents under such power
until three (3) days after notice has been given to Borrower by Lender of
Lender’s intent to exercise its rights under such power. Borrower shall be
obligated to pay any costs or expenses incurred in connection with the
preparation, execution, recording or filing of the Severed Loan Documents and
the Severed Loan Documents shall not contain any representations, warranties or
covenants not contained in the Loan Documents and any such representations and
warranties contained in the Severed Loan Documents will be given by Borrower
only as of the Closing Date.
(g)    If an Event of Default shall have occurred and be continuing, any amounts
recovered from any Collateral may be applied to the repayment of the Debt in
such order, proportion and priority as Lender may determine in its sole and
absolute discretion.
Section 11.3.    Right to Cure Defaults
Upon the occurrence and during the continuance of an Event of Default, Lender
may, but without any obligation to do so and without notice to or demand on
Borrower and without releasing Borrower from any obligation hereunder, make any
payment or do any act required of Borrower hereunder in such manner and to such
extent as Lender may deem necessary to protect the security hereof. Lender is
authorized to enter upon the Property for such purposes, or appear in, defend,
or bring any action or proceeding to protect its interest in the Property for
such purposes, and the cost and expense thereof (including reasonable attorneys’
fees to the extent permitted by law), with interest as provided in this
Section 11.3, shall constitute a portion of the Debt and shall be due and
payable to Lender upon demand. All such costs and expenses incurred by Lender in
remedying such Event of Default or such failed payment or act or in appearing
in, defending, or bringing any action or proceeding shall bear interest at the
Default Rate, for the period after notice from Lender that such cost or expense
was incurred to the date of payment to Lender. All such costs and expenses
incurred by Lender together with interest thereon calculated at the Default Rate
shall be deemed to constitute a portion of the Debt and be secured by the liens,
claims and security interests provided to Lender under the Loan Documents and
shall be immediately due and payable upon demand by Lender therefor.
ARTICLE 12    
INTENTIONALLY OMITTED

20759823.6.BUSINESS    
143

--------------------------------------------------------------------------------




ARTICLE 13    
SECONDARY MARKET
Section 13.1.    Transfer of Loan
(a)    Lender may, at any time, sell, transfer or assign the Loan or any portion
thereof or interest therein, or grant participations therein (“Participations”)
or issue pass-through certificates or other securities (“Securities”) evidencing
a beneficial interest in a rated or unrated public offering or private placement
(each of the foregoing, a “Securitization”). Borrower agrees that each
participant hereunder shall be entitled to the benefits of Section 2.5(g) and
Section 2.7 (subject to the requirements and limitations therein, including the
requirements under Section 2.7(e) (it being understood that the documentation
required under Section 2.7(e) shall be delivered to the participating Lender))
to the same extent as if it were Lender and had acquired its interest by
assignment; provided that such participant shall not be entitled to receive any
greater payment under Section 2.5(g) or Section 2.7, with respect to any
Participation, than its participating Lender would have been entitled to
receive, except to the extent such entitlement to receive a greater payment
results from a change in any requirement of law that occurs after the
participant acquired the applicable Participation.
(b)    Column Financial, Inc. (or a person delegated by Column Financial, Inc.),
acting solely for this purpose as an agent of Borrower, shall maintain a
register for the recordation of the names and addresses of the Lenders, and the
principal amounts (and stated interest) of the Loan owing to each Lender
pursuant to the terms hereof from time to time (the “Register”). The entries in
the Register shall be conclusive absent manifest error, and Borrower and Lender
shall treat each person whose name is recorded in the Register pursuant to the
terms hereof as a Lender hereunder for all purposes of this Agreement. Failure
to make any such recordation or any error in such recordation, however, shall
not affect Borrower’s obligations in respect of the Loan. The Register shall be
available for inspection by Borrower and any Lender, at any reasonable time and
from time to time upon reasonable prior notice.
Section 13.2.    Delegation of Servicing
At the option of Lender, the Loan may be serviced by one or more servicers (each
a, “Servicer”) selected by Lender and Lender may delegate all or any portion of
its responsibilities under this Agreement and the other Loan Documents to such
servicer or servicers pursuant to a servicing agreement between Lender and such
servicer (a “Servicing Agreement”). Borrower shall be responsible for any
reasonable set-up fees or any other initial costs relating to or arising under
the Servicing Agreement and neither Borrower nor any other Loan Party shall be
responsible for payment of the regular monthly master servicing fee or trustee
fee due to Servicer or the trustee under the Servicing Agreement or any fees or
expenses required to be borne by Servicer.

20759823.6.BUSINESS    
144

--------------------------------------------------------------------------------




Section 13.3.    Dissemination of Information
Lender may forward to each purchaser, transferee, assignee, or servicer of, and
each participant, or investor in, the Loan, or any interest therein, or any
Securities or any of their respective successors (collectively, the “Investor”)
or any Rating Agency evaluating the Loan (and any other credit rating agency
that has elected to be treated as a nationally recognized statistical rating
organization for purposes of Section 15E of the Exchange Act without regard to
whether or not such credit rating agency has been engaged by Lender or other
Person in anticipation of a Securitization) or any Securities, each prospective
Investor, and any organization maintaining databases on the underwriting and
performance of commercial loans, all documents and information which Lender now
has or may hereafter acquire relating to the Debt and to Borrower, Mezzanine A
Borrower, Mezzanine B Borrower, Mezzanine C Borrower and Mortgage Borrower, any
managing member or general partner thereof, Guarantor, Ashford, Operating
Lessee, HHSD, Additional Pledgor, Mezzanine A Additional Pledgor, Mezzanine B
Additional Pledgor, Mezzanine C Additional Pledgor, Mortgage Borrower SPE
Component Entity, any SPE Component Entity (as defined in this Agreement, the
Mezzanine B Loan Agreement, the Mezzanine C Loan Agreement and the Mezzanine A
Loan Agreement), the Collateral, the Mezzanine A Collateral, the Mezzanine B
Collateral, the Mezzanine C Collateral and the Properties, including financial
statements, whether furnished by Borrower, Mezzanine A Borrower, Mezzanine B
Borrower, Mortgage Borrower or otherwise, as Lender determines necessary or
desirable. Borrower irrevocably waives any and all rights it may have under
applicable Legal Requirements to prohibit such disclosure, including but not
limited to any right of privacy.
Section 13.4.    Cooperation
Subject to the terms of Section 13.8 hereof, at the request of the holder of the
Note and, to the extent not already required to be provided by Borrower under
this Agreement, Borrower shall (and shall cause Mortgage Borrower, Mezzanine B
Borrower, Mezzanine C Borrower and Mezzanine A Borrower to) use reasonable
efforts to provide information not in the possession of the holder of the Note
in order to satisfy the market standards to which the holder of the Note
customarily adheres or which may be reasonably required in the marketplace or by
the Rating Agencies in connection with any Securitization, including, without
limitation, to:
(g)    provide updated financial, budget and other information with respect to
the Collateral, the Mezzanine A Collateral, the Mezzanine B Collateral, the
Mezzanine C Collateral, the Properties, Borrower, Mezzanine A Borrower,
Mezzanine B Borrower, Mezzanine C Borrower, Mortgage Borrower, Additional
Pledgor, Mezzanine A Additional Pledgor, Mezzanine B Additional Pledgor,
Mezzanine C Additional Pledgor, Operating Lessee, HHSD, any SPE Component Entity
(as defined in this Agreement, the Mezzanine B Loan Agreement, the Mezzanine C
Loan Agreement and the Mezzanine A Loan Agreement), Mortgage Borrower SPE
Component Entity and Guarantor and provide modifications and/or updates to the
appraisals, market studies, environmental reviews and reports (Phase I reports
and, if appropriate, Phase II reports) and engineering reports of the Properties
obtained in connection with the making of the Loan (all of the foregoing being
referred

20759823.6.BUSINESS    
145

--------------------------------------------------------------------------------




to as the “Provided Information”), together, if customary, with appropriate
verification and/or consents of the Provided Information through letters of
auditors or opinions of counsel of independent attorneys acceptable to Lender
and the Rating Agencies;
(h)    make changes to the special purpose entity provisions of the
organizational documents of Borrower, Mezzanine A Borrower, Mezzanine B
Borrower, Mezzanine C Borrower, Mortgage Borrower, Additional Pledgor, Mezzanine
A Additional Pledgor, Mezzanine B Additional Pledgor, Mezzanine C Additional
Pledgor, Operating Lessee, HHSD, any SPE Component Entity (as defined in this
Agreement, the Mezzanine B Loan Agreement, the Mezzanine C Loan Agreement and
the Mezzanine A Loan Agreement), Mortgage Borrower SPE Component Entity and
their respective principals;
(i)    cause counsel to render or update existing opinion letters as to
enforceability and non-consolidation, which may be relied upon by the holder of
the Note, the Rating Agencies and their respective counsel, which shall be dated
as of the closing date of the Securitization;
(j)    permit site inspections, appraisals, market studies and other due
diligence investigations of the Properties, as may be reasonably requested by
the holder of the Note or the Rating Agencies or as may be necessary or
appropriate in connection with the Securitization;
(k)    make the representations and warranties with respect to the Properties,
the Collateral, the Mezzanine A Collateral, the Mezzanine B Collateral, the
Mezzanine C Collateral, Borrower, Mezzanine A Borrower, Mezzanine B Borrower,
Mezzanine C Borrower, Mortgage Borrower, Guarantor, Operating Lessee, HHSD,
Additional Pledgor, Mezzanine A Additional Pledgor, Mezzanine B Additional
Pledgor, Mezzanine C Additional Pledgor and the Loan Documents as are made in
the Loan Documents and such other representations and warranties as may be
reasonably requested by the holder of the Note or the Rating Agencies;
(l)    execute (and cause Additional Pledgor, Operating Lessee, HHSD and
Guarantor, as applicable, to execute) such amendments to the Loan Documents as
may be requested by the holder of the Note or the Rating Agencies or otherwise
to effect the Securitization including, without limitation, bifurcation of the
Loan into two or more components and/or separate notes and/or creating a pari
passu or senior/subordinate note structure or reallocate the principal balances
and interest rates of the Loan and the Other Mezzanine Loans amongst each other
(a “Loan Bifurcation”); provided, however, that Borrower shall not be required
to modify or amend any Loan Document if such modification or amendment would (i)
change the interest rate, the stated maturity, the aggregate principal balance
of the Loan or the amortization of principal as set forth herein or in the Note,
except in connection with a Loan Bifurcation which may result in varying fixed
interest rates, principal balances and amortization schedules on the
components/notes, but which components shall have the same weighted average
interest rate as the original Note prior to the Loan Bifurcation as well as the
same aggregate principal balance and weighted amortization schedule except
following an Event of Default or following any prepayment (whether resulting
from the application of Net Proceeds after a Casualty or Condemnation or
otherwise) of the Loan

20759823.6.BUSINESS    
146

--------------------------------------------------------------------------------




which is not made on a pro rata basis with the Mortgage Loan and each Other
Mezzanine Loan (including the New Mezzanine Loan) in accordance with this
Agreement, the Mortgage Loan Agreement and each Other Mezzanine Loan Agreement,
(ii) modify or amend any other economic term of the Loan, or (iii) otherwise
increase the obligations or decrease the rights of Borrower under the Loan
Documents;
(m)    deliver to Lender and/or any Rating Agency, (i) one or more certificates
executed by an officer of Borrower, Mezzanine A Borrower, Mezzanine B Borrower,
Mezzanine C Borrower, Mortgage Borrower, Operating Lessee, Additional Pledgor,
Mezzanine A Additional Pledgor, Mezzanine B Additional Pledgor, Mezzanine C
Additional Pledgor, HHSD or Guarantor, as applicable, certifying as to the
accuracy, as of the closing date of the Securitization, of all representations
made by Borrower, Mezzanine A Borrower, Mezzanine B Borrower, Mezzanine C
Borrower, Mortgage Borrower, Operating Lessee, Additional Pledgor, Mezzanine A
Additional Pledgor, Mezzanine B Additional Pledgor, Mezzanine C Additional
Pledgor, HHSD or Guarantor, as applicable, in the Loan Documents to which it is
a party as of the Closing Date in all relevant jurisdictions or, if such
representations are no longer accurate, certifying as to what modifications to
the representations would be required to make such representations accurate as
of the closing date of the Securitization, and (ii) certificates of the relevant
Governmental Authorities in all relevant jurisdictions indicating the good
standing and qualification of Borrower, Mortgage Borrower, Mezzanine A Borrower,
Mezzanine B Borrower, Mezzanine C Borrower, Mezzanine A Additional Pledgor,
Mezzanine B Additional Pledgor, Mezzanine C Additional Pledgor, Operating
Lessee, Additional Pledgor, HHSD and Guarantor as of the date of the closing
date of the Securitization;
(n)    have reasonably appropriate personnel (including senior management of
Borrower) participate in a bank meeting and/or presentation for the Rating
Agencies or Investors;
(o)    cooperate with and assist Lender in obtaining ratings of the Securities
from two (2) or more of the Rating Agencies;
(p)    supply to Lender such documentation, financial statements and reports in
form and substance required for Lender to comply with Regulations S-X and AB of
the federal securities laws, if applicable; and
(q)    Upon Lender’s modification of the Selected Day or Payment Date pursuant
to the terms of Section 2.4(e) above, Borrower shall promptly deliver to Lender
such modifications to the Interest Rate Cap Agreement and the Collateral
Assignment of Interest Rate Cap reasonably required by Lender as result of such
designation.
Other than cost and expenses of attorneys engaged by Borrower or its Affiliates,
Borrower shall not be obligated to incur any material cost or expense in
connection with complying with requests made under this Section 13.4.

20759823.6.BUSINESS    
147

--------------------------------------------------------------------------------




Section 13.5.    Securitization
(g)    Borrower understands that certain of the Provided Information may be
included in disclosure documents in connection with the Securitization,
including, without limitation, a prospectus, prospectus supplement, offering
memorandum or private placement memorandum (each, a “Disclosure Document”) and
may also be included in filings with the Securities and Exchange Commission
pursuant to the Securities Act or the Exchange Act, or provided or made
available to investors or prospective investors in the Securities, the Rating
Agencies, and service providers relating to the Securitization. In the event
that the Disclosure Document is required to be revised prior to the sale of all
Securities, Borrower will cooperate with the holder of the Note in updating the
Disclosure Document by providing all current information necessary to keep the
Disclosure Document accurate and complete in all material respects.
(h)    Borrower agrees to provide, and to cause Guarantor, Mezzanine A Borrower,
Mezzanine B Borrower, Mezzanine C Borrower, Mortgage Borrower, HHSD, Additional
Pledgor, Mezzanine A Additional Pledgor, Mezzanine B Additional Pledgor,
Mezzanine C Additional Pledgor and Operating Lessee to provide, in connection
with each of (i) a preliminary and a final offering memorandum or private
placement memorandum or similar document (including any Investor or Rating
Agency “term sheets” or presentations relating to the Collateral, the Mezzanine
A Collateral, the Mezzanine B Collateral, Mezzanine C Collateral and/or the
Properties) or (ii) a preliminary and final prospectus or prospectus supplement,
as applicable, an indemnification certificate (A) certifying that Borrower,
Additional Pledgor and Guarantor have examined the following portions (it being
acknowledged and agreed that Lender shall highlight such portions of any
document referenced in clauses (i) and (ii) above or any other document that
Borrower, Additional Pledgor and Guarantor will be reviewing and covering in its
indemnification certificate pursuant to this Section) of such memorandum or
prospectus or other document (including any Investor or Rating Agency “term
sheets” or presentations relating to the Properties, the Collateral, the
Mezzanine A Collateral, the Mezzanine C Collateral and/or the Mezzanine B
Collateral), as applicable, including without limitation, the sections entitled
“Description of the Properties”, “Description of the Collateral”, “Description
of the Mezzanine A Collateral” and “Description of the Mezzanine B Collateral”,
“Description of the Mezzanine C Collateral” or similar sections (including any
schedules, exhibits or annexes but excluding any financial projections of Lender
or any other Person (other than Borrower, Guarantor or their respective
Affiliates) and any financial summaries from any third party sources), and all
sections relating to Borrower, Other Mezzanine Borrowers, Mortgage Borrower,
Additional Pledgor, Mezzanine A Additional Pledgor, Mezzanine B Additional
Pledgor, Mezzanine C Additional Pledgor, Operating Lessee, HHSD, Guarantor,
Franchisor, Manager, Affiliates of the foregoing, comfort letters, Management
Agreements, Franchise Agreements, the Properties, the Operating Leases, the
Collateral, the Mezzanine A Collateral, the Mezzanine B Collateral, the
Mezzanine C Collateral, the Ground Leases and the Condominium Documents and any
risks or special considerations relating thereto, and that, to the best of
Borrower’s knowledge, such sections (and any other sections reasonably
requested) do not contain any untrue statement of a material fact or omit to
state a material fact necessary in order to make the statements made, in the
light of the circumstances under which they were made, not

20759823.6.BUSINESS    
148

--------------------------------------------------------------------------------




misleading, (B) certifying that Mortgage Borrower, Operating Lessee, HHSD and
Guarantor have examined the following portions (it being acknowledged and agreed
that Lender shall highlight such portions of any document referenced in clauses
(i) and (ii) above or any other document that Mortgage Borrower, Operating
Lessee, HHSD and Guarantor will be reviewing and covering in its indemnification
certificate pursuant to this Section) of such memorandum or prospectus or other
document (including any Investor or Rating Agency “term sheets” or presentations
relating to the Properties, the Collateral, the Mezzanine A Collateral, the
Mezzanine C Collateral and/or the Mezzanine B Collateral), as applicable,
including without limitation, the sections entitled “Description of the
Properties”, “Description of the Collateral”, “Description of the Mezzanine A
Collateral”, “Description of the Mezzanine C Collateral” and “Description of the
Mezzanine B Collateral” or similar sections (including any schedules, exhibits
or annexes but excluding any financial projections of Lender or any other Person
(other than Borrower, Guarantor or their respective Affiliates) and any
financial summaries from any third party sources), and all sections relating to
Borrower, Other Mezzanine Borrowers, Mortgage Borrower, HHSD, Additional Pledgor
(as defined in this Agreement and each Other Mezzanine Loan Agreement),
Operating Lessee, Guarantor, Franchisor, Manager, Affiliates of the foregoing,
comfort letters, Management Agreements, Franchise Agreements, the Properties,
the Operating Leases, the Mezzanine A Collateral, the Mezzanine B Collateral,
the Mezzanine C Collateral, the Ground Leases and the Condominium Documents and
any risks or special considerations relating thereto, and that, to the best of
Mortgage Borrower’s knowledge, such sections (and any other sections reasonably
requested) do not contain any untrue statement of a material fact or omit to
state a material fact necessary in order to make the statements made, in the
light of the circumstances under which they were made, not misleading, (C)
certifying that Mezzanine A Borrower, Mezzanine A Additional Pledgor and
Guarantor have examined the following highlighted portions (it being
acknowledged and agreed that Lender shall highlight such portions of any
document referenced in clauses (i) and (ii) above or any other document that
Mezzanine A Borrower, Mezzanine A Additional Pledgor and Guarantor will be
reviewing and covering in its indemnification certificate pursuant to this
Section) of such memorandum or prospectus or other document (including any
Investor or Rating Agency “term sheets” or presentations relating to the
Properties, the Collateral, the Mezzanine A Collateral, the Mezzanine C
Collateral and/or the Mezzanine B Collateral), as applicable, including without
limitation, the sections entitled “Description of the Properties”, “Description
of the Collateral”, “Description of the Mezzanine A Collateral”, “Description of
the Mezzanine C Collateral” and “Description of the Mezzanine B Collateral” or
similar sections (including any schedules, exhibits or annexes but excluding any
financial projections of Lender or any other Person (other than Borrower,
Guarantor or their respective Affiliates) and any financial summaries from any
third party sources), and all sections relating to Borrower, Other Mezzanine
Borrowers, Mortgage Borrower, HHSD, Additional Pledgor, Mezzanine A Additional
Pledgor, Mezzanine B Additional Pledgor, Mezzanine C Additional Pledgor,
Operating Lessee, Guarantor, Franchisor, Manager, Affiliates of the foregoing,
comfort letters, Management Agreements, Franchise Agreements, the Properties,
the Operating Leases, the Mezzanine A Collateral, the Mezzanine B Collateral,
the Mezzanine C Collateral, the Ground Leases and the Condominium Documents and
any risks or special considerations relating thereto, and that, to the best of
Mortgage Borrower’s knowledge, such

20759823.6.BUSINESS    
149

--------------------------------------------------------------------------------




sections (and any other sections reasonably requested) do not contain any untrue
statement of a material fact or omit to state a material fact necessary in order
to make the statements made, in the light of the circumstances under which they
were made, not misleading, (D) certifying that Mezzanine B Borrower, Mezzanine B
Additional Pledgor and Guarantor have examined the following highlighted
portions (it being acknowledged and agreed that Lender shall highlight such
portions of any document referenced in clauses (i) and (ii) above or any other
document that Mezzanine B Borrower, Mezzanine B Additional Pledgor and Guarantor
will be reviewing and covering in its indemnification certificate pursuant to
this Section) of such memorandum or prospectus or other document (including any
Investor or Rating Agency “term sheets” or presentations relating to the
Properties, the Collateral, the Mezzanine A Collateral and/or the Mezzanine B
Collateral), as applicable, including without limitation, the sections entitled
“Description of the Properties”, “Description of the Collateral”, “Description
of the Mezzanine A Collateral” and “Description of the Mezzanine B Collateral”
or similar sections (including any schedules, exhibits or annexes but excluding
any financial projections of Lender or any other Person (other than Borrower,
Guarantor or their respective Affiliates) and any financial summaries from any
third party sources), and all sections relating to Borrower, Other Mezzanine
Borrowers, Mortgage Borrower, HHSD, Additional Pledgor, Mezzanine A Additional
Pledgor, Mezzanine B Additional Pledgor, Operating Lessee, Guarantor,
Franchisor, Manager, Affiliates of the foregoing, comfort letters, Management
Agreements, Franchise Agreements, the Properties, the Mezzanine A Collateral,
the Mezzanine B Collateral, the Ground Leases and the Condominium Documents and
any risks or special considerations relating thereto, and that, to the best of
Mortgage Borrower’s knowledge, such sections (and any other sections reasonably
requested) do not contain any untrue statement of a material fact or omit to
state a material fact necessary in order to make the statements made, in the
light of the circumstances under which they were made, not misleading, (E)
certifying that Mezzanine C Borrower, Mezzanine C Additional Pledgor and
Guarantor have examined the following highlighted portions (it being
acknowledged and agreed that Lender shall highlight such portions of any
document referenced in clauses (i) and (ii) above or any other document that
Mezzanine C Borrower, Mezzanine C Additional Pledgor and Guarantor will be
reviewing and covering in its indemnification certificate pursuant to this
Section) of such memorandum or prospectus or other document (including any
Investor or Rating Agency “term sheets” or presentations relating to the
Properties, the Collateral, the Mezzanine A Collateral, the Mezzanine C
Collateral and/or the Mezzanine B Collateral), as applicable, including without
limitation, the sections entitled “Description of the Properties”, “Description
of the Collateral”, “Description of the Mezzanine A Collateral”, “Description of
the Mezzanine C Collateral” and “Description of the Mezzanine B Collateral” or
similar sections (including any schedules, exhibits or annexes but excluding any
financial projections of Lender or any other Person (other than Borrower,
Guarantor or their respective Affiliates) and any financial summaries from any
third party sources), and all sections relating to Borrower, Other Mezzanine
Borrowers, Mortgage Borrower, HHSD, Additional Pledgor, Mezzanine A Additional
Pledgor, Mezzanine B Additional Pledgor, Mezzanine C Additional Pledgor,
Operating Lessee, Guarantor, Franchisor, Manager, Affiliates of the comfort
letters, Management Agreements, Franchise Agreements, the Properties, the
Mezzanine A Collateral, the Mezzanine B Collateral, the Mezzanine C Collateral,
the Ground Leases and the

20759823.6.BUSINESS    
150

--------------------------------------------------------------------------------




Condominium Documents and any risks or special considerations relating thereto,
and that, to the best of Borrower’s knowledge, such sections (and any other
sections reasonably requested) do not contain any untrue statement of a material
fact or omit to state a material fact necessary in order to make the statements
made, in the light of the circumstances under which they were made, not
misleading, (F) indemnifying Lender (and for purposes of this Section 13.5,
Lender hereunder shall include its officers and directors), Credit Suisse
Securities (USA) LLC and its successors in interest (“Credit Suisse”), and the
Affiliate of Lender or Credit Suisse that (i) has filed the registration
statement, if any, relating to the Securitization and/or (ii) which is acting as
issuer, depositor, sponsor and/or a similar capacity with respect to the
Securitization (any Person described in (i) or (ii), an “Issuer Person”), and
each director and officer of any Issuer Person, and each Person or entity who
controls any Issuer Person within the meaning of Section 15 of the Securities
Act or Section 20 of the Exchange Act (collectively, the “Issuer Group”), and
each Person which is acting as an underwriter, manager, placement agent, initial
purchaser or similar capacity with respect to the Securitization, each of its
directors and officers and each Person who controls any such Person within the
meaning of Section 15 of the Securities Act and Section 20 of the Exchange Act
(collectively, the “Underwriter Group”) for any Losses to which Lender, the
Issuer Group or the Underwriter Group may become subject insofar as the Losses
arise out of or are based upon any untrue statement or alleged untrue statement
of any material fact contained in such sections (including any Investor or
Rating Agency “term sheets” or presentations relating to the Collateral, the
Mezzanine A Collateral, the Mezzanine C Collateral, the Properties and/or the
Mezzanine B Collateral) or arise out of or are based upon the omission or
alleged omission to state therein a material fact required to be stated in such
sections (including any Investor or Rating Agency “term sheets” or presentations
relating to the Collateral, the Mezzanine A Collateral, the Mezzanine C
Collateral, the Properties and/or the Mezzanine B Collateral) or necessary in
order to make the statements in such sections (including any Investor or Rating
Agency “term sheets” or presentations relating to the Collateral, the
Properties, the Mezzanine A Collateral, the Mezzanine C Collateral and/or the
Mezzanine B Collateral) or in light of the circumstances under which they were
made, not misleading (collectively the “Securities Liabilities”) and (G)
agreeing to reimburse Lender, the Issuer Group and the Underwriter Group for any
legal or other expenses reasonably incurred by Lender and Issuer Group in
connection with investigating or defending the Securities Liabilities; provided,
however, that Borrower will be liable in any such case under clauses (F) or (G)
above only to the extent that any such Securities Liabilities arise out of or is
based upon any such untrue statement or omission made therein in reliance upon
and in conformity (only to the extent that Borrower was provided an opportunity
to review and notified Lender that such statement or omission was not in
conformity with information furnished to Lender) with information furnished to
Lender or any member of the Issuer Group or Underwriter Group by or on behalf of
Borrower, Mortgage Borrower, Guarantor or any other Loan Party in connection
with the preparation of the memorandum or prospectus or other document
(including any Investor or Rating Agency “term sheets” or presentations relating
to the Collateral or the Properties and/or the Loan) or in connection with the
underwriting of the Loan, including, without limitation, financial statements of
Borrower, Mortgage Borrower, Mezzanine A Borrower, Mezzanine B Borrower,
Mezzanine C Borrower, Guarantor or any other Loan Party, operating statements,
rent rolls, environmental site assessment reports and

20759823.6.BUSINESS    
151

--------------------------------------------------------------------------------




property condition reports with respect to the Collateral, the Mezzanine A
Collateral, the Mezzanine B Collateral, the Mezzanine C Collateral and the
Properties. This indemnity agreement will be in addition to any liability which
Borrower, Mortgage Borrower, Mezzanine A Borrower, Mezzanine B Borrower,
Mezzanine C Borrower, Guarantor and any other Loan Party may otherwise have.
Moreover, the indemnification provided for in clause (F) above shall be
effective whether or not an indemnification certificate described in (A), (B),
(C), (D) and (E) above is provided and shall be applicable based on information
previously provided by Borrower, Mezzanine A Borrower, Mezzanine B Borrower,
Mezzanine C Borrower, Mortgage Borrower, Guarantor or their Affiliates if
Borrower, Mortgage Borrower, Mezzanine A Borrower, Mezzanine B Borrower,
Mezzanine C Borrower or Guarantor do not provide the indemnification
certificate.
(i)    In connection with filings under the Exchange Act or any information
provided to holders of Securities on an ongoing basis, Borrower agrees to
indemnify (i) Lender, the Issuer Group and the Underwriter Group for Losses to
which Lender, the Issuer Group or the Underwriter Group may become subject
insofar as the Securities Liabilities arise out of or are based upon an untrue
statement in the Provided Information or the omission or alleged omission to
state in the Provided Information a material fact required to be stated in the
Provided Information in order to make the statements in the Provided
Information, in light of the circumstances under which they were made not
misleading and (ii) reimburse Lender, the Issuer Group or the Underwriter Group
for any legal or other expenses reasonably incurred by Lender, the Issuer Group
or the Underwriter Group in connection with defending or investigating the
Securities Liabilities.
(j)    Promptly after receipt by an indemnified party under this Section 13.5 of
notice of the commencement of any action, such indemnified party will, if a
claim in respect thereof is to be made against the indemnifying party under this
Section 13.5, notify the indemnifying party in writing of the commencement
thereof, but the omission to so notify the indemnifying party will not relieve
the indemnifying party from any liability which the indemnifying party may have
to any indemnified party hereunder except to the extent that failure to notify
causes prejudice to the indemnifying party. In the event that any action is
brought against any indemnified party, and it notifies the indemnifying party of
the commencement thereof, the indemnifying party will be entitled, jointly with
any other indemnifying party, to participate therein and, to the extent that it
(or they) may elect by written notice delivered to the indemnified party
promptly after receiving the aforesaid notice from such indemnified party, to
assume the defense thereof with counsel reasonably satisfactory to such
indemnified party. After notice from the indemnifying party to such indemnified
party under this Section 13.5 the indemnifying party shall be responsible for
any reasonable legal or other expenses subsequently incurred by such indemnified
party in connection with the defense thereof other than reasonable costs of
investigation; provided, however, if the defendants in any such action include
both the indemnified party and the indemnifying party and the indemnified party
shall have reasonably concluded that there are any legal defenses available to
it and/or other indemnified parties that are different from or additional to
those available to the indemnifying party, the indemnified party or parties
shall have the right to select separate counsel to assert such legal defenses
and to otherwise participate in the defense of such action on behalf of such
indemnified party or parties. The indemnifying party shall not be liable for the
expenses of

20759823.6.BUSINESS    
152

--------------------------------------------------------------------------------




more than one such separate counsel unless an indemnified party shall have
reasonably concluded that there may be legal defenses available to it that are
different from or additional to those available to another indemnified party.
(k)    In order to provide for just and equitable contribution in circumstances
in which the indemnity agreements provided for in Section 13.5(c) or Section
13.5(d) is or are for any reason held to be unenforceable by an indemnified
party in respect of any losses, claims, damages or liabilities (or action in
respect thereof) referred to therein which would otherwise be indemnifiable
under Section 13.5(c) or Section 13.5(d), the indemnifying party shall
contribute to the amount paid or payable by the indemnified party as a result of
such losses, claims, damages or liabilities (or action in respect thereof);
provided, however, that no Person guilty of fraudulent misrepresentation (within
the meaning of Section 11(f) of the Securities Act) shall be entitled to
contribution from any Person who was not guilty of such fraudulent
misrepresentation. In determining the amount of contribution to which the
respective parties are entitled, the following factors shall be considered: (i)
the indemnified party’s, Borrower’s and Guarantor’s relative knowledge and
access to information concerning the matter with respect to which claim was
asserted; (ii) the opportunity to correct and prevent any statement or omission;
and (iii) any other equitable considerations appropriate in the circumstances.
Lender and Borrower hereby agree that it would not be equitable if the amount of
such contribution were determined by pro rata or per capita allocation.
(l)    Borrower shall, and shall cause Guarantor to, indemnify Lender and its
officers, directors, partners, employees, representatives, agents and Affiliates
against any Losses to which Lender and each of its officers, directors,
partners, employees, representatives, agents and Affiliates, may become subject
in connection with any indemnification to the Rating Agencies in connection with
issuing, monitoring or maintaining the Securities insofar as the Losses arise
out of or are based upon any untrue statement of any material fact in any
information provided by or on behalf of Borrower to the Rating Agencies (the
“Covered Rating Agency Information”) or arise out of or are based upon the
omission to state a material fact in the Covered Rating Agency Information
required to be stated therein or necessary in order to make the statements in
the Covered Rating Agency Information, in light of the circumstances under which
they were made, not misleading.
(m)    All reasonable costs and expenses incurred by Borrower (other than all
attorneys’ fees and costs incurred by Borrower or its Affiliates) or Lender in
connection with this Section 13.5 shall be paid by Lender.
(n)    The liabilities and obligations of Borrower and Lender under this Section
13.5 shall survive the satisfaction of this Agreement and the satisfaction and
discharge of the Debt.
Section 13.6.    Regulation AB Obligor Information
(f)    If, at the time one or more Disclosure Documents are being prepared for a
securitization, Lender expects that Borrower alone or Borrower and one or more
affiliates of

20759823.6.BUSINESS    
153

--------------------------------------------------------------------------------




Borrower collectively, or the Collateral or any portion of the Collateral, the
Mezzanine A Collateral or any portion of the Mezzanine A Collateral, the
Mezzanine B Collateral or any portion of the Mezzanine B Collateral, the
Mezzanine C Collateral or any portion of the Mezzanine C Collateral or the
Properties alone or the Properties and any other parcel(s) of real property,
together with improvements thereon and personal property related thereto, that
is “related”, within the meaning of the definition of Significant Obligor (as
defined in Item 1101(k) of Regulation AB), to the Properties (a “Related
Property”) collectively, will be a Significant Obligor, Borrower shall furnish
to Lender upon request (i) the selected financial data or, if applicable, net
operating income, required under Item 1112(b)(1) of Regulation AB and meeting
the requirements thereof, if Lender expects that the principal amount of the
Loan, together with any loans made to an affiliate of Borrower or secured by a
Related Property that is included in a securitization with the Loan (a “Related
Loan”), as of the cut-off date for such securitization may, or if the principal
amount of the Loan together with any Related Loans as of the cut-off date for
such securitization and at any time during which the Loan and any Related Loans
are included in a securitization does, equal or exceed ten percent (10%) (but
less than twenty percent (20%)) of the aggregate principal amount of all
mortgage loans included or expected to be included, as applicable, in the
securitization or (ii) the financial statements required under Item 1112(b)(2)
of Regulation AB and meeting the requirements thereof, if Lender expects that
the principal amount of the Loan together with any Related Loans as of the
cut-off date for such securitization may, or if the principal amount of the Loan
together with any Related Loans as of the cut-off date for such securitization
and at any time during which the Loan and any Related Loans are included in a
securitization does, equal or exceed twenty percent (20%) of the aggregate
principal amount of all mortgage loans included or expected to be included, as
applicable, in the securitization. Such financial data or financial statements
shall be furnished to Lender (A) within ten (10) Business Days after notice from
Lender in connection with the preparation of Disclosure Documents for the
securitization, (B) not later than thirty (30) days after the end of each fiscal
quarter of Borrower and (C) not later than seventy-five (75) days after the end
of each fiscal year of Borrower; provided, however, that Borrower shall not be
obligated to furnish financial data or financial statements pursuant to clauses
(B) or (C) of this sentence with respect to any period for which a filing
pursuant to the Exchange Act in connection with or relating to the
securitization (an “Exchange Act Filing”) is not required.
(g)    If requested by Lender, Borrower shall furnish, or shall cause the
applicable tenant to furnish, to Lender financial data and/or financial
statements in accordance with Regulation AB for any tenant of any Individual
Property if, in connection with a securitization, Lender expects there to be,
with respect to such tenant or group of affiliated tenants, a concentration
within all of the loans included or expected to be included, as applicable, in
such securitization such that such tenant or group of affiliated tenants would
constitute a Significant Obligor; provided, however, that in the event the
related lease does not require the related tenant to provide the foregoing
information, Borrower shall use commercially reasonable efforts to cause the
applicable tenant to furnish such information.

20759823.6.BUSINESS    
154

--------------------------------------------------------------------------------




(h)    Notwithstanding anything contained herein to the contrary, the provisions
regarding the delivery of REMIC Opinions will only apply if all or any portion
of the Loan has been securitized.
Section 13.7.    Other Regulation AB Information
In addition to, and notwithstanding anything to the contrary in the foregoing
provisions of, this Article 13, in the event Lender reasonably determines, in
connection with a Securitization, that financial statements and financial data
required in order to comply with Regulation AB or any amendment, modification or
replacement thereto or any other requirement of law applicable to the
Securitization (including without limitation the Securities Act, the Exchange
Act, Regulation AB, the rules and regulations promulgated pursuant to the
Dodd-Frank Wall Street Reform and Consumer Protection Act), Lender may request,
and Borrower shall promptly provide, such other financial statements and
financial data as Lender reasonably determines to be necessary or appropriate
for such compliance. Without limiting the generality of the foregoing, if
reasonably requested by the holder of the Note, Borrower shall promptly provide
the holder of the Note with any financial statements or financial, statistical,
operating or other information as the holder of the Note shall reasonably
determine to be required pursuant to Regulation AB or any amendment,
modification or replacement thereto or any other requirement of law applicable
to the Securitization in connection with any Disclosure Document, any filing
under the Exchange Act or any report that is required to be made available to
holders of the Securities under Regulation AB or other requirement of law or as
shall otherwise be reasonably requested by the holder of the Note.
Section 13.8.    Mezzanine Option.
Borrower acknowledges and agrees that Mortgage Lender shall have the option set
forth in Section 13.8 of the Mortgage Loan Agreement, Mezzanine A Lender shall
have the option set forth in Section 13.8 of the Mezzanine A Loan Agreement,
Mezzanine B Lender shall have the option set forth in Section 13.8 of the
Mezzanine B Loan Agreement and Mezzanine C Lender shall have the option set
forth in Section 13.8 of the Mezzanine C Loan Agreement. Borrower shall
cooperate with Mortgage Lender, Mezzanine A Lender, Mezzanine B Lender,
Mezzanine C Lender and Lender in Mortgage Lender’s, Mezzanine B Lender’s,
Mezzanine C Lender’s and/or Mezzanine A Lender’s exercise, from time to time, of
any and all such options in good faith and in a timely manner, which cooperation
shall include, but not be limited to, cooperating with respect to all of the
actions and items specified and/or referenced in Section 13.8 of the Mortgage
Loan Agreement, Section 13 of the Mezzanine A Loan Agreement, Section 13 of the
Mezzanine B Loan Agreement and Section 13 of the Mezzanine C Loan Agreement
(subject to the limitations set forth therein, mutatis mutandis). Lender,
without in any way limiting Lender’s other rights hereunder, shall have the
one-time unilateral right, in its sole and absolute discretion, to require
Borrower to divide the Loan into two mezzanine loans (the “(the “Mezzanine
Option”) for which different interest rates and debt service payments may be
established for each loan in such order of priority as may be designated by
Lender; provided, that (i) the total amounts for such mezzanine loans shall
equal the amount of the Loan immediately prior to the restructuring, (ii) the
weighted average interest rate

20759823.6.BUSINESS    
155

--------------------------------------------------------------------------------




of such mezzanine loans shall on the date created equal the interest rate which
was applicable to the Loan immediately prior to the restructuring except
following an Event of Default or following any prepayment (whether resulting
from the application of Net Proceeds after a Casualty or Condemnation or
otherwise) of the Loan which is not made on a pro rata basis with the Mortgage
Loan and each Other Mezzanine Loan (including the New Mezzanine Loan) in
accordance with this Agreement, the Mortgage Loan Agreement and each Other
Mezzanine Loan Agreement, (iii) the debt service payments on the two mezzanine
loans shall on the date created equal the debt service payment which was due
under the Loan immediately prior to the restructuring; and provided further that
any such restructuring carried out after the closing of the Loan shall be at no
material cost to Borrower and (iv) the Allocated Loan Amounts shall be allocated
between such mezzanine loans on a pro rata basis. Borrower shall cooperate with
all reasonable requests of Lender in order to restructure the Loan and create
the two mezzanine loans and shall (A) execute and deliver (1) such documents
including, without limitation, in the case of the new mezzanine loan, a
mezzanine note, a mezzanine loan agreement, a pledge and security agreement and
a mezzanine deposit account agreement, and (2) such amendments to the Loan
Documents and organizational documents, (B) cause Borrower’s counsel to deliver
such legal opinions, (C) create such bankruptcy remote borrower (the “New
Mezzanine Borrower”), which such New Mezzanine Borrower shall own, directly or
indirectly, 100% of the equity ownership interests in Mezzanine C Borrower (the
“Equity Collateral”), and (D) create such bankruptcy remote additional pledgor
(the “New Additional Pledgor”), which such New Additional Pledgor shall own,
directly or indirectly, 100% of the equity ownership interests in Mezzanine C
Additional Pledgor, and, in the case of each of (A), (B), (C) and (D) above, as
shall be reasonably required by Lender and required by any Rating Agency in
connection therewith, all in form and substance reasonably satisfactory to
Lender and satisfactory to any such Rating Agency, including the severance of
this Agreement, the Pledge Agreement and other Loan Documents if requested. In
the event such documents are in a form reasonably acceptable to Borrower and
Borrower fails to execute and deliver such documents to Lender within ten (10)
Business Days following such request by Lender, Borrower hereby absolutely and
irrevocably appoints Lender as its true and lawful attorney, coupled with an
interest, in its name and stead to make and execute all documents necessary or
desirable to effect such transactions, Borrower ratifying all that such attorney
shall do by virtue thereof. It shall be an Event of Default if Borrower fails to
comply with any of the terms, covenants or conditions of this Section 13.8 after
the expiration of ten (10) Business Days after notice thereof. Borrower shall be
required to pay the costs and expenses of its own legal counsel in complying
with the terms of this Section 13.8.
Section 13.9.    Uncross of Properties.
If pursuant to Section 13.9 of the Mortgage Loan Agreement any Affected Property
(as defined in the Mortgage Loan Agreement) is uncrossed from the Mortgage Loan
with the consent of Mortgage Lender as required thereunder (a “Property
Uncross”), Borrower shall reasonably cooperate with Lender in connection with
any corresponding uncrossing or severing of a pro rata portion of the Loan
and/or such other modifications to the Loan as Lender may reasonably require in
connection with any Property Uncross. In no event shall Borrower be obligated in
connection with a Property Uncross to satisfy any requirement of the Rating
Agencies or enter into any

20759823.6.BUSINESS    
156

--------------------------------------------------------------------------------




amendment or modification of the Loan Documents which would, in the aggregate,
increase any monetary or other material obligation of Borrower under the Loan
Documents. Lender shall cause all reasonable costs and expenses (other than
attorneys’ fees and costs incurred by Borrower and its Affiliates) incurred by
Borrower in connection with this Section 13.9 to be paid by Lender.
Section 13.10.    Intercreditor Agreement
(c)    Lender, Mortgage Lender, Mezzanine A Lender, Mezzanine B Lender and
Mezzanine C Lender are parties to a certain intercreditor agreement dated as of
the date hereof (the “Intercreditor Agreement”) memorializing their relative
rights and obligations with respect to the Loan, the Mortgage Loan, the
Mezzanine A Loan, the Mezzanine B Loan, the Mezzanine C Loan, Borrower, Mortgage
Borrower, Mezzanine A Borrower, Mezzanine B Borrower, Mezzanine C Borrower and
the Properties. Mortgage Borrower, Borrower and each Other Mezzanine Borrower
hereby acknowledge and agree that (i) such Intercreditor Agreement is intended
solely for the benefit of Lender, Mortgage Lender, Mezzanine A Lender, Mezzanine
B Lender and Mezzanine C Lender and (ii) Borrower, Mortgage Borrower, Mezzanine
A Borrower, Mezzanine B Borrower and Mezzanine C Borrower are not intended
third-party beneficiaries of any of the provisions therein and shall not be
entitled to rely on any of the provisions contained therein. Lender, Mortgage
Lender, Mezzanine A Lender, Mezzanine B Lender and Mezzanine C Lender shall have
no obligation to disclose to Borrower the contents of the Intercreditor
Agreement. Borrower’s obligations hereunder are independent of such
Intercreditor Agreement and remain unmodified by the terms and provisions
thereof.
(d)    In the event Lender is required pursuant to the terms of the
Intercreditor Agreement to pay over any payment or distribution of assets,
whether in cash, property or securities which is applied to the Debt, including,
without limitation, any proceeds of the Property previously received by Lender
on account of the Loan to the Mortgage Lender, then Borrower agrees to indemnify
Lender for any amounts so paid, and any amount so paid shall continue to be
owing pursuant to the Loan Documents as part of the Debt notwithstanding the
prior receipt of such payment by Lender.
ARTICLE 14    
INDEMNIFICATIONS
Section 14.1.    General Indemnification.
Borrower shall indemnify, defend and hold harmless the Indemnified Parties from
and against any and all Losses imposed upon or incurred by or asserted against
any Indemnified Parties and directly or indirectly arising out of or in any way
relating to any one or more of the following: (a) any accident, injury to or
death of persons or loss of or damage to property occurring in, on or about the
Properties or any part thereof or on the adjoining sidewalks, curbs, adjacent
property or adjacent parking areas, streets or ways; (b) any use, nonuse or
condition in, on or about the Properties or any part thereof or on the adjoining
sidewalks, curbs, adjacent property or adjacent

20759823.6.BUSINESS    
157

--------------------------------------------------------------------------------




parking areas, streets or ways; (c) performance of any labor or services or the
furnishing of any materials or other property in respect of the Properties or
any part thereof; (d) any failure of the Properties to be in compliance with any
Legal Requirements; (e) any and all claims and demands whatsoever which may be
asserted against Lender by reason of any alleged obligations or undertakings on
its part to perform or discharge any of the terms, covenants, or agreements
contained in any Lease or Ground Lease; (f) the holding or investing of the
Mortgage Loan Reserve Accounts or the Cash Management Account or the performance
of the Required Work, (g) the payment of any commission, charge or brokerage fee
to anyone which may be payable in connection with the funding of the Loan; or
(h) any failure to pay recordation taxes, documentary stamp taxes, intangible
personal property taxes or other costs and expenses as set forth in Section 17.2
hereof (collectively, the “Indemnified Liabilities”); provided, however, that
Borrower shall not have any obligation to Lender hereunder to the extent that
such Indemnified Liabilities arise (1) from the gross negligence, illegal acts,
fraud or willful misconduct of Lender or (2) with respect to an act and event
first occurring or arising (I) after the date Mortgage Borrower no longer owned
fee (or leasehold, as applicable) title to the Properties as a result of a
foreclosure or deed-in-lieu of foreclosure of the Mortgage Loan or (II)
following a foreclosure or assignment-in-lieu of the Loan or an Other Mezzanine
Loan, except to the extent that such acts or events are the proximate result of
acts or events that existed prior to the date of such transfer, whether or not
discovered prior or subsequent to the date of such transfer or were caused by
Guarantor or any of its Affiliates; provided that Borrower shall bear the burden
of proof to show that the event triggering liability hereunder first occurred
after such transfer of ownership, was not the proximate result of events that
first occurred prior to such transfer or ownership and was not caused by
Guarantor or any of its Affiliates. To the extent that the undertaking to
indemnify, defend and hold harmless set forth in the preceding sentence may be
unenforceable because it violates any law or public policy, Borrower shall pay
the maximum portion that it is permitted to pay and satisfy under applicable
Legal Requirements to the payment and satisfaction of all Indemnified
Liabilities incurred by the Indemnified Parties.
Section 14.2.    Mortgage and Intangible Tax Indemnification
Borrower shall pay and, at its sole cost and expense, protect, defend,
indemnify, release and hold harmless the Indemnified Parties from and against
any and all Losses imposed upon or incurred by or asserted against any
Indemnified Parties and directly or indirectly arising out of or in any way
relating to, any tax on or with respect to the making and/or recording of the
Pledge Agreement, the UCC Financing Statement, the Note or any of the other Loan
Documents, but excluding any income, franchise or other similar taxes.
Section 14.3.    ERISA Indemnification
Borrower shall, at its sole cost and expense, protect, defend, indemnify,
release and hold harmless the Indemnified Parties from and against any and all
Losses (including, without limitation, reasonable attorneys’ fees and costs
incurred in the investigation, defense, and settlement of Losses incurred in
correcting any prohibited transaction or in the sale of a prohibited loan, and
in obtaining any individual prohibited transaction exemption under ERISA that
may be required,

20759823.6.BUSINESS    
158

--------------------------------------------------------------------------------




in Lender’s sole discretion) that the Indemnified Parties may incur, directly or
indirectly, as a result of a default under Section 4.9 or Section 5.18 of this
Agreement.
Section 14.4.    Survival
The obligations and liabilities of Borrower under this Article 14 shall fully
survive indefinitely notwithstanding any termination, satisfaction, assignment,
entry of a judgment of foreclosure, exercise of any power of sale, or delivery
of an assignment in lieu of foreclosure of the Pledge Agreement.
ARTICLE 15    
EXCULPATION
Section 15.1.    Exculpation
(g)    Except as otherwise provided herein or in the other Loan Documents,
Lender shall not enforce the liability and obligation of Borrower to perform and
observe the obligations contained herein or in the other Loan Documents by any
action or proceeding wherein a money judgment shall be sought against (1)
Borrower (except as set forth in this Section 15.1 and the Environmental
Indemnity), (2) Guarantor (except as set forth in the Guaranty, the PIP Guaranty
and the Environmental Indemnity), (3) any Affiliate of Borrower, Mortgage
Borrower, Mezzanine B Borrower, Mezzanine C Borrower or Mezzanine A Borrower,
(4) any Person owning, directly or indirectly, any legal or beneficial interest
in Borrower or any Affiliate of Borrower or (5) any direct or indirect limited
partner, member, principal, officer, beneficiary, trustee, advisor, employee,
agent, shareholder, Affiliate or director of any Persons described in clauses
(1) through (5) above (collectively, subject to the exceptions in clauses (i)
and (ii) below, the “Exculpated Parties”), except that Lender may bring a
foreclosure action, action for specific performance or other appropriate action
or proceeding to enable Lender to enforce and realize upon this Agreement, the
Note, the Pledge Agreement and the other Loan Documents, and the interest in the
Collateral and any other collateral given to Lender created by this Agreement,
the Note, the Pledge Agreement and the other Loan Documents; provided, however,
that any judgment in any such action or proceeding shall be enforceable against
Borrower, only to the extent of Borrower’s interest in the Collateral and in any
other collateral given to Lender. Lender, by accepting this Agreement, the Note,
the Pledge Agreement and the other Loan Documents, agrees that it shall not,
except as otherwise provided in this Section 15.1, sue for, seek or demand any
deficiency judgment against any Exculpated Party in any such action or
proceeding, under or by reason of or under or in connection with this Agreement,
the Note, the Pledge Agreement or the other Loan Documents. The provisions of
this Section 15.1 shall not, however, (i) constitute a waiver, release or
impairment of any obligation evidenced or secured by this Agreement, the Note,
the Pledge Agreement or the other Loan Documents; (ii) impair the right of
Lender to name Borrower or Additional Pledgor as a party defendant in any action
or suit for foreclosure and sale under this Agreement and the Pledge Agreement;
(iii) affect the validity or enforceability of any indemnity (including, without
limitation, those contained in Article 14 of this Agreement and the
Environmental Indemnity), guaranty, master

20759823.6.BUSINESS    
159

--------------------------------------------------------------------------------




lease or similar instrument made in connection with this Agreement, the Note,
the Pledge Agreement and the other Loan Documents; (iv) impair the right of
Lender to obtain the appointment of a receiver; (v) impair the enforcement of
the provisions contained in the Pledge Agreement; or (vi) impair the right of
Lender to obtain a deficiency judgment or other judgment on the Note against
Borrower if necessary to obtain any Net Liquidation Proceeds After Debt Service
to which Lender would otherwise be entitled under this Agreement; provided,
however, Lender shall only enforce such judgment to the extent of the Insurance
Proceeds and/or Awards.
(h)    Notwithstanding the provisions of this Section 15.1 to the contrary,
Borrower shall be personally liable to Lender for Losses due to:
(i)    fraud or intentional misrepresentation by any Loan Party or any Affiliate
of any of the foregoing in connection with the execution and the delivery of
this Agreement, the Note, the Pledge Agreement, any of the other Loan Documents,
or any certificate, report, financial statement or other instrument or document
furnished to Lender at the time of the closing of the Loan or during the term of
the Loan;
(ii)    the gross negligence or willful misconduct of an Exculpated Party;
(iii)    Remington’s or any Exculpated Party’s misapplication or
misappropriation of Rents or Net Liquidation Proceeds After Debt Service or any
distributions or other payments with respect thereto in violation of this
Agreement;
(iv)    any Exculpated Party’s misapplication or misappropriation of tenant
security deposits (including the failure to deliver to Lender or Mortgage
Lender, as applicable, tenant security deposits upon foreclosure or deed in lieu
thereof, to the extent not applied in accordance with the applicable Leases
prior to the occurrence of an Event of Default) or Rents collected in advance;
(v)    the misapplication or the misappropriation of Insurance Proceeds or
Awards by any Exculpated Party;
(vi)    Borrower’s, Mezzanine A Borrower’s, Mezzanine B Borrower’s, Mezzanine C
Borrowers, or Mortgage Borrower’s failure to pay Property Taxes, Ground Rent,
Insurance, Other Charges and/or Condominium Charges (provided that (1), in each
case, there shall be no liability hereunder to the extent that (A) sums
sufficient to pay such amounts have been deposited in escrow with Lender,
Mezzanine A Lender, Mezzanine C Lender, Mezzanine B Lender or Mortgage Lender,
as applicable, pursuant to the terms hereof, the Mezzanine A Loan Documents, the
Mezzanine B Loan Documents, Mezzanine Loan C Documents or the Mortgage Loan
Documents, as applicable, and none of Borrower, Mezzanine A Borrower, Mezzanine
B Borrower, Mezzanine C Borrower or Mortgage Borrower has made a claim against
such escrowed amounts or otherwise taken action to restrict Lender, Mezzanine A
Lender, Mezzanine B Lender, Mezzanine C Lender or Mortgage Lender, as
applicable, from applying such sums for the purpose of paying

20759823.6.BUSINESS    
160

--------------------------------------------------------------------------------




such items) or (B) there is insufficient cash flow from the operation of the
Properties to pay such items and (2) there shall be no liability for Borrower’s,
Mezzanine A Borrower’s, Mezzanine B Borrower’s. Mezzanine C Borrower’s or
Mortgagor Borrower’s failure to pay Condominium Charges unless such failure
results in a Lien that is equal to or superior in priority to the Mortgage),
charges for labor or materials or other charges that can create liens on any
Individual Property beyond any applicable notice and cure periods specified
herein;
(vii)    Borrower’s, Mezzanine A Borrower’s, Mezzanine B Borrower’s, Mezzanine C
Borrower’s or Mortgage Borrower’s failure to return or to reimburse Lender for
all Personal Property (whether owned by Mortgage Borrower or Operating Lessee)
taken from any Individual Property by or on behalf of Borrower, Mezzanine A
Borrower, Mezzanine B Borrower, Mezzanine C Borrower, Mortgage Borrower, HHSD,
Additional Pledgor, Mezzanine A Additional Pledgor, Mezzanine B Additional
Pledgor, Mezzanine C Additional Pledgor or Operating Lessee and not replaced
with Personal Property of the same utility and of the same or greater value;
(viii)    intentional physical waste to any Individual Property caused by the
intentional acts or omissions of any Exculpated Party when there is sufficient
cash flow from the operation of any Individual Property to avoid such waste from
occurring;
(ix)    failure to purchase or replace (as applicable) any Interest Rate Cap
Agreement or Replacement Interest Rate Cap Agreement (as applicable), in each
case, as and when required by the terms hereof;
(x)    Borrower’s, Mezzanine A Borrower’s, Mezzanine B Borrower’s, Mezzanine C
Borrower’s or Mortgage Borrower’s assertion or raising of any defense to a
proceeding instituted by Lender (whether judicial or otherwise) for the
foreclosure of the Pledge Agreement or the Collateral following an Event of
Default caused by Borrower’s failure to timely pay the Monthly Payment Amount or
the Debt due on the Maturity Date, which defense is determined by a court of
competent jurisdiction to be without merit, frivolous or brought in bad faith;
(xi)    Borrower’s failure to cause Mortgage Borrower to pay to Mortgage Lender
any deposit (including, without limitation, each PIP Required Deposit) as and
when required pursuant to the terms hereof and Section 9.9 of the Mortgage Loan
Agreement, the Mezzanine B Loan Agreement, the Mezzanine C Loan Agreement and
the Mezzanine A Loan Agreement;
(xii)    the breach of any representation, warranty or covenant of (i) any
Borrower with respect to itself or any SPE Component Entity set forth (A) in
Article 6 hereof (other than Section 6.1(a)(xv) and (xviii)) or (B) in any
Recycled SPE Certificate delivered by such Person, (ii) Additional Pledgor with
respect to itself as set forth (A) in Section 4(m) of the Pledge Agreement
(other than Section 4(m)(15) and (18) thereof) or (B) any Recycled SPE
Certificate delivered by such Person or (iii) Operating Lessee with respect to
itself as set forth in Paragraph 16 of the Operating Lease Subordination
Agreement (other than with respect to Paragraphs 16(xv) and (xviii);

20759823.6.BUSINESS    
161

--------------------------------------------------------------------------------




(xiii)    any violation or breach of any indemnifications set forth in Sections
13.5(b), (c), (d), (e) and (f) hereof or Section 14.1(g) hereof;
(xiv)    Mortgage Borrower’s prior ownership of the Previously-Owned Property;
(xv)    with respect to the Individual Property commonly known as the Sugar Land
Marriott Town Square Hotel and Conference Center and located in Sugar Land,
Texas, failure of Borrower to (a) deliver (or to cause to be delivered) to the
ground lessor under the related Ground Lease audited financial statements or (b)
maintain (or cause to be maintained) the ARR Subaccount 1 and ARR Subaccount 2
(each as defined in the related Ground Lease), in each case, pursuant to and in
accordance with the terms of the related Ground Lease;
(xvi)    with respect to the Individual Property commonly known as the Crowne
Plaza Ravinia and located in Atlanta, Georgia, any amounts paid by Lender to the
related Franchisor to reimburse such Franchisor for advertising assistance
provided to Mortgage Borrower pursuant to the terms of the related Franchise
Agreement;
(xvii)    with respect to the Individual Properties commonly known as the
Ritz-Carlton Atlanta Downtown, Renaissance Palm Springs and Courtyard Savannah,
any amounts paid by Lender to the related Manager in respect of unreimbursed or
unamortized key money in connection with the termination of such Manager under
the related Management Agreement; or
(xviii)    Borrower, Mezzanine A Borrower, Mezzanine B Borrower, Mezzanine C
Borrower, Mezzanine B Additional Pledgor, Mezzanine C Additional Pledgor,
Mezzanine A Additional Pledgor or Additional Pledgor making a distribution
(other than deemed distributions caused by Mortgage Lender pursuant to and in
accordance with the terms of the Cash Management Agreement and Article 10 of the
Mortgage Loan Agreement) to its direct or indirect legal and beneficial owners
after the occurrence and during the continuance of an Event of Default in
violation of this Agreement and the other Loan Documents.
(i)    Notwithstanding the foregoing, the agreement of Lender not to pursue
recourse liability as set forth in subsection (a) above SHALL BECOME NULL AND
VOID and shall be of no further force and effect and the Debt shall be fully
recourse to Borrower in the event (i) of a breach by any Recourse Entity of any
of the covenants set forth in Article 6 hereof, Paragraph 16 of the Operating
Lease Subordination Agreement or Section 4 of the Pledge Agreement and any
Recycled SPE Certificate, as applicable, that is cited as a factor in a court’s
decision that results in a substantive consolidation (other than a substantive
consolidation petitioned for or joined in by Lender) of such Recourse Entity
with any other Person (excluding another Borrower, SPE Component Entity or
Additional Pledgor) in a proceeding under any Creditors’ Rights Laws, (ii) any
Recourse Entity incurs any voluntary Indebtedness other than the Debt and
Permitted Debt (excluding Indebtedness relating to mechanic’s or other similar
liens, such as statutory liens, judgment liens or lis pendens) without the prior
written consent of Lender or except as expressly

20759823.6.BUSINESS    
162

--------------------------------------------------------------------------------




permitted in this Agreement, (iii) of the occurrence of a Prohibited Transfer
(excluding (A) a foreclosure of the Collateral or assignment in lieu of
foreclosure of the Collateral, (B) a foreclosure of the Other Mezzanine
Collateral or assignment in lieu of foreclosure of the Other Mezzanine
Collateral or (C) a foreclosure of the Property or deed in lieu of foreclosure
of the Property, provided that Borrower has provided (or caused to be provided)
Lender with at least ninety (90) days prior written notice of Mortgage
Borrower’s good faith intention to deliver a deed in lieu of foreclosure or
consensual sale of the Property) or any encumbrance on any Property (other than
Permitted Encumbrances), (iv) the Properties or any part thereof or the
Collateral or any part thereof or the Mezzanine A Collateral or any part thereof
or the Mezzanine B Collateral or any part thereof or the Mezzanine C Collateral
or any part thereof shall become an asset in a bankruptcy or insolvency
proceeding initiated by any Recourse Entity, (v) any Recourse Entity, Guarantor
or any Affiliate, officer, director, or representative which Controls, directly
or indirectly, any Recourse Entity or Guarantor files, or joins in the filing
of, a voluntary or an involuntary petition against any Recourse Entity under any
Creditors Rights Laws, or solicits or causes to be solicited petitioning
creditors for the filing of any involuntary petition against any Recourse Entity
from any Person under any Creditors Rights Laws; (vi) any Recourse Entity files
an answer consenting to or otherwise acquiescing in or joining in any
involuntary petition filed against it, by any other Person under any Creditors
Rights Laws, or solicits or causes to be solicited petitioning creditors for any
involuntary petition from any Person; (vii) other than with the written consent
of Lender, any Affiliate, officer, director, or representative which Controls
any Recourse Entity consents to or acquiesces in or joins in an application for
the appointment of a custodian, receiver, trustee, or examiner for such Recourse
Entity or any portion of the Properties, the Mezzanine A Collateral, the
Mezzanine B Collateral, Mezzanine C Collateral or the Collateral; (viii) any
amendment or modification of the Ground Lease in violation of the terms hereof
which would reasonably be expected to have or does have a Material Adverse
Effect, or (ix) any cancellation or termination of the Ground Lease, or the
surrender of the leasehold estate thereunder in violation of the terms hereof;
provided, however, Borrower’s liability pursuant to Section 15.1(c)(viii) and
(ix) shall be limited to an amount equal to one hundred and twenty percent
(120%) of the Allocated Loan Amount attributable to the applicable Property.
(j)    Nothing herein shall be deemed to be a waiver of any right which Lender
may have under Section 506(a), 506(b), 1111(b) or any other provision of the
U.S. Bankruptcy Code to file a claim for the full amount of the indebtedness
secured by the Pledge Agreement or to require that all collateral shall continue
to secure all of the indebtedness owing to Lender in accordance with this
Agreement, the Note, the Pledge Agreement or the other Loan Documents.
(k)    Notwithstanding anything to the contrary in this Section 15.1 or any Loan
Document to the contrary, Borrower and Guarantor shall have no liability under
this Section 15.1 to the extent such liability solely arises (i) as a result of
an act or omission of (1) Mortgage Lender or a third-party purchaser following
Mortgage Lender or such third-party taking title to the Properties pursuant to a
foreclosure, deed-in-lieu of foreclosure or otherwise or (2) a court appointed
receiver after such receiver takes control of the day-to-day operations of the
Properties or (ii) as a result of an act or omission of Lender, Mezzanine A
Lender, Mezzanine B Lender, Mezzanine C Lender, a third-party purchaser or any
Affiliate or subsidiary of any of the foregoing following a foreclosure

20759823.6.BUSINESS    
163

--------------------------------------------------------------------------------




or an assignment-in-lieu of foreclosure of the Loan, the Mezzanine A Loan, the
Mezzanine B Loan or the Mezzanine C Loan, unless in each case such act or
omission was caused by any Exculpated Party (but only prior to such Exculpated
Party becoming an Affiliate of Lender, the Mortgage Lender or an Other Mezzanine
Lender or any purchaser at any foreclosure of the Loan, the Mortgage Loan or an
Other Mezzanine Loan) or such acts or omissions are the proximate result of
acts, events, conditions, or circumstances that existed prior to the date of
such foreclosure, deed in lieu of foreclosure or assignment in lieu of
foreclosure, whether or not discovered prior or subsequent to the date of such
foreclosure, deed in lieu of foreclosure or assignment in lieu of foreclosure,
provided however, Guarantor shall bear the burden of proof to show that an event
triggering liability of Guarantor under the Guaranty first occurred after such
foreclosure, deed in lieu of foreclosure or assignment in lieu of foreclosure,
was not the proximate result of events that first occurred prior to such
foreclosure, deed in lieu of foreclosure or assignment in lieu of foreclosure
and was not caused by any Exculpated Party (but only prior to such Exculpated
Party becoming an Affiliate of Lender, the Mortgage Lender or an Other Mezzanine
Lender or any purchaser at any foreclosure of the Loan, the Mortgage Loan or an
Other Mezzanine Loan) or their respective Affiliates.
ARTICLE 16    
NOTICES
Section 16.1.    Notices
All notices, consents, approvals and requests required or permitted hereunder or
under any other Loan Document shall be given in writing and shall be effective
for all purposes if hand delivered or sent by (a) certified or registered United
States mail, postage prepaid, return receipt requested, (b) expedited prepaid
overnight delivery service, either commercial or United States Postal Service,
with proof of attempted delivery, or by (c) telecopier (with answer back
acknowledged provided an additional notice is given pursuant to subsection (b)
above), addressed as follows (or at such other address and Person as shall be
designated from time to time by any party hereto, as the case may be, in a
written notice to the other parties hereto in the manner provided for in this
Section):
If to Lender:    Column Financial, Inc.
11 Madison Avenue
New York, New York 10010
Attention:  N. Dante LaRocca
Facsimile No.: (646) 935-8520


With a copy to:        Dechert LLP
Cira Centre
2929 Arch Street
Philadelphia, Pennsylvania 19104
Attention: David W. Forti, Esq.
Facsimile No.: (215) 655-2647

20759823.6.BUSINESS    
164

--------------------------------------------------------------------------------






If to Borrower:    c/o Ashford Hospitality Trust
14185 Dallas Parkway, Suite 1100
Dallas, Texas 75254
Attention: David Brooks
Facsimile No.: (972) 980-2705
With a copy to:    Gardere Wynne Sewell LLP
1601 Elm Street, Suite 3000
Dallas, Texas 75201
Attention: Cynthia Nelson, Esq.
Facsimile No.: (214) 999-3884
A notice shall be deemed to have been given: in the case of hand delivery, at
the time of delivery; in the case of registered or certified mail, when
delivered or the first attempted delivery on a Business Day; or in the case of
expedited prepaid delivery and telecopy, upon the first attempted delivery on a
Business Day.
ARTICLE 17    
FURTHER ASSURANCES
Section 17.1.    Replacement Documents
Upon receipt of an affidavit of an officer of Lender as to the loss, theft,
destruction or mutilation of the Note or any other Loan Document which is not of
public record: (i) with respect to any Loan Document other than the Note,
Borrower will issue, in lieu thereof, a replacement of such other Loan Document,
dated the date of such lost, stolen, destroyed or mutilated Loan Document in the
same principal amount thereof and otherwise of like tenor and (ii) with respect
to the Note, (a) Borrower will execute a reaffirmation of the Debt as evidenced
by such Note acknowledging that Lender has informed Borrower that the Note was
lost, stolen destroyed or mutilated and that such Debt continues to be an
obligation and liability of Borrower as set forth in the Note, a copy of which
shall be attached to such reaffirmation and (b) if requested by Lender, Borrower
will execute a replacement note and Lender or Lender’s custodian (at Lender’s
option) shall provide to Borrower Lender’s (or Lender’s custodian’s) then
standard form of lost note affidavit (without indemnification), which such form
shall be reasonably acceptable to Borrower.
Section 17.2.    Execution of Pledge Agreement
Upon the execution and delivery of the Pledge Agreement and thereafter, Borrower
shall from time to time cause the Pledge Agreement and any of the other Loan
Documents creating a lien or security interest or evidencing the lien hereof
upon the Collateral and each instrument of further assurance to be filed,
registered or recorded in such manner and in such places as may be required by
any present or future law in order to publish notice of and fully to protect and
perfect

20759823.6.BUSINESS    
165

--------------------------------------------------------------------------------




the lien or security interest hereof upon, and the interest of Lender in, the
Collateral. Borrower will pay all taxes, filing, registration or recording fees,
and all expenses incident to the preparation, execution, acknowledgment and/or
recording of the Note, the Pledge Agreement, the other Loan Documents, any note,
any security instrument with respect to the Collateral and any instrument of
further assurance, and any modification or amendment of the foregoing documents,
and all federal, state, county and municipal taxes, duties, imposts, assessments
and charges arising out of or in connection with the execution and delivery of
the Pledge Agreement or the Loan, any security instrument with respect to the
Collateral or any instrument of further assurance, and any modification or
amendment of the foregoing documents, except where prohibited by law so to do.
Borrower hereby agrees that, in the event it is determined that any recordation
taxes, documentary stamp taxes, intangible personal property taxes or other
costs and expenses incident to the preparation, execution, acknowledgment and/or
recording of the Note, the Pledge Agreement, the other Loan Documents are due,
Borrower shall indemnity and hold harmless the Indemnified Parties for any such
recordation taxes, documentary stamp taxes, intangible personal property taxes
or other costs and expenses, including all penalties and interest accessed or
charged in connection therewith.
Section 17.3.    Further Acts, etc.
Borrower will, at the cost of Borrower, and without expense to Lender, do,
execute, acknowledge and deliver all and every further acts, assignments,
security agreements, pledges, control agreements, notices of assignments,
transfers and assurances as Lender shall, from time to time, reasonably require,
for the better assuring, conveying, assigning, transferring, and confirming unto
Lender the property and rights hereby granted, bargained, sold, conveyed,
confirmed, pledged, assigned, warranted and transferred or intended now or
hereafter so to be, or which Borrower may be or may hereafter become bound to
convey or assign to Lender, or for carrying out the intention or facilitating
the performance of the terms of this Agreement and the Pledge Agreement, or for
complying with all Legal Requirements. Borrower, on demand, will execute and
deliver, and in the event it shall fail to so execute and deliver, hereby
authorizes Lender to execute in the name of Borrower or without the signature of
Borrower to the extent Lender may lawfully do so, one or more financing
statements and financing statement amendments to evidence more effectively,
perfect and maintain the priority of the security interest of Lender in the
Collateral. Borrower grants to Lender an irrevocable power of attorney coupled
with an interest for the purpose of exercising and perfecting any and all rights
and remedies available to Lender at law and in equity, including without
limitation, such rights and remedies available to Lender pursuant to this
Section 17.3.
Section 17.4.    Changes in Tax, Debt, Credit and Documentary Stamp Laws
(a)    If any law is enacted or adopted or amended after the date of this
Agreement which deducts the Debt from the value of any Collateral for the
purpose of taxation or which imposes a tax, either directly or indirectly, on
the Debt or Lender’s interest in the Collateral, Borrower will pay the tax, with
interest and penalties thereon, if any. If Lender is advised by counsel chosen
by it that the payment of tax by Borrower would be unlawful or taxable to Lender
or unenforceable or

20759823.6.BUSINESS    
166

--------------------------------------------------------------------------------




provide the basis for a defense of usury then Lender shall have the option by
written notice of not less than one hundred twenty (120) days to declare the
Debt immediately due and payable.
(b)    Borrower will not claim or demand or be entitled to any credit or credits
on account of the Debt for any part of the Property Taxes or Other Charges
assessed against an Individual Property, or any part thereof, and no deduction
shall otherwise be made or claimed from the assessed value of an Individual
Property, or any part thereof, for real estate tax purposes by reason of the
Pledge Agreement or the Debt. If such claim, credit or deduction shall be
required by law, Lender shall have the option, by written notice of not less
than one hundred twenty (120) days, to declare the Debt immediately due and
payable.
(c)    If at any time the United States of America, any State thereof or any
subdivision of any such State shall require revenue or other stamps to be
affixed to the Note, the Pledge Agreement, or any of the other Loan Documents or
impose any other tax or charge on the same, Borrower will pay for the same, with
interest and penalties thereon, if any.
Section 17.5.    Expenses
Borrower covenants and agrees to pay or, if Borrower fails to pay, to reimburse,
Lender (including, following a Securitization, the securitization trust, any
servicer, trust advisor, trustee or certificate administrator) upon receipt of
written notice from Lender for all reasonable out-of-pocket costs and expenses
(including reasonable, actual attorneys’ fees and disbursements and all actual
disbursements of internal counsel) reasonably incurred by Lender in accordance
with this Agreement (all of which shall be deemed part of the Debt) in
connection with (a) the preparation, negotiation, execution and delivery of this
Agreement and the other Loan Documents and the consummation of the transactions
contemplated hereby and thereby and all the costs of furnishing all opinions by
counsel for Borrower (including without limitation any opinions requested by
Lender as to any legal matters arising under this Agreement or the other Loan
Documents with respect to the Properties, the Mezzanine A Collateral, the
Mezzanine B Collateral, the Mezzanine C Collateral or the Collateral); (b)
Lender’s customary surveillance and actions to monitor Borrower’s ongoing
performance of and compliance with Borrower’s respective agreements and
covenants contained in this Agreement and the other Loan Documents on its part
to be performed or complied with after the Closing Date, including, without
limitation, confirming compliance with environmental and insurance requirements;
(c) following a request by Borrower, Lender’s ongoing performance and compliance
with all agreements and conditions contained in this Agreement and the other
Loan Documents on its part to be performed or complied with after the Closing
Date; (d) any prepayment, release of any Individual Property, the Mezzanine A
Collateral, the Mezzanine B Collateral, the Mezzanine C Collateral or the
Collateral, assumption or modification of the Loan; (e) unless otherwise
expressly provided herein, the negotiation, preparation, execution, delivery and
administration of any consents, amendments, waivers or other modifications to
this Agreement and the other Loan Documents and any other documents or matters
requested by Borrower or Lender; (f) unless otherwise expressly provided herein,
securing Borrower’s compliance with any requests made pursuant to the provisions
of this Agreement or other Loan Documents or with respect to the

20759823.6.BUSINESS    
167

--------------------------------------------------------------------------------




Properties, the Mezzanine A Collateral, the Mezzanine B Collateral, the
Mezzanine C Collateral and the Collateral; (g) without duplication of costs and
expenses incurred pursuant to clause (a) above, the filing and recording fees
and expenses, title insurance and reasonable fees and expenses of counsel for
providing to Lender all required legal opinions, and other similar expenses
incurred in creating and perfecting the Lien in favor of Lender pursuant to this
Agreement and the other Loan Documents; (h) enforcing or preserving any rights,
in response to third party claims or the prosecuting or defending of any action
or proceeding or other litigation, in each case against, under or affecting
Borrower, this Agreement, the other Loan Documents, the Properties, the
Mezzanine A Collateral, the Mezzanine B Collateral, the Mezzanine C Collateral
and the Collateral, or any other security given for the Loan; (i) any breach of
the Loan Documents by Borrower, Mortgage Borrower, Mezzanine A Borrower,
Mezzanine B Borrower, Mezzanine C Borrower, HHSD, Operating Lessee, Additional
Pledgor, Mezzanine A Additional Pledgor, Mezzanine B Additional Pledgor,
Mezzanine C Additional Pledgor, Guarantor or any Affiliate of any of the
foregoing; (j) the preservation or protection of the collateral (including,
without limitation, taxes and insurance, property inspections and appraisals,
legal fees and litigation expenses) following or resulting from an Event of
Default under the Loan Documents; (k) enforcing any obligations of or collecting
any payments due from Borrower under this Agreement, the other Loan Documents or
with respect to the Properties, the Mezzanine A Collateral, the Mezzanine B
Collateral, the Mezzanine C Collateral and the Collateral or in connection with
any refinancing or restructuring of the credit arrangements provided under this
Agreement in the nature of a “work out” or of any insolvency or bankruptcy
proceedings; (l) any amounts charged by any Franchisor in connection with the
preparation, negotiation, execution, and delivery of any comfort letter, new
comfort letter or replacement comfort letter or (m) any other amounts required
under Section 13.10 hereof; provided, however, that Borrower shall not be liable
for the payment of any such costs and expenses to the extent the same arise by
reason of the gross negligence, illegal acts, fraud or willful misconduct of
Lender.
In the event that Borrower takes any action or requests any consent or approval
of Lender (including, following a Securitization, the securitization trust, any
servicer, trust advisor, trustee or certificate administrator) under the
provisions of this Agreement or any other Loan Document and the taking of such
action by Borrower or the giving of such consent or approval by Lender is or may
be conditioned upon the receipt of a Rating Agency Confirmation, or, in
accordance with the terms of the transaction documents relating to a
Securitization, a Rating Agency Confirmation is required in order for such
action to be taken by Borrower or the consent of Lender to be given, or,
following or resulting from a default by Borrower or the Loan becoming a
specially serviced loan, a Rating Agency Confirmation is otherwise required in
connection with the servicing of the Loan or the administration of the
securitization trust, Borrower shall provide any indemnities required and,
unless otherwise expressly provided herein, pay all of the out-of-pocket costs
and expenses of Lender, Lender’s servicer and each Rating Agency in connection
therewith (including reasonable attorneys’ fees and expenses), and, if
applicable, shall pay any fees imposed by any Rating Agency as a condition to
the delivery of such confirmation.

20759823.6.BUSINESS    
168

--------------------------------------------------------------------------------




Section 17.6.    Cost of Enforcement
In the event (a) that the Pledge Agreement is foreclosed in whole or in part,
(b) of the bankruptcy, insolvency, rehabilitation or other similar proceeding in
respect of Borrower, Mezzanine A Borrower, Mezzanine B Borrower, Mezzanine C
Borrower or Mortgage Borrower or any of their respective constituent Persons or
an assignment by Borrower, Mezzanine A Borrower, Mezzanine B Borrower, Mezzanine
C Borrower or Mortgage Borrower or any of their respective constituent Persons
for the benefit of its creditors, or (c) Lender exercises any of its other
remedies under this Agreement or any of the other Loan Documents, Borrower shall
be chargeable with and agrees to pay all costs of collection and defense,
including reasonable attorneys’ fees and costs, incurred by Lender or Borrower
in connection therewith and in connection with any appellate proceeding or
post-judgment action involved therein, together with all required service or use
taxes, all of which shall be deemed part of the Debt. In addition, Borrower
shall be responsible for any fees and expenses of Lender or any securitization
trust, servicer, special servicer, trust advisor, trustee, certificate
administrator and any third-party fees and expenses, including, without
limitation, attorneys’ fees and disbursements, incurred or arising as a result
of or following a request by Borrower, an Event of Default, a failure to pay
sums when due as and when required under the Loan Documents, the Loan being
transferred to a special servicer and while the Loan is a specially serviced
loan, including, without limitation, (i) interest on advances made by the
servicer, special servicer, trustee or certificate administrator; (ii) special
servicer fees, workout fees, liquidation fees, as well as other compensation
payable to the special servicer as a result of any Individual Property becoming
a foreclosed property; (iii) indemnification obligations to any such persons and
any of their respective directors, officers, members, managers, partners,
employees, agents, Affiliates or other “controlling persons” within the meaning
of the Securities Act of 1933; and (iv) taxes payable from the assets of the
securitization trust and tax related expenses, but only to the extent Borrower
is otherwise required to pay the same under the Loan Documents or by law.
Notwithstanding the foregoing, all of such costs and expenses set forth in
clauses (i) through (iv) of the preceding sentence shall exclude (x) the regular
monthly fee due to the servicer, the trustee and the certificate administrator,
(y) those costs and expenses which are identified pursuant to the servicing
agreement with respect to such securitization trust as expenses to be borne by
the servicer, special servicer, trust advisor, trustee or certificate
administrator without reimbursement as an advance or otherwise from the
securitization trust (including without limitation such person’s ordinary
overhead expenses and the expenses of such person associated with maintaining a
fidelity bond or errors and omissions insurance with respect to itself,
preparing annual compliance statements with respect to its own performance and
preparing and filing and maintaining ordinary tax information reports and
returns for the securitization trust) and (z) those costs and expenses incurred
as a result of the gross negligence or willful misconduct of the servicer,
special servicer, trustee or certificate administrator.
Section 17.7.    Mortgage Loan Defaults
(a)    Without limiting the generality of the other provisions of this
Agreement, and without waiving or releasing Borrower from any of its obligations
hereunder, if there shall occur any default under the Mortgage Loan Documents or
if Mortgage Lender asserts that Mortgage Borrower has

20759823.6.BUSINESS    
169

--------------------------------------------------------------------------------




defaulted in the performance or observance of any term, covenant or condition of
the Mortgage Loan Documents (whether or not the same shall have continued beyond
any applicable notice or grace periods, whether or not Mortgage Lender shall
have delivered proper notice to Mortgage Borrower, and without regard to any
other defenses or offset rights Mortgage Borrower may have against Mortgage
Lender), Borrower hereby expressly agrees that Lender shall have the immediate
right, without notice to or demand on Borrower, Mezzanine A Borrower, Mezzanine
B Borrower, Mezzanine C Borrower or Mortgage Borrower, but shall be under no
obligation: (i) to pay all or any part of the Mortgage Loan, and any other sums,
that are then due and payable and to perform any act or take any action on
behalf of Mortgage Borrower, as may be appropriate, to cause all of the terms,
covenants and conditions of the Mortgage Loan Documents on the part of Mortgage
Borrower to be performed or observed thereunder to be promptly performed or
observed; and (ii) to pay any other amounts and take any other action as Lender,
in its sole and absolute discretion, shall deem advisable to protect or preserve
the rights and interests of Lender in the Loan and/or the Collateral. Lender
shall have no obligation to complete any cure or attempted cure undertaken or
commenced by Lender. All sums so paid and the costs and expenses incurred by
Lender in exercising rights under this Section (including, without limitation,
reasonable attorneys’ and other professional fees), with interest at the Default
Rate, for the period from the date of demand by Lender to Borrower for such
payments to the date of payment to Lender, shall constitute a portion of the
Debt, shall be secured by the Pledge Agreement and shall be due and payable to
Lender within two Business Days following demand therefor.
(b)    Subject to the rights of tenants, Borrower hereby grants, and shall cause
Mortgage Borrower to grant, Lender and any Person designated by Lender the right
to enter upon any Individual Property at any time for the purpose of carrying
out the rights granted to Lender under this Section 17.7. Borrower shall not,
and shall not cause or permit Mortgage Borrower or any other Person to impede,
interfere with, hinder or delay, any effort or action on the part of Lender to
cure any default or asserted default under the Mortgage Loan, or to otherwise
protect or preserve Lender’s interests in the Loan and the Collateral, including
the Properties in accordance with the provisions of this Agreement and the other
Loan Documents.
(c)    Borrower hereby indemnifies Lender from and against all out-of-pocket
liabilities, obligations, losses, damages, penalties, assessments, actions, or
causes of action, judgments, suits, claims, demands, costs, expenses (including,
without limitation, reasonable attorneys’ and other professional fees, whether
or not suit is brought, and settlement costs), and disbursements of any kind or
nature whatsoever which may be imposed on, incurred by or asserted against
Lender as a result of the foregoing actions. Lender shall have no obligation to
Borrower, Mortgage Borrower or any other party to make any such payment or
performance. Borrower shall not impede, interfere with, hinder or delay, and
shall cause Mortgage Borrower to not impede, interfere with, hinder or delay,
any effort or action on the part of Lender to cure any default or asserted
default under the Mortgage Loan, or to otherwise protect or preserve Lender’s
interests in the Loan and the Collateral following a default or asserted default
under the Mortgage Loan.

20759823.6.BUSINESS    
170

--------------------------------------------------------------------------------




(d)    If Lender shall receive a copy of any notice of default under the
Mortgage Loan Documents sent by Mortgage Lender to Mortgage Borrower, such
notice shall constitute full protection to Lender for any action taken or
omitted to be taken by Lender, in good faith, in reliance thereon. As a material
inducement to Lender’s making the Loan, Borrower hereby absolutely and
unconditionally releases and waives all claims against Lender arising out of
Lender’s exercise of its rights and remedies provided in this Section other than
claims arising out of the fraud, illegal acts, gross negligence or willful
misconduct of Lender. Lender shall have no duty to confirm, inquire or determine
whether a Mortgage Loan Default has occurred. Lender may rely on any notice it
believes in good faith to be genuine and given by, or on behalf of, Mortgage
Lender.
(e)    Any default under the Mortgage Loan which is cured by Lender, whether or
not such cure is prior to the expiration of any applicable grace, notice or cure
period under the Mortgage Loan Documents, shall constitute an immediate Event of
Default under this Agreement without any notice, grace or cure period otherwise
applicable under this Agreement.
(f)    In the event that Lender makes any payment in respect of the Mortgage
Loan, Lender shall be subrogated to all of the rights of Mortgage Lender under
the Mortgage Loan Documents against the Property and Mortgage Borrower in
addition to all other rights Lender may have under the Loan Documents or
applicable law.
Section 17.8.    Discussions with Mortgage Lender, Mezzanine A Lender, Mezzanine
B Lender and Mezzanine C Lender
In connection with the exercise of its rights set forth in the Loan Documents,
Lender shall have the right at any time to discuss the Collateral, the Mezzanine
A Collateral, the Mezzanine B Collateral, the Mezzanine C Collateral,
Properties, the Mortgage Loan, the Mezzanine A Loan, the Mezzanine B Loan, the
Mezzanine C Loan, the Loan or any other matter directly with Mortgage Lender,
Mezzanine B Lender, Mezzanine C Lender or Mezzanine A Lender or Mortgage
Lender’s, Mezzanine B Lender’s, Mezzanine C Lender’s or Mezzanine A Lender’s
consultants, agents or representatives without notice to or permission from
Borrower or any other Loan Party, and Lender shall not have any obligation to
disclose such discussions or the contents thereof with Borrower or any other
Loan Party.
Section 17.9.    Mezzanine A Loan Defaults, Mezzanine B Loan Defaults and
Mezzanine C Loan Defaults
(a)    Without limiting the generality of the other provisions of this
Agreement, and without waiving or releasing Borrower from any of its obligations
hereunder, if there shall occur any default under the Mezzanine A Loan
Documents, the Mezzanine C Loan Documents or the Mezzanine B Loan Documents or
if Mezzanine A Lender, Mezzanine C Lender or Mezzanine B Lender asserts that
Mezzanine A Borrower, Mezzanine C Borrower or Mezzanine B Borrower, as
applicable, has defaulted in the performance or observance of any terms,
covenant or condition of the Mezzanine A Loan Documents, Mortgage C Loan
Documents or the Mezzanine B Loan

20759823.6.BUSINESS    
171

--------------------------------------------------------------------------------




Documents, as applicable (whether or not the same shall have continued beyond
any applicable notice or grace periods, whether or not Mezzanine A Lender,
Mezzanine C Lender or Mezzanine B Lender, as applicable, shall have delivered
proper notice to Mezzanine A Borrower, Mezzanine C Borrower or Mezzanine B
Borrower, as applicable, and without regard to any other defenses or offset
rights Mezzanine A Borrower, Mezzanine C Borrower or Mezzanine B Borrower, as
applicable, may have against Mezzanine A Lender, Mezzanine C Lender or Mezzanine
B Lender, as applicable), Borrower hereby expressly agrees that Lender shall
have the immediate right, without notice to demand on Borrower or Mezzanine B
Borrower or Mezzanine A Borrower, as applicable, but shall be under no
obligation: (i) to pay all or any part of the Mezzanine A Loan, Mezzanine C Loan
or the Mezzanine B Loan, as applicable, and any other sums, that are then due
and payable and to perform any act or take any action on behalf of Mezzanine A
Borrower, Mezzanine C Borrower or Mezzanine B Borrower, as applicable, as may be
appropriate, to cause all of the terms, covenants and conditions of the
Mezzanine A Loan Documents, the Mezzanine C Loan Documents or the Mezzanine B
Loan Documents, as applicable, on the part of Mezzanine A Borrower, Mezzanine C
Borrower or Mezzanine B Borrower, as applicable, to be performed or observed
thereunder to be promptly performed or observed; and (ii) to pay any other
amounts and take any other action as Lender, in its sole and absolute
discretion, shall deem advisable to protect or preserve the rights and interests
of Lender in the Loan and/or the Collateral. Lender shall have no obligation to
complete any cure or attempted cure undertaken or commenced by Lender. All sums
so paid and the costs and expenses incurred by Lender in exercising rights under
this Section (including, without limitation, reasonable attorneys’ and other
professional fees), with interest at the Default Rate, for the period from the
date of demand by Lender to Borrower for such payments to the date of payment to
Lender, shall constitute a portion of the Debt, shall be secured by the Pledge
Agreement and shall be due and payable to Lender within two (12) Business Days
following demand therefor.
(b)    Borrower shall not, and shall not cause or permit Mezzanine A Borrower,
Mezzanine B Borrower, Mezzanine C Borrower or any other Person to impede,
interfere with, hinder or delay, any effort or action on the part of Lender to
cure any default or asserted default under the Mezzanine A Loan, the Mezzanine C
Loan, or the Mezzanine B Loan, or to otherwise protect or preserve Lender’s
interests in the Loan and the Collateral, including the Mezzanine A Collateral,
the Mezzanine B Collateral, the Mezzanine C Collateral and the Properties, in
accordance with the provisions of this Agreement and the other Loan Documents.
(c)    Borrower hereby indemnifies Lender from and against all out-of-pocket
liabilities, obligations, losses, damages, penalties, assessments, actions or
causes of action, judgments, suits, claims, demands, costs, expenses (including,
without limitation, reasonable attorneys’ and other professional fees, whether
or not suit is brought, and settlement costs), and disbursements of any kind or
nature whatsoever which may be imposed on, incurred by or asserted against
Lender as a result of the foregoing actions. Lender shall have no obligation to
Borrower, Mezzanine A Borrower, Mezzanine B Borrower, Mezzanine C Borrower or
any other party to make any such payment or performance. Borrower shall not
impede, interfere with, hinder or delay, and shall not cause Mezzanine A
Borrower, Mezzanine C Borrower or Mezzanine B Borrower to not impede, interfere
with, hinder or delay, any effort or action on the part of Lender to cure any
default

20759823.6.BUSINESS    
172

--------------------------------------------------------------------------------




or asserted default under the Mezzanine A Loan, the Mezzanine C Loan, or the
Mezzanine B Loan, or to otherwise protect or preserve Lender’s interests in the
Loan and the Collateral following a default or asserted default under the
Mezzanine A Loan, the Mezzanine Loan or the Mezzanine B Loan.
(d)    If Lender shall receive a copy of any notice of default sent by (i)
Mezzanine A Lender to Mezzanine A Borrower, (ii) Mezzanine B Lender to Mezzanine
B Borrower, or (iii) Mezzanine C Lender to Mezzanine C Borrower, such notice
shall constitute full protection to Lender for any action taken or omitted to be
taken by Lender, in good faith, in reliance thereon. As a material inducement to
Lender’s making the Loan, Borrower hereby absolutely and unconditionally
releases and waives all claims against Lender arising out of Lender’s exercise
of its rights and remedies provided in this Section other than claims arising
out of the fraud, illegal acts, gross negligence or willful misconduct of
Lender.
(e)    Any default under the Mezzanine A Loan, Mezzanine C Loan or the Mezzanine
B Loan which is cured by Lender, whether or not such cure is prior to the
expiration of any applicable grace, notice or cure period under the Mezzanine A
Loan Documents, the Mezzanine C Loan Documents or the Mezzanine B Loan
Documents, shall constitute an immediate Event of Default under this Agreement
without any notice, grace or cure period otherwise applicable under this
Agreement.
In the event that Lender makes any payment in respect of the Mezzanine A Loan,
the Mezzanine C Loan or the Mezzanine B Loan, Lender shall be subrogated to all
of the rights of Mezzanine A Lender, the Mezzanine C Lender or the Mezzanine B
Lender, as applicable, under the Mezzanine A Loan Documents, the Mezzanine C
Loan Documents or the Mezzanine B Loan Documents, as applicable, against the
Mezzanine A Collateral and Mezzanine A Borrower, or the Mezzanine B Collateral,
the Mezzanine C Collateral or Mezzanine B Borrower, as applicable, in addition
to all other rights Lender may have under the Loan Documents or applicable law.
Section 17.10.    Independent Approval Rights
If any action, proposed action or other decision is consented to or approved by
Mortgage Lender, Mezzanine B Lender, Mezzanine C Lender or Mezzanine A Lender,
as applicable, such consent or approval shall not be binding or controlling on
Lender to the extent Lender has a consent or approval right under the Loan
Documents. Borrower hereby acknowledges and agrees that (i) the risks of
Mortgage Lender in making the Mortgage Loan and the risks of Mezzanine A Lender
in making the Mezzanine A Loan, the risks of Mezzanine B Lender in making the
Mezzanine B Loan and the risks of Mezzanine C Lender in making the Mezzanine C
Loan are different from the risks of Lender in making the Loan, (ii) in
determining whether to grant, deny, withhold or condition any requested consent
or approval Mortgage Lender, Mezzanine A Lender, Mezzanine B Lender, Mezzanine C
Lender and Lender may reasonably reach different conclusions, and (iii) Lender
has an absolute independent right to grant, deny, withhold or condition any
requested consent or approval based on its own point of view. Further, the
denial by Lender of a requested consent

20759823.6.BUSINESS    
173

--------------------------------------------------------------------------------




or approval shall not create any liability or other obligation of Lender if the
denial of such consent or approval results directly or indirectly in a default
under the Mortgage Loan, the Mezzanine B Loan, the Mezzanine C Loan or Mezzanine
A Loan, and Borrower hereby waives any claim of liability against Lender arising
from any such denial.
ARTICLE 18    
WAIVERS
Section 18.1.    Remedies Cumulative; Waivers
The rights, powers and remedies of Lender under this Agreement shall be
cumulative and not exclusive of any other right, power or remedy which Lender
may have against Borrower pursuant to this Agreement or the other Loan
Documents, or existing at law or in equity or otherwise. Lender’s rights, powers
and remedies may be pursued singularly, concurrently or otherwise, at such time
and in such order as Lender may determine in Lender’s sole discretion. No delay
or omission to exercise any remedy, right or power accruing upon an Event of
Default shall impair any such remedy, right or power or shall be construed as a
waiver thereof, but any such remedy, right or power may be exercised from time
to time and as often as may be deemed expedient. A waiver of one Default or
Event of Default with respect to Borrower shall not be construed to be a waiver
of any subsequent Default or Event of Default by Borrower or to impair any
remedy, right or power consequent thereon.
Section 18.2.    Modification, Waiver in Writing
No modification, amendment, extension, discharge, termination or waiver of any
provision of this Agreement, or of the Note, or of any other Loan Document, nor
consent to any departure by Borrower therefrom, shall in any event be effective
unless the same shall be in a writing signed by the party against whom
enforcement is sought, and then such waiver or consent shall be effective only
in the specific instance, and for the purpose, for which given. Except as
otherwise expressly provided herein, no notice to, or demand on Borrower, shall
entitle Borrower to any other or future notice or demand in the same, similar or
other circumstances.
Section 18.3.    Delay Not a Waiver
Neither any failure nor any delay on the part of Lender in insisting upon strict
performance of any term, condition, covenant or agreement, or exercising any
right, power, remedy or privilege hereunder, or under the Note or under any
other Loan Document, or any other instrument given as security therefor, shall
operate as or constitute a waiver thereof, nor shall a single or partial
exercise thereof preclude any other future exercise, or the exercise of any
other right, power, remedy or privilege. In particular, and not by way of
limitation, by accepting payment after the due date of any amount payable under
this Agreement, the Note or any other Loan Document, Lender shall not be deemed
to have waived any right either to require prompt payment when due of all other

20759823.6.BUSINESS    
174

--------------------------------------------------------------------------------




amounts due under this Agreement, the Note or the other Loan Documents, or to
declare a default for failure to effect prompt payment of any such other amount.
Section 18.4.    Trial by Jury
BORROWER AND LENDER EACH HEREBY AGREES NOT TO ELECT A TRIAL BY JURY OF ANY ISSUE
TRIABLE OF RIGHT BY JURY, AND WAIVES ANY RIGHT TO TRIAL BY JURY FULLY TO THE
EXTENT THAT ANY SUCH RIGHT SHALL NOW OR HEREAFTER EXIST WITH REGARD TO THE LOAN
DOCUMENTS, OR ANY CLAIM, COUNTERCLAIM OR OTHER ACTION ARISING IN CONNECTION
THEREWITH. THIS WAIVER OF RIGHT TO TRIAL BY JURY IS GIVEN KNOWINGLY AND
VOLUNTARILY BY BORROWER AND LENDER, AND IS INTENDED TO ENCOMPASS INDIVIDUALLY
EACH INSTANCE AND EACH ISSUE AS TO WHICH THE RIGHT TO A TRIAL BY JURY WOULD
OTHERWISE ACCRUE. EACH OF LENDER AND BORROWER IS HEREBY AUTHORIZED TO FILE A
COPY OF THIS PARAGRAPH IN ANY PROCEEDING AS CONCLUSIVE EVIDENCE OF THIS WAIVER
BY BORROWER AND LENDER.
Section 18.5.    Waiver of Notice
Borrower shall not be entitled to any notices of any nature whatsoever from
Lender except with respect to matters for which this Agreement or the other Loan
Documents specifically and expressly provide for the giving of notice by Lender
to Borrower and except with respect to matters for which Borrower is not,
pursuant to applicable Legal Requirements, permitted to waive the giving of
notice. Borrower hereby expressly waives the right to receive any notice from
Lender with respect to any matter for which this Agreement or the other Loan
Documents do not specifically and expressly provide for the giving of notice by
Lender to Borrower.
Section 18.6.    Remedies of Borrower
In the event that a claim or adjudication is made that Lender or its agents have
acted unreasonably or unreasonably delayed acting in any case where by law or
under this Agreement or the other Loan Documents, Lender or such agent, as the
case may be, has an obligation to act reasonably or promptly, Borrower agrees
that neither Lender nor its agents shall be liable for any monetary damages, and
Borrower’s sole remedies shall be limited to commencing an action seeking
injunctive relief or declaratory judgment. The parties hereto agree that any
action or proceeding to determine whether Lender has acted reasonably shall be
determined by an action seeking declaratory judgment. Lender agrees that, in
such event, it shall cooperate in expediting any action seeking injunctive
relief or declaratory judgment.

20759823.6.BUSINESS    
175

--------------------------------------------------------------------------------




Section 18.7.    Cross Default; Cross Collateralization; Waiver of Marshalling
of Assets
(a)    Borrower acknowledges that Lender has made the Loan to Borrower upon the
security of its collective interest in the Collateral and in reliance upon the
aggregate of the Collateral taken together being of greater value as collateral
security than the sum of each of the individual interests in the Pledged
Entities taken separately. Borrower agrees that (i) an Event of Default under
the Pledge Agreement shall constitute an Event of Default under the Note and
each of the other Loan Documents; and (ii) an Event of Default under the Note or
this Agreement shall constitute an Event of Default under the Pledge Agreement.
(b)    To the fullest extent permitted by law, Borrower, for itself and its
successors and assigns, waives all rights to a marshalling of the assets of
Borrower, Borrower’s partners and others with interests in Borrower, and of the
Collateral, or to a sale in inverse order of alienation in the event of
foreclosure of all or any of the Pledge Agreement, and agrees not to assert any
right under any laws pertaining to the marshalling of assets, the sale in
inverse order of alienation, homestead exemption, the administration of estates
of decedents, or any other matters whatsoever to defeat, reduce or affect the
right of Lender under the Loan Documents to a sale of the Collateral for the
collection of the Debt without any prior or different resort for collection or
of the right of Lender to the payment of the Debt out of the net proceeds of the
Collateral or the Properties in preference to every other claimant whatsoever.
Section 18.8.    Waiver of Statute of Limitations
Borrower hereby expressly waives and releases, to the fullest extent permitted
by law, the pleading of any statute of limitations as a defense to payment of
the Debt or performance of its Other Obligations.
Section 18.9.    Waiver of Counterclaim
Borrower hereby waives the right to assert a counterclaim, other than a
compulsory counterclaim, in any action or proceeding brought against it by
Lender or its agents.
ARTICLE 19    
GOVERNING LAW
Section 19.1.    Governing Law
(a)    THIS AGREEMENT, THE NOTE AND THE OTHER LOAN DOCUMENTS AND THE OBLIGATIONS
ARISING HEREUNDER AND THEREUNDER SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK APPLICABLE TO CONTRACTS MADE
AND PERFORMED IN SUCH STATE (WITHOUT REGARD TO PRINCIPLES OF CONFLICTS OF LAWS
OTHER THAN SECTIONS 5-1401 AND 5-1402 OF THE NEW YORK GENERAL

20759823.6.BUSINESS    
176

--------------------------------------------------------------------------------




OBLIGATIONS LAW) AND ANY APPLICABLE LAW OF THE UNITED STATES OF AMERICA, EXCEPT
THAT AT ALL TIMES THE PROVISIONS FOR THE CREATION, PERFECTION, AND ENFORCEMENT
OF THE LIENS AND SECURITY INTERESTS CREATED PURSUANT HERETO AND PURSUANT TO THE
OTHER LOAN DOCUMENTS SHALL BE GOVERNED BY AND CONSTRUED ACCORDING TO THE LAW OF
THE STATE IN WHICH ANY COLLATERAL IS LOCATED, IT BEING UNDERSTOOD THAT, TO THE
FULLEST EXTENT PERMITTED BY THE LAW OF SUCH STATE, THE LAW OF THE STATE OF NEW
YORK SHALL GOVERN THE CONSTRUCTION, VALIDITY AND ENFORCEABILITY OF ALL LOAN
DOCUMENTS AND ALL OF THE OBLIGATIONS ARISING HEREUNDER OR THEREUNDER. TO THE
FULLEST EXTENT PERMITTED BY LAW, BORROWER HEREBY UNCONDITIONALLY AND IRREVOCABLY
WAIVES ANY CLAIM TO ASSERT THAT THE LAW OF ANY OTHER JURISDICTION GOVERNS THIS
AGREEMENT, THE NOTE AND THE OTHER LOAN DOCUMENTS, AND THIS AGREEMENT, THE NOTE
AND THE OTHER LOAN DOCUMENTS SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE
WITH THE LAWS OF THE STATE OF NEW YORK PURSUANT TO SECTION 5-1401 OF THE NEW
YORK GENERAL OBLIGATIONS LAW.
(b)    ANY LEGAL SUIT, ACTION OR PROCEEDING AGAINST LENDER OR BORROWER ARISING
OUT OF OR RELATING TO THIS AGREEMENT OR THE OTHER LOAN DOCUMENTS MAY AT LENDER’S
OPTION BE INSTITUTED IN ANY FEDERAL OR STATE COURT IN THE CITY OF NEW YORK,
COUNTY OF NEW YORK, PURSUANT TO SECTION 5-1402 OF THE NEW YORK GENERAL
OBLIGATIONS LAW AND BORROWER WAIVES ANY OBJECTIONS WHICH IT MAY NOW OR HEREAFTER
HAVE BASED ON VENUE AND/OR FORUM NON CONVENIENS OF ANY SUCH SUIT, ACTION OR
PROCEEDING, AND BORROWER HEREBY IRREVOCABLY SUBMITS TO THE JURISDICTION OF ANY
SUCH COURT IN ANY SUIT, ACTION OR PROCEEDING. BORROWER DOES HEREBY DESIGNATE AND
APPOINT:
Corporation Service Company
1180 Avenue of the Americas, Suite 210
New York, New York 10036
AS ITS AUTHORIZED AGENT TO ACCEPT AND ACKNOWLEDGE ON ITS BEHALF SERVICE OF ANY
AND ALL PROCESS WHICH MAY BE SERVED IN ANY SUCH SUIT, ACTION OR PROCEEDING IN
ANY FEDERAL OR STATE COURT IN NEW YORK, NEW YORK, AND AGREES THAT SERVICE OF
PROCESS UPON SAID AGENT AT SAID ADDRESS AND WRITTEN NOTICE OF SAID SERVICE
MAILED OR DELIVERED TO BORROWER IN THE MANNER PROVIDED HEREIN SHALL BE DEEMED IN
EVERY RESPECT EFFECTIVE SERVICE OF PROCESS UPON BORROWER IN ANY SUCH SUIT,
ACTION OR PROCEEDING IN THE STATE OF NEW YORK. BORROWER (I) SHALL GIVE PROMPT
NOTICE TO LENDER OF ANY CHANGED ADDRESS OF ITS AUTHORIZED AGENT HEREUNDER, (II)
MAY AT ANY TIME AND FROM TIME TO

20759823.6.BUSINESS    
177

--------------------------------------------------------------------------------




TIME DESIGNATE A SUBSTITUTE AUTHORIZED AGENT WITH AN OFFICE IN NEW YORK, NEW
YORK (WHICH SUBSTITUTE AGENT AND OFFICE SHALL BE DESIGNATED AS THE PERSON AND
ADDRESS FOR SERVICE OF PROCESS), AND (III) SHALL PROMPTLY DESIGNATE SUCH A
SUBSTITUTE IF ITS AUTHORIZED AGENT CEASES TO HAVE AN OFFICE IN NEW YORK, NEW
YORK OR IS DISSOLVED WITHOUT LEAVING A SUCCESSOR.
Section 19.2.    Severability
Wherever possible, each provision of this Agreement shall be interpreted in such
manner as to be effective and valid under applicable Legal Requirements, but if
any provision of this Agreement shall be prohibited by or invalid under
applicable Legal Requirements, such provision shall be ineffective to the extent
of such prohibition or invalidity, without invalidating the remainder of such
provision or the remaining provisions of this Agreement.
Section 19.3.    Preferences
To the extent Borrower makes a payment or payments to Lender, which payment or
proceeds or any part thereof are subsequently invalidated, declared to be
fraudulent or preferential, set aside or required to be repaid to a trustee,
receiver or any other party under any Creditors Rights Laws, state or federal
law, common law or equitable cause, then, to the extent of such payment or
proceeds received, the obligations hereunder or part thereof intended to be
satisfied shall be revived and continue in full force and effect, as if such
payment or proceeds had not been received by Lender.
ARTICLE 20    
MISCELLANEOUS
Section 20.1.    Survival
This Agreement and all covenants, agreements, representations and warranties
made herein and in the certificates delivered pursuant hereto shall survive the
making by Lender of the Loan and the execution and delivery to Lender of the
Note, and shall continue in full force and effect so long as all or any of the
Debt is outstanding and unpaid unless a longer period is expressly set forth
herein or in the other Loan Documents. Whenever in this Agreement any of the
parties hereto is referred to, such reference shall be deemed to include the
legal representatives, successors and assigns of such party. All covenants,
promises and agreements in this Agreement, by or on behalf of Borrower, shall
inure to the benefit of the legal representatives, successors and assigns of
Lender.
Section 20.2.    Lender’s Discretion
Whenever pursuant to this Agreement, Lender exercises any right given to it to
approve or disapprove, or any arrangement or term is to be satisfactory to
Lender, the decision of

20759823.6.BUSINESS    
178

--------------------------------------------------------------------------------




Lender to approve or disapprove or to decide whether arrangements or terms are
satisfactory or not satisfactory shall (except as is otherwise specifically
herein provided) be in the sole discretion of Lender and shall be final and
conclusive.
Section 20.3.    Headings
The Article and/or Section headings and the Table of Contents in this Agreement
are included herein for convenience of reference only and shall not constitute a
part of this Agreement for any other purpose.
Section 20.4.    Schedules Incorporated
The Schedules annexed hereto are hereby incorporated herein as a part of this
Agreement with the same effect as if set forth in the body hereof.
Section 20.5.    Offsets, Counterclaims and Defenses
Any assignee of Lender’s interest in and to this Agreement, the Note and the
other Loan Documents shall take the same free and clear of all offsets,
counterclaims or defenses which are unrelated to such documents which Borrower
may otherwise have against any assignor of such documents, and no such unrelated
counterclaim or defense shall be interposed or asserted by Borrower in any
action or proceeding brought by any such assignee upon such documents and any
such right to interpose or assert any such unrelated offset, counterclaim or
defense in any such action or proceeding is hereby expressly waived by Borrower.
Section 20.6.    No Joint Venture or Partnership; No Third Party Beneficiaries
(f)    Borrower and Lender intend that the relationships created hereunder and
under the other Loan Documents be solely that of borrower and lender. Nothing
herein or therein is intended to create a joint venture, partnership,
tenancy-in-common, or joint tenancy relationship between Borrower and Lender nor
to grant Lender any interest in the Collateral other than that of secured
creditor, beneficiary or lender.
(g)    This Agreement and the other Loan Documents are solely for the benefit of
Lender and Borrower and nothing contained in this Agreement or the other Loan
Documents shall be deemed to confer upon anyone other than Lender and Borrower
any right to insist upon or to enforce the performance or observance of any of
the obligations contained herein or therein. All conditions to the obligations
of Lender to make the Loan hereunder are imposed solely and exclusively for the
benefit of Lender and no other Person shall have standing to require
satisfaction of such conditions in accordance with their terms or be entitled to
assume that Lender will refuse to make the Loan in the absence of strict
compliance with any or all thereof and no other Person shall under any
circumstances be deemed to be a beneficiary of such conditions, any or all of
which may be freely waived in whole or in part by Lender if, in Lender’s sole
discretion, Lender deems it advisable or desirable to do so.

20759823.6.BUSINESS    
179

--------------------------------------------------------------------------------




(h)    The general partners, members, principals and (if Borrower is a trust)
beneficial owners of Borrower are experienced in the ownership and operation of
properties similar to the Properties and the Collateral, and Borrower and Lender
are relying solely upon such expertise and business plan in connection with the
ownership and operation of the Properties and the Collateral. Borrower is not
relying on Lender’s expertise, business acumen or advice in connection with the
Properties and/or the Collateral.
(i)    Notwithstanding anything to the contrary contained herein, Lender is not
undertaking the performance of (i) any obligations under the Leases; or (ii) any
obligations with respect to such agreements, contracts, certificates,
instruments, franchises, permits, trademarks, licenses and other documents.
(j)    By accepting or approving anything required to be observed, performed or
fulfilled or to be given to Lender pursuant to this Agreement, the Pledge
Agreement, the Note or the other Loan Documents, including, without limitation,
any officer’s certificate, balance sheet, statement of profit and loss or other
financial statement, survey, appraisal, or insurance policy, Lender shall not be
deemed to have warranted, consented to, or affirmed the sufficiency, the
legality or effectiveness of same, and such acceptance or approval thereof shall
not constitute any warranty or affirmation with respect thereto by Lender.
(k)    Borrower recognizes and acknowledges that in accepting this Agreement,
the Note, the Pledge Agreement and the other Loan Documents, Lender is expressly
and primarily relying on the truth and accuracy of the representations and
warranties set forth in Article 4 of this Agreement without any obligation to
investigate the Properties or the Collateral and notwithstanding any
investigation of the Properties or the Collateral by Lender; that such reliance
existed on the part of Lender prior to the date hereof, that the warranties and
representations are a material inducement to Lender in making the Loan; and that
Lender would not be willing to make the Loan and accept this Agreement, the
Note, the Pledge Agreement and the other Loan Documents in the absence of the
warranties and representations as set forth in Article 4 of this Agreement.
Section 20.7.    Publicity
All news releases, publicity or advertising by Borrower or its Affiliates
through any media intended to reach the general public which refers to the Loan,
Lender or any of its Affiliates shall be subject to the prior written approval
of Lender, not to be unreasonably withheld. Lender shall be permitted to make
any news releases, publicity or advertising by Lender or its Affiliates through
any media intended to reach the general public which refers to the Loan, the
Properties, the Collateral, Borrower and their respective Affiliates without the
approval of Borrower or any such Persons. Borrower also agrees that Lender may
share any information pertaining to the Loan with Credit Suisse, including its
bank subsidiaries, and any other Affiliates of the foregoing, in connection with
the sale or transfer of the Loan or any Participations and/or Securities
created.

20759823.6.BUSINESS    
180

--------------------------------------------------------------------------------




Section 20.8.    Conflict; Construction of Documents; Reliance
In the event of any conflict between the provisions of this Agreement and any of
the other Loan Documents, the provisions of this Agreement shall control. The
parties hereto acknowledge that they were represented by competent counsel in
connection with the negotiation, drafting and execution of the Loan Documents
and that such Loan Documents shall not be subject to the principle of construing
their meaning against the party which drafted same. Borrower acknowledges that,
with respect to the Loan, Borrower shall rely solely on its own judgment and
advisors in entering into the Loan without relying in any manner on any
statements, representations or recommendations of Lender or any parent,
subsidiary or Affiliate of Lender. Lender shall not be subject to any limitation
whatsoever in the exercise of any rights or remedies available to it under any
of the Loan Documents or any other agreements or instruments which govern the
Loan by virtue of the ownership by it or any parent, subsidiary or Affiliate of
Lender of any equity interest any of them may acquire in Borrower, and Borrower
hereby irrevocably waives the right to raise any defense or take any action on
the basis of the foregoing with respect to Lender’s exercise of any such rights
or remedies. Borrower acknowledges that Lender engages in the business of real
estate financings and other real estate transactions and investments which may
be viewed as adverse to or competitive with the business of Borrower or its
Affiliates.
Section 20.9.    Duplicate Originals; Counterparts
This Agreement and each of the other Loan Documents may be executed in any
number of duplicate originals, and each duplicate original shall be deemed to be
an original. This Agreement and each of the other Loan Documents (and each
duplicate original) also may be executed in any number of counterparts, each of
which shall be deemed an original and all of which together constitute a fully
executed agreement even though all signatures do not appear on the same
document.
Section 20.10.    Joint and Several Liability
If Borrower consists of more than one Person or entity, the obligations and
liabilities of each such Person hereunder are joint and several.
Section 20.11.    Entire Agreement
This Agreement and the other Loan Documents contain the entire agreement of the
parties hereto and thereto in respect of the transactions contemplated hereby
and thereby, and all prior agreements among or between such parties, whether
oral or written between Borrower and Lender are superseded by the terms of this
Agreement and the other Loan Documents.
Section 20.12.    Contributions and Waivers
(c)    As a result of the transactions contemplated by this Agreement, each
Borrower will benefit, directly and indirectly, from each Borrower’s obligation
to pay the Debt and perform its Obligations and in consideration therefore each
Borrower desires to enter into an

20759823.6.BUSINESS    
181

--------------------------------------------------------------------------------




allocation and contribution agreement among themselves as set forth in this
Section to allocate such benefits among themselves and to provide a fair and
equitable agreement to make contributions among each of Borrowers in the event
any payment is made by any individual Borrower hereunder to Lender (such payment
being referred to herein as a “Contribution”, and for purposes of this Section,
includes any exercise of recourse by Lender against any collateral of a Borrower
and application of proceeds of such collateral in satisfaction of such
Borrower’s obligations, to Lender under the Loan Documents).
(d)    Each Borrower shall be liable hereunder with respect to the Obligations
only for such total maximum amount (if any) that would not render its
Obligations hereunder or under any of the Loan Documents subject to avoidance
under Section 548 of the Bankruptcy Code or any comparable provisions of any
State law.
(e)    In order to provide for a fair and equitable contribution among Borrowers
in the event that any Contribution is made by an individual Borrower (a “Funding
Borrower”), such Funding Borrower shall be entitled to a reimbursement
Contribution (“Reimbursement Contribution”) from all other Borrowers for all
payments, damages and expenses incurred by that Funding Borrower in discharging
any of the Obligations, in the manner and to the extent set forth in this
Section.
(f)    For purposes hereof, the “Benefit Amount” of any individual Borrower as
of any date of determination shall be the net value of the benefits to such
Borrower and its Affiliates from extensions of credit made by Lender to (a) such
Borrower and (b) to the other Borrowers hereunder and the Loan Documents to the
extent such other Borrowers have guaranteed or mortgaged their Properties to
secure the Obligations of such Borrower to Lender.
(g)    Each Borrower shall be liable to a Funding Borrower in an amount equal to
the greater of (A) the (i) ratio of the Benefit Amount of such Borrower to the
total amount of Obligations, multiplied by (ii) the amount of Obligations paid
by such Funding Borrower, or (B) ninety-five percent (95%) of the excess of the
fair saleable value of the property of such Borrower over the total liabilities
of such Borrower (including the maximum amount reasonably expected to become due
in respect of contingent liabilities) determined as of the date on which the
payment made by a Funding Borrower is deemed made for purposes hereof (giving
effect to all payments made by other Funding Borrowers as of such date in a
manner to maximize the amount of such Contributions).
(h)    In the event that at any time there exists more than one Funding Borrower
with respect to any Contribution (in any such case, the “Applicable
Contribution”), then Reimbursement Contributions from other Borrowers pursuant
hereto shall be allocated among such Funding Borrowers in proportion to the
total amount of the Contribution made for or on account of the other Borrowers
by each such Funding Borrower pursuant to the Applicable Contribution. In the
event that at any time any Borrower pays an amount hereunder in excess of the
amount calculated pursuant to this Section above, that Borrower shall be deemed
to be a Funding Borrower

20759823.6.BUSINESS    
182

--------------------------------------------------------------------------------




to the extent of such excess and shall be entitled to a Reimbursement
Contribution from the other Borrowers in accordance with the provisions of this
Section.
(i)    Each Borrower acknowledges that the right to Reimbursement Contribution
hereunder shall constitute an asset in favor of Borrower to which such
Reimbursement Contribution is owing.
(j)    No Reimbursement Contribution payments payable by a Borrower pursuant to
the terms of this Section shall be paid until all amounts then due and payable
by all of Borrowers to Lender, pursuant to the terms of the Loan Documents, are
paid in full in cash. Nothing contained in this Section shall limit or affect in
any way the Obligations of any Borrower to Lender under this Note or any other
Loan Documents.
(k)    Each Borrower waives:
(A)    any right to require Lender to proceed against any other Borrower or any
other person or to proceed against or exhaust any security held by Lender at any
time or to pursue any other remedy in Lender’s power before proceeding against
Borrower;
(B)    the defense of the statute of limitations in any action against any other
Borrower or for the collection of any indebtedness or the performance of any
obligation under the Loan;
(C)    any defense based upon any legal disability or other defense of any other
Borrower, any guarantor of any other person or by reason of the cessation or
limitation of the liability of any other Borrower or any guarantor from any
cause other than full payment of all sums payable under the Note, this Agreement
and any of the other Loan Documents;
(D)    any defense based upon any lack of authority of the officers, directors,
partners or agents acting or purporting to act on behalf of any other Borrower
or any principal of any other Borrower or any defect in the formation of any
other Borrower or any principal of any other Borrower;
(E)    any defense based upon any statute or rule of law which provides that the
obligation of a surety must be neither larger in amount nor in any other
respects more burdensome than that of a principal;
(F)    any defense based upon any failure by Lender to obtain collateral for the
indebtedness or failure by Lender to perfect a lien on any collateral;
(G)    presentment, demand, protest and notice of any kind;

20759823.6.BUSINESS    
183

--------------------------------------------------------------------------------




(H)    any defense based upon any failure of Lender to give notice of sale or
other disposition of any collateral to any other Borrower or to any other person
or entity or any defect in any notice that may be given in connection with any
sale or disposition of any collateral;
(I)    any defense based upon any failure of Lender to comply with applicable
laws in connection with the sale or other disposition of any collateral,
including, without limitation, any failure of Lender to conduct a commercially
reasonable sale or other disposition of any collateral;
(J)    any defense based upon any election by Lender, in any bankruptcy
proceeding, of the application or non-application of Section 1111(6)(2) of the
Bankruptcy Code or any successor statute;
(K)    any defense based upon any use of cash collateral under Section 363 of
the Bankruptcy Code;
(L)    any defense based upon any agreement or stipulation entered into by
Lender with respect to the provision of adequate protection in any bankruptcy
proceeding;
(M)    any defense based upon any borrowing or any grant of a security interest
under Section 364 of the Bankruptcy Code;
(N)    any defense based upon the avoidance of any security interest in favor of
Lender for any reason;
(O)    any defense based upon any bankruptcy, insolvency, reorganization,
arrangement, readjustment of debt, liquidation or dissolution proceeding,
including any discharge of, or bar or stay against collecting, all or any of the
obligations evidenced by the Note or owing under any of the Loan Documents; and
(P)    any defense or benefit based upon Borrower’s, or any other party’s,
resignation of the portion of any obligation secured by the applicable Mortgages
to be satisfied by any payment from any other Borrower or any such party.
(l)    Each Borrower waives:
(A)    all rights and defenses arising out of an election of remedies by Lender
even though the election of remedies, such as nonjudicial foreclosure with
respect to security for the Loan or any other amounts owing under the Loan

20759823.6.BUSINESS    
184

--------------------------------------------------------------------------------




Documents, has destroyed Borrower’s rights of subrogation and reimbursement
against any other Borrower;
(B)    all rights and defenses that Borrower may have because any of the Debt is
secured by indirect interests in real property. This means, among other things:
(i) Lender may collect from Borrower without first foreclosing on any real or
personal property collateral pledged by any other Borrower, (ii) if Lender
forecloses on any Collateral pledged by any other Borrower, (a) the amount of
the Debt may be reduced only by the price for which that collateral is sold at
the foreclosure sale, even if the collateral is worth more than the sale price,
(b) Lender may collect from Borrower even if any other Borrower, by foreclosing
on the Collateral, has destroyed any right Borrower may have to collect from any
other Borrower. This is an unconditional and irrevocable waiver of any rights
and defenses Borrower may have because any of the Debt is secured by indirect
interests in real property; and
(C)    any claim or other right which Borrower might now have or hereafter
acquire against any other Borrower or any other person that arises from the
existence or performance of any obligations under the Note, this Agreement, the
Mortgages or the other Loan Documents, including, without limitation, any of the
following: (i) any right of subrogation, reimbursement, exoneration,
contribution, or indemnification; or (ii) any right to participate in any claim
or remedy of Lender against any other Borrower or any collateral security
therefor, whether or not such claim, remedy or right arises in equity or under
contract, statute or common law.
Section 20.13.    Qualified Brand Franchise Agreements.
For the avoidance of doubt, nothing contained in this Agreement or any of the
other Loan Documents, is, or shall be deemed to constitute, a collateral
assignment, pledge or grant of a security interest by Mortgage Borrower or
Operating Lessee to Lender with respect to any Franchise Agreement with
Marriott, Hyatt, Hilton or IHG or any of their respective affiliates in
violation of such Franchise Agreement.
Section 20.14.    State Law Provisions.
To the extent that a court of competent jurisdiction would deem the laws of the
State of California to be applicable to this Agreement and the other Loan
Documents, Borrower makes the following waivers:
(A)    Each Borrower hereby waives the rights and benefits under California
Civil Code (“CC”) Section 2819, and agrees that by doing so such Borrower’s
liability shall continue even if the Lender alters any obligations under the
Loan Documents in any respect or Lender’s

20759823.6.BUSINESS    
185

--------------------------------------------------------------------------------




remedies or rights against any Borrower are in any way impaired or suspended
without such Borrower’s consent.
(B)    Each Borrower hereby waives any and all benefits and defenses under CC
Section 2810 and agrees that by doing so such Borrower is liable even if such
Borrower had no liability at the time of execution of the Note or thereafter
ceased to be liable. Each Borrower hereby waives any and all benefits and
defenses under CC Section 2809 and agrees that by doing so such Borrower’s
liability may be larger in amount and more burdensome than that of any other
Borrower.
(C)    Each Borrower hereby waives any and all benefits and defenses under CC
Sections 2845, 2849, 2850, 2899 and 3433, including, without limitation, the
right to require the Lender to (i) proceed against such Borrower or any other
guarantor or pledgor, (ii) proceed against or exhaust any security or collateral
the Lender may hold, or (iii) pursue any other right or remedy for such
Borrower’s benefit, and agrees that the Lender may proceed against such Borrower
for the Obligations without taking any action against any other Borrower or any
other guarantor or pledgor and without proceeding against or exhausting any
security or collateral the Lender holds. Each Borrower agrees that the Lender
may unqualifiedly exercise in its sole and absolute discretion, any or all
rights and remedies available to it against such Borrower or any other guarantor
or pledgor without impairing the Lender’s rights and remedies in enforcing this
Agreement and any other Loan Document, under which Borrower’s liabilities shall
remain independent and unconditional. Each Borrower agrees that the Lender’s
exercise of certain of such rights or remedies may affect or eliminate such
Borrower’s right of subrogation or recovery against any other Borrower and that
such Borrower may incur partially or totally non-reimbursable liability under
this Agreement and the other Loan Documents. Without limiting the generality of
the foregoing, each Borrower expressly waives any and all benefits and defenses
under or based upon (1) California Code of Civil Procedure (“CCP”) Section 580a
or 726(b), which would otherwise limit such Borrower’s liability after a
non-judicial or judicial foreclosure sale to the difference between the
obligations guaranteed herein and the fair market value or fair value,
respectively, of the Collateral or interests sold at such non-judicial or
judicial foreclosure sale, (2) CCP Sections 580b and 580d, which would otherwise
limit the Lender’s right to recover a deficiency judgment with respect to
purchase money obligations and after a non-judicial or judicial foreclosure
sale, respectively, (3) CCP Section 726 which, among other things, would
otherwise require the Lender to exhaust all of its security before a personal
judgment may be obtained for a deficiency, and (4) Union Bank v. Gradsky or
subsequent judicial decisions arising out of or related to CCP Sections 726,
580a, 580b or 580d.
(D)    Without limiting the generality of the foregoing, each Borrower waives
all rights and defenses arising out of an election of remedies by the Lender,
even though that election of remedies, such as a nonjudicial or judicial
foreclosure with respect to security for a Obligation, has destroyed such
Borrower’s rights of subrogation and reimbursement against any other Borrower by
the operation of Section 580d of the California Code of Civil Procedure or
otherwise. In addition, each Borrower waives all rights and defenses that such
Borrower may have because the Obligation is secured by indirect interests in
real property. This means, among other things:

20759823.6.BUSINESS    
186

--------------------------------------------------------------------------------




(a)    the Lender may collect from any Borrower without first foreclosing on any
real or personal property collateral pledged by any other Borrower; and
(b)    if the Lender forecloses on any Collateral pledged by a Borrower:
(i)    the amount of the Obligation may be reduced only by the price for which
that collateral is sold at the foreclosure sale, even if the collateral is worth
more than the sale price; and
(ii)    the Lender may collect from any Borrower even if the Lender, by
foreclosing on the Collateral, has destroyed any right any other Borrower may
have to collect from such Borrower.
This is an unconditional and irrevocable waiver of any rights and defenses each
Borrower may have because the Obligation is secured by indirect interests in
real property. These rights and defenses include, but are not limited to, any
rights or defenses based upon Section 580a, 580b, 580d or 726 of the California
Code of Civil Procedure.
(E)    Each Borrower hereby waives all benefits and defenses under CC Sections
2847, 2848 and 2849 and agrees that such Borrower shall have no right of
subrogation or reimbursement against any other Borrower, no right of subrogation
against any collateral or security provided for in the Loan Documents and no
right of contribution against any other guarantor or pledgor unless and until
all amounts due under the Loan Documents have been paid in full and the Lender
has released, transferred or disposed of all of its right, title and interest in
any collateral or security. To the extent any Borrower’s waiver of these rights
of subrogation, reimbursement or contribution as set forth herein is found by a
court of competent jurisdiction to be void or voidable for any reason, each
Borrower agrees that its rights of subrogation and reimbursement against any
other Borrower and such Borrower’s right of subrogation against any collateral
or security shall be unconditionally junior and subordinate to the Lender’s
rights against it and any other Borrower and to the Lender’s right, title and
interest in such collateral or security, and each Borrower’s right of
contribution against any other guarantor or pledgor shall be unconditionally
junior and subordinate to the Lender’s rights against such other guarantor or
pledgor.
(F)    WITHOUT LIMITING THE GENERALITY OF THE FOREGOING OR ANY OTHER PROVISION
HEREOF, TO THE EXTENT PERMITTED BY LAW, EACH BORROWER EXPRESSLY WAIVES AND
AGREES NOT TO ASSERT ANY AND ALL RIGHTS AND DEFENSES ARISING DIRECTLY OR
INDIRECTLY UNDER ANY ONE OR MORE OF CALIFORNIA CIVIL CODE SECTIONS 2787 TO 2855
INCLUSIVE AND CHAPTER 2 OF TITLE 14, 2899 AND 3433 AND UNDER CALIFORNIA CODE OF
CIVIL PROCEDURE SECTIONS 580A, 580B, 580D AND 726.


[NO FURTHER TEXT ON THIS PAGE]

20759823.6.BUSINESS    
187

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their duly authorized representatives, all as of the day and year
first above written.
BORROWERS:
HH MEZZ BORROWER A-4 LLC, a Delaware limited liability company


By:    /s/ DAVID A. BROOKS (Seal)
Name: David A. Brooks
Title: President




HH MEZZ BORROWER G-4 LLC, a Delaware limited liability company


By:    /s/ DAVID A. BROOKS (Seal)
Name: David A. Brooks
Title: President











--------------------------------------------------------------------------------




LENDER:
COLUMN FINANCIAL, INC.


By: /s/ Jeremy Stoler (Seal)
Name: Jeremy Stoler
Title:





--------------------------------------------------------------------------------




EXHIBIT A

Organizational Chart









20759823.6.BUSINESS    A-1

--------------------------------------------------------------------------------




EXHIBIT B

Post 1031 Exchange Organizational Chart
 


20759823.6.BUSINESS    B-1

--------------------------------------------------------------------------------




EXHIBIT C

Forms of U.S. Tax Compliance Certificates

(For Foreign Lenders That Are Not Partnerships For U.S. Federal Income Tax
Purposes)
Reference is hereby made to the Mezzanine D Loan Agreement dated as of
[______________] (as amended, restated, replaced, supplemented or otherwise
modified from time to time, the “Agreement”), between Column Financial, Inc., as
Lender, and [______________], as Borrower.
Pursuant to the provisions of Section 2.7(e) of the Agreement, the undersigned
hereby certifies that (i) it is the sole record and beneficial owner of the Loan
(as well as any Note evidencing such Loan) in respect of which it is providing
this certificate, (ii) it is not a bank within the meaning of Section
881(c)(3)(A) of the Internal Revenue Code, (iii) it is not a ten percent
shareholder of Borrower within the meaning of Section 871(h)(3)(B) of the
Internal Revenue Code and (iv) it is not a controlled foreign corporation
related to Borrower as described in Section 881(c)(3)(C) of the Internal Revenue
Code.
The undersigned has furnished Borrower with a certificate of its non-U.S. Person
status on IRS Form W-8BEN. By executing this certificate, the undersigned agrees
that (1) if the information provided on this certificate changes, the
undersigned shall promptly so inform Borrower, and (2) the undersigned shall
have at all times furnished Borrower with a properly completed and currently
effective certificate in either the calendar year in which each payment is to be
made to the undersigned, or in either of the two calendar years preceding such
payments.
Unless otherwise defined herein, terms defined in the Agreement and used herein
shall have the meanings given to them in the Agreement.


[NAME OF LENDER]
By:
 
Name:
 
Title:

Date: ________ __, 20[ ]

20759823.6.BUSINESS    C-1

--------------------------------------------------------------------------------






(For Foreign Participants That Are Not Partnerships For U.S. Federal Income Tax
Purposes)
Reference is hereby made to the Mezzanine D Loan Agreement dated as of
[______________] (as amended, restated, replaced, supplemented or otherwise
modified from time to time, the “Agreement”), between Column Financial, Inc., as
Lender, and [______________], as Borrower.
Pursuant to the provisions of Section 2.7(e) of the Agreement, the undersigned
hereby certifies that (i) it is the sole record and beneficial owner of the
Participation in respect of which it is providing this certificate, (ii) it is
not a bank within the meaning of Section 881(c)(3)(A) of the Internal Revenue
Code, (iii) it is not a ten percent shareholder of Borrower within the meaning
of Section 871(h)(3)(B) of the Internal Revenue Code, and (iv) it is not a
controlled foreign corporation related to Borrower as described in Section
881(c)(3)(C) of the Internal Revenue Code.
The undersigned has furnished its participating Lender with a certificate of its
non-U.S. Person status on IRS Form W-8BEN. By executing this certificate, the
undersigned agrees that (1) if the information provided on this certificate
changes, the undersigned shall promptly so inform such Lender in writing, and
(2) the undersigned shall have at all times furnished such Lender with a
properly completed and currently effective certificate in either the calendar
year in which each payment is to be made to the undersigned, or in either of the
two calendar years preceding such payments.
Unless otherwise defined herein, terms defined in the Agreement and used herein
shall have the meanings given to them in the Agreement.
[NAME OF PARTICIPANT]


By:
 
Name:
 
Title:



Date: ________ __, 20[ ]

20759823.6.BUSINESS    C-2

--------------------------------------------------------------------------------






(For Foreign Participants That Are Partnerships For U.S. Federal Income Tax
Purposes)
Reference is hereby made to the Mezzanine D Loan Agreement dated as of
[______________] (as amended, restated, replaced, supplemented or otherwise
modified from time to time, the “Agreement”), between Column Financial, Inc., as
Lender, and [______________], as Borrower.
Pursuant to the provisions of Section 2.7(e) of the Agreement, the undersigned
hereby certifies that (i) it is the sole record owner of the Participation in
respect of which it is providing this certificate, (ii) its direct or indirect
partners/members are the sole beneficial owners of such Participation, (iii)
with respect such Participation, neither the undersigned nor any of its direct
or indirect partners/members is a bank extending credit pursuant to a loan
agreement entered into in the ordinary course of its trade or business within
the meaning of Section 881(c)(3)(A) of the Internal Revenue Code, (iv) none of
its direct or indirect partners/members is a ten percent shareholder of Borrower
within the meaning of Section 871(h)(3)(B) of the Internal Revenue Code and (v)
none of its direct or indirect partners/members is a controlled foreign
corporation related to Borrower as described in Section 881(c)(3)(C) of the
Internal Revenue Code.
The undersigned has furnished its participating Lender with IRS Form W-8IMY
accompanied by one of the following forms from each of its partners/members that
is claiming the portfolio interest exemption: (i) an IRS Form W-8BEN or (ii) an
IRS Form W-8IMY accompanied by an IRS Form W-8BEN from each of such
partner’s/member’s beneficial owners that is claiming the portfolio interest
exemption. By executing this certificate, the undersigned agrees that (1) if the
information provided on this certificate changes, the undersigned shall promptly
so inform such Lender and (2) the undersigned shall have at all times furnished
such Lender with a properly completed and currently effective certificate in
either the calendar year in which each payment is to be made to the undersigned,
or in either of the two calendar years preceding such payments.
Unless otherwise defined herein, terms defined in the Agreement and used herein
shall have the meanings given to them in the Agreement.
[NAME OF PARTICIPANT]
By:
 
Name:
 
Title:
 
 

Date: ________ __, 20[ ]

20759823.6.BUSINESS    C-3

--------------------------------------------------------------------------------






(For Foreign Lenders That Are Partnerships For U.S. Federal Income Tax Purposes)
Reference is hereby made to the Mezzanine D Loan Agreement dated as of
[______________] (as amended, restated, replaced, supplemented or otherwise
modified from time to time, the “Agreement”), between Column Financial, Inc., as
Lender, and [______________], as Borrower.
Pursuant to the provisions of Section 2.7(e) of the Agreement, the undersigned
hereby certifies that (i) it is the sole record owner of the Loan (as well as
any Note evidencing such Loan) in respect of which it is providing this
certificate, (ii) its direct or indirect partners/members are the sole
beneficial owners of such Loan (as well as any Note evidencing such Loan), (iii)
with respect to the extension of credit pursuant to this Agreement or any other
Loan Document, neither the undersigned nor any of its direct or indirect
partners/members is a bank extending credit pursuant to a loan agreement entered
into in the ordinary course of its trade or business within the meaning of
Section 881(c)(3)(A) of the Internal Revenue Code, (iv) none of its direct or
indirect partners/members is a ten percent shareholder of Borrower within the
meaning of Section 871(h)(3)(B) of the Internal Revenue Code and (v) none of its
direct or indirect partners/members is a controlled foreign corporation related
to Borrower as described in Section 881(c)(3)(C) of the Internal Revenue Code.
The undersigned has furnished Borrower with IRS Form W-8IMY accompanied by one
of the following forms from each of its partners/members that is claiming the
portfolio interest exemption: (i) an IRS Form W-8BEN or (ii) an IRS Form W-8IMY
accompanied by an IRS Form W-8BEN from each of such partner’s/member’s
beneficial owners that is claiming the portfolio interest exemption. By
executing this certificate, the undersigned agrees that (1) if the information
provided on this certificate changes, the undersigned shall promptly so inform
Borrower, and (2) the undersigned shall have at all times furnished Borrower
with a properly completed and currently effective certificate in either the
calendar year in which each payment is to be made to the undersigned, or in
either of the two calendar years preceding such payments.
Unless otherwise defined herein, terms defined in the Agreement and used herein
shall have the meanings given to them in the Agreement.
[NAME OF PARTICIPANT]
By:
 
Name:
 
Title:
 
 

Date: ________ __, 20[ ]





20759823.6.BUSINESS    C-4

--------------------------------------------------------------------------------




EXHIBIT D


Recycled Entity Certificate


[See attached]





20759823.6.BUSINESS    D-1

--------------------------------------------------------------------------------




EXHIBIT E


Resignation Letters


[See attached]





20759823.6.BUSINESS    E-1

--------------------------------------------------------------------------------




SCHEDULE I
Mortgage Borrowers
Name of Mortgage Borrower
Organizational Number
Type of Entity
State of Formation
HH Churchill Hotel Associates, L.P.
4065147
Limited partnership
Delaware
HH FP Portfolio LLC
3830654
Limited liability company
Delaware
HH Denver LLC
3849976
Limited liability company
Delaware
HH Gaithersburg LLC
4145240
Limited liability company
Delaware
HH LC Portfolio LLC
3885655
Limited liability company
Delaware
HH Austin Hotel Associates, L.P.
4321155
Limited partnership
Delaware
HH Baltimore LLC
3818746
Limited liability company
Delaware
HH Tampa Westshore LLC
3748161
Limited liability company
Delaware
HH Savannah LLC
3818753
Limited liability company
Delaware
HH San Antonio LLC
4386105
Limited liability company
Delaware
HH DFW Hotel Associates, L.P.
3847840
Limited partnership
Delaware
HH Texas Hotel Associates, L.P.
3482995
Limited partnership
Delaware
HH Melrose Hotel Associates, L.P.
4118310
Limited partnership
Delaware
HH Palm Springs LLC
3982832
Limited liability company
Delaware
Portsmouth Hotel Associates LLC
3005218
Limited liability company
Delaware


S I-1
20759823.6.BUSINESS

--------------------------------------------------------------------------------




HH Atlanta LLC
4218175
Limited liability company
Delaware
HH Chicago LLC
4288485
Limited liability company
Delaware




20759823.6.BUSINESS



--------------------------------------------------------------------------------




SCHEDULE II
Allocated Loan Amounts
1. Hilton Tampa Westshore FL
$1,257,289
2. Residence Inn Tampa Downtown FL
$1,032,103
3. Courtyard Gaithersburg MD
$1,698,278
4. Renaissance Portsmouth VA
$942,967
5. The Churchill DC
$2,772,603
6. The Melrose DC
$4,372,363
7. Hilton Garden Inn BWI Airport MD
$1,154,079
8. Hilton Garden Inn Virginia Beach MD
$1,449,635
9. The Silversmith IL
$1,294,820
10. Courtyard Denver Airport CO
$1,857,785
11. Marriott Omaha NE
$2,692,850
12. Renaissance Palm Springs CA
$3,016,555
13. Hilton Parsippany NJ
$3,115,074
14. Hyatt Regency Wind Watch NY
$1,998,526
15. Hampton Inn Parsippany NJ
$1,313,585
16. Courtyard Boston Downtown MA
$5,207,428
17. Marriott DFW Airport TX
$4,316,066
18. Marriott San Antonio Plaza TX
$1,989,144
19. Marriott Sugar Land TX
$4,691,376
20. Hilton Garden Inn Austin Downtown TX
$2,683,467
21. Hyatt Regency Savannah GA
$4,133,103
22. Ritz-Carlton Atlanta GA
$4,100,263
23. Crowne Plaza Ravinia GA
$3,846,929
24. Courtyard Savannah GA
$1,843,711






S II-1
20759823.6.BUSINESS

--------------------------------------------------------------------------------




SCHEDULE III
Franchise Agreements and Franchisors
Properties
Franchisors
Operating Lessees
Franchise Agreements
Crowne Plaza Atlanta - Ravinia
IHG
HHC TRS FP Portfolio LLC
Crowne Plaza License Agreement, dated as of July 17, 2007, by Holiday
Hospitality Franchising Inc., a Delaware corporation (“Crowne Plaza Licensor”),
and HHC TRS FP Portfolio LLC, a Delaware limited liability company (“TRS FP
Portfolio”), as amended by that certain Addendum to License Agreement, dated as
of March 27, 2008, by Crowne Plaza Licensor and TRS FP Portfolio, as further
amended by that certain Agreement, dated as of March 10, 2011, by Crowne Plaza
Licensor and PIM Ashford Subsidiary II, LLC, a Delaware limited liability
company, as further amended by that certain Second Addendum to License
Agreement, dated as of March 10, 2011, by Crowne Plaza Licensor and TRS FP
Portfolio, as further amended by that certain Third Addendum to License
Agreement, dated as of March 10, 2011, by Crowne Plaza Licensor and TRS FP
Portfolio.




S III-1
20759823.6.BUSINESS

--------------------------------------------------------------------------------




Properties
Franchisors
Operating Lessees
Franchise Agreements
Hampton Inn Parsippany
Hilton
HHC TRS FP Portfolio LLC
Franchise Agreement, dated as of August 29, 2014, by Hampton Inns Franchise LLC,
a Delaware limited liability company (“Hampton Inns”), and TRS FP Portfolio, as
amended by that Certain Amendment to Franchise Agreement, dated as of March 6,
2015, by and between TRS FP Portfolio and Hampton Inns.
Hilton Parsippany
Hilton
HHC TRS FP Portfolio LLC
Franchise Agreement, dated as of August 29, 2014, by Hilton Franchise LLC, a
Delaware limited liability company (“Hilton Franchise”), and TRS FP Portfolio,
as amended by that certain Amendment to Franchise Agreement, dated as of March
6, 2015, by and between TRS FP Portfolio and Hilton Franchise.
Hilton Tampa Westshore
Hilton
HHC TRS Tampa LLC
Amended and Restated Franchise License Agreement, dated as of September 21,
2012, by Hilton Franchise and HHC TRS Tampa LLC, a Delaware limited liability
company (“TRS Tampa”), as amended by that certain Amendment to Franchise
Agreement, dated as of March 6, 2015, by and between TRS Tampa and Hilton
Franchise.
Hyatt Regency Wind Watch Long Island
Hyatt
HHC TRS FP Portfolio LLC
Franchise Agreement, dated as of December 7, 2011, by Hyatt Franchising L.L.C.,
a Delaware limited liability company, and TRS FP Portfolio.


S III-2
20759823.6.BUSINESS

--------------------------------------------------------------------------------




Properties
Franchisors
Operating Lessees
Franchise Agreements
Omaha Marriott
Marriott
HHC TRS LC Portfolio LLC
Relicensing Franchise Agreement, dated as of July 17, 2007, by Marriott
International, Inc., a Delaware corporation (“Marriott”), and TRS LC Portfolio
LLC (“TRS LC Portfolio”).
Plaza San Antonio Marriott
Marriott
HHC TRS Portsmouth LLC
Relicensing Franchise Agreement, dated as of July 17, 2007, by Marriott and HHC
TRS Portsmouth LLC, a Delaware limited liability company (“TRS Portsmouth”).
Sugar Land Marriott Town Square Hotel and Conference Center
Marriott
HHC TRS LC Portfolio LLC
Relicensing Franchise Agreement, dated as of December 19, 2003, by Marriott and
HHC TRS Sugar Land LLC, a Delaware limited liability company (“TRS Sugar Land”),
as amended by that certain First Amendment to Marriott Hotel Relicensing
Franchise Agreement and Settlement and Release of Claims, dated as of March 23,
2004, by Marriott and TRS Sugar Land.
Renaissance Palm Springs
Marriott
HHC TRS Portsmouth LLC 
Relicensing Franchise Agreement, dated as of March 10, 2011, by Marriott and TRS
Portsmouth.
Portsmouth Renaissance Hotel and Waterfront Conference Center
Marriott
HHC TRS Portsmouth LLC
Relicensing Franchise Agreement, dated as of July 17, 2007, by Marriott and TRS
Portsmouth.
Courtyard Savannah Historic District
Marriott
HHC TRS Savannah LLC
Relicensing Franchise Agreement, dated as of March 10, 2011, by Marriott and TRS
LC Portfolio, as amended by that certain Amendment to Courtyard by Marriott
Relicensing Franchise Agreement, dated as of April 26, 2012, by Marriott and TRS
LC Portfolio.


S III-3
20759823.6.BUSINESS

--------------------------------------------------------------------------------




Properties
Franchisors
Operating Lessees
Franchise Agreements
Hilton Garden Inn Austin Downtown
Hilton
HHC TRS Austin LLC
Amended and Restated Franchise License Agreement, dated as of June 29, 2007, by
Hilton and HHC TRS Austin LLC, a Delaware limited liability company (“TRS
Austin”), as amended by that certain Amendment to Franchise License Agreement,
dated as of March 10, 2011, by HLT Existing Franchise Holding LLC, a Delaware
limited liability company, as successor in interest to Hilton (“Hilton
Successor”), and TRS Austin, as further amended by that certain Amendment to
Franchise Agreement, dated as of ____ __, 2015, by and between TRS Austin and
Hilton Successor.
Hilton Garden Inn BWI Airport
Hilton
HHC TRS Baltimore LLC
Franchise License Agreement, dated as of July 17, 2007, by Hilton and HHC TRS
Baltimore LLC, a Delaware limited liability company (“TRS Baltimore”), as
amended by that certain Amendment to Franchise License Agreement, dated as of
March 10, 2011, by Hilton and TRS Baltimore, as further amended by that certain
Amendment to Franchise Agreement, dated as of March 6, 2015, by and between TRS
Baltimore and Hilton Successor.


S III-4
20759823.6.BUSINESS

--------------------------------------------------------------------------------




Properties
Franchisors
Operating Lessees
Franchise Agreements
Hilton Garden Inn Virginia Beach Town Center
Hilton
HHC TRS LC Portfolio LLC
Amended and Restated Franchise License Agreement, dated as of July 17, 2007, by
Hilton and TRS LC Portfolio, as amended by that certain Amendment to Franchise
License Agreement, dated as of March 10, 2011, by Hilton Successor and TRS LC
Portfolio, as further amended by that certain Amendment to Franchise Agreement,
dated as of March 6, 2015, by and between TRS LC Portfolio and Hilton Successor.
Residence Inn Tampa Downtown
Marriott
HHC TRS LC Portfolio LLC
Relicensing Franchise Agreement, dated as of March 10, 2011, by Marriott and TRS
LC Portfolio, as amended by that certain Amendment to Residence Inn by Marriott
Relicensing Franchise Agreement, dated as of April 26, 2012, by Marriott and TRS
LC Portfolio.






S III-5
20759823.6.BUSINESS

--------------------------------------------------------------------------------




SCHEDULE IV
Management Agreements and Managers
Properties
Borrowers
Managers
Management Agreements
The Churchill Hotel


HH Churchill Hotel Associates, L.P.
Hyatt
That certain Hotel Master Management Agreement, dated March 10, 2011, by and
between HHC TRS LC Portfolio LLC, HHC TRS Portsmouth LLC, HHC TRS Tampa LLC, HHC
TRS Baltimore LLC, HHC TRS FP Portfolio LLC, HHC TRS Melrose LLC, HHC TRS
Chicago LLC, HHC TRS Highland LLC, HHC TRS Austin LLC, HHC TRS Princeton LLC and
Remington Lodging & Hospitality, LLC, as amended by that certain Addendum to
Hotel Master Management Agreement, dated December 8, 2011, from HHC TRS LC
Portfolio LLC, HHC TRS Portsmouth LLC, HHC TRS Tampa LLC, HHC TRS Baltimore LLC,
HHC TRS Melrose LLC, HHC TRS Chicago LLC, HHC TRS Highland LLC, HHC TRS Austin
LLC, HHC TRS OP LLC, HHC TRS FP Portfolio LLC and HHC TRS Princeton LLC to
Remington Lodging & Hospitality, LLC and Remington Boston Employers, LLC, as
amended by that certain Addendum to Hotel Master Management Agreement, dated May
1, 2012, from HHC TRS LC Portfolio LLC, HHC TRS Portsmouth LLC, HHC TRS Tampa
LLC, HHC TRS Baltimore LLC, HHC TRS Melrose LLC, HHC TRS Chicago LLC, HHC TRS
Highland LLC, HHC TRS Austin LLC, HHC TRS FP Portfolio LLC, HHC TRS Princeton
LLC and HHC TRS OP LLC to Remington Lodging & Hospitality, LLC and Remington
Boston Employers, LLC, as amended by that certain Addendum to Hotel Master
Management Agreement, dated May 1, 2012, from HHC TRS LC Portfolio LLC, HHC TRS
Portsmouth LLC, HHC TRS Tampa LLC, HHC TRS Baltimore LLC, HHC TRS Melrose LLC,
HHC TRS Chicago LLC, HHC TRS Highland LLC, HHC TRS Austin LLC, HHC TRS FP
Portfolio LLC, HHC TRS Princeton LLC and HHC TRS OP LLC to Remington Lodging &
Hospitality, LLC and Remington Boston Employers, LLC (the “Remington Management
Agreement”)


S IV-1
20759823.6.BUSINESS

--------------------------------------------------------------------------------




Properties
Borrowers
Managers
Management Agreements
Courtyard Boston Tremont


HH FP Portfolio LLC
Marriott
That certain Management Agreement, dated September 22, 2004, between HHC TRS FP
Portfolio LLC and Courtyard Management Corporation, as amended by that certain
First Amendment to Management Agreement, dated October 15, 2004, between HHC TRS
FP Portfolio LLC and Courtyard Management Corporation, as amended by that
certain Second Amendment to Management Agreement, dated August 5, 2005, between
HHC TRS FP Portfolio LLC and Courtyard Management Corporation, as amended by
that certain Side Letter Agreement, dated March 2, 2007, between HHC TRS FP
Portfolio and Courtyard Management Corporation, as amended by that certain Third
Amendment to Management Agreement, dated March 10, 2011, as amended by that
certain Letter Agreement, dated January 29, 2005 from Courtyard Management
Corporation and accepted by HHC TRS FP Portfolio LLC, as amended by that certain
Letter Agreement dated February 3, 2006 from Courtyard Management Corporation
and accepted and agreed to by HHC TRS FP Portfolio LLC, as amended by that
certain Side Letter Agreement, dated March 2, 2007, between Courtyard Management
Corporation and HHC TRS FP Portfolio LLC, as amended by that certain Letter
Agreement, dated July 17, 2007, between Courtyard Management Corporation and HHC
TRS FP Portfolio LLC, as amended by that certain Letter Agreement, dated July
17, 2007, between Courtyard Management Corporation and HHC TRS FP Portfolio LLC,
as amended by that certain Letter Agreement, dated July 17, 2007, between
Courtyard Management Corporation and HHC TRS FP Portfolio LLC, as amended by
that certain Liquor License Agreement, dated July 17, 2007, between Courtyard
Management Corporation, HH FP Portfolio LLC and HHC TRS FP Portfolio LLC, and as
amended by that certain Real Estate and Personal Property Taxes Agreement, dated
February 26, 2010, between Courtyard Management Corporation, HHC TRS Baltimore
LLC, HHC TRS Portsmouth LLC and HHC TRS FP Portfolio LLC.


S IV-2
20759823.6.BUSINESS

--------------------------------------------------------------------------------




Properties
Borrowers
Managers
Management Agreements
Courtyard Denver Airport


HH Denver LLC
Marriott
That certain Management Agreement, dated December 28, 1995, between LC
Fulenwider Inc. and Courtyard Management Corporation, as amended by that certain
Assignment and First Amendment of Management Agreement, dated September 10,
1996, between LC Fulenwider Inc., 6901 Tower LLC, and Courtyard Management
Corporation, as amended by that certain Second Amendment to Management
Agreement, dated September 17, 2004, between HHC TRS OP LLC and Courtyard
Management Corporation, as assigned by that certain Assignment and Assumption
and Third Amendment of Management Agreement, dated July 17, 2007, among TRS OP,
HHC TRS Portsmouth LLC, HH Denver LLC and Courtyard Management Corporation, as
amended by that certain Fourth Amendment to Management Agreement, dated March 6,
2009, by HHC TRS Portsmouth LLC and Courtyard Management Corporation, as amended
by that certain Fifth Amendment to Management Agreement, dated March 10, 2011,
between HHC TRS Portsmouth LLC and Courtyard Management Corporation, as amended
by that certain Sixth Amendment to Management Agreement, dated July, 2013,
between HHC TRS Portsmouth LLC and Courtyard Management Corporation, as amended
by that certain Amendment to Management Agreement, dated July, 2013, between HHC
TRS Portsmouth LLC and Courtyard Management Corporation, as amended by that
certain Letter Agreement, dated July 17, 2007, from HH Denver LLC and HHC TRS OP
LLC to Courtyard Management Corporation, as amended by that certain Letter
Agreement, dated July 17, 2007, as amended by that certain Letter Agreement,
dated July 17, 2007, between Courtyard Management Corporation and HHC TRS OP
LLC, as amended by that certain Mutual Release, dated July 17, 2007, between TRS
OP, HH DFW Hotel Associates, L.P., HHC TRS Nashville LLC, HH Nashville LLC, HHC
TRS FP Portfolio LLC, HH FP Portfolio LLC, HH Denver LLC, HHC TRS Highland LLC,
HH Gaithersburg LLC, HHC TRS Atlanta LLC, HH Atlanta LLC, Highland Hospitality,
L.P., Marriott International, Inc., Marriott Hotel Services, Inc., Renaissance
Hotel Management Company, LLC, Courtyard Management Corporation, and The
Ritz-Carlton Hotel Company, L.L.C., as amended by that certain Liquor License
Agreement, dated July 17, 2007, between Courtyard Management Corporation, HH FP
Portfolio LLC and HHC TRS FP Portfolio LLC, as amended by that certain Real
Estate and Property Taxes Agreement, dated February 26, 2010, between Courtyard
Management Corporation, HHC TRS Baltimore LLC, HHC TRS Portsmouth LLC and HHC
TRS FP Portfolio LLC.


S IV-3
20759823.6.BUSINESS

--------------------------------------------------------------------------------




Properties
Borrowers
Managers
Management Agreements
Courtyard Gaithersburg


HH Gaithersburg LLC
Marriott
That certain Management Agreement between CY-Gaithersburg LLC and Courtyard
Management Corporation, dated June 29, 2004, as Amended by that certain Letter
Agreement, dated May 30, 2006, between CY-Gaithersburg LLC and Courtyard
Management Corporation, as assigned by that certain Consent and Assignment and
Assumption of Management Agreement, dated June 1, 2006, by and among
CY-Gaithersburg LLC, HHC TRS Highland LLC, HH Gaithersburg LLC and Courtyard
Management Corporation, as amended by that certain First Amendment of Management
Agreement, dated June 1, 2006, between HHC TRS Highland LLC and Courtyard
Management Corporation, as amended by that certain Assignment, Assumption and
Second Amendment of Management Agreement, dated July 17, 2007, between HHC TRS
Highland LLC, HHC TRS Baltimore, HH Gaithersburg LLC and Courtyard Management
Corporation, as further amended by that certain Third Amendment to Management
Agreement, dated March 10, 2011, between HHC TRS Baltimore LLC and Courtyard
Management Corporation, as amended by that certain Letter Agreement, dated July
17, 2007, between HHC TRS Baltimore LLC and Courtyard Management Corporation, as
amended by that certain Mutual Release, Dated July 17, 2007, between Marriott
Hotel Services, Inc., Renaissance Hotel Management Company, LLC, Courtyard
Management Corporation, The Ritz-Carlton Hotel Company, LLC, HHC TRS Portsmouth
LLC, HHC TRS Nashville LLC, HHC TRS FP Portfolio LLC, and HHC TRS Baltimore LLC,
as amended by that certain Liquor License Agreement, dated July 17, 2007,
between Courtyard Management Corporation, HH FP Portfolio LLC and HHC TRS FP
Portfolio LLC, as amended by that certain Real Estate and Property Taxes
Agreement, dated February 26, 2010, between Courtyard Management Corporation,
HHC TRS Baltimore LLC, HHC TRS Portsmouth LLC and HHC TRS FP Portfolio LLC.
Courtyard Savannah Historic District


HH LC Portfolio LLC
Marriott
The Remington Management Agreement
Crowne Plaza Atlanta - Ravinia


HH FP Portfolio LLC
Marriott
The Remington Management Agreement
Hampton Inn Parsippany


HH FP Portfolio LLC
Remington
The Remington Management Agreement


S IV-4
20759823.6.BUSINESS

--------------------------------------------------------------------------------




Properties
Borrowers
Managers
Management Agreements
Hilton Garden Inn Austin


HH Austin Hotel Associates, L.P.
Remington
The Remington Management Agreement
Hilton Garden Inn BWI Airport


HH Baltimore LLC
Remington
The Remington Management Agreement
Hilton Garden Inn Virginia Beach Town Center


HH LC Portfolio LLC
Remington
The Remington Management Agreement
Hilton Parsippany


HH FP Portfolio LLC
Remington
The Remington Management Agreement
Hilton Tampa Westshore


HH Tampa Westshore LLC
Remington
The Remington Management Agreement


S IV-5
20759823.6.BUSINESS

--------------------------------------------------------------------------------




Properties
Borrowers
Managers
Management Agreements
Hyatt Regency Savannah


HH Savannah LLC
Remington
That certain Management Agreement, dated May 8, 1979, between Waterfront Hotel
Company and Hyatt corporation as amended by that certain Second Amendment to
Management Agreement, dated December 21, 1993, between Waterfront Hotel Company
and Hyatt Corporation, as amended by that certain Third Amendment to Management
Agreement, dated August 12, 2004, between Waterfront Hotel Company and Hyatt
Corporation, as amended by that certain Fourth Amendment to Management
Agreement, dated March 10, 2011, between HHC TRS Savannah LLC and Hyatt
Corporation, as amended by that certain Assignment and Assumption of Management
Agreement, dated December 31, 2003, between AP/APMC Savannah L.P. and HHC TRS OP
LLC, as amended by that certain Assignment and Assumption of Contract, Purchase
Orders, Tenant Leases and Equipment Leases, dated December 31, 2003 between
AP/AMC Savannah, L.P. and HHC TRS OP LLC, as amended by that certain Assignment
and Assumption of Management Agreement, dated July 9, 2004, between HHC TRS OP
LLC and HHC TRS Holding Corporation, as amended by that certain Assignment and
Assumption of Management Agreement, dated July 9, 2004, between HHC TRS Holding
Corporation and HHC TRS Savannah LLC, as amended by that certain Addendum to
Management Agreement, dated January 31, 2005, between HHC TRS Savannah LLC and
Hyatt Corporation, as amended by that certain Confirmation Agreement, dated July
26, 2006, between HHC TRS Savannah LLC and Hyatt Corporation, as amended by that
certain Fifth Amendment to Management Agreement, dated as of December 19, 2014
by and between HHC TRS Savannah LLC, and Hyatt Corporation
Hyatt Regency Wind Watch Long Island


HH FP Portfolio LLC
Remington
The Remington Management Agreement
Plaza San Antonio Marriott


HH San Antonio LLC
Remington
The Remington Management Agreement


S IV-6
20759823.6.BUSINESS

--------------------------------------------------------------------------------




Properties
Borrowers
Managers
Management Agreements
Dallas-Fort Worth Airport Marriott


HH DFW Hotel Associates, L.P.
Remington
That certain Amended and Restated Management Agreement, dated December 29, 2001,
between Host Marriott L.P. and Marriott Hotel Services Inc., as amended by that
certain First Amendment to Amended and Restated Management Agreement, dated
April 22, 2005, between Host Marriott L.P. and Marriott Hotel Services Inc., as
amended by that certain Assignment, Assumption and Second Amendment to Amended
and Restated Management Agreement, dated July 17, 2007, between HHC TRS OP LLC,
HHC TRS Portsmouth LLC, HH DFW Hotel Associates, L.P. and Marriott Hotel
Services Inc., as Amended by that Second Amendment to Amended and Restated
Management Agreement, dated March 6, 2009, between HHC TRS Portsmouth LLC and
Marriott Hotel Services, Inc., as amended by that certain Third Amendment to
Amended and Restated Management Agreement, dated March 10, 2011, between HHC TRS
Portsmouth LLC and Marriott Hotel Services, Inc., as amended by that certain
Letter Agreement, dated July 17, 2007, between HHC TRS Portsmouth LLC and
Marriott Hotel Service, Inc., as amended by that certain Letter Agreement, dated
July 17, 2007, between Marriott Hotel Service Inc. and HHC TRS Portsmouth LLC,
as amended by that certain Mutual Release, dated July 17, 2007, by and between
HHC TRS OP LLC, HH DFW Hotel Associates, L.P., HHC TRS Nashville LLC, HH
Nashville LLC, HHC TRS FP Portfolio LLC, HH FP Portfolio LLC, HH Denver LLC, HH
TRS Highland LLC, HH Gaithersburg LLC, HH TRS Atlanta LLC, HH Atlanta LLC,
Highland Hospitality, L.P. and Marriott International, Inc., Marriott Hotel
Services, Inc., Renaissance Hotel Management Company, LLC, Courtyard Management
Corporation and The Ritz-Carlton Hotel Company, L.L.C., as amended by that
certain Liquor License Agreement between Marriott Hotel Services, Inc., HH DFW
Hotel Associates, L.P. and HHC TRS Portsmouth LLC.
Omaha Marriott


HH LC Portfolio LLC
Remington
The Remington Management Agreement
Sugar Land Marriott Town Square Hotel and Conference Center


HH Texas Hotel Associates L.P.
Remington
The Remington Management Agreement
The Melrose Hotel


HH Melrose Hotel Associates, L.P.
Remington
The Remington Management Agreement


S IV-7
20759823.6.BUSINESS

--------------------------------------------------------------------------------




Properties
Borrowers
Managers
Management Agreements
Renaissance Palm Springs


HH Palm Springs LLC
Remington
The Remington Management Agreement
Portsmouth Renaissance Hotel and Waterfront Conference Center


Portsmouth Hotel Associates LLC
Remington
The Remington Management Agreement
Residence Inn Tampa Downtown


HH LC Portfolio LLC
Remington
The Remington Management Agreement


S IV-8
20759823.6.BUSINESS

--------------------------------------------------------------------------------




Properties
Borrowers
Managers
Management Agreements
Ritz-Carlton Atlanta Downtown


HH Atlanta LLC
Remington
That certain Amended and Restated Management Agreement, dated January 1, 2002,
between Host Marriott, L.P. and The Ritz-Carlton Hotel Company, L.L.C., as
amended and assigned by that certain Amended and Restated Consent, Assignment
and Assumption and Amendment of Management Agreement, dated as of January 1,
2002, between Host Marriott, L.P., CCRC Atlanta LLC, and The Ritz-Carlton Hotel
Company, L.L.C., as amended by that certain Assignment and Assumption of
Management Agreement, dated September 26, 2006, between The Ritz-Carlton Hotel
Company L.L.C., Host Hotels & Resorts, L.P. and HHC TRS Atlanta LLC, as amended
by that certain Amendment to Amended and Restated Management Agreement, dated
April 30, 2008, between The Ritz-Carlton Hotel Company, L.L.C. and HHC TRS
Atlanta LLC, as amended by that certain Second Amendment to Amended and restated
Management Agreement, dated March 6, 2009, between HHC TRS Atlanta LLC and The
Ritz-Carlton Hotel Company, L.L.C., as amended by that certain Letter Agreement,
dated May 18, 2010, between The Ritz-Carlton Hotel Company, L.L.C. and HHC TRS
Atlanta LLC, as amended by that certain Third Amendment to Amended and Restated
Management Agreement, dated March 10, 2011, between HHC TRS Atlanta LLC and The
Ritz-Carlton Hotel Company, L.L.C., as amended by that certain Letter Agreement
dated January 1, 2006, from Marriott International on behalf of The Ritz-Carlton
Hotel Company, L.L.C., and agreed and accepted by Host Hotels & Resorts, L.P.,
as amended by that certain Letter Agreement dated January 1, 2006, from Marriott
International on behalf of The Ritz-Carlton Hotel Company, L.L.C., and agreed
and accepted by Host Hotels & Resorts, L.P., as amended by that certain Letter
Agreement, dated July 17, 2007, between The Ritz-Carlton Hotel Company, L.L.C.
and HHC TRS Atlanta LLC, as amended by that certain Letter Agreement, dated July
17, 2007, between The Ritz-Carlton Hotel Company, L.L.C. and HHC TRS Atlanta
LLC, as amended by that certain Liquor License Agreement, dated July 17, 2007,
between The Ritz-Carlton Hotel Company, L.L.C., HH Atlanta LLC and HHC TRS
Atlanta LLC, as amended by that certain Mutual Release, dated July 17, 2007, by
and between HHC TRS OP LLC, HH DFW Hotel Associates, L.P., HHC TRS Nashville
LLC, HH Nashville LLC, HHC TRS FP Portfolio LLC, HH FP Portfolio LLC, HH Denver
LLC, HHC TRS Highland LLC, HH Gaithersburg LLC, HHC TRS Atlanta LLC, HH Atlanta
LLC, Highland Hospitality, L.P., Marriott International, Inc., Marriott Hotel
Services, Inc., Renaissance Hotel Management Company, LLC, Courtyard Management
Corporation and The Ritz-Carlton Hotel Company, L.L.C.




S IV-9
20759823.6.BUSINESS

--------------------------------------------------------------------------------




Properties
Borrowers
Managers
Management Agreements
The Silversmith Hotel Chicago Downtown


HH Chicago LLC
Remington
The Remington Management Agreement.






S IV-10
20759823.6.BUSINESS

--------------------------------------------------------------------------------




SCHEDULE V
Operating Leases and Operating Lessees
Properties
Borrowers
Operating Lessees
Operating Leases
The Churchill Hotel
HH Churchill Hotel Associates, L.P.
HHC TRS Highland LLC
That certain Amended and Restated Lease Agreement, dated as of March 10, 2011,
by HH Churchill Hotel Associates, L.P., as lessor, and HHC TRS Highland LLC, as
lessee.
Courtyard Boston Tremont


HH FP Portfolio LLC
HHC TRS FP Portfolio LLC
That certain Amended and Restated Lease Agreement, dated as of March 10, 2011,
by HH FP Portfolio LLC, as lessor, and HHC TRS FP Portfolio LLC, as lessee.
Courtyard Denver Airport


HH Denver LLC
HHC TRS Portsmouth LLC
That certain Amended and Restated Lease Agreement, dated as of March 10, 2011,
by HH Denver LLC, as lessor, and HHC TRS Portsmouth LLC, as lessee.
Courtyard Gaithersburg


HH Gaithersburg LLC
HHC TRS Baltimore LLC
That certain Amended and Restated Lease Agreement, dated as of March 10, 2011,
by HH Gaithersburg LLC, as lessor, and HHC TRS Baltimore LLC, as lessee.
Courtyard Savannah Historic District


HH LC Portfolio LLC
HHC TRS LC Portfolio LLC
That certain Amended and Restated Lease Agreement, dated as of March 10, 2011,
by HH LC Portfolio LLC, as lessor, and HHC TRS LC Portfolio LLC, as lessee.
Crowne Plaza Atlanta - Ravinia


HH FP Portfolio LLC
HHC TRS FP Portfolio LLC
That certain Amended and Restated Lease Agreement, dated as of March 10, 2011,
by HH FP Portfolio LLC, as lessor, and HHC TRS FP Portfolio LLC, as lessee.


S V-1
20759823.6.BUSINESS

--------------------------------------------------------------------------------




Properties
Borrowers
Operating Lessees
Operating Leases
Hampton Inn Parsippany


HH FP Portfolio LLC
HHC TRS FP Portfolio LLC
That certain Amended and Restated Lease Agreement, dated as of March 10, 2011,
by HH FP Portfolio LLC, as lessor, and HHC TRS FP Portfolio LLC, as lessee.
Hilton Garden Inn Austin


HH Austin Hotel Associates, L.P.
HHC TRS Austin LLC
That certain Amended and Restated Lease Agreement, dated as of March 10, 2011,
by HH Austin Hotel Associates, L.P., as lessor, and HHC TRS Austin LLC, as
lessee.
Hilton Garden Inn BWI Airport


HH Baltimore LLC
HHC TRS Baltimore LLC
That certain Amended and Restated Lease Agreement, dated as of March 10, 2011,
by HH Baltimore LLC, as lessor and HHC TRS Baltimore LLC, as lessee.
Hilton Garden Inn Virginia Beach Town Center


HH LC Portfolio LLC
HHC TRS LC Portfolio LLC
That certain Amended and Restated Lease Agreement, dated as of March 10, 2011,
by HH LC Portfolio LLC, as lessor, and HHC TRS LC Portfolio LLC, as lessee.
Hilton Parsippany


HH FP Portfolio LLC
HHC TRS FP Portfolio LLC
That certain Amended and Restated Lease Agreement, dated as of March 10, 2011,
by HH FP Portfolio LLC, as lessor, and HHC TRS FP Portfolio LLC, as lessee.
Hilton Tampa Westshore


HH Tampa Westshore LLC
HHC TRS Tampa LLC
That certain Amended and Restated Lease Agreement, dated as of March 10, 2011,
by HH Tampa Westshore LLC, as lessor, and HHC TRS Tampa LLC, as lessee.
Hyatt Regency Savannah


HH Savannah LLC
HHC TRS Savannah LLC
That certain Amended and Restated Lease Agreement, dated as of March 10, 2011,
by HH Savannah LLC, as lessor, and HHC TRS Savannah LLC, as lessee.


S V-2
20759823.6.BUSINESS

--------------------------------------------------------------------------------




Properties
Borrowers
Operating Lessees
Operating Leases
Hyatt Regency Wind Watch Long Island


HH FP Portfolio LLC
HHC TRS FP Portfolio LLC
That certain Amended and Restated Lease Agreement, dated as of March 10, 2011,
by HH FP Portfolio LLC, as lessor, and HHC TRS FP Portfolio LLC, as lessee.
Plaza San Antonio Marriott


HH San Antonio LLC
HHC TRS Portsmouth LLC
That certain Amended and Restated Lease Agreement, dated as of March 10, 2011,
by HH San Antonio LLC, as lessor, and HHC TRS Portsmouth LLC, as lessee.
Dallas-Fort Worth Airport Marriott


HH DFW Hotel Associates, L.P.
HHC TRS Portsmouth LLC
That certain Amended and Restated Lease Agreement, dated as of March 10, 2011,
by HH DFW Hotel Associates, L.P., as lessor, and HHC TRS Portsmouth LLC, as
lessee.
Omaha Marriott


HH LC Portfolio LLC
HHC TRS LC Portfolio LLC
That certain Amended and Restated Lease Agreement, dated as of March 10, 2011,
by HH LC Portfolio LLC, as lessor, and HHC TRS LC Portfolio LLC, as lessee.
Sugar Land Marriott Town Square Hotel and Conference Center


HH Texas Hotel Associates L.P.
HHC TRS LC Portfolio LLC
That certain Amended and Restated Lease Agreement, dated as of March 10, 2011,
by HH Texas Hotel Associates, L.P., as lessor, and HHC TRS LC Portfolio LLC, as
lessee.
The Melrose Hotel


HH Melrose Hotel Associates, L.P.
HHC TRS Melrose LLC
That certain Amended and Restated Lease Agreement, dated as of March 10, 2011,
by HH Melrose Hotel Associates, L.P., as lessor, and HHC TRS Melrose LLC, as
lessee.


S V-3
20759823.6.BUSINESS

--------------------------------------------------------------------------------




Properties
Borrowers
Operating Lessees
Operating Leases
Renaissance Palm Springs


HH Palm Springs LLC
HHC TRS Portsmouth LLC
That certain Amended and Restated Lease Agreement, dated as of March 10, 2011,
by HH Palm Springs LLC, as lessor, and HHC TRS Portsmouth LLC, as lessee.
Portsmouth Renaissance Hotel and Waterfront Conference Center


Portsmouth Hotel Associates LLC
HHC TRS Portsmouth LLC
That certain Amended and Restated Lease Agreement, dated as of March 10, 2011,
by Portsmouth Hotel Associates, LLC, as lessor, and HHC TRS Portsmouth LLC, as
lessee.
Residence Inn Tampa Downtown


HH LC Portfolio LLC
HHC TRS LC Portfolio LLC
That certain Amended and Restated Lease Agreement, dated as of March 10, 2011,
by HH LC Portfolio LLC, as lessor, and HHC TRS LC Portfolio LLC, as lessee.
Ritz-Carlton Atlanta Downtown


HH Atlanta LLC
HHC TRS Atlanta LLC
That certain Amended and Restated Lease Agreement, dated as of March 10, 2011,
by HH Atlanta LLC, as lessor, and HHC TRS Atlanta LLC, as lessee.
The Silversmith Hotel Chicago Downtown


HH Chicago LLC
HHC TRS Chicago LLC
That certain Amended and Restated Lease Agreement, dated as of March 10, 2011,
by HH Chicago LLC, as lessor, and HHC TRS Chicago LLC, as lessee.






S V-4
20759823.6.BUSINESS

--------------------------------------------------------------------------------




SCHEDULE VI
Scheduled PIP
[See attached]





S VI-1
20759823.6.BUSINESS

--------------------------------------------------------------------------------




SCHEDULE VII
Reserved





S VII-1
20759823.6.BUSINESS

--------------------------------------------------------------------------------




SCHEDULE VIII
Reserved





S VIII-1
20759823.6.BUSINESS

--------------------------------------------------------------------------------




SCHEDULE IX
Reserved





S IX-1
20759823.6.BUSINESS

--------------------------------------------------------------------------------




SCHEDULE X
Reserved





S X-1
20759823.6.BUSINESS

--------------------------------------------------------------------------------




SCHEDULE XI
Subordination of Management Agreements
1.
Assignment and Subordination of Management Agreement and Consent of Manager
(Remington Properties) (Mezz D) between HHC TRS Tampa LLC, HHC TRS Highland LLC,
HHC TRS Baltimore LLC, HHC TRS Portsmouth LLC, HHC TRS Austin LLC, HHC TRS
Chicago LLC, HHC TRS Melrose LLC, HHC TRS LC Portfolio LLC, HHC TRS Atlanta LLC,
HHC TRS FP Portfolio LLC, Borrower, Lender, Remington, HHC TRS Baltimore II LLC,
PIM TRS Boston Back Bay LLC and HHC TRS Princeton LLC;



2.
Subordination, Non-Disturbance and Attornment Agreement (Hyatt Regency Savannah)
(Mezz D) between HHC TRS Savannah LLC, HH Savannah LLC, Hyatt Corporation and
Lender;



3.
Subordination, Non-Disturbance and Attornment Agreement (Gaithersburg Courtyard)
(Mezz D) between Courtyard Management Corporation, HHC TRS Baltimore LLC, HH
Gaithersburg LLC, HH Mezz Borrower A-4 LLC and Lender;



4.
Subordination, Non-Disturbance and Attornment Agreement (Boston Courtyard) (Mezz
D) between Courtyard Management Corporation, HHC TRS FP Portfolio LLC, HH FP
Portfolio LLC, HH Mezz Borrower A-4 LLC and Lender;



5.
Subordination, Non-Disturbance and Attornment Agreement (Atlanta Ritz Carlton)
(Mezz D) between The Ritz-Carlton Hotel Company, L.L.C., HHC TRS Atlanta LLC, HH
Atlanta LLC, HH Mezz Borrower A-4 LLC and Lender;



6.
Subordination, Non-Disturbance and Attornment Agreement (Marriott DFW) (Mezz D)
between Marriott Hotel Services, Inc., HHC TRS Portsmouth LLC, HH DFW Hotel
Associates, L.P., HH Mezz Borrower G-4 LLC and Lender; and



7.
Subordination, Non-Disturbance and Attornment Agreement (Marriott Denver) (Mezz
D) between Courtyard Management Corporation, HHC TRS Portsmouth LLC, HH Denver
LLC, HH Mezz Borrower A-4 LLC and Lender.






S XI-1
20759823.6.BUSINESS

--------------------------------------------------------------------------------




SCHEDULE XII
Ground Leases


Full:
Palm Springs Ground Lease:
That certain Business Lease No. PSL-315, dated February 28, 1984 (the “Original
Master Lease”), between the parties identified on Addendum No. 1 thereto
(collectively, including their respective successors in interest, the “Master
Ground Lessor”), as lessors, and Shale Energy Corporation of America, a Texas
corporation (“SENCA”), as lessee, as assigned by that certain Assignment of
Option to Lease, dated December 31, 1984, between SENCA and SENCA Palm Springs
Inc., a California corporation (“SENCA-PS”), as further assigned by that
Agreement to Assign and Assume Lease, dated July 20, 1989, between SENCA-PS and
the City of Palm Springs, a municipal corporation (the “City”) and that certain
Agreement of Assignment, dated September 28, 1989, between SENCA-PS and the
City, as amended by that certain Amendment No. 1 to PSL-315, dated August 10,
1995, between the United States Secretary of the Interior (the “Secretary”),
acting on behalf of the Master Ground Lessor, and Sumitomo Bank of California, a
California banking corporation, as further amended by that certain Amendment to
Lease, dated as of October 28, 1998, between the Secretary, the Master Ground
Lessor, and the City, as further amended by that certain First Amendment to
Business Lease-315, dated April 7, 2004, between the Ground Lessor and the City,
as further amended by that certain Second Amendment to Business Lease-315, dated
February 9, 2006, between the Ground Lessor and the City, as further amended by
that certain Estoppel Certificate (Business Lease No. PSL-315), dated July 17,
2007, from the Secretary, acting on behalf of the Master Ground Lessor, for the
benefit of Borrower and certain other parties (the Original Master Lease, as so
amended and assigned, the “Master Lease”), together with that certain Sublease
(Hotels I-XI), dated December 31, 1984, between SENCA-PS, as original
sublandlord, and The Community Redevelopment Agency of The City of Palm Springs,
California, a public body (the “Agency”), as subtenant, as assigned by that
certain Agreement of Assignment, dated September 28, 1989, from SENCA PS to
City, as amended by that certain Supplement (for Purpose of Conforming Legal
Description) to Sublease, dated December 3, 1992, between the City, in its
capacity as sublandlord (the “Sublessor” and together with the Master Ground
Lessor, individually and/or collectively, as the context may require, the
“Ground Lessor”) and the Agency, as amended by that certain Assignment and
Amendment of Sublease and Termination of Sub-Subleases, dated November 5, 1998,
between the Agency, Sublessor, AP/APH Palm Springs, L.P., a Delaware limited
partnership (“AP/APH”), and the other parties thereto identified therein, as
further assigned by that certain Assignment of Sublease, dated November 5, 1998,
among Agency, City, and AP/APH, as further amended and assigned by that certain
Assignment and Termination of Sub-subleases, dated November 5, 1998, between
Agency, AP/APH, and the other parties thereto, as further assigned by that
certain Assignment of Ground Sublease, dated July 14, 2005, between AP/APH,
Sublessor, and the other parties thereto, as further amended by that certain
Estoppel Certificate, dated July 17, 2007, from Sublessor, for the benefit of
Borrower and certain other parties, as further amended by that certain Estoppel
Certificate, dated on or about March 2011, from Sublessor, for the benefit of
Borrower and certain other parties;

S XII-1
20759823.6.BUSINESS

--------------------------------------------------------------------------------




Approval of Leasehold Deed of Trust, Assignment of Leases And Rents, Security
Agreement and Fixture Filing, dated as of March 5, 2015, from the United States
Department of the Interior Bureau of Indian Affairs;
ESTOPPEL CERTIFICATE (Business Lease PSL-315), dated as of March 3, 2015 by the
United States Secretary of the Interior, to and for the benefit of HH Palm
Springs LLC, a Delaware limited liability company, PIM Highland Holding LLC, a
Delaware limited liability company, Ashford, Lender, Mortgage Lender and Other
Mezzanine Lenders; and
Estoppel Certificate Regarding Sublease (Hotels I–XI), effective as of February
24, 2015 given by The City of Palm Springs, a municipal corporation (successor
in interest to SENCA Palm Springs, Inc., a California corporation), as
sublandlord, HH Palm Springs LLC, a Delaware limited liability company, PIM
Highland Holding LLC, a Delaware limited liability company, Ashford, Lender,
Mortgage Lender and Other Mezzanine Lenders.


Portsmouth Ground Lease:
That certain Hotel Lease Agreement, dated as of May 24, 1999, between the
Economic Development Authority of the City of Portsmouth, Virginia (as successor
by name change to Industrial Development Authority of the City of Portsmouth)
“Lessor”) and Portsmouth Hotel Associates, LLC (“Lessee”), as evidenced by that
certain Memorandum of Lease between Lessor and Lessee, recorded in the clerk’s
office of the Circuit Court of Portsmouth, Virginia at Book 1260, Page 1051;
That certain Conference Center Lease Agreement, dated as of May 24, 1999,
between the Economic Development Authority of the City of Portsmouth, Virginia
(as successor by name change to Industrial Development Authority of the City of
Portsmouth) (“Lessor”) and Portsmouth Hotel Associates, LLC (“Lessee”), as
evidenced by that certain Memorandum of Lease between Lessor and Lessee,
recorded in the clerk’s office of the Circuit Court of Portsmouth, Virginia at
Book 1260, Page 1057; and
Ground Lessor’s Estoppel Certificate dated February 24, 2015, by Economic
Development Authority of the City of Portsmouth, Virginia (successor by name
change to Industrial Development Authority of the City of Portsmouth), a
political subdivision and body politic and corporate, organized under the laws
of the Commonwealth of Virginia, and acknowledged and agreed solely for purposes
of certain provisions therein, Portsmouth Hotel Associates, LLC, a Delaware
limited liability company, to and for the benefit of (i) Portsmouth Hotel
Associates, LLC, (ii) PIM Highland Holding LLC, a Delaware limited liability
company, Ashford Hospitality Limited Partnership, a Delaware limited
partnership, and each of their respective affiliates, and (iii) Column Financial
Inc., as mortgage lender and as mezzanine lender, and each of their successors
and/or assigns.

S XII-2
20759823.6.BUSINESS

--------------------------------------------------------------------------------




Partial:
Atlanta Ground Lease:
That certain Cross-Lease and Easement Agreement, by and between One Ninety One
Peachtree Associates (the “Original Landlord”) and Peachtree Palace Venture (the
“Original Tenant”), dated as of February 10, 1988, as evidenced by (a) Indenture
of Lease dated February 10, 1988, between Original Landlord and Original Tenant,
recorded in Deed Book 11321, Page 66, Fulton County, Georgia Records (the
“Official Records”), and (b) Indenture of Lease and Easement Grant dated
February 10, 1988, between Original Landlord and Original Tenant, recorded in
Deed Book 11321, Page 66 of the Official Records, as assigned by that certain
Assignment and Assumption Agreement of Cross-Lease and Easement Agreement, by
and between Original Tenant, as assignor, and HMH Properties, Inc., as assignee,
dated as of September 19, 1996 and recorded in Deed Book 21499, Page 140 of the
Official Records, as further assigned by that certain Assignment and Assumption
Agreement of Cross-Lease and Easement Agreement, by and between Host Hotels &
Resorts, L.P., as assignor, and HH Atlanta LLC (the “Tenant”), as assignee,
dated as of September 22, 2006 and recorded in Deed Book 43534, Page 223 of the
Official Records, as further assigned by that certain Assignment and Assumption
of Cross-Lease and Easement Agreement, by and between Original Landlord, as
assignor, and 191 Peachtree Project, LLC (the “Landlord”), as assignee, dated as
of March 29, 2012; and
That certain estoppel dated February 26, 2015, by 191 Peachtree Project, LLC, as
successor-in-interest to One Ninety One Peachtree Associates, LLC, a Georgia
limited liability company, to and for the benefit of (i) HH Atlanta LLC, a
Delaware limited liability company (ii) PIM Highland Holding LLC, a Delaware
limited liability company, and Ashford, and each of their respective affiliates,
and (iii) Column Financial Inc., as mortgage lender, and any and all mezzanine
lenders and their respective successors and assigns.
Austin Ground Lease:
That certain Office Lease, dated as of November 16, 1994, between Sabine-Waller
Creek, Ltd., predecessor-in-interest to Sabine Residences, L.P., as landlord,
and Waller Hotel G.P., Inc., predecessor-in-interest to HH Austin Hotel
Associates, L.P., as tenant; and
That certain Estoppel Certificate (Office Lease) dated February 25, 2015 by
Sabine Residences, L.P., as ground landlord, for the benefit of HH Austin Hotel
Associates, L.P., as ground tenant, PIM Highland Holding LLC, Ashford, and each
of their respective affiliates; and Lender, Mortgage Lender and Other Mezzanine
Lender, and each of their respective affiliates.
San Antonio Ground Lease:
That certain lease agreement dated as of February 9, 1979 between City of San
Antonio, as lessor, and Plaza Nacional Group, Ltd., predecessor-in-interest to
HH San Antonio LLC, as lessee, as amended by that certain Amendment to Plaza
Nacional German-English School Lease dated October 3, 1985 between City of San
Antonio, as lessor, and Plaza Nacional-San Antonio Limited,
predecessor-in-interest to HH San Antonio LLC, as lessee; and

S XII-3
20759823.6.BUSINESS

--------------------------------------------------------------------------------




Landlord Estoppel Certificate dated February 26, 2015 by City of San Antonio, as
ground landlord, for the benefit of HH Austin Hotel Associates, L.P., as ground
tenant, PIM Highland Holding LLC, Ashford, and each of their respective
affiliates; and Lender, Mortgage Lender and Other Mezzanine Lender, and each of
their respective affiliates.
Sugar Land Ground Lease:
That certain Conference Center and Parking Lease Agreement, dated as of February
28, 2002, between Sugar Land Town Square Development Authority and HH Texas
Hotel Associates, L.P. (f/k/a Sugar Land Hotel Associates, L.P.), as amended
pursuant to that certain first amendment to Conference Center and Parking Lease
Agreement, dated as of August 5, 2003, and as further amended pursuant to that
certain Second Amendment to Conference Center and Parking Lease Agreement, dated
as of April 19, 2005; and
Lease Estoppel Certificate dated February 24, 2015, by Sugar Land Town Square
Development Authority, a local government corporation organized and existing
under Subchapter D of Chapter 431, Texas Transportation Code, to and for the
benefit of (i) HH Texas Hotel Associates, L.P. (f/k/a Sugar Land Hotel
Associates, L.P.), a Delaware limited partnership, (ii) PIM Highland Holding
LLC, a Delaware limited liability company, Ashford Hospitality Limited
Partnership, a Delaware limited partnership, and each of their respective
affiliates, and (iii) Column Financial Inc., as mortgage lender and as mezzanine
lender, and each of their successors and/or assigns.
Wind Watch Hauppauge Ground Lease:
That certain Lease Agreement, dated as of February 28, 1990, between Long Island
Lighting Company (the “Wind Watch Landlord”) and Colony Hill Associates (the
“Original Wind Watch Tenant”), as evidenced by that certain Memorandum of Lease,
between Wind Watch Landlord and Original Wind Watch Tenant, dated February 28,
1990 and recorded in the Office of the Clerk of the County of Suffolk in Liber
1048 cp 246, as amended by that certain Lease Amendment, dated as of September
24, 1996, between Wind Watch Landlord and Original Wind Watch Tenant, as
assigned by that certain Quitclaim Assignment and Assumption of Lease, dated as
of September 24, 1996, from Original Wind Watch Tenant, as assignor, to PAH
Windwatch, LLC (“PAH”), as assignee, as further amended by that certain Second
Amendment of Lease, dated as of September 24, 1996, between Wind Watch Landlord
and PAH, as assigned to HH FP Portfolio LLC (the “New Wind Watch Tenant”) by
that certain Assignment of Ground Lease, dated as of August 19, 2004, by and
between PAH and New Wind Watch Tenant and recorded in the Office of the Clerk of
the County of Suffolk in Liber 12345, page 941, and evidenced by that certain
Consent to Assignment of Lease, dated as of August 19, 2004, by and between
Landlord, PAH and New Wind Watch Tenant; and
That certain Estoppel Certificate dated March 5, 2015, by Long Island Electric
Utility Servco LLC, as agent and acting on behalf of the Long Island Lighting
Company d/b/a LIPA to and for the benefit of (i) HH FP Portfolio LLC, a Delaware
limited liability company (ii) PIM Highland Holding LLC, a Delaware limited
liability company, and Ashford, and each of their respective affiliates, and
(iii) Column Financial Inc., as mortgage lender, and any and all mezzanine
lenders and their respective successors and assigns.

S XII-4
20759823.6.BUSINESS

--------------------------------------------------------------------------------




SCHEDULE XIII
Select Release Properties


1. Residence Inn Tampa Downtown FL
2. Courtyard Gaithersburg MD
3. Hilton Garden Inn BWI Airport MD
4. Hilton Garden Inn Virginia Beach MD
5. Courtyard Denver Airport CO
6. Hampton Inn Parsippany NJ
7. Hilton Garden Inn Austin Downtown TX
8. Courtyard Savannah GA






S XIII-1
20759823.6.BUSINESS

--------------------------------------------------------------------------------




SCHEDULE XIV
Prime ROFO Release Properties
 
1. The Churchill DC
2. The Melrose DC
3. Courtyard Boston Downtown MA
4. Ritz-Carlton Atlanta GA






S XIV-1
20759823.6.BUSINESS

--------------------------------------------------------------------------------




SCHEDULE XV
Condominium Documents


Austin Condominium Documents:
The Sabine Master Condominium Declaration dated April 27, 2007 by Sabine
Residences, L.P., as master declarant; and as further amended by First Amendment
to Sabine Master Condominium Declaration dated December 30, 2009 by The Sabine
Master Condominium Association, Inc., as master association.
Gaithersburg Condominium Documents:
1)    Washingtonian Waterfront Condominium
(a)    Declaration for Washingtonian Waterfront Condominium, dated April 1,
2003, by Washingtonian Lake, L.L.C., recorded in Liber 23525 at folio 390, as
amended by Amendment to Declaration for Washingtonian Waterfront Condominium
dated May 26, 2006, recorded in Liber 32513 at folio 522, in each case in the
Land Records of Montgomery County, Maryland
(b)    Bylaws of Council of Unit Owners of Washingtonian Waterfront Condominium
2)    Washingtonian Waterfront Commercial Association, Inc. Condominium
(a)    Declaration of Covenants, Conditions, Easements and Restrictions for
Washingtonian Waterfront Commercial Association, Inc., dated April 1, 2003, by
Washingtonian Lake, L.L.C. and Washingtonian Office Associates, LLC, recorded in
Liber 23525 at folio 244, as amended by Declaration Supplement, dated April 1,
2003, by and between Washingtonian Lake, L.L.C. and Washingtonian Office
Associates, LLC, recorded in Liber 23525 at folio 372, as further amended by
Declaration Supplement dated April 1, 2003, by and between Washingtonian Lake,
L.L.C., Washingtonian Office Associates, LLC, and CY-Gaithersburg, LLC recorded
in Liber 23525 at folio 461, and as further amended by First Supplementary
Declaration dated December 2, 2008, by and between Washingtonian Lake, L.L.C.,
Washingtonian Waterfront Commercial Association, Inc. recorded in Liber 36284 at
folio 143, in each case in the Land Records of Montgomery County, Maryland
(b)    Articles of Incorporation of Washingtonian Waterfront Commercial
Association, Inc.
(c)    Bylaws of Washingtonian Waterfront Commercial Association, Inc.
3)    The Washingtonian Center Association, Inc. Condominium
(a)    Declaration of Covenants, Conditions, Restrictions and Easements, dated
May 23, 1986, by Washingtonian Investors Limited Partnership, recorded in Liber
7144 at folio 287, as amended and affected by: First Supplement to Declaration
of Covenants, Conditions, Restrictions and Easements for Washingtonian Center,
dated January 29, 1988, recorded in Liber 9123 at folio 600; Second Supplement
to Declaration of Covenants, Conditions, Restrictions and Easements for

S XV-1
20759823.6.BUSINESS

--------------------------------------------------------------------------------




Washingtonian Center, dated April 10, 1990, recorded in Liber 9268 at folio 504;
Third Supplement to Declaration of Covenants, Conditions, Restrictions and
Easements, dated March 15, 1990, recorded in Liber 9237 at folio 004; Fourth
Supplement to Declaration of Covenants, Conditions, Restrictions and Easements,
dated May 2, 1997, recorded in Liber 14856 at folio 256; Fifth Supplement to
Declaration of Covenants, Conditions, Restrictions and Easements, dated May 23,
2008, recorded in Liber 35818 at folio 391; Sixth Supplement to Declaration of
Covenants, Conditions, Restrictions and Easements, dated October 1, 2008,
recorded in Liber 36088 at folio 006; Seventh Supplement to Declaration of
Covenants, Conditions, Restrictions and Easements, dated January 12, 2009,
recorded in Liber 36421 at folio 217; Eighth Supplement to Declaration of
Covenants, Conditions, Restrictions and Easements, dated October 28, 2011,
recorded in Liber 42601 at folio 095; Agreement Regarding Covenants, Conditions
and Restrictions, dated May 2, 1997, recorded in Liber 14856 at folio 329;
Agreement Regarding Covenants, Conditions and Restrictions, dated June 18, 1999,
recorded in Liber 17219 at folio 125; Assignments of Declarant's interest, dated
October 19, 1994, recorded in Liber 10987 at folio 232 and in Liber 13024 at
folio 136; Agreement Regarding Covenants, Conditions, Restrictions and
Easements, dated April 1, 2003, by and between Washingtonian Associates, L.C.,
The Washingtonian Center Association, Inc. and CY-Gaithersburg, LLC, recorded in
Liber 23525 at folio 532; Notice of Approval of Plans and Specifications
recorded in Liber 23525 at folio 550; Notice of Approval of Final Plans and
Specifications recorded in Liber 29208 at folio 648, in each case in the Land
Records of Montgomery County, Maryland
(b)    Articles of Incorporation of The Washingtonian Center Association, Inc.
(c)    Bylaws of The Washingtonian Center Association, Inc.
Portsmouth Condominium Documents:
1)    Declaration of Condominium for Portsmouth Conference Center Hotel, a
Condominium, by Economic Development Authority of the City of Portsmouth,
Virginia (successor by name change to Industrial Development Authority of the
City of Portsmouth, Virginia), dated March 3, 1999, and recorded on April 2,
1999, in Deed Book 1255, page 723, in the office of the Clerk of the Circuit
Court of the City of Portsmouth, Virginia
2)    Articles of Incorporation of Portsmouth Conference Center Hotel
Association
3)    Bylaws of Portsmouth Conference Center Hotel Association
Sugar Land Condominium Documents:
1)    Sugar Land Hotel and Conference Center Condominium
(a)    Condominium Declaration for Sugar Land Hotel and Conference Center, a
Condominium, by Town Center Lakeside, Ltd., dated February 28, 2002, and
recorded under Clerk’s File Number 2002020609 of the Official Public Records of
Fort Bend County, Texas

S XV-2
20759823.6.BUSINESS

--------------------------------------------------------------------------------




(b)    Articles of Incorporation of Sugar Land Hotel and Conference Center
Association, Inc.
(c)    Bylaws of Sugar Land Hotel and Conference Center Association, Inc.
2)    Sugar Land Town Square Parking Condominium
(a)    Condominium Declaration for Sugar Land Town Square Parking Condominium,
by Town Center Lakeside, Ltd., as declarant, Sugar Land Town Square Development
Authority, as conference parking unit owner, and Sugar Land Hotel Associates,
L.P. (n/k/a HH Texas Hotel Associates, L.P.), as conference parking unit lessee,
dated June 25, 2003, and recorded under Clerk’s File Number 2003119601 of the
Official Public Records of Fort Bend County, Texas (the “Original Declaration”),
and amended and corrected by those certain instruments recorded under Clerk’s
File Numbers 2005154466, 2006054380, 2006128021, 2009028341 and 2013107851,
respectively, of the Official Public Records of Fort Bend County, Texas
(b)    Articles of Incorporation of Sugar Land Town Square Parking Association,
Inc.
(c)    Bylaws of Sugar Land Town Square Parking Association, Inc.
3)    Sugar Land Town Square Condominium:
(a)    Declaration for Sugar Land Town Square, by Town Center Lakeside, Ltd.,
dated February 20, 2002, and recorded under Clerk’s File Number 2002020602 of
the Official Public Records of Fort Bend County, Texas (the “Original
Declaration”), and amended and corrected by those certain instruments recorded
under Clerk’s File Numbers 2002133375, 2005008449 and 2008075480, respectively,
of the Official Public Records of Fort Bend County, Texas
(b)    Articles of Incorporation of Sugar Land Town Square Property Owners’
Association, Inc.
(c)    Bylaws of Sugar Land Town Square Property Owners’ Association, Inc.
4)    (a)    First Colony Condominium
(i)    Declaration of Covenants, Conditions, and Restrictions for the First
Colony Property Owners’ Association, Inc., by Sugar Land Properties
Incorporated, dated December 15, 1993, and recorded under Clerk’s File Number
9383229 in the Real Property Records of Fort Bend County, Texas and in Volume
2603, Page 1235, et seq., of the Official Public Records of Fort Bend County,
Texas, and amended by that certain instrument recorded under Clerk’s File
Numbers 9478085 in the Real Property Records of Fort Bend County, Texas and in
Volume 2603, Page 1235, et seq., of the Official Public Records of Fort Bend
County, Texas
(ii)    Amended and Restated Annexation and Supplemental Amendment to
Declaration for Town Center North
(iii)    Articles of Incorporation of First Colony Property Owners’ Association,
Inc.

S XV-3
20759823.6.BUSINESS

--------------------------------------------------------------------------------




(iv)    Bylaws of First Colony Property Owners’ Association, Inc.



S XV-4
20759823.6.BUSINESS

--------------------------------------------------------------------------------




SCHEDULE XVI


Previously-Owned Property


[Attached please find the Legal Description of the Wind Watch vacant “office
parcel”]









S XVI-1
20759823.6.BUSINESS

--------------------------------------------------------------------------------




SCHEDULE 4.44

Ground Lease Exceptions




Section 4.44(a)


•
Under the Palm Springs Ground Lease, the landlord under the master lease was
required to deliver an appraisal at least six months prior to the beginning of
the 2015 calendar year but failed to deliver such appraisal. An appraisal is
currently being obtained and upon completion of the appraisal, the gross minimum
annual rent will be adjusted retroactively.

·
Under the Sugar Land Ground Lease, Borrower is required to deliver annual
audited financial reports for the Marriott Sugar Land hotel and conference
center. Borrower does not provide such annual audited reports but does provide
unaudited financial reports for the Marriott Sugar Land. The ground lessor has
indicated in the estoppel delivered in connection with the closing of the Loan
that it has been provided with acceptable unaudited financial information.
 Pursuant to Section 15.1 hereof, Borrower and Guarantor will be liable for loss
recourse in the event Lender suffers any loss because of Borrower’s failure to
deliver audited financial statements as required by the Sugar Land Ground Lease.

Section 4.44(d)


·
The Portsmouth Ground Lease imposes certain restrictions on assignments of the
applicable Mortgage Borrower’s interest in the Portsmouth Ground Lease to
entities that are neither Lender (including its successors and assigns
(including the trustee of a REMIC Trust)) nor affiliates of Lender (including
its successors and assigns (including the trustee of a REMIC Trust)), provided
that no consent of the lessor will be needed if such transferee is a “Leasehold
Mortgagee” (as such term is defined in the Portsmouth Ground Lease) or satisfies
the following conditions: (i) has demonstrated experience in managing and
operating conference centers, either free-standing or in conjunction with the
management and operation of hotels, or in managing or operating hotels a
substantial business of which involves the provision of conference facilities;
and (ii) among other things, (a) has a verifiable net worth of not less than 10%
of the then replacement cost of the Hotel (as defined in the Portsmouth Ground
Lease); (b) is approved by the applicable Franchisor under the related Franchise
Agreement and by each Leasehold Mortgagee (as defined in the Portsmouth Ground
Lease) (if contractually required); (c) has not, and whose officers, directors,
partners or principals have not, been convicted of a felony and is known to have
not engaged in criminal activity or other activity involving moral turpitude
(including an affiliate of such entity); (d) does not, as its primary business,
own, lease or operate any casino or gambling facility (including an affiliate of
such entity); and (e) does not own or operate a distillery, winery or brewery or
distributorship of alcoholic beverages if such leasing ownership or operation
might reasonably impair the ability of the tenant under the Portsmouth Ground
Lease or its affiliates to obtain or retain alcoholic beverage licenses for the
Hotel (as defined in the Portsmouth Ground Lease) or the Conference Center (as
defined in the Portsmouth Ground Lease).


S 4.44-1
20759823.6.BUSINESS

--------------------------------------------------------------------------------




·
The San Antonio Ground Lease permits assignment of the San Antonio Ground Lease
by ground tenant, provided that the prior written approval of the ground lessor
is obtained which approval will not be unreasonably withheld. The approval of
the ground lessor can only be given pursuant to an ordinance enacted by the City
Council. Note: The San Antonio Ground Lease covers two (2) small buildings (one
6,598 sq feet, and the other 4,200 square feet) that are not part of the hotel.
In the appraisal delivered to Lender on or prior to the Closing Date, no value
was

Section 4.44(e)
·
Under the Austin Ground Lease, the ground lessor is not required to obtain
Lender’s consent to terminate the Austin Ground Lease in the event of the
following: (i) demolition, destruction or condemnation of all or a substantial
portion of the parking garage or the building, where (a) ground lessor does not
have finances to restore following such casualty or condemnation or (b) ground
lessor deems it not economically desirable to restore following such casualty or
condemnation, or (ii) if the Skybridge Agreement (as defined in the Austin
Ground Lease), the Sabine Deed (as defined in the Austin Ground Lease), Waller
Deed (as defined in the Austin Ground Lease) or Easement Agreement (as defined
in the Austin Ground Lease) becomes invalid or unenforceable by judicial
determination.

·
The Wind Watch Ground Lease requires that notice of default be sent to the
mortgage lender, and contemplates mortgage lender consent for terminations, but
does not extend either of these protections to the mezzanine lender.  Note,
termination of the Wind Watch Ground Lease in violation of the Loan Documents
will trigger recourse liability pursuant to Section 15.1 hereto.

·
Under the San Antonio Ground Lease the ground lessor is not required to give
notice of any default by Mortgage Borrower to Lender. The San Antonio Ground
Lease does not contain any provisions requiring Lender consent prior to the
termination of the San Antonio Ground Lease. Note: Termination of the San
Antonio Ground Lease in violation of the Loan Documents will trigger recourse
liability pursuant to Section 15.1 of this Agreement. The San Antonio Ground
Lease covers two (2) small buildings (one 6,598 sq feet, and the other 4,200
square feet) that are not part of the hotel. In the appraisal delivered to
Lender on or prior to the Closing Date, no value was attributed to the Ground
Leased Property covered by the San Antonio Ground Lease.

Section 4.44(f)
·
There are no provisions in the San Antonio Ground Lease permitting Lender an
opportunity to cure any default under the San Antonio Ground Lease before the
ground lessor may terminate the San Antonio Ground Lease. Note: Termination of
the San Antonio Ground Lease in violation of the Loan Documents will trigger
recourse liability pursuant to Section 15.1 of this Agreement. The San Antonio
Ground Lease covers two (2) small buildings (one 6,598 sq feet, and the other
4,200 square feet) that are not part of the hotel. In the appraisal


S 4.44-2
20759823.6.BUSINESS

--------------------------------------------------------------------------------




delivered to Lender on or prior to the Closing Date, no value was attributed to
the Ground Leased Property covered by the San Antonio Ground Lease.
·
The Wind Watch Ground Lease provides the mortgage lender with an opportunity to
cure defaults, but does not extend that protection to the mezzanine lender.

Section 4.44(g)
·
San Antonio Ground Lease, which expires in 2028. Note: The San Antonio Ground
Lease covers two (2) small buildings (one 6,598 sq feet, and the other 4,200
square feet) that are not part of the hotel. In the appraisal delivered to
Lender on or prior to the Closing Date, no value was attributed to the Ground
Leased Property covered by the San Antonio Ground Lease.

Section 4.44(h)
·
Under the Austin Ground Lease, the ground lessor is not required to enter into a
new lease with Lender in the event the Austin Ground Lease is terminated because
of: (i) a demolition, destruction or condemnation of all or a substantial
portion of the parking garage or the building, where (a) ground lessor does not
have the finances to restore following such casualty or condemnation or (b)
ground lessor deems it not economically desirable to restore following such
casualty or condemnation, or (ii) if the Skybridge Agreement (as defined in the
Austin Ground Lease), the Sabine Deed (as defined in the Austin Ground Lease),
Waller Deed (as defined in the Austin Ground Lease) or Easement Agreement (as
defined in the Austin Ground Lease) becomes invalid or unenforceable by judicial
determination.

·
There are no provisions in the San Antonio Ground Lease requiring lessor to
enter into a new lease with Lender upon termination of the San Antonio Ground
Lease: The San Antonio Ground Lease covers two (2) small buildings (one 6,598 sq
feet, and the other 4,200 square feet) that are not part of the hotel. In the
appraisal delivered to Lender on or prior to the Closing Date, no value was
attributed to the Ground Leased Property covered by the San Antonio Ground
Lease.

·
Under the Wind Watch Hauppauge Ground Lease (which Ground Lease only covers a
portion of the parking that is not necessary for zoning), the ground lessor is
required to enter into a new lease with Lender upon the termination of the Wind
Watch Hauppauge Ground Lease by the ground lessor as a result of a default by
Borrower under the Wind Watch Hauppauge Ground Lease but is not required to
enter into a new lease with Lender in the event the Wind Watch Hauppauge Ground
Lease is terminated because of a rejection of the same in a bankruptcy
proceeding. Note: The Wind Watch Hauppauge Ground Lease prohibits the ground
lessor from accepting a mutual termination or surrender of the Wind Watch
Hauppauge Ground Lease without Lender’s consent while the Loan is outstanding. 
Also termination of the Wind Watch Hauppauge Ground Lease in violation of the
Loan Documents will trigger recourse liability pursuant to Section 15.1 of this
Agreement.

Section 4.44(i)

S 4.44-3
20759823.6.BUSINESS

--------------------------------------------------------------------------------




·
The Portsmouth Ground Lease requires that the net proceeds of all insurance
proceeds, condemnation and similar awards be held in trust and used for the
purposes and distributed in accordance with the provisions of the Portsmouth
Ground Lease and the Portsmouth Condominium Documents. The Portsmouth Ground
Lease and the Portsmouth Condominium Documents generally require that the net
proceeds be used to repair and reconstruct the improvements on the Ground Leased
Property covered by the Portsmouth Ground Lease.

·
The Sugar Land Ground Lease generally requires that the net proceeds of all
insurance proceeds, condemnation and similar awards be used to repair and
reconstruct the improvements on the Ground Leased Property covered by the Sugar
Land Ground Lease.






S 4.44-4
20759823.6.BUSINESS

--------------------------------------------------------------------------------




SCHEDULE 4.46


Condominium Representation Exceptions


Section 4.46(c)


·
With respect to the Sugar Land Town Square Parking Condominium, the related
Condominium Board maintains reserves for capital projects and budget shortfalls
due to catastrophic and unplanned expenditures, in each case as approved from
time to time by the related Condominium Board.

·
With respect to the Sugar Land Town Square Condominium, the related Condominium
Board maintains reserves for capital projects and budget shortfalls due to
catastrophic and unplanned expenditures, in each case as approved from time to
time by the related Condominium Board.

·
With respect to the First Colony Condominium, the related Condominium Board
maintains reserves for capital projects and budget shortfalls due to
catastrophic and unplanned expenditures, in each case as approved from time to
time by the related Condominium Board.



Section 4.46(d)


·
With respect to each Individual Property that is governed by a Franchise
Agreement with Marriott or its Affiliates, the related Franchisor has a right of
first refusal to approve a transfer of a controlling interest in franchisee and,
in connection with any transfer of the hotel or any equity interests in
franchisee to a competing brand, such Franchisor has a right of first refusal to
purchase the hotel itself or to terminate the related Franchise Agreement.
Please note that pursuant to the comfort letter executed by such Franchisor and
delivered to Lender in connection with the closing of the Loan, the foregoing
rights of first refusal of Franchisor were subordinated to the Loan and will
remain subordinate to the Loan so long as the Pledge Agreement remains in
effect, the Loan is in compliance with the requirements pertaining to financings
in the applicable Franchise Agreement and Lender is a bona fide lender and not a
competitor. Mezzanine foreclosures are permitted under the comfort letter
executed by such Franchisor and delivered to Lender in connection with the
closing of the Loan, provided that if the foreclosing Lender desires to keep the
Franchise Agreement in place, it must provide evidence to the Franchisor that
such entity is not a competitor and complies with certain OFAC and anti-money
laundering tests.

·
With respect to the Individual Property commonly known as Portsmouth Renaissance
Hotel and Waterfront Conference Center and located in Portsmouth, Virginia, the
related Franchisor has a right of first refusal to approve a transfer of a
controlling interest in franchisee and, in connection with any transfer of the
hotel or any equity interests in franchisee to a competing brand, such
Franchisor has a right of first refusal to purchase the


S 4.46-1
20759823.6.BUSINESS

--------------------------------------------------------------------------------




hotel itself or to terminate the related Franchise Agreement. Please note that
pursuant to the comfort letter executed by such Franchisor and delivered to
Lender in connection with the closing of the Loan, the foregoing rights of first
refusal of Franchisor were subordinated to the Loan and will remain subordinate
to the Loan so long as the applicable Mortgage remains validly recorded, the
Loan is in compliance with the requirements pertaining to financings in the
applicable Franchise Agreement and Lender is a bona fide lender and not a
competitor. Mezzanine foreclosures are permitted under the comfort letter
executed by such Franchisor and delivered to Lender in connection with the
closing of the Loan, provided that if the foreclosing Lender desires to keep the
Franchise Agreement in place, it must provide evidence to the Franchisor that
such entity is not a competitor and complies with certain OFAC and anti-money
laundering tests.
·
With respect to the Individual Property commonly known as (a) Courtyard
Gaithersburg and located in Gaithersburg, Maryland and (b) Courtyard Boston
Tremont and located in Boston, Massachusetts, the related Manager has a right of
first offer to purchase the hotel in the event that the owner decides to sell or
lease such Individual Property. The foregoing right of Manager does not apply to
any exercise of Lender’s remedies.

·
Pursuant to that certain Right of First Offer Agreement between Ashford
Hospitality Trust, Inc. (“Ashford Trust”) and Ashford Hospitality Prime, Inc.
(“Ashford Prime”), Ashford Trust grants to Ashford Prime a right of first offer
in certain assets and Ashford Prime grants to Ashford Trust a right of first
offer in certain portfolio assets, which include the Ritz-Carlton Atlanta,
Courtyard Boston, The Churchill and The Melrose. The rights of first offer do
not apply to a transfer of the direct or indirect equity interest in the owner
of an asset to a lender and shall not apply to any transfer of an asset of
equity interest by foreclosure or deed in lieu of foreclosure pursuant to a
mortgage, pledge or security agreement. Furthermore, the rights of first offer
are subordinate to any other right to purchase in favor of a third party,
including, a franchisor or manager.

Section 4.46(e)


Condominium Board Members Appointed by Borrower


Portsmouth Condominium
·
Doug Smolinski

·
Doug Smolinski

Sugar Land Condominium
Sugar Land Hotel and Conference Center Condominium
·
Jennifer Hannson

·
Jennifer Hannson


S 4.46 - 2
20759823.6.BUSINESS

--------------------------------------------------------------------------------




·
Jennifer Hannson

Sugar Land Town Square Parking Condominium
·
Jennifer Hannson

Sugar Land Town Square Condominium
·
Jennifer Hannson

Gaithersburg Condominium
Washingtonian Waterfront Condominium
·
Doug Smolinski

·
Mitch Roberts






S 4.46 - 3
20759823.6.BUSINESS

--------------------------------------------------------------------------------




SCHEDULE 5.25


Hilton Garden Inn Austin Quality Assurance Inspection Repairs Report


[See Attached]



S 5.25-1
20759823.6.BUSINESS